         Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 1 of 248

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION
                                                              )                                                 ENTERED
In re:                                                        )     Chapter 11                                  06/05/2020
                                                              )
J. C. PENNEY COMPANY, INC., et al.,1                          )     Case No. 20-20182 (DRJ)
                                                              )
                                   Debtors.                   )     (Jointly Administered)
                                                              )
                                                              )     Re: Docket Nos. 38, 104, 452, 453, 507,
                                                              )     509, 510, and 514


                       FINAL ORDER (I) AUTHORIZING
           THE DEBTORS TO (A) OBTAIN POSTPETITION FINANCING
        AND (B) UTILIZE CASH COLLATERAL, (II) GRANTING ADEQUATE
     PROTECTION TO THE PREPETITION SECURED PARTIES, (III) MODIFYING
         THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF

          1.       Upon the motion dated May 15, 2020 [Docket No. 38] (the “Financing Motion”), 2

 of J. C. Penney Company, Inc. (“J. C. Penney”), and each of its affiliates that are debtors and

 debtors in possession (collectively, the “Debtors”) in the above-captioned cases (the “Cases”) and

 pursuant to sections 105, 361, 362, 363, 364, 365, 503, 506, and 507 of title 11 of the United States

 Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 1075-1, 4002-1, and 9013-1 of the Local

 Rules of Bankruptcy Practice and Procedure for the Southern District of Texas (the “Bankruptcy

 Local Rules”), and the Procedures for Complex Chapter 11 Cases in the Southern District of Texas

 (the “Complex Case Procedures”) seeking entry of an interim order authorizing, among other

 things, the Debtors’ use authorizing the Debtors, pursuant to sections 105, 361, 362, 363, 503 and



 1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.
 2
      Capitalized terms used herein and not defined herein shall have the meaning ascribed to such terms in the
      applicable DIP Credit Documents (as defined herein).



 KE 68655152
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 2 of 248


507 of the Bankruptcy Code, to use the Cash Collateral (the “Interim Order”) and a final order

authorizing, among other things, the Debtors to obtain postpetition financing pursuant to a senior

secured, superpriority debtor in possession credit facility and the terms set forth herein for the

consensual use of cash collateral (the “Final Order”):

               (a)    authorizing J.C. Penney Corporation, Inc. (the “DIP Borrower”), pursuant
                      to this Final Order, to obtain postpetition financing on a superpriority senior
                      secured basis comprised of term loans (the “DIP Facility,” and the term
                      loans thereunder, the “DIP Loans”) in an aggregate principal amount of
                      $900,000,000, of which (a) $450,000,000 consists of “new money” DIP
                      Loans that will be made available to the DIP Borrower pursuant to
                      Section 2.1 of the Superpriority Senior Secured Debtor-In-Possession
                      Credit and Guaranty Agreement, dated as of June 8, 2020 (as may be
                      amended, restated, supplemented, waived, or otherwise modified from time
                      to time in accordance with the terms hereof and thereof, the “DIP Credit
                      Agreement”) and, together with any other agreements, instruments, pledge
                      agreements, guarantees, security agreements, intellectual property security
                      agreements, control agreements, escrow agreements, instruments, notes,
                      and documents executed in accordance and connection therewith (including
                      any Credit Document (as defined in the DIP Credit Agreement) (each as
                      amended, restated, supplemented, waived, or otherwise modified from time
                      to time in accordance with the terms hereof and thereof and, collectively
                      with the DIP Credit Agreement, the “DIP Credit Documents”)), by and
                      among the DIP Borrower, J. C. Penney, certain subsidiaries of J. C. Penney,
                      each as debtors and debtors-in-possession, as Guarantors (as defined in the
                      DIP Credit Agreement) (in such capacities, the “DIP Guarantors” and,
                      together with the DIP Borrower, in such capacities, the “DIP Credit
                      Parties”), the lenders party thereto from time to time (the “DIP Lenders”
                      and, together with the DIP Agent (as defined herein), the “DIP Secured
                      Parties”), GLAS USA LLC, a limited liability company organized and
                      existing under the laws of the State of New Jersey, as administrative agent
                      for the DIP Lenders (in such capacity, together with its successors and
                      assigns in such capacity, the “Administrative Agent”), and GLAS
                      AMERICAS LLC, a limited liability company organized and existing under
                      the laws of the State of New York, as collateral agent for the DIP Secured
                      Parties (in such capacity, together with its successors and assigns in such
                      capacity, the “Collateral Agent” and, together with Administrative Agent,
                      each, a “DIP Agent” and, collectively, the “DIP Agents”), and annexed
                      hereto as Exhibit 2, and of which an aggregate principal amount equal to
                      $225,000,000 will be provided on the Closing Date (as defined in the DIP
                      Credit Agreement) and the remaining aggregate principal amount equal to
                      $225,000,000 will be made available to the DIP Borrower on the Final Loan
                      Availability Date (as defined in the DIP Credit Agreement) and
                      (b) $450,000,000 consists of the Term Loan Obligations (as defined herein)
                      and, if applicable pursuant to Section 2.2(c) of the DIP Credit Agreement,


                                                2
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 3 of 248


            the First Lien Notes Obligations (as defined herein) that will be deemed
            “rolled up” as DIP Loans on a dollar-for-dollar basis concurrently with the
            making of “new money” DIP Loans in accordance with Section 2.2 of the
            DIP Credit Agreement.

      (b)   authorizing, pursuant to this Final Order, the DIP Borrower to incur, and for
            the DIP Guarantors jointly and severally irrevocably and unconditionally
            guaranty to DIP Agent, for the ratable benefit of the Beneficiaries (as
            defined in the DIP Credit Agreement), the due and punctual payment in full
            in cash of all Obligations (as defined in the DIP Credit Agreement,
            collectively, the “DIP Obligations”) when the same shall become due,
            whether at stated maturity, by required prepayment, declaration,
            acceleration, demand or otherwise (including amounts that would become
            due but for the operation of the automatic stay under Section 362(a) of the
            Bankruptcy Code, 11 U.S.C. § 362(a)), which shall not include any
            Excluded Swap Obligations (as defined in the DIP Credit Agreement);

      (c)   authorizing, pursuant to this Final Order, the Debtors to convert up to
            $450,000,000 of the Term Loan Obligations and, if applicable pursuant to
            Section 2.2(c) of the DIP Credit Agreement, the First Lien Notes
            Obligations (as defined in the DIP Credit Agreement) to DIP Obligations
            on the terms set forth herein and under the DIP Credit Documents
            (the “Roll Up”);

      (d)   authorizing, pursuant to this Final Order, the DIP Credit Parties to execute,
            deliver, and perform under the DIP Credit Agreement and all other DIP
            Credit Documents, and to perform such other and further acts as may be
            necessary or desirable in connection with this Final Order, the DIP Credit
            Documents, and the transactions contemplated hereby and thereby;

      (e)   pursuant to this Final Order, granting to the Collateral Agent, for the benefit
            of itself and the other DIP Secured Parties, and authorizing the DIP Credit
            Parties to incur, the DIP Liens (as defined herein), as applicable, in all DIP
            Collateral (as defined herein), in each case, subject to the Carve Out (as
            defined herein), the ABL Priority Liens on the ABL Priority Collateral
            (each as defined herein), and the terms hereof;

      (f)   granting, pursuant to this Final Order, to the Administrative Agent, for the
            benefit of itself and the other DIP Secured Parties, and authorizing the DIP
            Credit Parties to incur, allowed superpriority administrative expense claims
            against each of the DIP Credit Parties, on a joint and several basis, in respect
            of all DIP Obligations, in each case, in accordance with and subject to the
            Carve Out, the payment of the ABL Adequate Protection Claims and the
            terms hereof;

      (g)   authorizing the DIP Credit Parties’ (as defined herein) use of Prepetition
            Collateral (as defined herein), including Cash Collateral (as defined herein),
            as well as the proceeds of the DIP Facility, subject to the terms and



                                       3
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 4 of 248


                     conditions set forth in the Interim Order, this Final Order and the DIP Credit
                     Documents;

              (h)    providing adequate protection as and to the extent set forth herein, to the
                     Prepetition Secured Parties (as defined herein);

              (i)    modifying or vacating the automatic stay imposed by section 362 of the
                     Bankruptcy Code or otherwise to the extent necessary or appropriate to
                     implement and effectuate the terms and provisions of this Final Order and
                     the DIP Credit Documents, and waiving any applicable stay (including
                     under Bankruptcy Rule 6004) with respect to the effectiveness and
                     enforceability of this Final Order, and providing for the immediate
                     effectiveness of this Final Order;

              (j)    authorization to grant adequate protection liens on the proceeds and
                     property recovered in respect of the Debtors’ claims and Causes of Action
                     (as defined herein) (but not on the actual claims and Causes of Action)
                     arising under sections 544, 545, 547, 548, 549, an 550 of the Bankruptcy
                     Code or any other state or federal law (collectively, the “Avoidance
                     Actions”);

              (k)    subject to and pending entry of this Final Order and as set forth in
                     paragraphs 28, 29, and 31 herein, authorizing the Debtors to waive (a) their
                     rights to surcharge the DIP Collateral or any Prepetition Collateral pursuant
                     to section 506(c) of the Bankruptcy Code and (b) any “equities of the case”
                     exception under section 552(b) of the Bankruptcy Code; and

              (l)    waiving the equitable doctrine of “marshaling” and other similar doctrines
                     to the extent set forth herein.

              (m)    scheduling, pursuant to Bankruptcy Rule 4001 and the Complex Case
                     Procedures, an interim hearing (the “Interim Hearing”) on the Financing
                     Motion to be held before this Court to consider entry of an Interim Order (i)
                     authorizing the Debtors to use Cash Collateral (as defined in the Interim
                     Order) and the other Prepetition Collateral subject to the terms and
                     conditions of the Interim Order; and (ii) granting adequate protection to the
                     Prepetition Secured Parties, which Interim Hearing was held on May 16,
                     2020; and

              (n)    scheduling, pursuant to Bankruptcy Rule 4001 and the Complex Case
                     Procedures, a final hearing (the “Final Hearing”) for this Court to consider
                     entry of this Final Order.

       The Court, having considered the Financing Motion, the DIP Credit Documents, the

Declaration and Expert Report of David Kurtz in Support of the Debtors’ Motion for Entry of a

Final Order Authorizing the Debtors to obtain Postpetition Financing Pursuant to Section 364 of



                                               4
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 5 of 248


the Bankruptcy Code [Docket No. 453] (the “Kurtz Declaration”), the Declaration and Expert

Report of James A. Mesterharm in Support of the Debtors’ Motion for Entry of a Final Order

Authorizing the Debtors to obtain Postpetition Financing Pursuant to Section 364 of the

Bankruptcy Code [Docket No. 452] (the “Mesterharm Declaration”), the First Day Declaration

(as defined in the Financing Motion), the evidence submitted and arguments proffered or adduced

at the Interim Hearing held before this Court on May 16, 2020 as it relates to the Debtors’ use of

Cash Collateral and the Final Hearing held before this Court on June 4, 2020, and upon the record

of the Cases; and adequate notice of the Final Hearing having been given in accordance with

Bankruptcy Rule 9014 and all applicable Bankruptcy Local Rules; and it appearing that no other

or further notice need be provided; and all objections, if any, to the relief requested in the Financing

Motion having been withdrawn, resolved, or overruled by the Court; and it appearing to the Court

that granting the final relief requested in the Financing Motion is necessary to avoid immediate

and irreparable harm to the Debtors and their estates, and otherwise is fair and reasonable and in

the best interests of the Debtors, their estates, and their creditors, represents a sound exercise of

the Debtors’ business judgment, and is necessary for the continued operation of the Debtors’

businesses; and after due deliberation and consideration, and for good and sufficient cause

appearing therefor:

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:

A.      The Petition Date.

        2.      On May 15, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Southern District of Texas (this “Court”) commencing these Cases. On May 15, 2020, this




                                                   5
        Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 6 of 248


Court entered an order approving the joint administration of the Cases for procedural purposes

only.

B.      Debtors in Possession.

        3.     The Debtors continue to manage and operate their businesses and properties as

debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in any of the Cases.

C.      Committee Formation.

        4.     On May 28, 2020, the United States Trustee for the Southern District of Texas

(the “U.S. Trustee”) appointed an official committee of unsecured creditors in the Cases

[Docket No. 329] (the “Official Committee”).

D.      Jurisdiction and Venue.

        5.     This Court has core jurisdiction over the Cases, the Financing Motion, and the

parties and property affected hereby pursuant to 28 U.S.C. § 1334 and the Amended Standing

Order of Reference from the United States District Court for the Southern District of Texas, dated

May 24, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for the Cases and

the proceedings on the Financing Motion is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409. The predicates for the relief set forth herein are sections 105, 361, 362, 363, 364, 503,

506, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003, 6004, and 9014 and

Bankruptcy Local Rules 1075-1, 4002-1, and 9013-1.

E.      Notice.

        6.     Notice of the Financing Motion, the relief requested therein and the Interim Hearing

was served by the Debtors on the following parties or their counsel: (a) the U.S. Trustee; (b) the

holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis); (c) the

ABL Agent and Otterbourg P.C., 230 Park Avenue, 30th Floor, New York, New York 10169,




                                                6
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 7 of 248


Attn: Daniel F. Fiorillo and Chad B. Simon, as counsel thereto; (d) the Term Loan Administrative

Agent, and counsel thereto (e) Wilmington Trust, N.A., as indenture trustee under the Debtors’

(i) 5.875% first lien secured notes due 2023, (ii) 8.625% second lien secured notes due 2025, (iii)

5.65% unsecured notes due 2020, (iv) 7.125% unsecured notes due 2023, (v) 6.90% unsecured

notes due 2026, (vi) 6.375% unsecured notes due 2036, (vii) 7.40% unsecured notes due 2037,

and (viii) 7.625% unsecured notes due 2097; (f) Milbank LLP, as counsel to that ad hoc group of

certain First Lien Notes Secured Parties and Term Loan Credit Parties (the “Milbank First Lien

Group”); (g) the United States Attorney’s Office for the Southern District of Texas; (h) the Internal

Revenue Service; (i) the United States Securities and Exchange Commission;                    (j) the

Environmental Protection Agency and similar state environmental agencies for states in which the

Debtors conduct business; (k) the state attorneys general for states in which the Debtors conduct

business; and (l) any party that has requested notice pursuant to Bankruptcy Rule 2002. Under the

circumstances, the notice given by the Debtors of the Financing Motion, the relief requested

therein and the Interim Hearing constitutes due and sufficient notice thereof and complies with

Bankruptcy Rules 2002, 4001, and the Bankruptcy Local Rules.

F.     Debtors’ Stipulations.

       7.      Subject only to the limitations contained in section JJ of this Final Order, the

Debtors, for themselves, their estates and all representatives of such estates, admit, stipulate,

acknowledge and agree as follows:

               (a)     ABL Facility:

                       (i)     ABL Credit Agreement: J. C. Penney Corporation, Inc., and each
                               of the other borrowers from time to time party thereto
                               (collectively, the “ABL Borrowers”), the lenders party thereto
                               (the “ABL Lenders”), and Wells Fargo Bank, National Association
                               (“Wells Fargo”), as administrative agent and collateral agent and as
                               Representative of the First Priority Secured Parties under the ABL
                               Intercreditor Agreement (the “ABL Agent” and together with the
                               ABL Lenders and the other “Secured Parties” as defined in the ABL


                                                 7
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 8 of 248


                                 Credit Agreement, the “ABL Secured Parties”) are parties to that
                                 certain Credit Agreement, dated as of June 20, 2014 (as amended by
                                 that certain Amendment No. 1 to Credit Agreement, dated as of
                                 December 10, 2015, that certain Amendment No. 2 to Credit
                                 Agreement, dated as of June 20, 2017, that certain Amendment No.
                                 3 to Credit Agreement, dated as of March 8, 2018, and as may be
                                 further amended, restated, modified or supplemented from time to
                                 time prior to the Petition Date, the “ABL Credit Agreement”). The
                                 ABL Credit Agreement provides for a $2.35 billion revolving credit
                                 facility (subject to a borrowing base composed primarily of accounts
                                 receivable, credit card receivables and inventory), including a letter
                                 of credit sublimit of $750 million (the “ABL Facility”).

                         (ii)    ABL Obligations: As of the Petition Date, the Loan Parties
                                 (as defined in the ABL Credit Agreement, the “ABL Loan Parties”)
                                 were jointly and severally liable and indebted to the ABL Agent and
                                 other ABL Secured Parties in the aggregate principal amount of not
                                 less than $1.392 billion, comprised of $1.179 billion in Revolving
                                 Loans (as defined in the ABL Credit Agreement) and $213 million
                                 in LC Exposure (as defined in the ABL Credit Agreement), plus any
                                 other amounts due and payable under the “Loan Documents” as
                                 defined in the ABL Credit Agreement (together with the ABL
                                 Intercreditor Agreement (as hereinafter defined) Swap Agreements
                                 (as defined in the ABL Credit Agreement) and the other relevant
                                 prepetition transaction documents with respect to the Secured Swap
                                 Obligations (as defined in the ABL Credit Agreement), the “ABL
                                 Loan Documents”), including, without limitation, all interest
                                 accrued and unpaid or otherwise accruing thereon, reimbursement
                                 obligations (contingent or otherwise), fees, costs, certain expenses
                                 (including certain attorneys’, accountants’, appraisers’, collateral
                                 examiners’, consultants’ and financial advisors’ fees and expenses),
                                 breakage costs, charges, indemnities, Secured Swap Obligatio ns 3
                                 (as defined in the ABL Credit Agreement, but excluding any
                                 Excluded Swap Obligations, as defined in the ABL Credit
                                 Agreement), Specified Treasury Services Obligations (as defined in
                                 the ABL Credit Agreement), any Secured Supply Chain Obligations
                                 (as defined in the ABL Credit Agreement), and any other amounts,
                                 liabilities, or obligations of whatever nature, whenever arising or
                                 accruing (whether before or after the Petition Date), that may be due,
                                 owing, or chargeable in connection therewith (including all
                                 Obligations as defined in the ABL Credit Agreement), in each case,
                                 as and to the extent provided for in the ABL Loan Documents

3
    The Secured Swap Obligations include the obligations of J. C. Penney Corporation, Inc. under the Swap
    Agreements (as defined in the ABL Credit Agreement) made on or around May 6, 2015 by J. C. Penney
    Corporation, Inc. and the Swap Providers. For purposes of this Order, “Swap Providers” means each of (i) J.
    Aron & Company, (ii) Wells Fargo Bank, National Association, (iii) Bank of America, N.A., and (iv) Barclays
    Bank plc.



                                                      8
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 9 of 248


                                   (collectively, the “ABL Obligations,”) which shall constitute
                                   allowed secured claims under sections 502 and 506 of the
                                   Bankruptcy Code against the applicable Debtor’s estate. 4 The ABL
                                   Obligations and all payments made to the ABL Secured Parties or
                                   applied to the ABL Obligations owing under the ABL Loan
                                   Documents prior to the Petition Date are not subject to avoidance,
                                   recharacterization, recovery, subordination, attack, offset,
                                   counterclaim, defense, or “claim” (as defined in the Bankruptcy
                                   Code) of any kind, nature, or description pursuant to the Bankruptcy
                                   Code, or other applicable law.

                          (iii)    Prepetition ABL Liens: To secure the ABL Obligations, each of
                                   the ABL Loan Parties granted to the ABL Agent, for the benefit of
                                   the ABL Secured Parties, properly perfected continuing liens and
                                   security interests (collectively, the “Prepetition ABL Liens”) in all
                                   Collateral (as defined in the ABL Credit Agreement)
                                   (the “Prepetition ABL Collateral”).

                 (b)      Term Loan:

                          (i)      Term Loan Credit Agreement: J. C. Penney Corporation, Inc., as
                                   borrower, GLAS USA LLC, a limited liability company organized
                                   and existing under the laws of the State of New Jersey, as successor
                                   administrative agent (the “Term Loan Administrative Agent”), and
                                   the lenders from time to time party thereto (the “Term Loan
                                   Lenders” and, together with the Term Loan Administrative Agent
                                   and the other “Secured Parties” as defined in the Term Loan
                                   Agreement, the “Term Loan Secured Parties”) are party to that
                                   certain Amended and Restated Credit and Guaranty Agreement,
                                   dated as of June 23, 2016 (as amended, restated, amended and
                                   restated, modified, or supplemented from time to time, the “Term
                                   Loan Agreement”). Under the Term Loan Agreement, J. C. Penney
                                   Corporation, Inc., borrowed $1.688 billion (the “Term Loans”),
                                   approximately $1.521 billion of which remains outstanding as of the
                                   Petition Date. The Obligations under (and as defined in the Term
                                   Loan Agreement, the “Term Loan Obligations”) are secured on a

4
    J. Aron & Company, LLC (“J. Aron”), a counterparty to Debtor J.C. Penney Corporation, Inc., under that certain
    ISDA Master Agreement dated as of May 6, 2015 (as amended, supplemented or modified, and together with all
    schedules, annexes and exhibits thereto, and all Confirmations exchanged pursuant to Transactions entered into
    in connection therewith) shall hereby have an allowed secured claim against the applicable Debtors for all
    purposes, including under sections 502 and 506 of the Bankruptcy Code, in an amount no less than
    $10,456,088.00, plus any accrued and unpaid interest, premiums, reasonable out-of-pocket expenses, including,
    in each case to the extent payable under the Swap Agreements between J. Aron and J. C. Penney Corporation,
    Inc., legal fees, and disbursements and any other amounts or obligations due or owing in respect
    thereof. Notwithstanding any provisions herein to the contrary, any adequate protection payments made pursuant
    to this Final Order on account of any Swap Provider’s Secured Swap Obligations and the Debtors’ indebtedness
    to any such Swap Provider on account thereof shall be made directly to such Swap Provider to an account specified
    by such Swap Provider in writing to the Debtors.



                                                         9
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 10 of 248


                     pari passu basis with the First Lien Notes Obligations by the assets
                     of each Term Loan Credit Party (as defined herein) other than
                     certain unencumbered real estate, including, without limitation, by
                     a first priority lien on the Debtors’ equipment, real estate assets,
                     intellectual property, equity interests and intercompany
                     indebtedness owed to the Debtors, and identifiable proceeds of the
                     foregoing, and a second priority lien on the ABL Priority Collateral
                     (as defined in the ABL Intercreditor Agreement).

             (ii)    Term Loan Obligations: The Credit Parties (as defined in the
                     Term Loan Agreement, the “Term Loan Credit Parties”) are jointly
                     and severally liable and indebted to the Term Loan Administrative
                     Agent and the Term Loan Lenders in the aggregate principal amount
                     of approximately $1.521 billion, plus any other amounts due and
                     payable under the Credit Documents (as defined in the Term Loan
                     Agreement, the “Term Loan Credit Documents”), including,
                     without limitation, accrued and unpaid interest thereon, premiums,
                     reimbursement obligations (contingent or otherwise), fees, costs,
                     certain expenses (including any attorneys’, accountants’,
                     appraisers’, and financial advisors’ fees and expenses), charges,
                     indemnities, and any other amounts, liabilities, or obligations of
                     whatever nature, whenever arising or accruing (whether before or
                     after the Petition Date), that may be due, owing, or chargeable in
                     connection therewith (including all Obligations as defined in the
                     Term Loan Agreement), in each case, as and to the extent provided
                     in, and required to be paid or reimbursed under, the Term Loan
                     Credit Documents.

             (iii)   Prepetition Term Loan/First Lien Notes Liens: To secure the
                     Term Loan Obligations and the First Lien Notes Obligations, each
                     of the Debtors party thereto (constituting all of the Term Loan Credit
                     Parties and the First Lien Notes Obligors) granted to Wilmingt on
                     Trust, National Association (“Wilmington”), as collateral agent (the
                     “Term Loan/First Lien Notes Collateral Agent”) for the Term Loan
                     Secured Parties and the First Lien Notes Secured Parties
                     (collectively, the “Term Loan/First Lien Notes Secured Parties”),
                     for the benefit of the Term Loan/First Lien Notes Secured Parties,
                     valid, binding, non-avoidable, enforceable, and properly perfected
                     continuing liens, mortgages on, and security interests (collectively ,
                     the “Prepetition Term Loan/First Lien Notes Liens”) in all Collateral
                     (as defined in the Term Loan Agreement and the First Lien Notes
                     Indenture, the “Prepetition Term Loan/First Lien Notes Collateral”).

       (c)   First Lien Notes:

             (i)     First Lien Notes Indenture: Pursuant to that certain Indenture,
                     dated as of June 23, 2016 (as amended, restated, amended and
                     restated, supplemented or otherwise modified from time to time, the


                                       10
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 11 of 248


                     “First Lien Notes Indenture”, and together with the other “Notes
                     Documents” as defined in the First Lien Indenture, the “First Lien
                     Notes Documents”), among J. C. Penney Corporation, Inc., as
                     issuer, J. C. Penney, J. C. Penney Purchasing Corporation, JCP Real
                     Estate Holdings, LLC and J. C. Penney Properties, LLC as
                     guarantors, and Wilmington, as indenture trustee (the “First Lien
                     Notes Indenture Trustee” and together with the First Lien
                     Noteholders (as defined herein) and the other Notes Secured Parties
                     (as defined therein), collectively, the “First Lien Notes Secured
                     Parties”), J. C. Penney Corporation, Inc. issued 5.875% senior
                     secured notes due July 2023 (the “First Lien Notes”).

             (ii)    First Lien Notes Obligations: Pursuant to the First Lien Notes
                     Indenture, J. C. Penney Corporation, Inc., issued, and the Guarantors
                     (as defined in the First Lien Notes Indenture, the “First Lien Notes
                     Guarantors”) guaranteed, $500.0 million in aggregate principal
                     amount of First Lien Notes. J. C. Penney Corporation, Inc., and the
                     First Lien Notes Guarantors (collectively the “First Lien Notes
                     Obligors”) are liable and indebted to the holders of the First Lien
                     Notes (the “First Lien Noteholders”) and the other First Lien Notes
                     Secured Parties in the aggregate principal amount of not less than
                     $500.0 million in First Lien Notes, plus any other amounts due and
                     payable under the First Lien Notes Documents, including, without
                     limitation, accrued and unpaid interest thereon, premiums,
                     reimbursement obligations (contingent or otherwise), fees, costs,
                     certain expenses (including any attorneys’, accountants’,
                     appraisers’, and financial advisors’ fees and expenses), charges,
                     indemnities, and any other amounts, liabilities, or obligations of
                     whatever nature, whenever arising or accruing (whether before or
                     after the Petition Date), that may be due, owing, or chargeable in
                     connection therewith, in each case, as and to the extent provided in,
                     and required to be paid or reimbursed under, the First Lien Notes
                     Documents (collectively, the “First Lien Notes Obligations”).

             (iii)   Prepetition First Lien Notes Liens: See paragraph 7(b)(iii) of this
                     Final Order.

       (d)   Second Lien Notes:

             (i)     Second Lien Notes Indenture: Pursuant to that certain Indenture,
                     dated as of March 12, 2018 (as amended, restated, amended and
                     restated, supplemented or otherwise modified from time to time
                     prior to the Petition Date, the “Second Lien Notes Indenture”, and
                     together with the other “Notes Documents” as defined in the Second
                     Lien Indenture, the “Second Lien Notes Documents”, and together
                     with the ABL Loan Documents, the Term Loan Credit Documents,
                     and the First Lien Notes Documents, the “Prepetition Secured Credit
                     Documents”), among J. C. Penney Corporation, Inc., as issuer, J. C.


                                      11
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 12 of 248


                    Penney Company, Inc., J. C. Penney Purchasing Corporation, JCP
                    Real Estate Holdings, LLC and J. C. Penney Properties, LLC as
                    guarantors, and Wilmington, which has been succeeded by UMB
                    Bank N.A., as indenture trustee (the “Second Lien Notes Indenture
                    Trustee” and together with the Second Lien Noteholders (as defined
                    herein) and the other Notes Secured Parties (as defined therein),
                    collectively, the “Second Lien Notes Secured Parties”; the Second
                    Lien Notes Secured Parties, together with the ABL Secured Parties,
                    the Term Loan Secured Parties, and the First Lien Notes Secured
                    Parties, collectively, the “Prepetition Secured Parties”), J. C. Penney
                    Corporation, Inc. issued 8.625% senior secured second priority
                    notes due 2025 (the “Second Lien Notes”).

            (ii)    Second Lien Notes Obligations: Pursuant to the Second Lien
                    Notes Indenture, J. C. Penney Corporation, Inc. issued, and the
                    Guarantors (as defined in the Second Lien Notes Indenture,
                    the “Second Lien Notes Guarantors”) guaranteed, $400.0 million in
                    aggregate principal amount of Second Lien Notes. As of the
                    Petition Date, J. C. Penney and the Second Lien Notes Guarantors
                    were liable and indebted to the holders of the Second Lien Notes
                    (the “Second Lien Noteholders”) and the other Second Lien Notes
                    Secured Parties in the aggregate principal amount of not less than
                    $400.0 million in Second Lien Notes, plus any other amounts due
                    and payable under the Second Lien Notes Documents, including ,
                    without limitation, accrued and unpaid interest thereon, premiums,
                    reimbursement obligations (contingent or otherwise), fees, costs,
                    certain expenses (including any attorneys’, accountants’,
                    appraisers’, and financial advisors’ fees and expenses), charges,
                    indemnities, and any other amounts, liabilities, or obligations of
                    whatever nature, whenever arising or accruing (whether before or
                    after the Petition Date), that may be due, owing, or chargeable in
                    connection therewith, in each case, as and to the extent provided in,
                    and required to be paid or reimbursed under, the Second Lien Notes
                    Documents (collectively, the “Second Lien Notes Obligations”, and
                    together with the ABL Obligations, the Term Loan Obligations, and
                    the First Lien Notes Obligations, the “Prepetition Secured Credit
                    Obligations”).

            (iii)   Prepetition Second Lien Notes Liens: To secure the Second Lien
                    Notes Obligations, J. C. Penney and each of the Second Lien Notes
                    Guarantors granted to Wilmington, as collateral agent (the “Second
                    Lien Notes Collateral Agent”) for the Second Lien Notes Secured
                    Parties, for the benefit of the Term Loan/First Lien Notes Secured
                    Parties, properly perfected continuing liens, mortgages on, and
                    security interests (collectively, the “Prepetition Second Lien Notes
                    Liens,” and together with the Prepetition ABL Liens and the
                    Prepetition Term Loan/First Lien Notes Liens, collectively, the
                    “Prepetition Liens”) in all Collateral (as defined in the Second Lien


                                      12
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 13 of 248


                                    Notes Indenture, the “Prepetition Second Lien Notes Collateral”,
                                    and together with the Prepetition ABL Collateral and the Prepetition
                                    Term Loan/First Lien Notes Collateral, the “Prepetition
                                    Collateral”).

                 (e)       Relative Priority of Prepetition Liens Under, and Enforceability of the
                           Prepetition Intercreditor Agreements:

                           (i)      the liens and security interests granted by the Debtor Obligors to the
                                    ABL Agent for the benefit of the ABL Secured Parties to secure the
                                    ABL Obligations for the benefit of the ABL Secured Parties
                                    pursuant to and in connection with ABL Loan Documents, including
                                    without limitation, the Security Documents (as defined in the ABL
                                    Credit Agreement), are valid, binding, perfected, enforceable, first
                                    priority liens and security interests on the Prepetition ABL
                                    Collateral, which are not subject to objection, defense, impairment,
                                    setoff, recoupment, contest, avoidance, recharacterization,
                                    reclassification, reduction or subordination pursuant to the
                                    Bankruptcy Code or applicable non-bankruptcy law by any person
                                    or entity; provided that the liens and security interests granted in the
                                    Prepetition ABL Collateral shall be subject to (w) the Carve Out, (x)
                                    liens and security interests granted to the ABL Secured Parties in all
                                    assets and property of the Debtors that constitutes, or, but for the
                                    commencement of the Cases, would have constituted, “ABL Priority
                                    Collateral” (as such term is defined in the ABL Intercreditor
                                    Agreement), and all proceeds and products thereof, whether existing
                                    on the Petition Date or thereafter acquired, and wherever located,
                                    and the proceeds, products, rents, and profits of the foregoing,
                                    whether arising under section 552(b) of the Bankruptcy Code or
                                    otherwise (the “ABL Priority Collateral”) 5 to secure the Adequate
                                    Protection Obligations as set forth herein, (y) the terms and
                                    provisions of Prepetition Intercreditor Agreements, and (z) valid,
                                    perfected, and unavoidable liens permitted under the ABL Loan
                                    Documents, to the extent such liens are permitted to be senior to the
                                    ABL Priority Liens, exist as of the Petition Date, and secure valid,
                                    binding, and unavoidable debt permitted under the ABL Loan
                                    Documents (including, for the avoidance of doubt, such valid and
                                    unavoidable liens in existence as of the Petition Date that are




5
    In no event shall the term “ABL Priority Collateral” include proceeds of the DIP Loans to the extent such proceeds
    are maintained in the Final Loan Escrow Account (as defined in the DIP Credit Agreement) or in any other
    account that holds only proceeds of the DIP Loans and/or assets and property of the Debtors that constitutes, or,
    but for the commencement of the Cases, would have constituted, “Term Loan/Notes Exclusive Collateral” (as
    such term is defined in the ABL Intercreditor Agreement), and all proceeds and products thereof, whether existing
    on the Petition Date or thereafter acquired, and wherever located, and the proceeds, products, rents, and profits of
    the foregoing, whether arising under section 552(b) of the Bankruptcy Code or otherwise.



                                                          13
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 14 of 248


                    perfected after the Petition Date as permitted by section 546(b) of
                    the Bankruptcy Code);

            (ii)    the liens and security interests granted by the Debtor Obligors to the
                    Term Loan/First Lien Notes Collateral Agent to secure the Term
                    Loan/First Lien Notes Obligations for the benefit of the Term
                    Loan/First Lien Notes Secured Parties pursuant to and in connection
                    with Term Loan Credit Documents and/or the First Lien Notes
                    Documents (as applicable), including without limitation, the
                    Collateral Documents (as defined in the Term Loan Agreement and
                    the First Lien Notes Indenture), are valid, binding, perfected,
                    enforceable, liens and security interests on the Prepetition Term
                    Loan/First Lien Notes Collateral, which are not subject to objection,
                    defense, impairment, setoff, recoupment, contest, avoidance,
                    recharacterization, reclassification, reduction or subordination
                    pursuant to the Bankruptcy Code or applicable non-bankruptcy law
                    by any person or entity; provided that the liens and security interests
                    granted in the Prepetition Term Loan/First Lien Notes Collateral
                    shall be subject and subordinate to (w) the Carve Out, (x) liens and
                    security interests granted to secure the Adequate Protection
                    Obligations as set forth herein, (y) the terms and provisions of
                    Prepetition Intercreditor Agreements and (z) valid, perfected, and
                    unavoidable liens permitted under the Term Loan Credit Documents
                    and First Lien Notes Documents, to the extent such liens are
                    permitted to be senior to the liens of the Term Loan/First Lien Notes
                    Collateral Agent and exist as of the Petition Date (including, for the
                    avoidance of doubt, (1) valid and unavoidable liens in existence as
                    of the Petition Date that are perfected after the Petition Date as
                    permitted by section 546(b) of the Bankruptcy Code and (2) the
                    Prepetition ABL Liens and ABL Adequate Protection Liens on the
                    ABL Priority Collateral);

            (iii)   the liens and security interests granted by the Debtor Obligors to the
                    Second Lien Notes Collateral Agent to secure the Second Lien
                    Notes Obligations for the benefit of the Second Lien Notes Secured
                    Parties pursuant to and in connection with Second Lien Notes
                    Documents, including without limitation, the Collateral Documents
                    (as defined in the Second Lien Notes Indenture), are valid, binding ,
                    perfected, enforceable, liens and security interests on the Prepetition
                    Second Lien Notes Collateral, which is not subject to objection,
                    defense, contest, avoidance, recharacterization, reclassification,
                    reduction or subordination pursuant to the Bankruptcy Code or
                    applicable non-bankruptcy law by any person or entity; provided
                    that the liens and security interests granted in the Prepetition Second
                    Lien Notes Collateral shall be subject and subordinate to (w) the
                    Carve Out, (x) liens and security interests granted to secure the
                    Adequate Protection Obligations, and (y) the terms and provisions
                    of Prepetition Intercreditor Agreements and (z) valid, perfected, and


                                      14
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 15 of 248


                   unavoidable liens permitted under the Second Lien Notes
                   Documents, to the extent such liens are permitted to be senior to the
                   liens of the Second Lien Notes Collateral Agent and exist as of the
                   Petition Date (including, for the avoidance of doubt, (A) valid and
                   unavoidable liens in existence as of the Petition Date that are
                   perfected after the Petition Date as permitted by section 546(b) of
                   the Bankruptcy Code, (B) the Prepetition ABL Liens and ABL
                   Adequate Protection Liens on the ABL Priority Collateral, and
                   (C) the Prepetition Term Loan/First Lien Notes Liens); and

            (iv)   the ABL Agent, as representative of the First Priority Secured
                   Parties (as such term is used in the ABL Intercreditor Agreement),
                   the Term Loan/First Lien Notes Collateral Agent, and the Debtor
                   Obligors are party to that certain Intercreditor and Collateral
                   Cooperation Agreement (as amended, restated, amended and
                   restated, supplemented or otherwise modified from time to time
                   prior to the Petition Date, the “ABL Intercreditor Agreement”),
                   dated as of June 23, 2016, which sets forth the relative lien priorities
                   and other rights and remedies of the ABL Secured Parties and the
                   Term Loan/First Lien Notes Secured Parties with respect to, among
                   other things, the ABL Priority Collateral and the Term Loan Notes
                   Exclusive Collateral (as such terms are defined in the ABL
                   Intercreditor Agreement). The Term Loan Administrative Agent,
                   the First Lien Notes Trustee, the Term Loan/First Lien Notes
                   Collateral Agent and the Debtor Obligors are party to that certain
                   Pari Passu Intercreditor Agreement (as amended, restated, amended
                   and restated, supplemented or otherwise modified from time to time,
                   the “1L Pari Passu Intercreditor Agreement”), dated as of June 23,
                   2016, which sets forth the relative lien priorities and other rights and
                   remedies of the Term Loan Secured Parties and the First Lien Notes
                   Secured Parties with respect to, among other things, the Prepetition
                   Term Loan/First Lien Notes Collateral. The Term Loan/First Lien
                   Notes Collateral Agent, the Second Lien Notes Collateral Agent and
                   the Debtor Obligors are party to that certain Junior Priority
                   Intercreditor Agreement (as amended, restated, amended and
                   restated, supplemented or otherwise modified from time to time, the
                   “1L-2L Intercreditor Agreement,” and together with the ABL
                   Intercreditor Agreement and the 1L Pari Passu Intercreditor
                   Agreement,       collectively,    the     “Prepetition     Intercreditor
                   Agreements”), dated as of March 12, 2018, which sets forth the
                   relative lien priorities and other rights and remedies of the Term
                   Loan/First Lien Notes Secured Parties and the Second Lien Notes
                   Secured Parties with respect to, among other things, the Prepetition
                   Term Loan/First Lien Notes Collateral and the Prepetition Second
                   Lien Notes Collateral. The Prepetition Intercreditor Agreements are
                   binding and enforceable against the Debtor Obligors and other
                   parties thereto in accordance with their terms, and the Debtor



                                     15
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 16 of 248


                    Obligors and other parties thereto are not entitled to take any action
                    that would be contrary to the provisions thereof.

       (f)   No Control. None of the DIP Secured Parties nor the Prepetition Secured
             Parties control the Debtors or their properties or operations, has authority to
             determine the manner in which any of the Debtors’ operations are
             conducted, or is a control person or insider of the Debtors or any of their
             affiliates by virtue of any of the actions taken with respect to, in connection
             with, related to, or arising from the Interim Order, this Final Order, the DIP
             Facility, the DIP Credit Documents, or the Prepetition Secured Credit
             Documents.

       (g)   No Claims, Defenses, or Causes of Action. As of the date hereof, there
             exist no claims, cross-claims, counterclaims, defenses or causes of action,
             including avoidance actions under chapter 5 of the Bankruptcy Code or
             applicable state law equivalents or actions for recovery, recoupment, offset,
             setoff, disallowance, recharacterization, subordination (whether equitable,
             contractual, or otherwise), or disgorgement, against any of the Prepetition
             Secured Parties with respect to, in connection with, related to, or arising
             from any of the Prepetition Secured Credit Documents, any action or
             conduct of any Prepetition Secured Party in respect thereof, or any of the
             transactions contemplated thereunder, that may be asserted by the Debtors,
             their respective estates, or any other person or entity.

       (h)   Additional Stipulations.

             (i)    the Prepetition Secured Credit Obligations constitute the legal, valid
                    and binding obligation of the applicable Debtor borrowers, issuers
                    and guarantors under the Prepetition Secured Credit Documents
                    (together, the “Debtor Obligors”), enforceable in accordance with
                    their terms (other than in respect of the stay of enforcement arising
                    under section 362 of the Bankruptcy Code);

             (ii)   (A) no portion of the Prepetition Secured Credit Obligations and no
                    amounts paid at any time to the Prepetition Secured Parties in
                    respect of the Prepetition Secured Credit Obligations, the
                    Prepetition Secured Credit Documents, and the transactions
                    contemplated thereby is subject to contest, attack, objection,
                    recoupment,       defense,     setoff,   counterclaim,    avoidance,
                    recharacterization, reclassification,      reduction, disallowance,
                    recovery or subordination or other challenge pursuant to the
                    Bankruptcy Code or applicable nonbankruptcy law, and (B) the
                    Debtors do not have any claims, counterclaims, causes of action,
                    defenses or setoff rights related to the Prepetition Secured Credit
                    Obligations or the Prepetition Secured Credit Documents, whether
                    arising on or prior to the date hereof, under the Bankruptcy Code or
                    applicable nonbankruptcy law against the Prepetition Secured




                                       16
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 17 of 248


                                Parties, and their respective affiliates, subsidiaries, agents, officers,
                                directors, employees, attorneys and advisors.

                (i)     Cash Collateral. All of the Debtors’ cash, whether existing as of the
                        Petition Date or thereafter, wherever located (including, without limitation ,
                        all cash on deposit or maintained by the Debtors in any account or
                        accounts), constitutes or will constitute “cash collateral” of the Prepetition
                        Secured Parties and DIP Secured Parties within the meaning of section
                        363(a) of the Bankruptcy Code (the “Cash Collateral”).

G.      Release.

        8.      The Debtors, on behalf of themselves and their respective estates, hereby forever

and irrevocably release and forever discharge the Prepetition Secured Parties and the DIP Secured

Parties (in each case, solely in their capacity as such) and each of their respective former, current,

and future officers, directors, employees, shareholders, stockholders, equityholders, owners,

members, managers, partners, subsidiaries, affiliates, funds or managed accounts, agents, advisors,

attorneys, accountants, investment bankers, consultants, and other representatives, together with

each of their predecessors and successors in interest (collectively, the “Releasees”) from any and

all claims, offsets, defenses, counterclaims, set off rights, objections, challenges, causes of action

and/or choses in action, liabilities, losses, damages, responsibilities, disputes, remedies, actions,

suits, controversies, reimbursement obligations (including, attorneys’ fees), premiums, fees, costs,

expenses, or judgments of every type, whether known or unknown, asserted or unasserted, fixed

or contingent, pending or threatened, of any kind or nature whatsoever, whether arising at law or

in equity (including, without limitation, any theory of so called “lender liability” or equitable

subordination or any claim or defense asserting recharacterization, subordination, or avoidance,

any claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or any

other provision of the Bankruptcy Code or of applicable state or federal law, or any other claim,

cause of action, or defense arising under the Bankruptcy Code or applicable non-bankruptcy law),

in each case, arising under, in connection with, or related to the Debtors or their estates, the extent,



                                                  17
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 18 of 248


amount, validity, enforceability, priority, security, and perfection of the Prepetition Secured

Obligations, the Prepetition Liens, the Prepetition Secured Credit Documents, the DIP Facility, the

DIP Obligations, the DIP Liens, the DIP Commitment Letter, the DIP Credit Documents, and/or

the transactions contemplated thereunder and/or hereunder; provided that nothing in this paragraph

shall limit or release the obligations of any DIP Secured Party solely as set forth in any DIP Credit

Document or this Final Order.

H.     Findings Regarding Corporate Authority.

       9.      Subject to entry of this Final Order, each of the DIP Credit Parties has all requisite

power and authority to execute and deliver the DIP Credit Documents to which it is a party and to

perform its obligations thereunder.

I.     Findings Regarding Postpetition Financing and Use of Cash Collateral.

       10.     Good Cause. Good and sufficient cause has been shown for the entry of this Final

Order and for authorization of the Debtors to obtain financing pursuant to the DIP Facility and the

DIP Credit Documents and to use Cash Collateral as set forth herein.

       11.     Need for Postpetition Financing and Use of Cash Collateral. The Debtors’ seek

authority on a final basis (a) to continue to use Cash Collateral on the terms described herein; and

(b) to incur the DIP Loans and other financial accommodations in order to, among other things:

(i) permit the orderly continuation of the operation of their businesses, including maintaining,

amending, renewing, or modifying insurance policies and surety bonds in the ordinary course of

business; (ii) maintain business relationships with customers, vendors, and suppliers, including

purchasing necessary materials and services to maintain compliance with all applicable regulatory

and safety requirements; (iii) make payroll; (iv) satisfy other working capital, capital improvement,

and operational needs; (v) pay professional fees, expenses, and obligations benefitting from the

Carve Out; (vi) pay costs, premiums, fees, and expenses associated with or payable under the DIP



                                                 18
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 19 of 248


Facility, subject to the terms of this Final Order and the DIP Credit Documents; and (vii) make

adequate protection payments as set forth herein. The Debtors’ use of Cash Collateral alone would

be insufficient to meet the Debtors’ cash disbursement needs during the period of effectiveness of

this Final Order. The access by the Debtors to sufficient working capital and liquidity through the

use of Cash Collateral and other Prepetition Collateral, incurrence of new indebtedness under the

DIP Credit Documents, and other financial accommodations provided under the DIP Credit

Documents are necessary and vital to preserve and maintain the going concern values of the

Debtors. The terms of the proposed DIP Facility (including the Roll Up), pursuant to the DIP

Credit Documents, and this Final Order are fair and reasonable, reflect each Debtor’s exercise of

their prudent business judgment, and are supported by reasonably equivalent value and fair

consideration.

        12.      No Credit Available on More Favorable Terms. The Debtors have been unable to

obtain financing and other financial accommodations from sources other than the DIP Lenders on

terms more favorable than those provided under the DIP Facility and the DIP Credit Documents.

The Debtors have been unable to obtain adequate unsecured credit allowable as an administrative

expense under section 503(b)(1) of the Bankruptcy Code. The Debtors also have been unable to

obtain adequate credit for money borrowed (a) having priority over administrative expenses of the

kind specified in sections 503(b), 507(a), and 507(b) of the Bankruptcy Code or (b) secured only

by a lien on property of the Debtors and their estates that is not otherwise subject to a lien.

Postpetition financing is not otherwise available without granting: (1) the Collateral Agent, for the

benefit of itself and the other DIP Secured Parties and subject to the Carve Out, the DIP Liens on

all DIP Collateral, as set forth herein, (2) the Administrative Agent, for the benefit of itself and the

other DIP Secured Parties and subject to the Carve Out, the DIP Superpriority Claims (as defined

herein), and (3) the DIP Agent, for the benefit of itself and the other DIP Secured Parties other



                                                  19
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 20 of 248


protections set forth in this Final Order. After considering all alternatives, including the benefits

to the Debtors of the Restructuring Support Agreement, the Debtors have properly concluded, in

the exercise of their sound business judgment, that the DIP Facility represents the best financing

available to them at this time and is in the best interests of all of their stakeholders.

        13.     Use of Proceeds of the DIP Facility and Cash Collateral. As a condition to entry

into the DIP Credit Documents, the extension of credit and other financial accommodations made

under the DIP Facility and the consent to use Cash Collateral (including, without limitation, the

proceeds of the DIP Facility), each of the DIP Lenders require, and the Debtors have agreed, that,

unless otherwise agreed by the DIP Agent (at the direction of the Requisite Lenders), the proceeds

of the DIP Loans will be used in accordance with the terms of the Approved DIP Budget (as

defined herein) (subject to Permitted Variances (as defined in the DIP Credit Agreement)) and the

terms of this Final Order and any other order entered by this Court that are consistent with the

RSA (as defined in the DIP Credit Agreement), this Final Order and the DIP Credit Agreement,

including, without limitation: (i) to pay amounts due to the DIP Lenders and the DIP Agents under

the DIP Credit Agreement and the reasonable and documented professional fees and expenses

(including legal, financial advisor, appraisal and valuation-related fees and expenses) incurred by

the DIP Lenders and the DIP Agents, including those incurred in connection with the preparation,

negotiation, documentation and court approval of the transactions contemplated thereby (including

pursuant to such court approval), (ii) to make adequate protection payments to the extent set forth

herein, (iii) to fund the Carve Out on a pro rata basis with the ABL Secured Parties in accordance

with this Final Order (iv) to provide working capital and for other general corporate purposes of

the DIP Credit Parties; and (v) to pay administration costs of the Cases and claims or amounts

approved by this Court in the “first” and “second” day orders or as required under the Bankruptcy

Code; provided, however, that in no event shall the proceeds of the DIP Loans be used to pay any



                                                   20
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 21 of 248


principal under the ABL Credit Agreement except to the extent payments of principal under the

ABL Credit Agreement are permitted under this Order or any other order entered by this Court.

        14.     Adequate Protection. As adequate protection for and solely to the extent of the

amount of diminution in value of their respective interests in the Prepetition Collateral from and

after the Petition Date, including, without limitation, the aggregate amount of Cash Collateral used

by each Debtor on a dollar-for-dollar basis, the imposition of the automatic stay, the subordination

of their Prepetition Liens and Claims to the Carve Out and any other act or omission which causes

diminution in the value of their interests in the Prepetition Collateral (collectively, and to the fullest

extent permitted under the Bankruptcy Code, the “Diminution in Value”), the Prepetition Secured

Parties are entitled to adequate protection pursuant to sections 361, 362, 363 and 364 of the

Bankruptcy Code set forth in this Final Order. Based on the Financing Motion, the declarations,

or other evidence filed in support of the Financing Motion, and the record presented to the Court

in connection with the Interim Hearing and Final Hearing, the terms of the adequate protection

arrangements and of the use of Prepetition Collateral (including Cash Collateral) are fair and

reasonable, reflect the Debtors’ prudent exercise of business judgment and constitute reasonably

equivalent value and fair consideration for the use of Prepetition Collateral (including Cash

Collateral).

        15.     Consent. The Prepetition Secured Parties have consented to or are deemed to have

consented pursuant to the provisions of the Prepetition Secured Credit Documents and the

Prepetition Intercreditor Agreements to the Debtors’ use of Prepetition Collateral (including Cash

Collateral) and the DIP Credit Parties’ entry into the DIP Facility and the DIP Credit Documents,

in each case, solely in accordance with and subject to the terms and conditions of this Final Order,

the DIP Credit Documents, and the Prepetition Intercreditor Agreements.




                                                   21
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 22 of 248


        16.     Limitation on Charging Expenses against Collateral. As set forth in section KK of

this Final Order, no costs or expenses of administration of the Cases or any Successor Cases or

any future proceeding that may result therefrom, including liquidation in bankruptcy or other

proceedings under the Bankruptcy Code, shall be charged against or recovered from the DIP

Collateral or any Prepetition Collateral (in each case, including Cash Collateral) pursuant to

section 506(c) of the Bankruptcy Code or any similar principle of law, without the prior written

consent of (a) the Requisite Lenders (as defined in the DIP Credit Agreement) or the

Administrative Agent (at the direction of the Requisite Lenders) (as defined in the DIP Credit

Agreement) with respect to DIP Collateral (other than Prepetition ABL Collateral), (b) the ABL

Agent with respect to the ABL Priority Collateral, and (c) Term Loan/First Lien Notes Collateral

Agent with respect to the Prepetition Collateral (other than Prepetition ABL Collateral), and no

consent shall be implied from any other action, inaction or acquiescence by the DIP Secured Parties

or the Prepetition Secured Parties, respectively, and nothing contained in this Final Order or the

DIP Credit Documents shall be deemed to be a consent by the DIP Secured Parties or the

Prepetition Secured Parties to any charge, lien, assessment, or claims against the DIP Collateral

(other than the Prepetition ABL Collateral) or the Prepetition Collateral, respectively, under

section 506(c) of the Bankruptcy Code or otherwise.

        17.     No Marshaling. In no event shall the DIP Secured Parties or the Prepetition

Secured Parties be subject to the equitable doctrine of “marshaling” or any similar doctrine with

respect to the DIP Collateral, the DIP Obligations, the Prepetition Collateral, or the Prepetition

Secured Obligations (in each case, as applicable). Further, in no event shall the “equities of the

case” exception in section 552(b) of the Bankruptcy Code apply to the Prepetition Secured Parties

or the Prepetition Collateral.




                                                22
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 23 of 248


       18.     Business Judgment and Good Faith Pursuant to Section 364(e). Based on the

Financing Motion, the First Day Declarations, and the record presented to the Court at the Interim

Hearing and the Final Hearing, (i) the extension of credit and other financial accommodations

made under the DIP Facility and the DIP Credit Documents, (ii) the terms of the DIP Facility

(including the Roll Up), (iii) the premiums, fees and other amounts paid and to be paid thereunder,

(iv) the terms of adequate protection granted to the Prepetition Secured Parties, (v) the terms on

which the Debtors may continue to use Prepetition Collateral (including Cash Collateral), and (vi)

the Cash Collateral arrangements described therein and herein, in each case, pursuant to this Final

Order and the DIP Credit Documents, (a) are fair, reasonable, and the best available to the Debtors

under the circumstances; (b) reflect the Debtors’ exercise of prudent business judgment consistent

with their fiduciary duties; (c) are supported by reasonably equivalent value and fair consideration;

and (d) represent the best financing available. The DIP Facility (including the Roll Up) and the

use of Prepetition Collateral (including Cash Collateral) were negotiated in good faith and at arm’s

length among the Debtors, the DIP Secured Parties, and the Prepetition Secured Parties. The use

of Prepetition Collateral (including Cash Collateral) and the credit to be extended under the DIP

Facility (including the Roll Up) shall be deemed to have been so allowed, advanced, made, used,

and/or extended in good faith, and for valid business purposes and uses, within the meaning of

section 364(e) of the Bankruptcy Code, and the DIP Secured Parties and the Prepetition Secured

Parties are therefore entitled to the protection and benefits of section 364(e) of the Bankruptcy

Code and this Final Order.

       19.     Good Faith of DIP Secured Parties. The DIP Facility, the adequate protection

granted to the Prepetition Secured Parties, and the use of Prepetition Collateral (including Cash

Collateral) hereunder have been negotiated in good faith and at arm’s length among the Debtors,

the DIP Secured Parties, and their respective advisors, and all of the Debtors’ obligations and



                                                 23
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 24 of 248


indebtedness arising under, in respect of, or in connection with, the DIP Facility and the DIP Credit

Documents, including, without limitation, all loans and other financial accommodations made to

and guarantees issued by the Debtors pursuant to the DIP Credit Documents and any DIP

Obligations shall be deemed to have been extended by the DIP Secured Parties and their respective

affiliates in good faith, as that term is used in section 364(e) of the Bankruptcy Code, and in express

reliance upon the protections offered by section 364(e) of the Bankruptcy Code, and the claims,

security interests and liens, and other rights, benefits, and protections granted to the DIP Secured

Parties (and the successors and assigns thereof) pursuant to this Final Order and the DIP Credit

Documents shall each be entitled to the full protection of section 364(e) of the Bankruptcy Code

in the event that this Final Order or any provision hereof is vacated, reversed, or modified, on

appeal or otherwise.

       20.     Good Faith of Prepetition Secured Parties. The Prepetition Secured Parties have

acted in good faith regarding the DIP Facility and the Debtors’ continued use of Prepetition

Collateral (including Cash Collateral) to fund the administration of the Debtors’ estates and

continued operation of their businesses (including the incurrence and payment of any adequate

protection obligations and the granting of adequate protection liens), in accordance with the terms

hereof, and the adequate protection claims, security interests and liens, and other rights, benefits

and protections granted to the Prepetition Secured Parties (and their successors and assigns thereof)

pursuant to this Final Order and the Prepetition Secured Credit Documents shall be entitled to the

full protection of section 363(m) of the Bankruptcy Code in the event that this Final Order or any

provision hereof is vacated, reversed, or modified, on appeal or otherwise.

       21.     Initial Budget. The Debtors have prepared and delivered to the DIP Secured Parties

and the ABL Secured Parties the initial itemized cash flow forecast set forth on Exhibit 1 attached

hereto (the “Initial Budget”), which is acceptable to the Requisite Lenders, setting forth all line-



                                                  24
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 25 of 248


item and cumulative cash receipts and operating disbursements (including all necessary and

required expenses which the Debtors expect to incur) on a weekly basis for the period beginning

as of the week including the Closing Date (as defined in the DIP Credit Agreement) through and

including the end of the thirteenth calendar week following such week. The DIP Secured Parties

and the ABL Secured Parties are relying, in part, upon the Debtors’ agreement to comply with the

Initial Budget (as may be updated by the Debtors and approved by the requisite DIP Secured

Parties from time to time pursuant to and in accordance with the terms hereof and of the DIP Credit

Agreement, which updated budget shall be shared with the ABL Agent substantially concurrently

with submission thereof to the DIP Secured Parties for approval, the “Approved DIP Budget”), in

accordance with the terms hereof and the DIP Credit Documents, in determining to enter into the

postpetition financing arrangements provided for in this Final Order and to allow the Debtors to

use Cash Collateral subject to the terms of this Final Order, respectively.

        22.     Furthermore, if the Court grants the relief requested in the 365(d)(3) Motion, the

Approved DIP Budget will be deemed amended to provide for payment in full of all June 2020

and July 2020 rent obligations during the week of July 15, 2020, for which applicable landlords

have not otherwise agreed to defer or abate these obligations as of July 15, 2020. 6

        23.     Relief Essential. The Court concludes that entry of this Final Order is in the best

interests of the Debtors’ estates, and is necessary, essential, and appropriate for the continued

operation of the Debtors’ businesses and the management and preservation of their assets and

properties.




6
    As used herein, the 365(d)(3) Motion shall mean the Debtors’ Emergency Motion for Entry of an Order (I)
    Extending Time for Performance of Obligations Under Unexpired Non-Residential Real Property Leases and (II)
    Granting Related Relief [Docket No. 338].



                                                     25
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 26 of 248


       NOW THEREFORE, based upon the foregoing findings and conclusions, the Financing

Motion, the First Day Declarations, the Kurtz Declaration, the Mesterharm Declaration, and the

record before the Court, and after due consideration, and good and sufficient cause appearing

therefor,

       IT IS HEREBY ORDERED THAT:

J.     Financing Motion Approved.

       24.     The Financing Motion is granted on a final basis, and the DIP Financing (as defined

herein) is authorized and approved, in each case, in accordance with and subject to the terms and

conditions of this Final Order and the DIP Credit Documents. Any objections or other statements

to any of the relief set forth in this Final Order that have not been withdrawn, waived, or settled,

and all reservation of rights inconsistent with this Final Order, are hereby overruled.

K.     Authorization of DIP Facility.

       25.     Subject to the terms and conditions of this Final Order, each of the DIP Credit

Parties are hereby authorized to execute, enter into, guarantee (as applicable), and perform all

obligations under the DIP Facility and the DIP Credit Documents to which they are party. The

DIP Credit Documents and this Final Order govern the financial and credit accommodations to be

provided to the DIP Credit Parties by the DIP Lenders in connection with the DIP Facility.

       26.     The DIP Credit Agreement and each of the other DIP Credit Documents are hereby

approved and all premiums, fees, or expenses payable under the DIP Credit Documents and the

DIP Commitment Letter are hereby approved and ratified.

       27.     The DIP Borrower is authorized to incur, and the DIP Guarantors are hereby

authorized to unconditionally guarantee, on a joint and several basis, all of the DIP Credit Parties’

DIP Obligations on account of such incurrence under the DIP Facility, up to an aggregate principal

amount of $900 million, including (a) up to $450 million under the Roll Up and (b) up to $450



                                                 26
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 27 of 248


million in new money DIP Loans, on a final basis, together with applicable interest, protective

advances, expenses, premiums, fees, and other charges payable in connection with the DIP Facility

(the “DIP Financing”), as applicable, in each case, subject to the terms and conditions set forth in

this Final Order and the DIP Credit Documents.

       28.     Without limiting the foregoing, and without the need for further approval of this

Court, each Debtor is authorized to perform all acts to make, execute, and deliver all instruments

and documents (including, without limitation, the execution or recordation of pledge and security

agreements, deeds of trust, and financing statements), and to pay all premiums, fees or expenses

that may be required, necessary, or desirable for the Debtors to implement the terms of,

performance of their obligations under or effectuate the purposes of and transactions contemplated

by this Final Order, the DIP Facility, and the DIP Credit Documents (as applicable) in accordance

herewith and therewith, including, without limitation:

               (a)     the execution and delivery of, and performance under, the DIP Credit
                       Documents;

               (b)     the execution and delivery of, and performance under, one or more
                       amendments, waivers, consents, or other modifications to and under the DIP
                       Credit Documents, in each case, as the DIP Credit Parties and the requisite
                       DIP Secured Parties (in accordance with and subject to the terms of the
                       applicable DIP Credit Documents) may agree, it being understood that no
                       further approval of the Court shall be required for non-material
                       authorizations, amendments, waivers, consents, or other modifications to
                       and under the DIP Credit Documents (and any premium, fees and other
                       expenses (including certain attorneys’, accountants’, appraisers’, and
                       financial advisors’ fees), amounts, charges, costs, indemnities, and other
                       obligations paid in accordance and connection therewith); provided that (i)
                       a copy (which may be provided through electronic mail or facsimile) of the
                       form of any such executed amendments, waivers, or other modifications to
                       and under the DIP Credit Documents (and any premium, fees and other
                       expenses including certain attorneys’, accountants’, appraisers’, and
                       financial advisors’ fees in connection with such executed amendments,
                       waivers, or other modifications) is provided to counsel for the ABL Agent,
                       counsel for the Official Committee, and the U.S. Trustee five business days
                       prior to the effectiveness of any such amendment (the “Amendment
                       Effective Date”); provided that executed waivers need only be provided to
                       counsel for the ABL Agent, counsel for the Official Committee, and the


                                                27
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 28 of 248


             U.S. Trustee substantially concurrently with the effectiveness thereof, and
             (ii) neither the ABL Agent, the Official Committee or the U.S. Trustee has
             filed an objection to any such executed amendment or other modification
             prior to the Amendment Effective Date;

       (c)   the non-refundable and irrevocable payment (and the ratification of any
             premiums or fees paid prior to the date of entry of this Final Order, each of
             which is found to be reasonable and to have been paid in exchange for fair
             and reasonably equivalent value) of any and all premiums, fees, costs, and
             expenses payable pursuant to the DIP Credit Documents or the DIP
             Commitment Letter, including, without limitation, (a) any closing premium
             or fees, upfront premium or fee, exit premium or fee, prepayment premium
             or fee, repayment premium or fee, unused line premium or fee, ticking
             premium or fee, arrangement premium or fees, structuring premium or fee,
             duration premium or fee, commitment premium or fee, backstop premium
             or fee, servicing premium or fee, audit premium or fee, appraisal premium
             or fee, servicing premium or fee, liquidator premium or fee, agency
             premium or fee, or similar amounts (which premiums and fees, in each case,
             shall be, and shall be deemed to have been, approved upon entry of this
             Final Order, and which premiums and fees shall not be subject to any
             challenge, contest, attack, rejection, recoupment, reduction, defense,
             counterclaim, offset, subordination, recharacterization, avoidance, or other
             claim, cause of action, or other challenge of any nature under the
             Bankruptcy Code, under applicable non bankruptcy law or otherwise) and
             any amounts due (or that may become due) in respect of the indemnificat ion
             obligations, in each case referred to in the DIP Credit Documents and in
             accordance with Section 10.3 of the DIP Credit Agreement, including all
             documented actual and reasonable costs, fees, expenses and disbursements
             of any auditors, accountants, consultants, advisors or appraisers, but in each
             case including Milbank LLP, Porter Hedges LLP, Sullivan & Cromwell
             LLP, Arnold & Porter Kaye Scholer LLP, Gray Reed & McGraw LLP,
             Deutsche Bank Securities Inc., Houlihan Lokey Capital, Inc. and Hilco Real
             Estate, LLC (collectively, each of the premiums, fees and expenses
             described in the foregoing clauses, the “DIP Premiums, Fees, and
             Expenses”), in each case, without the need to file retention or fee
             applications, and without the need to provide notice to any party or obtain
             further Court approval; provided that the DIP Premiums, Fees, and
             Expenses incurred after the Closing Date by professionals for the DIP Agent
             or DIP Lenders shall be subject to the review process set forth in paragraph
             47 of this Final Order;

       (d)   subject to the Carve Out, the granting and perfection of the DIP Liens (as
             defined herein) and the Adequate Protection Liens (as defined herein), the
             granting of the DIP Superpriority Claims (as defined herein) and the
             Adequate Protection Claims (as defined herein), and the granting of the DIP
             Protections and the ABL Adequate Protections (as defined herein), in each
             case, as set forth herein and in the DIP Credit Documents; and



                                      28
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 29 of 248


               (e)     the performance of all other acts necessary, required, or desirable to
                       implement the DIP Facility and to facilitate the transactions contemplated
                       by the DIP Credit Documents and this Final Order in accordance therewith
                       and herewith.

       29.     No DIP Secured Party shall have any obligation or responsibility to monitor any

Debtor’s use of the DIP Facility, and each DIP Secured Party may rely upon each DIP Credit

Party’s representations that the amount of the DIP Facility requested at any time and the use thereof

are in accordance with the requirements of this Final Order and the DIP Credit Documents.

L.     DIP Obligations.

       30.     Upon execution and delivery of the DIP Credit Documents, the DIP Credit

Documents shall constitute valid, binding, enforceable, and non-avoidable obligations of each of

the DIP Credit Parties, and shall be fully enforceable against each of the DIP Credit Parties, their

estates, and any successors thereto, including, without limitation, any estate representative or

trustee appointed in any of the Cases, or any case under chapter 7 of the Bankruptcy Code upon

the conversion of any of the Cases, or in any other proceedings superseding or relating to any of

the foregoing and/or upon the dismissal of any of the Cases or any such successor cases

(collectively, the “Successor Cases”), and their creditors and other parties in interest, in each case,

in accordance with the terms thereof and this Final Order. Upon execution and delivery of the DIP

Credit Documents, the DIP Obligations will include all loans and any other indebtedness or

obligations, contingent or absolute, now existing or hereafter arising, which may from time to time

be or become owing by any of the DIP Credit Parties to any of the DIP Agent or DIP Lenders, in

each case, under, or secured by, and in accordance with, the DIP Credit Documents or this Final

Order, including the Roll Up and all principal, interest, costs, premiums, fees, expenses, and other

amounts under the DIP Credit Documents (including this Final Order). The DIP Credit Parties

shall be jointly and severally liable for the DIP Obligations. Subject to this Final Order and after

the expiration of the Remedies Notice Period (as defined herein), the DIP Obligations shall be due


                                                  29
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 30 of 248


and payable, without notice or demand, and the use of Cash Collateral shall automatically cease

during the continuation of a DIP Termination Event (as defined herein), Cash Collateral

Termination Event, or the occurrence and continuance of any event or condition set forth in section

DD of this Final Order. No obligation, payment, transfer, or grant of security under the DIP Credit

Documents or this Final Order to the DIP Secured Parties or Prepetition Secured Parties shall be

stayed, restrained, voidable, or recoverable under the Bankruptcy Code or under any applicable

law (including, without limitation, under sections 362, 502(d), 544, 548, or 549 of the Bankruptcy

Code, any applicable Uniform Voidable Transfer Act, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act, or other similar state statute or common law), or subject to any

defense, reduction, recoupment, recharacterization, subordination, disallowance, impairment,

cross-claim, claim, counterclaim, offset, or any other challenge under the Bankruptcy Code or any

applicable law unless in accordance with section W of this Final Order.

M.      Roll Up.

        31.     Upon the funding of the Closing Date Loan (as defined in the DIP Credit

Agreement) and in accordance with Section 2.2(a) of the DIP Credit Agreement, and subject to

section II herein, each DIP Lender’s ratable share of $225 million of the outstanding principal

amount of the Term Loans and/or First Lien Notes Obligations, as applicable, (with each DIP

Lender’s ratable share based on the ratio of such DIP Lender’s share of the “new money” portion

of the funded DIP Facility as adjusted in accordance with section LLL of this Final Order) shall

be converted into, and shall be deemed converted into, DIP Loans and DIP Obligations and shall

be entitled to all the priorities, privileges, rights, and other benefits afforded to the other DIP Loans

and DIP Obligations under this Final Order and the DIP Credit Documents (the “Initial DIP Roll

Up”). On the Final Loan Availability Date (as defined in the DIP Credit Agreement), upon the

funding of the Final Loan (as defined in the DIP Credit Agreement) and in accordance with Section



                                                   30
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 31 of 248


2.2(b) of the DIP Credit Agreement, and subject to section II herein, each DIP Lender’s ratable

share of an additional $225 million of the outstanding principal amount of the Term Loans and/or

First Lien Notes Obligations, as applicable, (with each DIP Lender’s ratable share based on the

ratio of such DIP Lender’s share of the “new money” portion of the funded DIP Facility, as

adjusted in accordance with section LLL of this Final Order) shall be converted into DIP

Obligations and shall be entitled to all the priorities, privileges, rights, and other benefits afforded

to the other DIP Obligations under this Final Order and the DIP Credit Documents (the “Final DIP

Roll Up”). The conversion of the Roll Up DIP Obligations (as defined herein) shall be authorized

as compensation for, in consideration for, as a necessary inducement for, and on account of the

agreement of the DIP Lenders to fund amounts under the “new money” portion of the DIP Facility

and not as payments under, adequate protection for, or otherwise on account of, any Term Loan

Obligations and/or First Lien Notes Obligations, as applicable. The DIP Lenders would not be

willing to provide the DIP Facility or extend credit to the Debtors thereunder without the inclusion

of the Roll Up within the DIP Facility. As used herein, the term “Roll Up DIP Obligations” shall

mean the Term Loan Obligations and/or First Lien Notes Obligations that are converted into DIP

Loans pursuant to this paragraph and the DIP Credit Documents, subject to section JJ of this Final

Order. If the amount of valid and unavoidable Term Loans and/or First Lien Notes Obligations as

of the Petition Date that were secured by valid, perfected and unavoidable liens in Prepetition

Collateral as of the Petition Date is less than the amount of Roll-Up DIP Obligations, then the

Roll-Up DIP Obligations converted into Roll-Up Loans shall be treated for purposes of allowance

and distribution as if they had not been converted into Roll-Up Loans to the extent of such

deficiency; provided that, for the avoidance of doubt, in no event shall Roll Up DIP Obligations

exceed $450 million in the aggregate.




                                                  31
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 32 of 248


       32.     The Term Loan Administrative           Agent and the First Lien Notes Indenture

Trustee are hereby authorized and directed to take any and all actions as may be necessary or

appropriate to effectuate the roll-up of any of the respective Term Loans and First Lien Notes into

the DIP Facility authorized herein, including but not limited to the issuance (or the facilitation of

the issuance) of the DIP Loans in exchange for the assignment or transfer of the Term Loans and

the First Lien Notes (including the assignment, transfer, or designation of such First Lien Notes

into a contra-CUSIP) and the eventual cancellation of the Term Loans and First Lien Notes rolled

up into the DIP Facility. For the avoidance of doubt, the Term Loans and First Lien Notes that are

rolled up into the DIP Facility shall accrue interest through the date such Term Loans or First Lien

Notes, as applicable, are converted into Roll-Up Loans, after which date such Term Loans or First

Lien Notes shall no longer accrue interest (even if such Term Loans or First Lien Notes have not

yet been cancelled, retired, stricken from the register, or had a similar action taken with respect to

them). The Debtors, the DIP Lenders, the DIP Agent, the Term Loan Administrative Agent, and

the First Lien Notes Indenture Trustee will take such further actions as are necessary to implement

the Roll-Up of the Term Loans and First Lien Notes as applicable.

N.     No Obligation to Extend Credit.

       33.     The DIP Secured Parties shall have no obligation to make any loan or advance

under the applicable DIP Credit Documents unless all of the conditions precedent to the making

of such extension of credit by the applicable DIP Secured Parties under the applicable DIP Credit

Documents and this Final Order have been satisfied in full or waived in accordance with the terms

of the DIP Credit Documents and/or this Final Order, as applicable.

O.     DIP Liens.

       34.     As security for the DIP Obligations, effective immediately upon the date of this

Final Order and closing of the DIP Facility, and subject and subordinate only to (i) the Carve Out



                                                 32
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 33 of 248


and (ii) the ABL Priority Liens on the ABL Priority Collateral, as set forth more fully in this Final

Order, the DIP Agent, for the benefit of itself and the DIP Secured Parties, is hereby granted

(without the necessity of the execution by the DIP Credit Parties or the filing or recordation of

mortgages, security agreements, lockbox or control agreements, financing statements, or any other

instruments or otherwise by the DIP Agent or the DIP Lenders) valid, binding, enforceable, non-

avoidable, and automatically and properly perfected liens and security interests (collectively, the

“DIP Liens”) in the DIP Collateral (as defined herein), as collateral security for the prompt and

complete performance and payment when due (whether at the stated maturity, by acceleration or

otherwise) of all DIP Obligations, which DIP Liens shall have the following relative rank and

priority:

               (a)     Priming DIP Liens. Pursuant to section 364(d) of the Bankruptcy Code, a
                       valid, binding, enforceable, fully-perfected, first priority senior priming
                       security interest in and lien upon all of the DIP Credit Parties’ right, title,
                       and interest in, to, and under any tangible and intangible, real and personal
                       prepetition and postpetition property of each DIP Credit Party, whether
                       existing on the Petition Date or thereafter acquired, and wherever located,
                       and the proceeds, products, rents, and profits of the foregoing, whether
                       arising under section 552(b) of the Bankruptcy Code or otherwise, to the
                       extent such property is subject to the Prepetition Liens securing the
                       Prepetition Secured Obligations (collectively, the “DIP Priming Collateral”,
                       and such liens, the “Priming DIP Liens”); provided that such Priming DIP
                       Liens on DIP Priming Collateral shall not prime and shall be subject and
                       subordinate only to (a) the Carve Out, (b) ABL Priority Liens on ABL
                       Priority Collateral, and (c) any other Permitted Liens (as defined in the DIP
                       Credit Agreement), solely to the extent such liens are expressly permitted
                       to be senior to the respective Priming DIP Liens under the DIP Credit
                       Documents.

               (b)     Senior DIP Liens. Pursuant to section 364(c)(2) of the Bankruptcy Code,
                       a valid, binding, enforceable, fully-perfected first priority senior security
                       interest in and lien upon all of the DIP Credit Parties’ right, title, and interest
                       in, to, and under (x) the DIP Proceeds Account or any other account that
                       holds only the proceeds of any DIP Loans, (y) Avoidance Actions Proceeds
                       (as defined herein), and (z) any other unencumbered tangible and intangib le,
                       real (including leaseholds) and personal prepetition and postpetition
                       property of each DIP Credit Party (excluding the “Excluded Assets” as
                       defined in the DIP Credit Agreement), whether existing on the Petition Date
                       or thereafter acquired, and wherever located, and the proceeds, products,


                                                  33
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 34 of 248


                           rents, and profits of the foregoing, whether arising under section 552(b) of
                           the Bankruptcy Code or otherwise (all of the foregoing,
                           collectively, the “DIP Priority Collateral” and such liens, the “Senior DIP
                           Liens”), in each case, subject and subordinate only to (a) the Carve Out, (b)
                           ABL Priority Liens on ABL Priority Collateral, and (c) any other Permitted
                           Liens (as defined in the DIP Credit Agreement, solely to the extent such
                           liens are expressly permitted to be senior to the respective DIP Liens under
                           the DIP Credit Documents). “Avoidance Action Proceeds” shall be defined
                           as the proceeds of Claims and Causes of Action7 under chapter 5 of the
                           Bankruptcy Code, whether pursuant to federal law or applicable state law,
                           of the DIP Credit Parties or their estates (collectively, the “Avoidance
                           Actions Proceeds”);

                 (c)       Junior DIP Liens. Pursuant to section 364(c)(3) of the Bankruptcy Code,
                           a valid, binding, enforceable, fully-perfected junior security interest in and
                           lien upon all of the DIP Credit Parties’ right, title, and interest in, to, and
                           under any tangible and intangible, real and personal prepetition and
                           postpetition property of each DIP Credit Party, whether existing on the
                           Petition Date or thereafter acquired, and wherever located, and the proceeds,
                           products, rents, and profits of the foregoing, whether arising under section
                           552(b) of the Bankruptcy Code or otherwise, to the extent such property is
                           subject to an ABL Priority Lien, including without limitation all assets that
                           qualify as ABL Priority Collateral, subject and subordinate only to (a)
                           Permitted Liens (as defined in the DIP Credit Agreement, solely to the
                           extent such liens are expressly permitted to be senior to the respective DIP
                           Liens under the DIP Credit Documents), (b) the Prepetition ABL Liens, and
                           ABL Adequate Protection Liens, in each case with respect to the ABL
                           Priority Collateral, and (c) the Carve Out (the “Junior DIP Collateral” and,
                           together with the DIP Priority Collateral and the DIP Priming Collateral,
                           the “DIP Collateral”).




7
    As used in this Final Order, “Causes of Action” means any action, Claim, cause of action, controversy, demand,
    right, action, lien, indemnity, interest, guaranty, suit, obligation, liability, damage, judgment, account, defense,
    offset, power, privilege, and license of any kind or character whatsoever, whether known, unknown, contingent
    or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
    undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on, or after the
    Closing Date, in contract or in tort, in law (whether local, state, or federal U.S. or non-U.S. law) or in equity, or
    pursuant to any other theory of local, state, or federal U.S. or non-U.S. law. For the avoidance of doubt, “Cause
    of Action” includes: (a) any right of setoff, counterclaim, or recoupment and any Claim for breach of contract or
    for breach of duties imposed by law or in equity; (b) any Claim based on or relating to, or in any manner arising
    from, in whole or in part, tort, breach of contract, breach of fiduciary duty, fraudulent transfer or fraudulent
    conveyance or voidable transaction law, violation of local, state, or federal or non-U.S. law or breach of any duty
    imposed by law or in equity, including securities laws, negligence, and gross negligence; (c) any Claim pursuant
    to section 362 or chapter 5 of the Bankruptcy Code or similar local, state, or federal U.S. or non-U.S. law; (d) any
    Claim or defense including fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of
    title 11 of the United States Code; (e) any state or foreign law pertaining to actual or constructive fraudulent
    transfer, fraudulent conveyance, and (f) any “lender liability” or equitable subordination claims or defenses.



                                                          34
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 35 of 248


        35.     For the avoidance of doubt, the term “DIP Collateral” shall include all assets and

properties of each of the DIP Credit Parties of any kind or nature whatsoever, whether tangible or

intangible, real, personal or mixed, whether now owned by or owing to, or hereafter acquired by,

or arising in favor of, any of the DIP Credit Parties, whether prior to or after the Petition Date,

whether (subject to paragraph JJ herein), owned or consigned by or to, or leased from or to, the

DIP Credit Parties, and wherever located, including, without limitation, each of the DIP Credit

Parties’ rights, title and interests in (i) all Prepetition Collateral, (ii) all “Collateral” as defined in

the DIP Credit Documents, and (iii) all proceeds, products, offspring, and profits of each of the

foregoing and all accessions to, substitutions, and replacements for, each of the foregoing,

including any and all proceeds of any insurance, indemnity, warranty, or guaranty payable to any

DIP Credit Party from time to time with respect to any of the foregoing; provided, however, that

DIP Collateral shall not include any “Excluded Assets” as defined in DIP Credit Agreement, which

definition shall, for the avoidance of doubt, include certain contracts and leases with respect to

which the granting of a lien would be prohibited by law or by the terms of such contract or lease

even after giving effect to applicable laws that may negate, overwrite, void, or render ineffective

such law, contract, or lease (but DIP Collateral shall in all cases include all proceeds of the

foregoing); provided, further, for the avoidance of doubt the DIP Collateral shall not include

nonresidential leases unless otherwise expressly permitted by the terms of such nonresidential

leases or as would otherwise constitute a default or event of default under any of such leases and

such default would not be excused or rendered ineffective by operation of the Bankruptcy Code or

applicable nonbankruptcy law; provided, further, that before exercising any remedies with respect

to a specific lease, the DIP Credit Parties shall provide the counterparty to such lease and its

counsel who has appeared in the Cases with five (5) business days’ notice (which shall be via email

to counsel to landlord if known or via email to the landlord if counsel is not known) (each such



                                                    35
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 36 of 248


notice, a “Lease Challenge Notice”); provided, further, that the foregoing shall not preclude any

counterparty to such lease from an opportunity to be heard in the Court on notice as to any claim

by the DIP Credit Parties that applicable non-bankruptcy law or the Bankruptcy Code renders a

default or event of default ineffective or excused at a hearing held in conjunction with an event of

default or sooner if requested by the non-Debtor party to the lease, and the Court shall retain

jurisdiction to hear and adjudicate issues related thereto (any such objection, a “Lease Challenge

Notice Response”); provided, further, that the proceeds of any such nonresidential leases shall

constitute DIP Collateral.

       36.     Notwithstanding anything contained herein or in any of the DIP Credit Documents

to the contrary, subject to the priorities set forth in paragraph 34 of this Final Order, the DIP Liens

(i) shall not be made subject to or pari passu with (A) any lien or security interest heretofore or

hereinafter granted in any of the Cases or any Successor Cases, and shall be valid and enforceable

against the DIP Credit Parties, their estates, any trustee, or any other estate representative

appointed or elected in the Cases, or any Successor Cases and/or upon the dismissal of any of the

Cases or any Successor Cases, (B) any lien that is avoided and preserved for the benefit of the DIP

Credit Parties and their estates under section 551 of the Bankruptcy Code or otherwise, or (C) any

intercompany or affiliate lien, and (ii) shall not be subject to sections 506(c), 510, 549, 550, or 551

of the Bankruptcy Code; provided that the DIP Liens and DIP Secured Parties’ rights in the DIP

Collateral shall be subject to the ABL Intercreditor Agreement to the extent set forth in section TT

of this Final Order.

       37.     Subject to the provisions herein that state that DIP Collateral shall not include

nonresidential leases unless otherwise expressly permitted by the terms of such nonresidential

leases or as would otherwise constitute a default or event of default under any of such leases and

such default would not be excused or rendered ineffective by operation of the Bankruptcy Code or



                                                  36
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 37 of 248


applicable nonbankruptcy law (but that the proceeds of such non-residential leases shall constitute

DIP Collateral), any provision of any lease, loan document, easement, use agreement, proffer,

covenant, license, contract, organizational document, or other instrument or agreement that

requires the consent, or the payment of any fees or obligations to, any governmental entity or

nongovernmental entity in order for the DIP Credit Parties to pledge, grant, mortgage, sell, assign,

or otherwise transfer any fee or leasehold interest in any property or the proceeds thereof, is and

shall hereby be deemed to be inconsistent with the provisions of the Bankruptcy Code, and shall

have no force or effect with respect to the DIP Liens or Adequate Protection Liens on such

leasehold interests or other applicable DIP Collateral or the proceeds of any assignment and/or

sale thereof by any DIP Credit Parties, in favor of the DIP Secured Parties or the Prepetition

Secured Parties in accordance with the terms of the DIP Credit Documents and this Final Order.

Nothing in this paragraph 37 shall modify or expand the terms set forth in paragraph 35 of this

Final Order.

P.     DIP Superpriority Claims.

       38.     Effective immediately upon entry of this Final Order, the DIP Agent (on behalf of

itself and the other DIP Secured Parties) is hereby granted, pursuant to section 364(c)(1) and 364(e)

of the Bankruptcy Code, an allowed superpriority administrative expense claim in each of the DIP

Credit Parties’ Cases and any Successor Cases thereof on account of the DIP Obligations, with

priority over any and all administrative expenses of the kind that are specified in or ordered

pursuant to sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a),

507(b), 546(c), 1113, 1114, or any other provisions of the Bankruptcy Code and any other claims

against the DIP Credit Parties (the “DIP Superpriority Claims”). The DIP Superpriority Claims

shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative

expenses allowed under section 503(b) of the Bankruptcy Code. The DIP Superpriority Claims



                                                 37
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 38 of 248


shall have recourse against each of the DIP Credit Parties, on a joint and several basis.

Notwithstanding anything contained herein or in any of the DIP Credit Documents to the contrary,

the DIP Superpriority Claims shall, at all times, be (v) in respect of any assets or property that

constitute, or, but for the commencement of the Cases would have constituted, ABL Priority

Collateral or proceeds or products thereof (other than proceeds in the Final Loan Escrow Account

(as defined in the DIP Credit Agreement) or any other account that holds only proceeds of any DIP

Loans pursuant to the DIP Credit Agreement), junior in right of payment to the ABL Adequate

Protection Claims (as defined herein) and the ABL Obligations, (w) other than set forth in

subclauses (x) and (y) below, in respect of any assets or property that constitute, or, but for the

commencement of the Cases would have constituted, Prepetition Collateral (other than the ABL

Priority Collateral) (including Avoidance Action Proceeds) or, in each case, proceeds or products

thereof and the Final Loan Escrow Account (as defined in the DIP Credit Agreement), junior in

right of payment to (i) the Carve Out, and (ii) any Liens on the DIP Collateral, (x) except as

expressly provided herein, senior to the other Prepetition Secured Parties’ Adequate Protection

Claims (as defined herein), and (y) senior to any and all other administrative expense claims or

other claims against the DIP Credit Parties or their estates, in the Cases and any Successor Cases.

Q.     Use of Proceeds of the DIP Facility and Cash Collateral.

       39.     The use of Prepetition Collateral (including Cash Collateral) is authorized and

approved, in each case, in accordance with and subject to the terms and conditions of this Final

Order and the DIP Credit Documents. From and after the date of entry of this Final Order, (x) so

long as no DIP Termination Event has occurred and is continuing, the DIP Credit Parties shall be

authorized to use Prepetition Collateral (excluding Cash Collateral), (y) so long as no Cash

Collateral Termination Event has occurred and is continuing, the Debtors shall be authorized to

use Cash Collateral and, (z) so long as no DIP Termination Event has occurred and is continuing ,



                                                38
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 39 of 248


shall be permitted to draw upon the DIP Financing and the proceeds thereof, subject, in each case,

to the terms and conditions of this Final Order and the DIP Credit Documents, and solely in

accordance with the Approved DIP Budget (subject to Permitted Variances (as defined in the DIP

Credit Agreement)), including, without limitation: (i) to pay amounts due to DIP Secured Parties

under the DIP Credit Documents and professional fees and expenses (including legal, financial

advisor, appraisal, and valuation-related fees and expenses) incurred by the DIP Secured Parties,

including those incurred in connection with the preparation, negotiation, documentation, and court

approval of the transactions contemplated by the DIP Credit Documents; (ii) the payment of any

adequate protection payments to the extent set forth herein; (iii) to fund the Carve Out as set forth

herein; (iv) to provide working capital and for other general corporate purposes of the DIP Credit

Parties; and (v) to pay administration costs of the Cases and claims or amounts approved by the

Court (including in the First and Second Day Orders, as defined in the DIP Credit Agreement) or

as required under the Bankruptcy Code. For the avoidance of doubt, (i) none of the DIP Credit

Parties will use any DIP Loans, the proceeds of the DIP Facility or DIP Collateral (including Cash

Collateral) in a manner or for a purpose other than those consistent with the Approved DIP Budget,

the DIP Credit Documents, and this Final Order; and (ii) in no event shall any portion of the ABL

Priority Collateral be used to pay any principal under the DIP Credit Agreement prior to the

Payment in Full of the ABL Obligations. Except as expressly permitted in this Final Order, the

DIP Credit Documents, or the Approved DIP Budget, nothing in this Final Order shall otherwise

authorize the disposition of any assets of the Debtors or their estates outside the ordinary course

of business, or any of the Debtors’ use of any DIP Collateral (including Cash Collateral) or other

proceeds resulting therefrom.     All collections and proceeds, whether from ordinary course

collections, asset sales, debt or equity issuances, insurance recoveries, condemnations, or




                                                 39
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 40 of 248


otherwise, will be deposited and applied as required by this Final Order and the DIP Credit

Documents.

       40.     Notwithstanding anything to the contrary set forth in this Final Order, the DIP

Credit Documents, or otherwise, on or after the date on which a Toggle Event (as defined in the

DIP Credit Agreement) occurs, Debtors shall (a) deliver to ABL Agent and DIP Agent a modified

budget, in form and substance acceptable to the ABL Agent and the DIP Agent, which modified

budget shall replace and become the Approved DIP Budget and be at all times in form and

substance acceptable to the ABL Agent and DIP Agent (including any amendments modifications ,

revisions, or supplements thereto), and (b) file an amendment to the DIP Credit Documents in

accordance with the terms set forth in paragraph 28(b) of this Final Order

R.     Disposition of Collateral.

       41.     The Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any

portion of the DIP Collateral or ABL Priority Collateral (including Cash Collateral) (and, in each

case, or enter into any binding agreement to do so) other than strictly in accordance with the terms

of the DIP Credit Agreement with respect to DIP Collateral (other than ABL Priority Collateral)

or, with respect to the ABL Priority Collateral (including Cash Collateral), unless such sale,

transfer, lease, encumbrance, or other disposition is in the ordinary course of business consistent

with historical prepetition practice, or with respect to transactions outside the ordinary course of

business without (x) the prior written consent of the ABL Agent (and no such consent shall be

implied, from any other action, inaction or acquiescence by the ABL Agent or any Prepetition

Secured Parties) and (y) an order of this Court; provided, however, the Debtors reserve their right

to seek to sell, transfer, lease, encumber or otherwise dispose of any portion of the ABL Priority

Collateral outside the ordinary course of business on a non-consensual basis.




                                                40
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 41 of 248


S.       Adequate Protection Claims and Liens.

         42.      Adequate Protection for ABL Secured Parties. 8 Pursuant to sections 361,

363(e), and 364(d) of the Bankruptcy Code, the Debtors hereby grant the ABL Secured Parties

adequate protection of their interests in all Prepetition ABL Collateral, including Cash Collateral,

against any Diminution in Value of the ABL Secured Parties’ interests in the Prepetition ABL

Collateral (including Cash Collateral) from and after the Petition Date:

                  (a)      ABL Adequate Protection Claims. The adequate protection obligations ,
                           solely to the extent of any Diminution in Value (the “Adequate Protection
                           Obligations”), shall constitute joint and several superpriority claims against
                           the Debtors as provided in section 507(b) of the Bankruptcy Code, with
                           priority in payment over any and all unsecured claims and administrative
                           expense claims against the Debtors, now existing or hereafter arising, of the
                           kinds specified or ordered pursuant to any provision of the Bankruptcy
                           Code, including without limitation, sections 105, 326, 328, 330, 331,
                           503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code,
                           and shall at all times be senior to the rights of the Debtors, and any successor
                           trustee or any creditor, in the Cases or any subsequent proceedings under
                           the Bankruptcy Code (the “ABL Adequate Protection Claims”), with a
                           senior right to payment from the proceeds of ABL Priority Collateral over
                           all other administrative claims and obligations of the Debtors.

                  (b)      Adequate Protection Lien. As security for and solely to the extent of any
                           Diminution in Value, the Adequate Protection Obligations are effective as
                           of the Petition Date and perfected without the necessity of the execution by
                           the Debtors (or recordation or other filing) of security agreements, control
                           agreements, pledge agreements, financing statements, mortgages or other
                           similar documents, or the possession or control by the ABL Agent of any
                           Adequate Protection Collateral (as defined herein), the following security
8
     For the avoidance of doubt, because the Debtors’ Secured Swap Obligations and the holders thereof are secured
     under the security documents related to the ABL Facility (and share in the liens created thereunder because such
     Secured Swap Obligations constitute Obligations (as defined in the ABL Credit Agreement) in accordance with
     the terms of the ABL Loan Documents), and this Order shall be deemed to provide the same adequate protection,
     rights, and benefits to the holders of Secured Swap Obligations that are being provided to the ABL Lenders
     hereunder, to the extent applicable. Accordingly, notwithstanding anything to the contrary herein, the Secured
     Swap Obligations, documents related thereto, and holders thereof (i) shall be deemed included and captured for
     all purposes hereunder in the definitions of ABL Obligations, Prepetition ABL Liens (by virtue of their properly
     perfected security interest in the Prepetition ABL Collateral), and ABL Secured Parties, as well as any definitions
     in this Order that, in turn, capture such defined terms, as and to the extent provided for in the ABL Loan
     Documents, and (ii) shall be granted ABL Adequate Protection, including ABL Adequate Protection Claims, the
     ABL Adequate Protection Payments applicable to Secured Swap Obligations, ABL Adequate Protection Liens
     on the ABL Adequate Protection Collateral, and any other applicable ABL Adequate Protection, rights, or benefits
     granted on account of the ABL Obligations or to the ABL Lenders and ABL Secured Parties being provided
     hereunder.



                                                          41
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 42 of 248


            interests and liens are hereby granted to the ABL Agent for the benefit of
            itself and the other ABL Secured Parties (all property identified in clauses
            (i) and (ii) below being collectively referred to as the “ABL Adequate
            Protection Collateral”), subject and subordinate only to the Carve Out (all
            such liens and security interests, the “ABL Adequate Protection Liens” and
            together with the Prepetition ABL Liens, the “ABL Priority Liens”).

            (i)    Liens Junior to Certain Existing Liens. Pursuant to sections
                   361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding ,
                   continuing, enforceable, fully-perfected non-voidable junior priority
                   replacement lien on, and security interest in, the Prepetition Term
                   Loan/First Lien Notes Collateral, that is subject to (x) valid,
                   perfected and unavoidable liens in existence as of the Petition Date
                   or (y) valid and unavoidable liens in existence as of the Petition Date
                   that are perfected after the Petition Date as permitted by section
                   546(b) of the Bankruptcy Code, which valid, perfected and
                   unavoidable liens are senior in priority to the security interests and
                   liens in favor of the Term Loan/First Lien Notes Collateral Agent;
                   provided that (A) the foregoing collateral shall not include assets or
                   property (other than Prepetition Collateral, including Cash
                   Collateral) upon which, and solely to the extent that, the grant of an
                   Adequate Protection Lien as contemplated in this Final Order,
                   unless otherwise expressly permitted by the terms of the applicable
                   unexpired nonresidential leases or would constitute a default or
                   event of default under any of the Debtors’ contracts or leases (and
                   such default would not be excused or rendered ineffective by
                   operation of the Bankruptcy Code or applicable nonbankruptcy law)
                   subject to the Lease Challenge Notice and Lease Challenge Notice
                   Response procedures set forth in paragraph 35 of this Final Order,
                   but shall include the proceeds thereof and (B) such lien shall be
                   junior to (1) the lien granted to the Term Loan/First Lien Notes
                   Collateral Agent, for the benefit of the Term Loan/First Lien Notes
                   Secured Parties, pursuant to paragraph 44(b)(ii) of this Final Order
                   and (2) the lien granted to the Second Lien Notes Collateral Agent,
                   for the benefit of the Second Lien Notes Secured Parties, pursuant
                   to paragraph 46(b)(ii) of this Final Order.

            (ii)   Liens Senior to Certain Existing Liens. Pursuant to sections
                   361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding ,
                   continuing, enforceable, fully-perfected non-voidable priming lien
                   on, and security interest in, ABL Priority Collateral other than any
                   Excluded Assets (as defined in the Collateral Agreement (as defined
                   in the ABL Credit Agreement)); provided that such liens and
                   security interests shall not prime (x) any valid, perfected and
                   unavoidable senior priority liens and security interests in existence
                   as of the Petition Date that are held by or granted to any person other
                   than the Term Loan/First Lien Notes Collateral Agent or the Second
                   Lien Notes Collateral Agent, or (y) valid and unavoidable senior


                                     42
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 43 of 248


                    priority liens and security interests in existence as of the Petition
                    Date that are perfected after the Petition Date as permitted by section
                    546(b) of the Bankruptcy Code and that are held by or granted to
                    any person other than the Term Loan/First Lien Notes Collateral
                    Agent or the Second Lien Notes Collateral Agent; provided, further,
                    that the foregoing collateral shall not include assets or property
                    (other than Prepetition Collateral, including Cash Collateral) upon
                    which, and solely to the extent that, the grant of an Adequate
                    Protection Lien as contemplated in this Final Order, unless
                    otherwise expressly permitted by the terms of the applicable
                    unexpired nonresidential leases or would constitute a default or
                    event of default under any of the Debtors’ contracts or leases (and
                    such default would not be excused or rendered ineffective by
                    operation of the Bankruptcy Code or applicable nonbankruptcy
                    law), but shall include the proceeds thereof.

            (iii)   Additional Adequate Protection Liens. Pursuant to sections
                    361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding ,
                    enforceable, fully-perfected non-voidable lien on, and security
                    interest in any unencumbered tangible and intangible, real property
                    (including leaseholds; provided, however, except as may be
                    expressly permitted by the terms of the applicable leaseholds, such
                    liens shall only be on the proceeds of the disposition of such leases)
                    and personal prepetition and postpetition property of each DIP
                    Credit Party (excluding (x) any assets that qualify as ABL Priority
                    Collateral and (y) any Excluded Assets, as defined in the DIP Credit
                    Agreement), whether existing on the Petition Date or thereafter
                    acquired, and wherever located, and the proceeds, products, rents,
                    and profits of the foregoing, whether arising under section 552(b) of
                    the Bankruptcy Code or otherwise (collectively, the “Additiona l
                    Assets”); provided that (A) the foregoing collateral shall not include
                    assets or property upon which, and solely to the extent that, the grant
                    of an Adequate Protection Lien as contemplated in this Final Order,
                    unless otherwise expressly permitted by the terms of the applicable
                    unexpired nonresidential leases or would constitute a default or
                    event of default under any of the Debtors’ contracts or leases (and
                    such default would not be excused or rendered ineffective by
                    operation of the Bankruptcy Code or applicable nonbankruptcy law)
                    subject to the Lease Challenge Notice and Lease Challenge Notice
                    Response procedures set forth in paragraph 35 of this Final Order,
                    but shall include the proceeds thereof, (B) that such lien shall be
                    subject to the Carve Out and Permitted Liens (as defined in the DIP
                    Credit Agreement) and (C) such lien shall be junior to (1) the DIP
                    Liens, (2) the lien granted to the Term Loan/First Lien Notes
                    Collateral Agent, for the benefit of the Term Loan/First Lien Notes
                    Secured Parties, pursuant to paragraph 44(b)(iii) of this Final Order
                    and (3) the lien granted to the Second Lien Notes Collateral Agent,



                                      43
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 44 of 248


                              for the benefit of the Second Lien Notes Secured Parties, pursuant
                              to paragraph 46(b)(iii) of this Final Order.

                       (iv)   Status of the ABL Adequate Protection Liens. The ABL
                              Adequate Protection Liens shall not be (1) subject or subordinate to
                              (A) any lien or security interest that is avoided and preserved for the
                              benefit of the Debtors and their estates under section 551 of the
                              Bankruptcy Code or (B) any lien or security interest arising after the
                              Petition Date, subject and subordinate to the Carve Out and as
                              otherwise set forth in clauses (i) through (iii) of this paragraph 42(b),
                              or (2) except as otherwise set forth in clauses (i) through (iii) of this
                              paragraph 42(b), subordinated to or made pari passu with any other
                              lien or security interest, now or hereafter existing and whether
                              authorized under sections 363 or 364 of the Bankruptcy Code or
                              otherwise.

                       (v)    Notwithstanding anything to the contrary set forth herein, the liens
                              granted herein in connection with the DIP Financing shall be junior
                              in priority to the ABL Priority Liens on the ABL Priority Collateral
                              granted to the ABL Agent on behalf of the ABL Secured Parties,
                              whether existing on the Petition Date or thereafter acquired.

       43.     Additional Adequate Protection for ABL Secured Parties.                 As additional

adequate protection of the ABL Secured Parties’ security interests in the Prepetition ABL

Collateral, including the Cash Collateral, the Debtors are authorized to provide adequate protection

in the form of the following (collectively, the “ABL Adequate Protection” and the payments set

forth in clauses 43(a)-(c) of this Final Order, the “ABL Adequate Protection Payments”).

               (a)     Interest and Other Amounts Due Under ABL Credit Agreement. From
                       and after entry of this Final Order, the ABL Agent, on behalf of the ABL
                       Secured Parties, shall receive cash payment in immediately available funds,
                       (x) promptly upon the entry of this Final Order, all accrued and unpaid
                       amounts (whether accrued prior to or after the Petition Date) in respect of
                       the following, and (y) thereafter, as and when due under the ABL Credit
                       Agreement or the applicable Swap Agreement (as applicable) as provided
                       herein (whichever is earlier): all interest at the non-default rate due under
                       the ABL Credit Agreement, in respect of unpaid principal outstanding under
                       the ABL Credit Agreement, fees and other amounts (other than principal),
                       including without limitation, any fees with respect to outstanding Letters of
                       Credit provided for in Section 2.11(b) of the ABL Credit Agreement and,
                       in the case of the Secured Swap Obligations, interest at the rate due and
                       payable as set forth in the applicable Swap Agreement (that is, the “Default
                       Rate” as defined in such Swap Agreement); provided that for the avoidance
                       of doubt, (i) the Debtors shall not be required to pay any commitment fees


                                                44
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 45 of 248


             set forth in Section 2.11(a) of the ABL Credit Agreement with respect to
             any period beginning on or after the Petition Date and (ii) interest shall
             continue to accrue and be added to the ABL Obligations at the default rate
             in accordance with the terms of the ABL Credit Agreement and each Swap
             Agreement (as defined in the ABL Credit Agreement) under which Secured
             Swap Obligations (as defined in the ABL Credit Agreement) arise (but, for
             the avoidance of doubt, the Debtors shall not be required to pay current the
             additional 2% default interest in cash as adequate protection pursuant this
             Final Order). Interest and other fees due hereunder to the ABL Secured
             Parties shall be calculated at the rates under the ABL Credit Agreement, or
             applicable Swap Agreements, and shall be paid on the same dates as
             currently required by the ABL Credit Agreement or the applicable Swap
             Agreements, as applicable, but shall not be paid from the proceeds of DIP
             Collateral other than ABL Priority Collateral. Debtors shall also be
             authorized to pay from the proceeds of ABL Priority Collateral any
             additional adequate protection payments to the ABL Agent for the benefit
             of the ABL Secured Parties as set forth in any Approved DIP Budget.

       (b)   Reporting. The Debtors shall (i) comply with the reporting requirements
             set forth in Section 5.01(b) of the ABL Credit Agreement; and (ii) provide
             ABL Agent with all material, written information, reports, documents, and
             other materials that the Debtors provide to the DIP Agent or any DIP
             Lenders pursuant to the DIP Credit Documents, the Interim Order, this Final
             Order or otherwise at the same time such material, written information ,
             reports, documents or materials are provided to the DIP Agent or any of the
             DIP Lenders, including without limitation and DIP Reporting (as defined
             herein) and any proposed executed amendments, waivers, or other
             modifications or updates to the Approved DIP Budget or DIP Credit
             Documents.

       (c)   Fees and Expenses. The Debtors are authorized and directed to pay the
             reasonable and documented invoiced out-of-pocket fees, costs and expenses
             of (A) Otterbourg, P.C., (B) M-III Partners, and (C) one local counsel, in
             each case incurred on behalf of the ABL Agent and ABL Secured Parties in
             connection with the Cases, subject to the review procedures set forth in
             paragraph 47 of this Final Order. Within 3 calendar days of the entry of this
             Final Order by the Court, the professionals described in this paragraph shall
             provide a good-faith estimate of their expected fees for the period of the
             Cases and shall provide updates to such estimated on the first Monday of
             each calendar month following the Petition Date; provided, however, for the
             avoidance of doubt, such estimates shall not serve as caps and the failure to
             timely provide any such estimates shall not affect the right to payment of
             the fees and expenses set forth herein.

       (d)   Cash Management Covenant. The Debtors shall maintain their cash
             management arrangements in a manner consistent with that described in the
             applicable “first day” order; provided that the Debtors are authorized to
             create the Final Loan Escrow Account (as defined in the DIP Credit


                                      45
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 46 of 248


             Agreement) in which the proceeds of the Final Loan (as defined in the DIP
             Credit Agreement) shall be deposited.

       (e)   Cash Collateral Borrowing Base. The Debtors shall not permit Excess
             Availability (as defined in the ABL Credit Agreement) at any time to be
             less than (i) 10% of the Revolving Credit Line Cap (as defined in the ABL
             Credit Agreement) for the period from the Petition Date through August 8,
             2020, or (ii) 7.5% of the Revolving Credit Line Cap (as defined in the ABL
             Credit Agreement) at all times on and after August 9, 2020 (the “Minimu m
             Excess Availability Requirement”); provided that notwithstanding anything
             to the contrary in the ABL Credit Agreement, the definition of “Borrowing
             Base” used in the calculation of Excess Availability shall be the “Borrowing
             Base” as defined in, and determined in accordance with, the ABL Credit
             Agreement and set forth in the most recent Cash Collateral Borrowing Base
             Certificate delivered prior to the Petition Date but modified as provided
             below herein (the “Cash Collateral Borrowing Base”), which, for the
             avoidance of doubt, shall give effect to the applicable Net Orderly
             Liquidation Values (“NOLV”) set forth in the appraisal prepared by Tiger
             Valuation Services, LLC for the ABL Agent delivered to the Debtors on
             April 28, 2020 pursuant to Section 5.14 of the ABL Credit Agreement
             which NOLV shall remain in effect for a period of six months; provided,
             further, that notwithstanding anything to the contrary (i) in the ABL Credit
             Agreement, (x) the Cash Collateral Borrowing Base shall not otherwise
             reflect any new discretionary reserves, during such period or any
             modifications of (I) eligibility criteria set forth in the ABL Credit
             Agreement or (II) formulas used to compute formulaic reserves presently in
             effect in effect as of the Petition Date (and no new formulaic reserves not
             presently in effect shall be imposed), (y) the Cash Collateral Borrowing
             Base will be calculated using (I) any updated Borrowing Base Certificate
             (as defined in the ABL Credit Agreement) as and when required to be
             delivered pursuant to paragraph 42(h) below, and (II) following reasonable
             advanced notice any updated information provided to ABL Agent from time
             to time in the ordinary course that may result in an adjustment of a formulaic
             reserve (based upon the formula in effect on the Petition Date), and (z) the
             Cash Collateral Borrowing Base shall be increased (on a dollar-for-dollar
             basis) by the amount of cash held in the Segregated Cash Collateral Account
             (as defined herein) (the “Builder Cash”) as provided below and (ii) in the
             event that a Post-Maturity Exam (as defined herein) has been completed
             (but at no time prior to the completion thereof), the Cash Collateral
             Borrowing Base and NOLV may be adjusted in accordance with the ABL
             Prepetition Credit Agreement. A breach of the Minimum Excess
             Availability Requirement can be cured in accordance with Section 42(e) of
             this Final Order.

       (f)   Appraisals. Notwithstanding anything to the contrary in the ABL Credit
             Agreement, the ABL Agent will not be entitled to request access for and/or
             request any new inspections, appraisals and field examinations (including ,
             without limitation, with respect to ABL Priority Collateral) for a period of


                                      46
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 47 of 248


             six months, at which point the ABL Agent may request access for and
             commission on one new appraisal and one new field examination of ABL
             Priority Collateral on terms consistent with the ABL Credit Agreement
             (such appraisal and field examination, the “Post-Maturity Exam”).
             Notwithstanding the foregoing, the ABL Agent shall be permitted to request
             access for and/or request any new inspections, appraisals, and field
             examinations from time to time, at the ABL Agent’s own expense, for
             valuation purposes only, which (i) do not impact the calculation of the Cash
             Collateral Borrowing Base and (ii) do not unreasonably interfere with the
             ordinary course activities and operations of the Debtors as in effect at such
             time.

       (g)   Segregated Collateral Account. If, at any point in the Cases, the Debtor
             Obligors fail to comply with the Minimum Excess Availability
             Requirement, the Debtors will be required to, at their option, either: (x)
             deposit cash into a controlled segregated cash reserve account maintained
             at Wells Fargo Bank, N.A. (which account and all funds maintained therein
             shall constitute ABL Priority Collateral that is secured by Prepetition ABL
             Liens) on a dollar-for-dollar basis equal to the amount necessary to restore
             compliance with the Minimum Excess Availability Requirement, which
             amount shall be deemed automatically designated as Builder Cash (and
             shall increase the Cash Collateral Borrowing Base accordingly) (such
             account, the “Segregated Cash Collateral Account”), or (y) pay down the
             outstanding ABL Obligations in cash (using cash on hand or cash in the
             Segregated Cash Collateral Account) in the amount necessary to restore
             compliance with the Minimum Excess Availability Requirement, in each
             case, within one (1) business day of receipt of written notice from the ABL
             Agent of such non-compliance with the Minimum Excess Availability
             Requirement. In the event the Debtors deposit cash into the Segregated
             Cash Collateral Account as described in provision (x) of this paragraph, the
             cash shall be maintained in this account until such time the Debtors restore
             compliance with the Minimum Excess Availability Requirement, at which
             time such cash may be either (i) withdrawn by the Debtors (at the Debtors’
             sole and exclusive option) so long as the Debtor Obligors shall be in
             compliance with the Minimum Excess Availability Requirement
             immediately after giving effect to such withdrawal or (ii) to the extent not
             withdrawn by the Debtors, be maintained in such Segregated Cash
             Collateral Account and continue to increase the Cash Collateral Borrowing
             Base on a dollar-for-dollar basis (regardless of whether the Debtors
             Obligors shall be in compliance with the Minimum Excess Availability
             Requirement); provided that notwithstanding any election by the Debtor
             Obligors to maintain Builder Cash in the Segregated Cash Collateral
             Account, the Debtors may withdraw any amount thereof so long as the
             Debtor Obligors shall be in compliance with the Minimum Excess
             Availability Requirement immediately after giving effect to such
             withdrawal. Upon the occurrence of any Cash Collateral Termination
             Event, the ABL Agent shall be entitled to apply amounts maintained in the
             Segregated Cash Collateral Account to repay the ABL Obligations;


                                      47
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 48 of 248


             provided that the ABL Agent shall provide Debtors with five (5) business
             days prior notice of its intention to apply such funds. For the avoidance of
             doubt, nothing herein shall prejudice Debtors’ right to object to the ABL
             Agent’s application of such funds on any grounds.

       (h)   Borrowing Base Certificate. The Debtors shall provide the ABL Agent
             with (i) a monthly Borrowing Base Certificate (as defined in, and as
             contemplated by Section 5.01(g)(ii) of the ABL Credit Agreement); and (ii)
             a weekly Borrowing Base Certificate (as defined in, and as contemplated by
             Section 5.01(g)(ii) of the ABL Credit Agreement), subject to, in each case,
             the modifications described in this paragraph 43(h) (the “Cash Collateral
             Borrowing Base Certificate”), on or before 5:00 p.m. (Central Time) on the
             date that is five (5) business days after the end of each week, calculated as
             of the close of business on Saturday of the immediately preceding calendar
             week (for the avoidance of doubt, the first delivery shall be due on June 5,
             2020); provided that notwithstanding anything to the contrary in this Final
             Order or Section 5.01(g)(ii) of the ABL Credit Agreement, the Cash
             Collateral Borrowing Base shall (i) only be required to include a weekly
             roll-forward of the Borrowing Base (as defined in the ABL Credit
             Agreement) components included in the computation of “Total Inventory”,
             “Available Inventory”, and “Net Available Credit Card A/R” as calculated
             in accordance with the Borrowing Base Certificate (as defined in the ABL
             Credit Agreement), delivered with respect to the period ended April 4, 2020
             (the “Most Recent Borrowing Base Certificate”), and (ii) only be required
             to include a monthly roll-forward of all other Borrowing Base (as defined
             in the ABL Credit Agreement) components set forth on the Most Recent
             Borrowing Base Certificate (i.e., all such components shall be updated
             initially in the Cash Collateral Borrowing Base Certificate delivered one
             month following the delivery of the first Cash Collateral Borrowing Base
             Certificate) (provided, that, the Debtors may, at their election, roll-forward
             such Borrowing Base (as defined in the ABL Credit Agreement)
             components on a weekly basis); provided, further, that, the “In Home
             Custom Window and Service Inventory” shall only be required to be
             updated monthly (i.e., such component shall be updated initially in the Cash
             Collateral Borrowing Base Certificate delivered one month following the
             delivery of the first Cash Collateral Borrowing Base Certificate); provided
             that the Debtors may, at their election roll-forward such Cash Collateral
             Borrowing Base component on a weekly basis.

       (i)   Consent / Administration Fee. In consideration for the ABL Secured
             Parties’ consent to the use of Cash Collateral in accordance with the terms
             of this Final Order and continued maintenance of the Debtors’ cash
             management system, the ABL Agent shall be paid, in addition to all ABL
             Obligations owing by Debtors to the ABL Secured Parties, a weekly fee in
             the amount of $500,000 for the benefit of itself and the other ABL Secured
             Parties until all ABL Obligations have been Paid in Full
             (the “Administration Fee”). The Administration Fee shall be fully earned
             and payable on the Monday of each week following the Petition Date


                                      48
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 49 of 248


                       through the date on which the ABL Obligations are Paid in Full. The
                       Administration Fee shall be part of the ABL Obligations. Notwithstanding
                       anything to the contrary in this Final Order (but subject to the Carve Out),
                       the ABL Agent and other ABL Secured Parties are hereby authorized to
                       apply any Cash Collateral on hand at any time to the permanent payment of
                       the Administration Fee without further notice to the Debtors or any other
                       party. The term “Payment in Full” or “Paid in Full” means the indefeasible
                       repayment in full in cash of all obligations (including principal, interest,
                       fees, expenses, indemnities, other than contingent indemnificat ion
                       obligations for which no claim has been asserted) under the applicable credit
                       facility, the cash collateralization of all treasury and cash management
                       obligations, hedging obligations, and bank product obligations, and the
                       cancelation, replacement, backing, or cash collateralization of letters of
                       credit, in each case, in accordance with the terms of the applicable credit
                       facility.

       44.     Adequate Protection for Term Loan/First Lien Notes Secured Parties.

Pursuant to sections 361, 363(e), and 364(d) of the Bankruptcy Code, the Debtors hereby grant the

Term Loan/First Lien Notes Secured Parties adequate protection of their interests in all Prepetition

Term Loan/First Lien Notes Collateral, against any Diminution in Value of the Term Loan/First

Lien Notes Secured Parties’ interests in the Prepetition Term Loan/First Lien Notes Collateral,

from and after the Petition Date:

               (a)     Term Loan/First Lien Notes Adequate Protection Claim. The adequate
                       protection obligations, solely to the extent of any Diminution in Value
                       (the “Term Loan/First Lien Notes Adequate Protection Obligations”), shall
                       constitute joint and several superpriority claims against the Debtors as
                       provided in section 507(b) of the Bankruptcy Code, with priority in payment
                       over any and all unsecured claims and administrative expense claims
                       against the Debtors, now existing or hereafter arising, of the kinds specified
                       or ordered pursuant to any provision of the Bankruptcy Code, including
                       without limitation, sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a),
                       507(b), 726, 1113 or 1114 of the Bankruptcy Code, and shall at all times be
                       senior to the rights of the Debtors, and any successor trustee or any creditor,
                       in the Cases or any subsequent proceedings under the Bankruptcy Code
                       (the “Term Loan/First Lien Notes Adequate Protection Claims”) subject
                       and subordinate only to the Carve Out.

               (b)     Term Loan/First Lien Notes Adequate Protection Lien. As security for
                       and solely to the extent of any Diminution in Value, the Term Loan/First
                       Lien Notes Adequate Protection Obligations are effective as of the Petition
                       Date and perfected without the necessity of the execution by the Debtors (or
                       recordation or other filing) of security agreements, control agreements,


                                                 49
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 50 of 248


            pledge agreements, financing statements, mortgages or other similar
            documents, or the possession or control by the Term Loan Administrative
            Agent or the Term Loan/First Lien Notes Collateral Agent of any Adequate
            Protection Collateral (as defined herein), the following security interests
            and liens are hereby granted to the Term Loan/First Lien Notes Collateral
            Agent for the benefit of itself and the other Term Loan/First Lien Notes
            Secured Parties (all property identified in clauses (i) and (ii) below being
            collectively referred to as the “Term Loan/First Lien Notes Adequate
            Protection Collateral”), subject and subordinate only to the Carve Out (all
            such liens and security interests, the “Term Loan/First Lien Notes Adequate
            Protection Liens”).

            (i)    Liens Junior to Certain Existing Liens. Pursuant to sections
                   361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding ,
                   continuing, enforceable, fully-perfected non-voidable junior priority
                   replacement lien on, and security interest in, ABL Priority Collateral
                   other than Excluded Assets (as defined in the Collateral Agreement
                   (as defined in the ABL Credit Agreement)), that is subject to (x)
                   valid, perfected and unavoidable liens in existence as of the Petition
                   Date or (y) valid and unavoidable liens in existence as of the Petition
                   Date that are perfected after the Petition Date as permitted by section
                   546(b) of the Bankruptcy Code, which valid, perfected and
                   unavoidable liens are senior in priority to the security interests and
                   liens in favor of the Term Loan/First Lien Notes Collateral Agent;
                   provided that (A) the foregoing collateral shall not include assets or
                   property (other than Prepetition Collateral, including Cash
                   Collateral) upon which, and solely to the extent that, the grant of an
                   Adequate Protection Lien as contemplated in this Final Order,
                   unless otherwise expressly permitted by the terms of the applicable
                   unexpired nonresidential leases or would constitute a default or
                   event of default under any of the Debtors’ contracts or leases (and
                   such default would not be excused or rendered ineffective by
                   operation of the Bankruptcy Code or applicable nonbankruptcy law)
                   subject to the Lease Challenge Notice and Lease Challenge Notice
                   Response procedures set forth in paragraph 35 of this Final Order,
                   but shall include the proceeds thereof and (B) such lien shall be
                   junior to the lien granted to the ABL Agent, for the benefit of the
                   ABL Secured Parties, pursuant to paragraph 42(b)(ii) of this Final
                   Order.

            (ii)   Liens Senior to Certain Existing Liens. Pursuant to sections
                   361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding ,
                   continuing, enforceable, fully-perfected non-voidable priming lien
                   on, and security interest in, the Prepetition Term Loan/First Lien
                   Notes Collateral; provided that such liens and security interests shall
                   not prime (x) any valid, perfected and unavoidable liens and security
                   interests in existence as of the Petition Date that are held by or
                   granted to any person other than the Term Loan/First Lien Notes


                                     50
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 51 of 248


                             Collateral Agent or (y) valid and unavoidable liens and security
                             interests in existence as of the Petition Date that are perfected after
                             the Petition Date as permitted by section 546(b) of the Bankruptcy
                             Code and that are held by or granted to any person other than the
                             Term Loan/First Lien Notes Collateral Agent; provided, further, that
                             the foregoing collateral shall not include assets or property (other
                             than Prepetition Collateral, including Cash Collateral) upon which,
                             and solely to the extent that, the grant of an Adequate Protection
                             Lien as contemplated in this Final Order, unless otherwise expressly
                             permitted by the terms of the applicable unexpired nonresidential
                             leases or would constitute a default or event of default under any of
                             the Debtors’ contracts or leases (and such default would not be
                             excused or rendered ineffective by operation of the Bankruptcy
                             Code or applicable nonbankruptcy law), but shall include the
                             proceeds thereof.

                     (iii)   Additional Adequate Protection Liens. Pursuant to sections
                             361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding ,
                             enforceable, fully-perfected non-voidable lien on, and security
                             interest in the Additional Assets; provided that (A) the foregoing
                             collateral shall not include assets or property upon which, and solely
                             to the extent that, the grant of an Adequate Protection Lien as
                             contemplated in this Final Order, unless otherwise expressly
                             permitted by the terms of the applicable unexpired nonresidential
                             leases or would constitute a default or event of default under any of
                             the Debtors’ contracts or leases (and such default would not be
                             excused or rendered ineffective by operation of the Bankruptcy
                             Code or applicable nonbankruptcy law), but shall include the
                             proceeds thereof, (B) that such lien shall be subject to the Carve Out
                             and Permitted Liens (as defined in the DIP Credit Agreement) and
                             (C) such lien shall be junior to the DIP Liens.

                     (iv)    Status of the Term Loan/First Lien Notes Adequate Protection
                             Liens. The Term Loan/First Lien Notes Adequate Protection Liens
                             shall not be (1) subject or subordinate to (A) any lien or security
                             interest that is avoided and preserved for the benefit of the Debtors
                             and their estates under section 551 of the Bankruptcy Code or
                             (B) any lien or security interest arising after the Petition Date,
                             subject and subordinate to the Carve Out and as otherwise set forth
                             in clauses (i) through (iii) of this paragraph 44(b), or (2) except as
                             otherwise set forth in clauses (i) through (iii) of this paragraph 44(b),
                             subordinated to or made pari passu with any other lien or security
                             interest, now or hereafter existing and whether authorized under
                             sections 363 or 364 of the Bankruptcy Code or otherwise.

       45.    Additional Adequate Protection for Term Loan/First Lien Notes Secured

Parties. As additional adequate protection of the Term Loan/First Lien Notes Secured Parties’


                                               51
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 52 of 248


security interests in the Prepetition Term Loan/First Lien Notes Collateral, including the Cash

Collateral, the Debtors are authorized to provide adequate protection in the form of the following

(collectively, the “Term Loan/First Lien Notes Adequate Protections” and the payments set forth

in clause 44(a)-(c) of this Final Order, the “Term Loan/First Lien Notes Adequate Protection

Payments”).

               (a)    Interest Due Under Term Loan Credit Agreement. From and after entry
                      of this Final Order, the Term Loan Administrative Agent, on behalf of the
                      Term Loan Secured Parties, shall receive cash payment in immediately
                      available funds, (x) promptly upon the entry of this Final Order, all overdue
                      accrued and unpaid amounts (whether accrued prior to or after the Petition
                      Date) in respect of the following, and (y) thereafter, as and when due under
                      the Term Loan Credit Agreement or as provided herein (whichever is
                      earlier) all interest at the non-default rate. Interest under the Term Loan
                      Credit Agreement shall be paid on the same dates as currently required by
                      the Term Loan Credit Agreement; provided that any such interest paid on
                      or after a DIP Termination Event or Cash Collateral Termination Event shall
                      not be paid with the proceeds of ABL Priority Collateral.

               (b)    Interest Due Under First Lien Notes Indenture. From and after entry of
                      this Final Order, the First Lien Notes Indenture Trustee, on behalf of the
                      First Lien Notes Secured Parties, shall receive cash payment in immediately
                      available funds, (x) promptly upon the entry of this Final Order, all overdue
                      accrued and unpaid amounts (whether accrued prior to or after the Petition
                      Date) in respect of the following, and (y) thereafter, as and when due under
                      the First Lien Notes Indenture or as provided herein (whichever is earlier)
                      all interest at the non-default rate. Interest under the First Lien Notes
                      Indenture shall be paid on the same dates as currently required by the First
                      Lien Notes Indenture; provided that any such interest paid on or after a DIP
                      Termination Event or Cash Collateral Termination Event shall not be paid
                      with the proceeds of ABL Priority Collateral.

               (c)    Fees and Expenses. The Debtors are authorized and directed to pay from
                      the proceeds of the DIP Facility the reasonable and documented invoiced
                      out-of-pocket fees, costs and expenses of: (W) the Milbank First Lien Group
                      (including any amounts due to Milbank LLP, Deutsche Bank AG, Houlihan
                      Lokey, or Hilco Global); (X) the Term Loan Administrative Agent
                      (including for the avoidance of doubt, one primary counsel and one local
                      counsel); (Y) the Term Loan/First Lien Notes Collateral Agent (including
                      for the avoidance of doubt, one primary counsel and one local counsel); and
                      (Z) the First Lien Notes Indenture Trustee (including for the avoidance of
                      doubt, one primary legal counsel), in each case incurred in connection with
                      the Cases, subject to the review procedures set forth in paragraph 47 of this
                      Final Order. Within 3 calendar days of the entry of this Final Order by the


                                               52
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 53 of 248


                      Court, the professionals described in this paragraph 45(c) shall provide a
                      good-faith estimate of their expected fees for the period of the Cases and
                      shall provide updates to such estimated on the first Monday of each calendar
                      month following the Petition Date; provided, however, for the avoidance of
                      doubt, such estimates shall not serve as caps; provided that any such interest
                      paid on or after a DIP Termination Event or Cash Collateral Termination
                      Event shall be paid exclusively with proceeds of the DIP Loans.

               (d)    Reporting. The Debtors shall (i) comply with the reporting requirements
                      set forth in Section 5.1(a) of the Term Loan Agreement and (ii) provide the
                      Term Loan Lenders, Term Loan Administrative Agent, First Lien
                      Noteholders, and the First Lien Notes Indenture Trustee with the same
                      materials provided to the ABL Secured Parties pursuant to paragraph 43(b)
                      of this Final Order.

               (e)    Cash Management Covenant. The Debtors shall maintain their cash
                      management arrangements in a manner consistent with that described in the
                      applicable “first day” order; provided that the Debtors are authorized to
                      create the Final Loan Escrow Account (as defined in the DIP Credit
                      Agreement) in which the proceeds of the Final Loan (as defined in the DIP
                      Credit Agreement) shall be deposited.

       46.     Adequate Protection for Second Lien Notes Secured Parties. Pursuant to

sections 361, 363(e), and 364(d) of the Bankruptcy Code, the Debtors hereby grant the Second

Lien Notes Secured Parties adequate protection of their interests in all Second Lien Notes

Collateral, against any Diminution in Value of the Second Lien Notes Secured Parties’ interests in

the Second Lien Notes Collateral, from and after the Petition Date:

               (a)    Second Lien Notes Adequate Protection Claim. The adequate protection
                      obligations, solely to the extent of any Diminution in Value (the “Second
                      Lien Notes Adequate Protection Obligations”), shall constitute joint and
                      several superpriority claims against the Debtors as provided in section
                      507(b) of the Bankruptcy Code, with priority in payment over any and all
                      unsecured claims and administrative expense claims against the Debtors,
                      now existing or hereafter arising, of the kinds specified or ordered pursuant
                      to any provision of the Bankruptcy Code, including without limitation ,
                      sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113
                      or 1114 of the Bankruptcy Code, and shall at all times be senior to the rights
                      of the Debtors, and any successor trustee or any creditor, in the Cases or
                      any subsequent proceedings under the Bankruptcy Code (the “Second Lien
                      Notes Adequate Protection Claims,” and together with the ABL Adequate
                      Protection Claim and the Term Loan/First Lien Notes Adequate Protection
                      Claim, the “Adequate Protection Claims”), subject and subordinate only to
                      the Carve Out.


                                               53
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 54 of 248


       (b)   Second Lien Notes Adequate Protection Lien. As security for and solely
             to the extent of any Diminution in Value, the Second Lien Notes Adequate
             Protection Obligations are effective as of the Petition Date and perfected
             without the necessity of the execution by the Debtors (or recordation or
             other filing) of security agreements, control agreements, pledge agreements,
             financing statements, mortgages or other similar documents, or the
             possession or control by the Second Lien Notes Collateral Agent of any
             Adequate Protection Collateral (as defined herein), the following security
             interests and liens are hereby granted to the Second Lien Notes Collateral
             Agent for the benefit of itself and the other Second Lien Notes Secured
             Parties (all property identified in clauses (i) and (ii) below being collectively
             referred to as the “Second Lien Notes Adequate Protection Collateral,”
             together with the ABL Adequate Protection Collateral and the Term
             Loan/First Lien Notes Adequate Protection Collateral, the “Adequate
             Protection Collateral”), subject and subordinate only to the Carve Out (all
             such liens and security interests, the “Second Lien Notes Adequate
             Protection Liens,” and together with the ABL Adequate Protection Liens
             and the Term Loan/First Lien Notes Adequate Protection Liens, the
             “Adequate Protection Liens”).

             (i)     Liens Junior to Certain Existing Liens. Pursuant to sections
                     361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding ,
                     continuing, enforceable, fully-perfected non-voidable junior priority
                     replacement lien on, and security interest in, ABL Priority Collateral
                     other than Excluded Assets (as defined in the Collateral Agreement
                     (as defined in the ABL Credit Agreement)), that is subject to (x)
                     valid, perfected and unavoidable liens in existence as of the Petition
                     Date or (y) valid and unavoidable liens in existence as of the Petition
                     Date that are perfected after the Petition Date as permitted by section
                     546(b) of the Bankruptcy Code, which valid, perfected and
                     unavoidable liens are senior in priority to the security interests and
                     liens in favor of the Second Lien Notes Collateral Agent; provided
                     (A) that the foregoing collateral shall not include assets or property
                     (other than Prepetition Collateral, including Cash Collateral) upon
                     which, and solely to the extent that, the grant of an Adequate
                     Protection Lien as contemplated in this Final Order, unless
                     otherwise expressly permitted by the terms of the applicable
                     unexpired nonresidential leases or would constitute a default or
                     event of default under any of the Debtors’ contracts or leases (and
                     such default would not be excused or rendered ineffective by
                     operation of the Bankruptcy Code or applicable nonbankruptcy law)
                     subject to the Lease Challenge Notice and Lease Challenge Notice
                     Response procedures set forth in paragraph 35 of this Final Order,
                     but shall include the proceeds thereof and (B) such lien shall be
                     junior to (1) the lien granted to the ABL Agent, for the benefit of the
                     ABL Secured Parties, pursuant to paragraph 42(b)(ii) of this Final
                     Order and (2) the lien granted to the Term Loan/First Lien Notes



                                       54
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 55 of 248


                    Collateral Agent, for the benefit of the Term Loan/First Lien Notes
                    Secured Parties, pursuant to paragraph 44(b)(i) of this Final Order.

            (ii)    Liens Senior to Certain Existing Liens.                   Pursuant to
                    sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
                    binding, continuing, enforceable, fully-perfected non-voidable
                    priming lien on, and security interest in, the Prepetition Second Lien
                    Notes Collateral; provided (A) that such liens and security interests
                    shall not prime (x) any valid, perfected and unavoidable liens and
                    security interests in existence as of the Petition Date that are held by
                    or granted to any person other than the Second Lien Notes Collateral
                    Agent or (y) valid and unavoidable liens and security interests in
                    existence as of the Petition Date that are perfected after the Petition
                    Date as permitted by section 546(b) of the Bankruptcy Code and that
                    are held by or granted to any person other than the Second Lien
                    Notes Collateral Agent; (B) that the foregoing collateral shall not
                    include assets or property (other than Prepetition Collateral,
                    including Cash Collateral) upon which, and solely to the extent that,
                    the grant of an Adequate Protection Lien as contemplated in this
                    Final Order, unless otherwise expressly permitted by the terms of
                    the applicable unexpired nonresidential leases or would constitute a
                    default or event of default under any of the Debtors’ contracts or
                    leases (and such default would not be excused or rendered
                    ineffective by operation of the Bankruptcy Code or applicable
                    nonbankruptcy law), but shall include the proceeds thereof; and (C)
                    such lien shall be junior to the lien granted to the Term Loan/First
                    Lien Notes Collateral Agent, for the benefit of the Term Loan/First
                    Lien Notes Secured Parties pursuant to paragraph 44(b)(ii) of this
                    Final Order.

            (iii)   Additional Adequate Protection Liens.                    Pursuant to
                    sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
                    binding, enforceable, fully-perfected non-voidable lien on, and
                    security interest in the Additional Assets; provided that (A) the
                    foregoing collateral shall not include assets or property upon which,
                    and solely to the extent that, the grant of an Adequate Protection
                    Lien as contemplated in this Final Order, unless otherwise expressly
                    permitted by the terms of the applicable unexpired nonresidential
                    leases or would constitute a default or event of default under any of
                    the Debtors’ contracts or leases (and such default would not be
                    excused or rendered ineffective by operation of the Bankruptcy
                    Code or applicable nonbankruptcy law), but shall include the
                    proceeds thereof, (B) that such lien shall be subject to the Carve Out
                    and Permitted Liens (as defined in the DIP Credit Agreement) and
                    (C) such lien shall be junior to (1) the DIP Liens and (2) the lien
                    granted to the Term Loan/First Lien Notes Collateral Agent, for the
                    benefit of the Term Loan/First Lien Notes Secured Parties, pursuant
                    to paragraph 44(b)(iii) of this Final Order.


                                      55
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 56 of 248


                       (iv)   Status of the Second Lien Notes Adequate Protection Liens. The
                              Second Lien Notes Adequate Protection Liens shall not be (1)
                              subject or subordinate to (A) any lien or security interest that is
                              avoided and preserved for the benefit of the Debtors and their estates
                              under section 551 of the Bankruptcy Code or (B) any lien or security
                              interest arising after the Petition Date, subject and subordinate to the
                              Carve Out and as otherwise set forth in clauses (i) through (iii) of
                              this paragraph 46(b), or (2) except as otherwise set forth in clauses
                              (i) through (iii) of this paragraph 46(b), subordinated to or made pari
                              passu with any other lien or security interest, now or hereafter
                              existing and whether authorized under sections 363 or 364 of the
                              Bankruptcy Code or otherwise.

       47.     Adequate Protection Fees and Expenses. Subject to the review procedures set

forth in this paragraph 47, payment of all reasonable and documented invoiced out-of-pocket fees

and expenses provided for herein as adequate protection shall not be required to comply with the

U.S. Trustee guidelines or file fee applications with the Court with respect to any fees or expenses

payable herein, may be in summary form only (and shall not be required to contain time entries

and which may be redacted or modified to the extent necessary to delete any information subject

to the attorney-client privilege, any information constituting attorney work product, or any other

confidential information, and the provision of such invoices shall not constitute any waiver of the

attorney-client privilege or of any benefits of the attorney work product doctrine), and shall be

provided to counsel to the Debtors, counsel to any statutory committee, and the U.S. Trustee

(the “Fee Notice Parties”); provided, however, that during any applicable Fee Objection Period,

the Debtors reserve their rights to request additional information regarding the services rendered

and expenses incurred by such professionals, subject to any attorney-client privilege limitations.

If no objection to payment of the requested fees and expenses is made in writing by any of the

Fee Notice Parties within ten business days after delivery of such invoices (the “Fee Objection

Period”), then, without further order of, or application to, the Court or notice to any other party,

such fees and expenses shall be promptly paid by the Debtors and, in any case, within ten business

days. If an objection is made by any of the Fee Notice Parties within the Fee Objection Period to


                                                56
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 57 of 248


payment of the requested fees and expenses, then only the disputed portion of such fees and

expenses shall not be paid until the objection is resolved by the applicable parties in good faith or

by order of the Court, and the undisputed portion shall be promptly paid by the Debtors. Payments

of any amounts set forth in this paragraph 47 shall not be subject to recharacterization,

subordination, or disgorgement, unless expressly provided herein.

T.     Carve Out.

       48.     Notwithstanding anything to the contrary in this Final Order, the Debtors’

obligations to the DIP Secured Parties and Prepetition Secured Parties and the liens, security

interests, and superpriority claims granted herein, under the DIP Credit Documents, and/or under

the Prepetition Secured Credit Documents, including the DIP Liens, the DIP Superpriority Claims,

the Adequate Protection Liens, the Adequate Protection Claims, and the Prepetition Liens, shall

be subject in all respects and subordinate to the Carve Out.

       49.     As used in this Final Order, the “Carve Out” means the sum of (i) all fees required

to be paid to the Clerk of the Court and to the Office of the United States Trustee under section

1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to

the notice set forth in (iii) below); (ii) all reasonable fees and expenses up to $100,000.00 incurred

by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in

(iii) below); (iii) to the extent allowed at any time, whether by interim order, procedural order, or

otherwise, all unpaid fees and expenses (including any restructuring, sale, success, or other

transaction fee of any investment bankers or financial advisors of the Debtors or any Official

Committee) (the “Allowed Professional Fees”) incurred by persons or firms retained by the

Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”)

and the Official Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the

“Committee Professionals” and, together with the Debtor Professionals, the “Professional



                                                 57
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 58 of 248


Persons”) at any time before or on the first business day following delivery by the Administrative

Agent (at the direction of the Requisite Lenders) of a Carve Out Trigger Notice (as defined herein),

whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and

(iv) Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

$4 million incurred after the first business day following delivery by the Administrative Agent (at

the direction of the Requisite Lenders) of the Carve Out Trigger Notice, to the extent allowed at

any time, whether by interim order, procedural order, or otherwise (the amounts set forth in this

clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve

Out Trigger Notice” shall mean a written notice delivered by email (or other electronic means) by

either the Administrative Agent (at the direction of the Requisite Lenders) or the ABL Agent to

the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel to the Official

Committee, which notice may be delivered following the occurrence and during the continuation

of an Event of Default and acceleration of the DIP Obligations under the DIP Facility or Cash

Collateral Termination Event, stating that the Post-Carve Out Trigger Notice Cap has been

invoked.

       50.     Carve Out Reserves. Pursuant to the Interim Order, the Debtors established and

funded a segregated account (the “Funded Reserve Account”) for purposes of funding the Carve

Out. Upon entry of this Final Order, the Funded Reserve Account will be funded from the Debtors’

operating account. The DIP Agent (at the direction of the Requisite Lenders) and ABL Agent shall

negotiate in good faith regarding a true-up mechanism for the allocation between ABL Priority

Collateral and DIP Collateral in respect of the funds held in the Funded Reserve Account; provided

that such allocation shall not, under any circumstances, affect the funding of the Carve Out or the

Professionals’ rights with respect to the Carve Out. Notwithstanding anything to the contrary in

this Final Order, the DIP Credit Documents, or the Prepetition Secured Credit Documents, (i)



                                                58
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 59 of 248


under no circumstances (which, for the avoidance of doubt, includes, but is not limited to, (A) an

Event of Default or a termination of the DIP Credit Agreement or DIP Credit Documents, or (B)

Cash Collateral Termination Event) shall the Debtors be prohibited in any way from accessing or

drawing upon their main operating account for the purpose of funding the Funded Reserve

Account. Upon entry of this Final Order, the Debtors will deposit into the Funded Reserve

Account an amount equal to the aggregate amount of Allowed Professional Fees projected to

accrue from the Petition Date through June 15, 2020 (the “Initial Funded Reserve Amount”), solely

to the extent such Initial Funded Reserve Amount was not funded pursuant to the Interim Order,

and which, for the avoidance of doubt, shall not include the Post-Carve Out Trigger Notice Cap.

Commencing June 15, 2020 (or the first business day thereafter), on the 15th and last day of each

month, the Debtors shall deposit in the Funded Reserve Account an amount equal to the aggregate

amount of Allowed Professional Fees (excluding restructuring, sale, financing, or other success

fees) projected to accrue for the following two-week period in the Approved DIP Budget plus

twenty percent of such aggregate amount of Allowed Professional Fees projected to accrue in the

next two week period in the Approved DIP Budget (the “Bi-Weekly Funded Reserve Amount”).

Each Professional Person shall deliver to the Debtors a good-faith estimate of the cumulative total

amount of unreimbursed fees and expenses incurred in the preceding two-week period (each such

statement, a “Fee Statement”), and to the extent the amount of Allowed Professional Fees accrued

and claimed in a Fee Statement exceeds the Initial Funded Reserve Amount or the Bi-Weekly

Funded Reserve Amount for the applicable periods, respectively, and such fees and expenses have

otherwise not been paid by the Debtors, the Debtors shall, within one business day, fund additional

amounts into the Funded Reserve Account equal to the difference between, as applicable, the Initial

Funded Reserve Amount or the Bi-Weekly Funded Reserve Amount and the amount accrued and

claimed in the applicable Fee Statement (each, a “Top Off Amount”). At any time, if the Debtors



                                                59
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 60 of 248


in good faith believe a restructuring, sale, financing, or other success fee has been earned by a

Professional Person and is then due and payable, the Debtors shall deposit in the Funded Reserve

Account an amount equal to such fee. Upon entry of the Final Order, the Debtors shall deposit

into the Funded Reserve Account an amount equal to (i) the Post-Carve Out Trigger Notice Cap

plus (ii) the amounts contemplated under paragraph 49(i) and (ii) above. The Funded Reserve

Account shall be maintained, and the funds therein (the “Funded Reserve Amount”) shall be held

in trust for the benefit of Professional Persons. Any and all amounts in the Funded Reserve

Account shall not be subject to any cash sweep and/or foreclosure provisions in the Prepetition

Secured Credit Documents or DIP Credit Documents and neither the Prepetition Secured Parties

nor the DIP Secured Parties shall be entitled to sweep or foreclose on such amounts

notwithstanding any provision to the contrary in the Prepetition Secured Credit Documents or DIP

Credit Documents. Notwithstanding the foregoing, any and all payments to Professional Persons

allowed by the Court (excluding restructuring, sale, financing, or other success fees) shall be paid

first from the Funded Reserve Account.

       51.     On the day on which a Carve Out Trigger Notice is delivered by the Administrative

Agent (at the direction of the Requisite Lenders) or the ABL Agent to the Debtors in accordance

with paragraph 49 of this Final Order, with a copy to counsel to the Official Committee, if any,

and the U.S. Trustee (the “Termination Declaration Date”), the Carve Out Trigger Notice shall

constitute a demand to the Debtors to utilize all cash on hand as of such date and any available

cash thereafter held by any Debtor, to fund a reserve in an amount equal to the then unpaid amounts

of the Allowed Professional Fees in excess of the Funded Reserve Amount; provided that in the

event that a Termination Declaration Date occurs, Professional Persons shall have two business

days to deliver additional Fee Statements to the Debtors that cover such Professional Person’s

good faith estimate of the Allowed Professional Fees incurred through the Termination Declaration



                                                60
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 61 of 248


Date, and the Debtors shall fund into the Funded Reserve Amount any Top Off Amounts. The

Debtors shall deposit and hold such amounts in the Funded Reserve Account in trust to pay such

then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any

and all other claims. On the Termination Declaration Date, the Carve Out Trigger Notice shall

also constitute a demand to the Debtors to utilize all cash on hand as of such date and any available

cash thereafter held by any Debtor, including Cash Collateral, after funding the Pre-Carve Out

Trigger Notice Reserve, to fund a reserve in an amount equal to the Post-Carve Out Trigger Notice

Cap to the extent not already funded (including upon entry of the Final Order as set forth

above). The Debtors shall deposit and hold such amounts in a segregated account at an institution

designated by the Administrative Agent (at the direction of the Requisite Lenders) in trust to pay

such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the

“Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice

Reserve, the “Carve Out Reserves”) prior to any and all other claims. All funds in the Pre-Carve

Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clauses (i) through

(iii) of the definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not, for the

avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the

extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the

Administrative Agent for the benefit of itself and the other DIP Secured Parties and the ABL Agent

in accordance with their pro rata funding of the Carve Out Reserves. All funds in the Post-Carve

Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clause (iv) of the

definition of Carve Out set forth above (the “Post-Carve Out Amounts”), and then, to the extent

the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the Administrative

Agent for the benefit of itself and the other DIP Secured Parties, unless the DIP Obligations have

been indefeasibly paid in full, in cash (or other form of payment pursuant to an Acceptable Plan),



                                                 61
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 62 of 248


and all Commitments have been terminated, in which case any such excess shall be paid to the

Prepetition Secured Parties in accordance with their rights and priorities              as set forth

herein. Notwithstanding anything to the contrary in the DIP Credit Documents, or this Final Order,

if either of the Carve Out Reserves is not funded in full in the amounts set forth in this

paragraph 51, then, any excess funds in one of the Carve Out Reserves following the payment of

the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used to fund the

other Carve Out Reserve, up to the applicable amount set forth in this paragraph 51, prior to making

any payments to the Administrative Agent (for the benefit of itself and the other DIP Secured

Parties) and the ABL Agent, as applicable. Notwithstanding anything to the contrary in the DIP

Credit Documents or this Final Order, following delivery of a Carve Out Trigger Notice, the DIP

Agent (at the direction of the Requisite Lenders) and the Agents (as defined herein) (at the direction

of the requisite holders under the applicable Prepetition Secured Credit Documents) shall not

sweep or foreclose on cash (including cash received as a result of the sale or other disposition of

any assets) of the Debtors until the Carve Out Reserves have been fully funded, but shall have a

security interest in any residual interest in the Carve Out Reserves, with any excess paid to the DIP

Agent for application in accordance with the DIP Credit Documents. Further, notwithstanding

anything to the contrary in this Final Order, (i) disbursements by the Debtors from the Carve Out

Reserves shall not constitute DIP Loans or increase or reduce the DIP Obligations, (ii) the failure

of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the

priority of the Carve Out, and (iii) in no way shall the Initial Budget, Budget, Carve Out, Post-

Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as a cap

or limitation on the amount of the Allowed Professional Fees due and payable by the Debtors. For

the avoidance of doubt and notwithstanding anything to the contrary in this Final Order, the DIP

Credit Documents, or in any Prepetition Secured Credit Documents, the Carve Out shall be senior



                                                 62
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 63 of 248


to all liens and claims securing the DIP Facility, the Adequate Protection Liens, the Prepetition

Liens, and the DIP Superpriority Claims, and any and all other forms of adequate protection, liens,

or claims securing the DIP Obligations or the Prepetition Secured Credit Documents.

        52.     Payment of Allowed Professional Fees Prior to the Termination Declaration

Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration

Date in respect of any Allowed Professional Fees shall not reduce the Carve Out and shall be

funded first from the Funded Reserve Account.

        53.     No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Agent,

DIP Lenders, or the Prepetition Secured Parties shall be responsible for the payment or

reimbursement of any fees or disbursements of any Professional Person incurred in connection

with the Cases or any successor cases under any chapter of the Bankruptcy Code. Nothing in this

Final Order or otherwise shall be construed to obligate the DIP Agent, the DIP Lenders, or the

Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse expenses of, any

Professional Person or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement.

        54.     Payment of Carve Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a

dollar-for-dollar basis.

U.      Reservation of Rights of Prepetition Secured Parties.

        55.     Notwithstanding any other provision hereof, the grant of adequate protection

pursuant hereto is without prejudice to the right of the Prepetition Secured Parties to seek

modification of the grant of adequate protection provided hereby so as to provide different or

additional adequate protection, and without prejudice to the right of the Debtors or any other party



                                                63
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 64 of 248


in interest to contest any such modification. Nothing herein shall be deemed to waive, modify or

otherwise impair the respective rights of the Prepetition Secured Parties under the Prepetition

Secured Credit Documents, the Prepetition Intercreditor Agreements, or under equity or law, and

the Prepetition Secured Parties expressly reserve all of their respective rights and remedies whether

now existing or hereafter arising under the Prepetition Secured Credit Documents and/or equity or

law in connection with all Events of Default (as defined in each applicable Credit Agreement).

       56.     Nothing herein shall be deemed to waive, modify or otherwise impair the respective

rights of the Prepetition Secured Parties, the Prepetition Intercreditor Agreements, or under equity

or law, and the Prepetition Secured Parties expressly reserve all of their respective rights and

remedies whether now existing or hereafter arising under the Prepetition Secured Credit

Documents and/or equity or law in connection with all Events of Default (as defined in each

applicable Credit Agreement).

V.     Approved DIP Budget.

       57.     All borrowings under the DIP Facility, and the use of Cash Collateral, shall at all

times comply with the Approved DIP Budget (giving effect to any maximum Permitted Variances

with respect to each week) and the DIP Credit Documents. The Debtors shall (a) provide copies

of the reporting required under Section 5.1 of the DIP Credit Agreement (collectively, the “DIP

Reporting”) as and when required under the DIP Credit Agreement, which reporting shall be

shared with the ABL Agent substantially concurrently with the delivery thereof, and (b) comply

with all financial or other reporting, budget, variance reporting, covenants and testing requirements

as set forth in the DIP Credit Documents. As more fully set forth in Section 5.1 of the DIP Credit

Agreement, the Debtors shall:

               (a)     no later than 12:00 p.m. (New York City time) on June 12, 2020 and within
                       five (5) Business Days of the end of each Fiscal Month thereafter, deliver
                       an updated budget (an “Updated Budget”) covering the applicable Budget
                       Period that commences with the beginning of the week in which an Updated


                                                 64
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 65 of 248


                      Budget is required to be delivered, consistent with the form, level of detail
                      and line-items set forth in the Initial Approved DIP Budget, which Updated
                      Budget shall be shared with the ABL Agent substantially concurrently with
                      the delivery thereof. Each Updated Budget shall be required to be in form
                      and substance reasonably satisfactory to Administrative Agent in
                      accordance with the DIP Credit Agreement; provided that such Updated
                      Budget shall, once delivered, be automatically deemed satisfactory and
                      shall become the Approved DIP Budget if such Updated Budget has not
                      been objected to by Administrative Agent in writing by 12:00 p.m. (New
                      York City time) on the third calendar day after the delivery of such Updated
                      Budget; provided, further, that until such time (or, in the event
                      Administrative Agent has delivered an objection before such deadline, until
                      such time as Borrower and Administrative Agent have agreed upon a
                      revised Updated Budget), the then-current Approved DIP Budget shall
                      remain in effect; and

               (b)    no later than 12:00 p.m. (New York City time) on June 12, 2020 and on the
                      Friday of each full calendar week thereafter (each such Friday, a “Variance
                      Report Date”), deliver to the DIP Agent and ABL Agent a line-item by line-
                      item variance report (each, a “Variance Report”) setting forth, in reasonable
                      detail: (x) any differences between actual amounts for each line item
                      included in the then applicable Approved DIP Budget for the most recently
                      ended Variance Testing Period versus the corresponding budgeted amounts
                      set forth in the applicable Approved DIP Budget on a cumulative basis for
                      such Variance Testing Period (for the avoidance of doubt, to be prepared by
                      comparing the sum of the four (4) budgeted figures for each relevant
                      component week for each line item in the relevant Approved DIP Budget
                      that was in effect in respect of each component week against the sum of the
                      four (4) actual figures for each relevant component week for each such
                      corresponding line item); provided that any individual line item with a
                      positive or negative variance of 5.0% or more (on a cumulative basis) as
                      compared to the Approved DIP Budget shall be accompanied by
                      management commentary (unless the dollar amount corresponding to such
                      percentage variance is less than $1,000,000, in which case no management
                      commentary shall be required), (y) the computations necessary to determine
                      compliance with Section 6.5 of the DIP Credit Agreement together with a
                      statement from a Financial Officer certifying the information contained in
                      the Variance Report (including certifications as to the accuracy of the
                      information contained therein and that there has been no recategorization of
                      collections and disbursements except as specifically described therein) and
                      (z) the actual receipts received and disbursements (including any
                      professional fees) made during the prior week then-ended.

W.     Modification of Automatic Stay.

       58.     Subject to paragraph 59 of this Final Order, the automatic stay imposed by section

362(a) of the Bankruptcy Code is hereby modified as necessary to permit: (a) the DIP Credit Parties


                                                65
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 66 of 248


to grant the DIP Liens and the DIP Superpriority Claims, and to perform such acts as the DIP

Secured Parties may reasonably request, to assure the perfection and priority of the DIP Liens and

the DIP Superpriority Claims; (b) the DIP Credit Parties to incur all liabilities and obligations ,

including all the DIP Obligations, to the DIP Secured Parties as contemplated under this Final

Order and the DIP Credit Documents, and to perform under the DIP Credit Documents any and all

other instruments, certificates, agreements, and documents that may be reasonably required,

necessary, or prudent for the performance by the applicable DIP Credit Parties under the DIP

Credit Documents and any transactions contemplated therein or in this Final Order in each case in

accordance therewith or herewith; (c) the Debtors to take all appropriate actions (to the extent any

further action is necessary) to grant the Adequate Protection Liens and the Adequate Protection

Claims set forth herein, and to take all appropriate actions (including such actions as the Prepetition

Secured Parties may reasonably request) to ensure that the Adequate Protection Liens granted

hereunder are perfected and maintain the priority set forth herein; (d) the DIP Credit Parties to pay

all amounts referred to, required to be paid under, and in accordance with, the DIP Credit

Documents or this Final Order; (e) the DIP Secured Parties and the applicable Prepetition Secured

Parties to retain and apply payments made in accordance with the DIP Credit Documents, the

Prepetition Secured Credit Documents or this Final Order; (f) subject to paragraph 58 of this Final

Order, the DIP Secured Parties to exercise, upon the occurrence and during the continuance of any

DIP Termination Event (as defined herein), all rights and remedies provided for in the DIP Credit

Documents and take any or all actions provided therein in accordance therewith; (g) subject to

section Y hereof, the Prepetition Secured Parties to exercise, upon the occurrence and during the

continuance of any Cash Collateral Termination Event, all rights and remedies provided for in this

Final Order, the Prepetition Secured Credit Documents, and take any or all actions provided for

therein or herein; and (h) subject to section Y hereof, the implementation and exercise of all of the



                                                  66
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 67 of 248


terms, rights, benefits, privileges, remedies, and provisions of this Final Order and the DIP Credit

Documents, in each case, in accordance herewith and therewith, without further notice, motion or

application to, or order of this Court.

X.     Perfection of DIP Liens and Adequate Protection Liens.

       59.     This Final Order shall be sufficient and conclusive evidence of the validity,

perfection, and priority of all liens granted herein, including, without limitation, the DIP Liens and

the Adequate Protection Liens, without the necessity of execution, filing, or recording any

financing statement, mortgage, notice, or other instrument or document that may otherwise be

required under the law or regulation of any jurisdiction or the taking of any other action (including ,

for the avoidance of doubt, entering into any deposit account control agreement) to validate or

perfect (in accordance with applicable law) such liens, or to entitle the DIP Secured Parties and

the Prepetition Secured Parties to the priorities granted herein.

       60.     Notwithstanding the foregoing, the ABL Agent, the Term Loan Administrative

Agent, the Term Loan/First Lien Notes Collateral Agent, the First Lien Notes Indenture Trustee,

and the Second Lien Notes Indenture Trustee (collectively,                the “Prepetition    Secured

Agents/Trustees”), and the DIP Agent without any further consent of any party, are authorized to

execute, file, or record, as the case may be (and the DIP Agent and Prepetition Secured

Agents/Trustees may reasonably request the execution, filing, or recording), as each, in its

reasonable discretion deems necessary, such financing statements, notices of lien, and other similar

documents to enable the DIP Agent and the Prepetition Secured Agents/Trustees to further

validate, perfect, preserve, and enforce the applicable DIP Liens or other liens and security

interests granted hereunder, perfect in accordance with applicable law or to otherwise evidence the

applicable DIP Liens and/or the applicable Adequate Protection Liens, as applicable, and all such

financing statements, notices, and other documents shall be deemed to have been filed or recorded



                                                  67
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 68 of 248


as of the entry of this Final Order; provided that no such filing or recordation shall be necessary

or required in order to create, perfect, preserve, or enforce the DIP Liens and/or the Adequate

Protection Liens. The Debtors are authorized to execute and deliver promptly upon reasonable

request and in accordance with the DIP Credit Documents to the DIP Agent and each of the

Prepetition Secured Agents/Trustees all such financing statements, notices, and other security

documents as the DIP Agent and the Prepetition Secured Agents/Trustees may reasonably request.

The DIP Agent and the Prepetition Secured Agents/Trustees, each in its discretion, may file a

photocopy of this Final Order as a financing statement with any filing or recording office or with

any registry of deeds or similar office, in addition to or in lieu of such financing statements, notices

of lien, or similar instruments. To the extent that any Prepetition Secured Agent/Trustee is a

secured party under any account control agreement, listed as an additional insured, loss payee

under any of the Debtors’ insurance policies, or is the secured party under any loan document,

financing statement, deed of trust, mortgage, or other instrument or document which may

otherwise be required under the law of any jurisdiction to validate, attach, perfect, or prioritize

liens (any such instrument or document, a “Security Document”), the DIP Agent shall also be

deemed to be the secured party under each such Security Document, and shall have all the rights

and powers attendant to that position (including, without limitation, rights of enforcement), and

shall act in that capacity and distribute any proceeds recovered or received subject to the Carve

Out and in accordance with the terms of this Final Order, as applicable, and the other DIP Credit

Documents. Each Prepetition Secured Agent/Trustee shall serve as agent for the DIP Agent solely

for the purposes of perfecting its security interests in and liens on all DIP Collateral that is of a

type such that perfection of a security interest therein (but for the entry of this Final Order) may

be accomplished only by possession or control by a secured party to the extent such Prepetition

Secured Agent/Trustee possesses or controls any such DIP Collateral.



                                                  68
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 69 of 248


Y.     Preservation of Rights Granted to Prepetition Secured Parties Under this Final
       Order.

       61.     Except as expressly provided in this Final Order (including with respect to the

Carve Out and the claims and liens granted to the DIP Agent hereunder) and in the DIP Credit

Documents (as applicable), no claim or lien having a priority senior to or pari passu with those

granted by this Final Order to the ABL Agent, the Term Loan/First Lien Notes Collateral Agent

and the Prepetition Secured Parties shall be granted or allowed, and the Adequate Protection Liens

shall not be subject or junior to any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or subordinated to or

made pari passu with any other lien or security interest, whether under section 364(d) of the

Bankruptcy Code or otherwise (other than the Carve Out and the claims and liens granted to the

DIP Agent hereunder).

       62.     Notwithstanding any order dismissing any of the Cases under section 1112 of the

Bankruptcy Code or otherwise entered at any time, (x) the Adequate Protection Claims, the other

administrative claims granted pursuant to this Final Order and the Adequate Protection Liens shall

continue in full force and effect and shall maintain their priorities as provided in this Final Order

until all Adequate Protection Obligations shall have been paid and satisfied in full in cash (and

such Adequate Protection Claims, the other administrative claims granted pursuant to this Final

Order and the Adequate Protection Liens shall, notwithstanding such dismissal, remain binding on

all parties in interest); and (y) this Court shall retain jurisdiction, notwithstanding such dismissal,

for the purposes of enforcing the claims, liens and security interests referred to in clause (x) above.

       63.     If any or all of the provisions of this Final Order are hereafter reversed, modified,

vacated or stayed, such reversal, stay, modification or vacatur shall not affect: (i) the validity,

priority or enforceability of any Adequate Protection Obligations incurred prior to the actual

receipt of written notice by the ABL Agent, the Term Loan/First Lien Notes Collateral Agent, or


                                                  69
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 70 of 248


the Second Lien Notes Indenture Trustee of the effective date of such reversal, stay, modification,

or vacatur; or (ii) the validity, priority or enforceability of the Adequate Protection Liens.

Notwithstanding any such reversal, stay, modification or vacatur, any use of the Prepetition

Collateral or any Adequate Protection Obligations incurred by the Debtors hereunder, as the case

may be, prior to the actual receipt of written notice by the applicable agent or trustee, as applicable,

of the effective date of such reversal, stay, modification or vacatur shall be governed in all respects

by the original provisions of this Final Order, and the Prepetition Secured Parties shall be entitled

to all of the rights, remedies, privileges and benefits granted in section 363(m) of the Bankruptcy

Code with respect to all uses of the Prepetition Collateral and all Adequate Protection Obligations.

        64.     Subject to sections II and JJ of this Final Order, the adequate protection payments

made pursuant to this Final Order shall not be subject to counterclaim, setoff, subordination ,

recharacterization, defense or avoidance in the Cases or any subsequent chapter 7 cases (other than

a defense that the payment has actually been made).

Z.      Proceeds of Subsequent Financing.

        65.     Without limiting the provisions of the immediately preceding paragraph, if at any

time prior to the indefeasible payment in full in cash (or other form of payment pursuant to an

Acceptable Plan) of all of the DIP Obligations and the Prepetition Secured Obligations, the

termination of the DIP Secured Parties’ obligations to extend credit under the DIP Facility and this

Final Order (including subsequent to the confirmation of any plan with respect to any or all of the

Debtors and the Debtors’ estates), and the satisfaction of the DIP Superpriority Claims and the

Adequate Protection Claims, either the DIP Credit Parties, the DIP Credit Parties’ estates, any

trustee, any examiner with enlarged powers, or any responsible officer subsequently appointed in

any of the DIP Credit Parties’ Cases or any Successor Cases thereof, shall obtain credit or incur

debt pursuant to sections 364(b), (c), or (d) of the Bankruptcy Code in violation of this Final Order



                                                  70
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 71 of 248


or the DIP Credit Documents then, unless otherwise agreed by the requisite DIP Lenders in their

discretion: (i) after satisfaction of the Carve Out, all of the cash proceeds derived from any DIP

Collateral that does not constitute ABL Priority Collateral shall immediately be turned over to the

DIP Agent for further distribution to the applicable DIP Secured Parties on account of their

applicable DIP Obligations pursuant to the applicable DIP Credit Documents, (ii) after satisfaction

of the Carve Out and payment in full of all DIP Obligations in cash, all the cash proceeds derived

from such DIP Collateral shall immediately be turned over to the Prepetition Secured

Agents/Trustees, for further distribution to the applicable Prepetition Secured Parties pursuant to

the terms of this Final Order, the Prepetition Intercreditor Agreements and/or the other applicable

Prepetition Secured Credit Documents.

AA.    Financial Reporting; Monitoring of Collateral.

       66.     Without limitation of the requirements of the DIP Credit Documents, the DIP Credit

Parties shall (a) provide to the DIP Agent and the DIP Lenders (and, in each case, their respective

consultants, advisors and professionals) or, if contemplated by the DIP Credit Documents, the

financial advisor to the DIP Lenders, (i) all financial information required under the DIP Credit

Documents, and (ii) reasonable access upon reasonable notice and during regular business hours

to the DIP Credit Parties’ books and records, assets and properties, for purposes of monitoring the

Debtors’ businesses and the value of the DIP Collateral. The DIP Credit Parties shall also provide

such reports and information required to be provided in the DIP Credit Documents, and such other

reports and information as may be reasonably requested by the Prepetition Secured Parties (and

their respective legal and financial advisors), and reasonably cooperate, consult with, and provide

to such persons all such information as may be reasonably requested. In addition, the Debtors

hereby authorize their accountants, attorneys, financial advisors, investment bankers, and

consultants to cooperate, consult with, and promptly provide to the DIP Agent, DIP Lenders, and



                                                71
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 72 of 248


ABL Agent (and, in each case, their respective consultants, advisors and professionals) all such

information as may be reasonably requested with respect to the business, results of operations and

financial condition of any of the Debtors.

BB.    Milestones.

       67.     It is a condition to the DIP Facility and the use of Cash Collateral that the Debtors

shall comply with those certain case milestones set forth in the DIP Credit Agreement (the “DIP

Milestones”) and those certain case milestones set forth on Exhibit 4 attached hereto (the “ABL

Milestones,” together with the DIP Milestones, collectively the “Milestones”).       The failure to

comply with any DIP Milestone shall constitute an Event of Default in accordance with the terms

of the DIP Credit Agreement, and the failure to comply with any ABL Milestone shall constitute

a Cash Collateral Termination Event; provided that the DIP Milestones may be extended without

further order of this Court in accordance with the provisions of the DIP Credit Agreement and the

ABL Milestones may be extended without further order of this Court with the written consent of

the ABL Agent (email shall suffice).

CC.    Maintenance of Collateral.

       68.     Until all DIP Obligations are indefeasibly paid in full and the DIP Secured Parties’

obligation to extend credit under the DIP Facility has terminated, the Debtors shall continue to

maintain all property, operational, and other insurance as required and as specified in the DIP

Credit Documents. Upon entry of this Final Order and to the fullest extent provided by applicable

law, the DIP Agent (for the benefit of itself and the other DIP Secured Parties) shall be, and shall

be deemed to be, without any further action or notice, named as an additional insured and loss

payee on each insurance policy maintained by the DIP Credit Parties that in any way relates to the

DIP Collateral, and the DIP Agent shall distribute any proceeds recovered or received in respect

of any such insurance policies, first, to the payment in full of the DIP Obligations (other than



                                                72
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 73 of 248


contingent indemnification obligations as to which no claim has been asserted), and second, to the

payment of the Prepetition Secured Obligations (subject to the terms and conditions of the

Prepetition Intercreditor Agreements); provided that any such proceeds recovered or received in

respect of any such insurance policies relating to ABL Priority Collateral shall be paid turned over

and paid to the ABL Agent and applied to the ABL Obligations.

DD.    DIP Termination Events.

       69.     The occurrence and continuance of any “Event of Default” under and as defined in

the DIP Credit Agreement shall constitute a “DIP Termination Event” under this Final Order (each

a “DIP Termination Event,” and the date upon which such DIP Termination Event occurs, the

“DIP Termination Date”), unless waived in accordance with the terms of the DIP Credit

Agreement.

EE.    Exercise of Remedies by DIP Agent.

       70.     Immediately upon the occurrence and during the continuation of a DIP Termination

Event, the DIP Agent, at the direction of the Requisite Lenders, shall (in the case of a DIP

Termination Event), and any automatic stay, whether arising under section 362 of the Bankruptcy

Code or otherwise, but subject to the terms of this Final Order, including clause (b) of this

paragraph 70, is hereby modified, without further notice to, hearing of, or order from this Court,

to the extent necessary to permit the DIP Agent to, upon the delivery of written notice (which may

include electronic mail) to the Remedies Notice Parties (as defined herein): (i) declare all DIP

Obligations owing under the applicable DIP Facility to be immediately due and payable; (ii)

terminate, reduce, or restrict any commitment to extend credit to the DIP Credit Parties under the

DIP Facility (to the extent any such commitment remains); (iii) terminate the DIP Facility and the

DIP Credit Documents as to any future liability or obligation thereunder, but without affecting the

DIP Liens or the DIP Obligations; (iv) terminate and/or revoke the Debtors’ right, if any, under



                                                73
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 74 of 248


this Final Order and the DIP Credit Documents to use any Cash Collateral of the DIP Secured

Parties other than Cash Collateral constituting ABL Priority Collateral, the continuing use of which

shall be subject to the prior written consent of the ABL Agent; (v) charge interest at the default

rate under the DIP Facility; (vi) freeze monies or balances in the DIP Proceeds Account; (vii),

otherwise enforce any and all rights against the DIP Collateral (other than ABL Priority Collateral)

in the possession of the DIP Agent, including, without limitation, disposition of the DIP Collateral

(other than ABL Priority Collateral) solely for application towards the Carve Out and the DIP

Obligations in accordance with their respective priorities; and (viii) take any other actions or

exercise any other rights or remedies (other than with respect to ABL Priority Collateral permitted

under this Final Order, the DIP Credit Documents, or applicable law); provided that prior to the

exercise of any right in clauses (vii) and (viii) of this paragraph, the DIP Agent shall be required

to file a motion with the Court using a CM/ECF emergency code seeking emergency relief from

the automatic stay (the “Stay Relief Motion”) on at least five (5) business days’ written notice to

counsel to the Debtors, counsel to the Prepetition Secured Agents/Trustees, counsel to any Official

Committee (if appointed), and the U.S. Trustee (the “Remedies Notice Parties”) of the DIP Agent’s

intent to exercise its rights and remedies (the “Remedies Notice Period”); provided, however, that

during the Remedies Notice Period, the Debtors and the Official Committee may seek an

emergency hearing before the Court to contest whether an Event of Default has occurred; provided,

further, that the DIP Lenders shall not be obligated to make any loans or advances under the DIP

Facility during any Remedies Notice Period; provided, further, that each of the foregoing rights

and remedies of the DIP Agent shall be subject to the terms and conditions of the ABL Intercreditor

Agreement as modified by Annex A hereto.

       71.     Unless during such Remedies Notice Period the Court determines that a DIP

Termination Event has not occurred or has occurred and is not continuing, the DIP Agent shall be



                                                74
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 75 of 248


deemed, following expiration of the Remedies Notice Period, (as a result of the Stay Relief

Motion)   to have received relief from the automatic stay to exercise all rights and remedies

available against the DIP Collateral (other than the ABL Priority Collateral) permitted by

applicable law or equity, without further notice to, hearing of, or order from this Court, and without

restriction or restraint by any stay under sections 105 or 362 of the Bankruptcy Code or otherwise

(in each case, subject to section W of this Final Order); foreclose on or otherwise exercise remedies

against all or any portion of the DIP Collateral (other than ABL Priority Collateral), occupy the

Debtors’ premises to sell or otherwise dispose of the DIP Collateral (other than ABL Priority

Collateral); provided that in the event that a party challenges the DIP Agent’s assertion that a DIP

Termination Event has occurred or has occurred and is continuing and the Court is unavailable for

a hearing during the Remedies Notice Period, the automatic stay shall remain in effect until the

Court has an opportunity to rule on such challenge.          Upon the occurrence and during the

continuation of a DIP Termination Event and the later of (i) expiration of the Remedies Notice

Period or (ii) the Court’s ruling on a challenge, if any, the DIP Agent (at the direction of the

Requisite Lenders) and any liquidator or other professional acting at the DIP Agent’s direction (at

the direction of the Requisite Lenders) will have the right to access and utilize, on a royalty-free

basis, any trade names, trademarks, copyrights, or other intellectual property and any warehouse,

distribution centers, store, or other locations that the Debtors have a right to occupy to the extent

necessary or appropriate in order to sell, lease, or otherwise dispose of any of the DIP Collateral

(other than ABL Priority Collateral), including pursuant to any Court approved sale process

(subject, in each case, to the rights of third parties in each of the foregoing). Notwithstanding

anything to the contrary herein, (i) the DIP Secured Parties can only enter upon a leased premises

during the continuation of a DIP Termination Event in accordance with (w) a separate written

agreement by and between the DIP Secured Parties and any applicable landlord, (x) pre-existing



                                                 75
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 76 of 248


rights of the DIP Secured Parties and any applicable landlord under applicable non bankruptcy

law, (y) consent of the applicable landlord, or (z) entry of an order of this Court obtained by motion

of the applicable DIP Secured Party on such notice to the landlord as shall be required by this

Court, and (ii) the Debtors and ABL Secured Parties shall have continued use of DIP Collateral

for purposes of selling or otherwise liquidating the ABL Priority Collateral subject to the terms of

the ABL Intercreditor Agreement as modified by Annex A to this Final Order.

       72.     The Debtors (i) shall fully cooperate with the DIP Agent in its exercise of rights

and remedies, whether against DIP Collateral (other than ABL Priority Collateral) or otherwise,

(ii) waive any right to seek relief under section 105 of the Bankruptcy Code, and (iii) unless the

Court orders otherwise, may not contest or challenge the exercise of any such rights or remedies

other than to dispute whether a DIP Termination Event has in fact occurred; provided that the DIP

Agent (at the direction of the Requisite Lenders) shall not object to a request by the Debtors for an

expedited hearing before the Court to contest whether a DIP Termination Event has in fact

occurred. During the Remedies Notice Period, the DIP Credit Parties and DIP Agent (at the

direction of the Requisite Lenders) consent to such a hearing on an expedited basis.

Notwithstanding anything to the contrary set forth in this paragraph 72, during the Remedies

Notice Period, the Debtors may use Cash Collateral of the DIP Secured Parties to pay only the

following amounts and expenses: (i) the Carve Out and (ii) amounts that the Debtors have

determined in good faith are in the ordinary course, are critical to the preservation of the Debtors

and their estates, and have been approved in advance in writing by the Requisite Lenders.

       73.     So long as there are any DIP Obligations outstanding or any DIP Lenders have any

outstanding Commitments (as defined in the DIP Credit Agreement), in each case with respect to

DIP Collateral (excluding any ABL Priority Collateral) that is secured by DIP Liens that in

accordance with this Final Order are senior to all liens held by Prepetition Secured Parties with



                                                 76
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 77 of 248


respect to such Collateral, then with respect to such DIP Collateral (excluding any ABL Priority

Collateral), such Prepetition Secured Parties shall: (i) have no right to and shall take no action to

foreclose upon, or recover in connection with, the liens granted thereto pursuant to the Prepetition

Secured Credit Documents or this Final Order, or otherwise seek to exercise or enforce any rights

or remedies against such DIP Collateral, including in connection with the Adequate Protection

Liens except to the extent required by an order of this Court; (ii) be deemed to have consented to

any transfer, disposition or sale of, or release of liens on, such DIP Collateral or proceeds thereof

(until payment in full in cash (or other form of payment pursuant to an Acceptable Plan) of all DIP

Obligations and termination of the Commitments), to the extent such transfer, disposition, sale, or

release is authorized under the applicable DIP Credit Documents; and (iii) not file any further

financing statements, trademark filings, copyright filings, mortgages, notices of lien, or similar

instruments, or otherwise take any action to perfect their security interests in such DIP Collateral

unless, solely as to this clause (iii), any of the applicable DIP Secured Parties have filed financing

statements or other documents in respect of the liens granted pursuant to this Final Order or as

may be required by applicable state law to continue the perfection of valid and unavoidable liens

or securities interests as of the Petition Date.

FF.     DIP Premiums, Fees, and Expenses.

        74.     The DIP Credit Parties are authorized to pay, in cash and on a current basis, all DIP

Premiums, Fees, and Expenses, as and when due under the DIP Credit Documents and this Final

Order, and any prior payments of any such DIP Premiums, Fees, and Expenses is expressly

approved and ratified, whether or not the transactions contemplated hereby are consummated,

whether incurred or paid prior to, on, or after the Petition Date, and whether or not contained in

the Approved DIP Budget and without limitation with respect to the dollar estimates contained in

the Approved DIP Budget, including pursuant to Section 10.2 of the DIP Credit Agreement as set



                                                   77
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 78 of 248


forth therein; provided, however, that such overages shall not weigh against the DIP Credit Parties

in any testing related to compliance with the Approved DIP Budget. Payment of all DIP Premiums,

Fees, and Expenses shall not be subject to further review or allowance by the Court. The invoices

for such DIP Premiums, Fees, and Expenses shall not be required to comply with the U.S. Trustee

guidelines, may be in summary form only (which shall not be required to contain time entries and

which may be redacted or modified to the extent necessary to delete any information subject to the

attorney-client privilege, any information constituting attorney work product, or any other

confidential information, and the provision of such invoices shall not constitute any waiver of the

attorney-client privilege or of any benefits of the attorney work product doctrine), and shall be

provided to counsel to the Debtors, with a copy to the Fee Notice Parties. If no objection to

payment of the requested fees and expenses is made in writing by any of the Fee Notice Parties

within the Fee Objection Period, then, without further order of, or application to, the Court or

notice to any other party, such fees and expenses shall be promptly paid by the Debtors and, in any

case, within ten (10) business days. Any objection to payment of the requested fees and expenses

shall be limited to reasonableness and no objection shall be made on any other basis. If any

objection (solely as to reasonableness) is made by any of the Fee Notice Parties within the Fee

Objection Period to payment of the requested fees and expenses, then only the disputed portion of

such fees and expenses shall not be paid until the objection is resolved by the applicable parties in

good faith or by order of the Court, and the undisputed portion shall be promptly paid by the

Debtors. Notwithstanding the foregoing, the DIP Credit Parties are authorized and directed,

without further notice or hearing, to pay promptly (in each case to the extent required under the

DIP Credit Documents): (a) all documented, out-of-pocket, actual and reasonable costs and

expenses incurred in connection with the negotiation, preparation and execution of the DIP Credit

Documents and any consents, amendments, waivers or other modifications thereto; (b) all the



                                                 78
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 79 of 248


reasonable and documented costs of furnishing all opinions by counsel for the DIP Borrower and

the other DIP Credit Parties; (c) the reasonable, documented fees, expenses and disbursements of

counsel to the DIP Agents and the DIP Lenders in connection with the negotiation, preparation,

execution and administration of the DIP Credit Documents and any consents, amendments,

waivers or other modifications thereto and any other documents or matters requested by the DIP

Borrower; (d) all documented, out-of-pocket actual costs and reasonable expenses of creating,

perfecting, recording, maintaining and preserving Liens in favor of the Collateral Agent, for the

benefit of the DIP Secured Parties, including filing and recording fees, expenses and taxes, stamp

or documentary taxes, search fees, title insurance fees and reasonable fees, expenses and

disbursements of counsel to each DIP Agent and of counsel providing any opinions that any DIP

Agent may request in respect of the Collateral (as defined in the DIP Credit Agreement) or the

Liens (as defined in the DIP Credit Agreement) created pursuant to the Collateral Documents (as

defined in the DIP Credit Agreement); (e) all documented actual and reasonable costs, fees,

expenses and disbursements of any auditors, accountants, consultants, advisors or appraisers, but

in each case limited to Milbank LLP, Porter Hedges LLP, Sullivan & Cromwell LLP, Arnold &

Porter Kaye Scholer LLP, Gray Reed & McGraw LLP, Deutsche Bank Securities Inc., Houlihan

Lokey Capital, Inc. and Hilco Real Estate, LLC; (f) all documented actual and reasonable,

documented costs and expenses (including the reasonable fees, expenses and disbursements of any

appraisers, consultants, advisors and agents employed or retained by Collateral Agent and its

counsel) in connection with the custody or preservation of any of the Collateral; (g) all other

documented, out-of- pocket, actual and reasonable costs and expenses incurred by each DIP Agent

in connection with the transactions contemplated by the DIP Credit Documents and any consents,

amendments, waivers or other modifications thereto; (h) all documented out-of-pocket costs, fees

and expenses incurred by DIP Agents and the DIP Lenders in connection with the Cases, the



                                               79
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 80 of 248


monitoring and administration thereof, the negotiation and implementation of an Acceptable Plan

(as defined in the DIP Credit Agreement) and any other matter, motion or order bearing on the

validity, priority and/or repayment of the Obligations in accordance with the terms hereof and (i)

after the occurrence of a Default (as defined in the DIP Credit Agreement) or an Event of Default

(as defined in the DIP Credit Agreement), all documented, out-of-pocket costs and expenses,

including reasonable attorneys’ fees and costs of settlement, incurred by any DIP Agent and DIP

Lenders in enforcing any DIP Obligations of or in collecting any payments due from any DIP

Credit Party hereunder or under the other DIP Credit Documents by reason of such Default (as

defined in the DIP Credit Agreement) or Event of Default (as defined in the DIP Credit Agreement)

(including in connection with the sale, lease or license of, collection from, or other realization upon

any of the Collateral (as defined in the DIP Credit Agreement) or the enforcement of the Guaranty

(as defined in the DIP Credit Agreement)) or in connection with any refinancing or restructuring

of the credit arrangements provided hereunder in the nature of a “work-out” or pursuant to any

insolvency or bankruptcy cases or proceedings.         Payments of any amounts set forth in this

paragraph 74 shall not be subject to recharacterization, subordination, or disgorgement except as

expressly provided in the preceding sentence. Milbank LLP, Porter Hedges LLP, Sullivan &

Cromwell LLP, Arnold & Porter Kaye Scholer LLP, Gray Reed & McGraw LLP, Deutsche Bank

Securities Inc., Houlihan Lokey Capital, Inc. and Hilco Real Estate LLC are each authorized to (i)

apply any retainer they received prepetition against any accrued but unpaid prepetition fees and

(ii) continue to hold, or in their respective sole discretion, apply any such remaining retainer

against postpetition fees billed pursuant to this paragraph.

GG.    Indemnification.

       75.     In addition to the payment of expenses pursuant to Section 10.2 of the DIP Credit

Agreement, whether or not the transactions contemplated thereby shall be consummated, each DIP



                                                  80
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 81 of 248


Credit Party (as and to the extent expressly set forth in the DIP Credit Agreement) agrees to defend

(subject to Indemnitees’ (as defined herein) selection of counsel), indemnify, pay and hold

harmless, each DIP Agent and DIP Lender and each of their respective officers, partners, members,

directors, trustees, advisors, employees, agents, sub-agents and Affiliates (each, an “Indemnitee”),

from and against any and all Indemnified Liabilities.            “Indemnified Liabilities” means,

collectively, any and all liabilities, obligations, losses, damages (including natural resource

damages), penalties, claims, actions, judgments, suits, costs (including the costs of any

investigation, study, sampling, testing, abatement, cleanup, removal, remediation or other response

action necessary to remove, remediate, clean up or abate any Hazardous Materials (as defined in

the DIP Credit Agreement)), expenses and disbursements of any kind or nature whatsoever

(including the reasonable and documented out-of-pocket fees and disbursements of Milbank LLP,

Porter Hedges LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer LLP, Gray Reed

& McGraw LLP, Deutsche Bank Securities Inc., Houlihan Lokey Capital, Inc. and Hilco Real

Estate, LLC in connection with any investigative, administrative or judicial proceeding or hearing

commenced or threatened by any Person (as defined in the DIP Credit Agreement), whether or not

any such Indemnitee shall be designated as a party or a potential party thereto, and any fees or

expenses incurred by Indemnitees in enforcing this indemnity), whether direct, indirect, special or

consequential and whether based on any federal, state or foreign laws, statutes, rules or regulations

(including securities and commercial laws, statutes, rules or regulations and Environmental Laws

(as defined in the DIP Credit Agreement)), on common law or equitable cause or on contract or

otherwise, that may be imposed on, incurred by, or asserted against any such Indemnitee, in any

manner relating to or arising out of (i) the DIP Agreement or the other DIP Credit Documents or

the transactions contemplated thereby (including the DIP Lenders’ agreement to make Credit

Extensions (as defined in the DIP Credit Agreement) or the use or intended use of the proceeds



                                                 81
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 82 of 248


thereof, any amendments, waivers or consents with respect to any provision of the DIP Agreement

or any of the other DIP Credit Documents, or any enforcement of any of the DIP Credit Documents

(including any sale of, collection from, or other realization upon any of the Collateral (as defined

in the DIP Credit Agreement) or the enforcement of the Guaranty (as defined in the DIP Credit

Agreement))); or (ii) any Environmental Claim (as defined in the DIP Credit Agreement), and

Environmental Liabilities (as defined in the DIP Credit Agreement) or any Hazardous Materials

Activity (as defined in the DIP Credit Agreement) relating to or arising from, directly or indirectly,

any past or present activity, operation, land ownership, or practice of J. C. Penney or any of its

subsidiaries. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR

NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT

OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT

LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT

OR OMISSION OF ANY KIND BY ANY INDEMNITEE AND WHETHER OR NOT

SUCH      INDEMNIFIED          LIABILITIES         ARE      IN    CONNECTION           WITH       AN

INVESTIGATION, LITIGATION, CLAIM OR PROCEEDING THAT IS BROUGHT BY

ANY DIP CREDIT PARTY, ANY EQUITY HOLDERS OR CREDITORS OF ANY DIP

CREDIT PARTY OR ANY OTHER INDEMNITEE AND WHETHER OR NOT SUCH

INDEMNITEE IS OTHERWISE A PARTY THERETO; provided, however, no DIP Credit

Party shall have any obligation to any Indemnitee thereunder with respect to any Indemnified

Liabilities to the extent such Indemnified Liabilities arise from (x) the gross negligence, bad faith

or willful misconduct of such Indemnitee or their respective controlled affiliates, directors,

employees, attorneys, agents or sub-agents, in each case, as determined by a final, non-appealable

judgment of a court of competent jurisdiction, (y) a material breach of the obligations of such

Indemnitee hereunder (other than with respect to a breach by any DIP Agent), as determined by a



                                                 82
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 83 of 248


final, non-appealable judgment of a court of competent jurisdiction or (z) from any dispute solely

among Indemnitees other than (1) any claims against any DIP Agent in its capacity or in fulfilling

its role as an Agent or any similar role hereunder and (2) any claims arising out of any act or

omission on the part of any DIP Credit Party or any of its affiliates, in each case as determined by

a final, non-appealable judgment of a court of competent jurisdiction.      To the extent that the

undertakings to defend, indemnify, pay and hold harmless set forth in Section 10.3 of the DIP

Credit Agreement may be unenforceable in whole or in part because they are violative of any law

or public policy, the applicable DIP Credit Party shall contribute the maximum portion that it is

permitted to pay and satisfy under applicable law to the payment and satisfaction of all Indemnified

Liabilities incurred by Indemnitees or any of them.

HH.    Proofs of Claims.

       76.     The DIP Agent, the DIP Secured Parties, and the Prepetition Secured Parties shall

not be required to file proofs of claim in any of the Cases or any of the Successors Cases for any

claim allowed herein or therein in respect of the Prepetition Secured Obligations.          For the

avoidance of doubt, the allowed amount of any proofs of claim of any Swap Provider that has not

been agreed and allowed herein shall be set forth either in a signed acknowledgment by the

applicable Debtor or a plan of reorganization. Any order entered by the Court establishing a bar

date in any of the Cases or any Successor Cases shall not apply to the DIP Secured Parties or the

Prepetition Secured Parties; provided that, notwithstanding any order entered by the Court

establishing a bar date in any of the Cases or any Successor Cases to the contrary, the DIP Agent,

on behalf of itself and the other DIP Secured Parties, and any of the Prepetition Secured

Agents/Trustees, on behalf of themselves and the other Prepetition Secured Parties, may (but are

not required) in their discretion file (and amend and/or supplement) a proof of claim and/or

aggregate proofs of claim in each of the Cases or any Successor Cases for any claim allowed



                                                83
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 84 of 248


herein, and any such proof of claim may (but is not required to be) filed as one consolidated proof

of claim against all of the Debtors, rather than as separate proofs of claim against each Debtor.

Any proof of claim filed by the DIP Secured Parties or any of the Prepetition Secured Parties shall

be deemed to be in addition to (and not in lieu of) any other proof of claim that may be filed by

any such persons. The provisions set forth in this paragraph are intended solely for the purpose of

administrative convenience and shall not affect the substantive rights of any party-in-interest or

their respective successors-in-interest.

II.    Limitations on the DIP Facility, the DIP Collateral, Prepetition Collateral, the Cash
       Collateral, the Carve Out, and other funds.

       77.     Notwithstanding anything contained in the DIP Credit Documents, this Final Order,

or any other order of the Court to the contrary, no DIP Collateral, Prepetition Collateral, DIP

Loans, Cash Collateral, proceeds of any of the foregoing, any portion of the Carve Out, or any

other cash or funds may be used, directly or indirectly, by any of the Debtors, any Official

Committee (if appointed), or any trustee or other estate representative appointed in the Cases or

any Successor Cases or any other person or entity (or to pay any professional fees, disbursements,

costs or expenses incurred in connection therewith): (a) to object to, contest, prevent, hinder,

delay, or interfere with, in any way, the DIP Secured Parties’ or the Prepetition Secured Parties’

enforcement or realization upon any of the DIP Collateral, Prepetition Collateral, or Cash

Collateral; or (b) to investigate (including by way of examinations or discovery proceedings,

whether formal or informal), prepare, assert, join, commence, support, or prosecute any action for

any claim, counter-claim, action, proceeding, application, motion, objection, defense, or other

contested matter seeking any order, judgment, determination, or similar relief against, or adverse

to the interests of, in any capacity, against any of the Releasees with respect to any transaction,

occurrence, omission, action, or other matter arising under, in connection with, or related to this

Final Order, the DIP Facility, the DIP Credit Documents, the DIP Obligations, the Prepetition


                                                84
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 85 of 248


Liens, the Prepetition Secured Obligations, or the Prepetition Secured Credit Documents or the

transactions contemplated therein or thereby, including, without limitation, (A) any Avoidance

Actions Proceeds, (B) any so-called “lender liability” claims and causes of action, (C) any claim

or cause of action with respect to the validity, enforceability, priority and extent of, or asserting

any defense, counterclaim, or offset to, the DIP Obligations, the DIP Superpriority Claims, the

DIP Liens, the DIP Credit Documents, the Prepetition Secured Credit Documents, the Prepetition

Liens, the Adequate Protection Liens, the Adequate Protection Claims, or the Prepetition Secured

Obligations, (D) any claim or cause of action seeking to challenge, invalidate, modify, set aside,

avoid, marshal, subordinate, or recharacterize in whole or in part, the DIP Obligations, the DIP

Liens, the DIP Superpriority Claims, the DIP Collateral, the Prepetition Collateral, the Prepetition

Secured Obligations, the Adequate Protection Liens, and the Adequate Protection Claims, or

(E) any action seeking to modify any of the rights, remedies, priorities, privileges, protections, and

benefits granted to any of the DIP Secured Parties hereunder or under any of the DIP Credit

Documents or the Prepetition Secured Parties under any of the Prepetition Secured Credit

Documents (in each case, including, without limitation, claims, proceedings, or actions that might

prevent, hinder, or delay any of the DIP Secured Parties, or the Prepetition Secured Parties’

assertions, enforcements, realizations, or remedies on or against the DIP Collateral in accordance

with the applicable DIP Credit Documents or Prepetition Secured Credit Documents and this Final

Order and/or the Final Order (as applicable)); provided that no more than $250,000.00 may be

used for allowed fees and expenses incurred solely by any Official Committee (if appointed) in

investigating, but not objecting to, challenging, litigating, opposing, prosecuting, or seeking to

subordinate or recharacterize the validity, enforceability, perfection, and priority of the Prepetition

Liens, the Prepetition Secured Obligations or the Prepetition Secured Credit Documents prior to

the Challenge Deadline (as defined herein); provided, further, that nothing contained in this



                                                  85
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 86 of 248


paragraph 77 shall prohibit the Debtors from responding or objecting to or complying with

discovery requests of any Official Committee, in whatever form, made in connection with such

investigation or the payment from the DIP Collateral of professional fees related thereto or from

contesting or challenging whether a DIP Termination Event has in fact occurred. Except to the

extent expressly permitted by the terms of the DIP Credit Documents and this Final Order, none

of the Debtors, any Official Committee (if appointed), or any trustee or other estate representative

appointed in the Cases or any Successor Cases or any other person or entity may use or seek to use

Cash Collateral or, to sell, or otherwise dispose of DIP Collateral or Prepetition Collateral, in each

case, without the consent of the Requisite Lenders or, solely with respect to ABL Priority

Collateral, the ABL Agent.

JJ.    Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

       78.     Subject to the Challenge Deadline (as defined herein), the stipulations, admissions,

agreements, and releases contained in this Final Order, including, without limitation, in section F

of this Final Order (collectively, the “Stipulations”), shall be binding upon the DIP Credit Parties

and any successor thereto (including, without limitation, any chapter 7 or chapter 11 trustee

appointed or elected for any of the DIP Credit Parties in the Cases or any Successor Cases) in all

circumstances and for all purposes. The Stipulations shall be binding upon all other parties in

interest (including without limitation, any Official Committee, if appointed) and any other person

or entity acting or seeking to act on behalf of the DIP Credit Parties’ estates, in all circumstances

and for all purposes, unless with respect to the Prepetition Secured Parties, the Prepetition Secured

Credit Documents the Prepetition Secured Credit Obligations, and the Prepetition Liens (1) an

Official Committee, if any, or a party in interest (to the extent requisite standing is obtained

pursuant to an order of this Court entered prior to the Challenge Deadline (as defined herein)), has

timely and duly filed an adversary proceeding or contested matter under the Bankruptcy Rules



                                                 86
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 87 of 248


(subject to the limitations contained herein) (each, a “Challenge Proceeding”) by the Challenge

Deadline, objecting to or challenging the amount, validity, perfection, enforceability, priority, or

extent of the Prepetition Secured Obligations, the Prepetition Liens, or the Prepetition Secured

Credit Documents, or otherwise asserting or prosecuting any Avoidance Action or any other claim,

counterclaim, cause of action, objection, contest, defense or other challenge (a “Challenge”)

against any of the Prepetition Secured Parties or any of their respective affiliates, subsidiaries,

officers, directors, managers, employees, agents, financial advisors, attorneys, accountants,

investment bankers, consultants, representatives, and the respective successors and assigns thereof

(in each case, in their respective capacities as such), arising under, in connection with or related to

the Debtors, the Prepetition Secured Obligations, the Prepetition Liens, or the Prepetition Secured

Credit Documents, and (2) there is entered a final non appealable order in favor of the plaintiff in

any such timely filed Challenge Proceeding; provided that (i) as to the Debtors, any and all such

challenges are hereby irrevocably waived and relinquished as of the Petition Date and (ii) any

pleadings filed in any Challenge Proceeding shall set forth with specificity the basis for such

Challenge (and any Challenges not so specified prior to the Challenge Deadline shall be deemed

forever, waived, released and barred); provided, further, that if the Official Committee files a

motion with the Court seeking requisite standing and authority to pursue a Challenge, with a draft

complaint attached, prior to expiration of the Challenge Deadline (a “Standing Motion”), the

Challenge Deadline shall be tolled for the Committee solely with respect to the Challenges asserted

in the complaint attached to the Standing Motion until the day on which such Standing Motion is

granted or denied by an order of the Court. The Challenge Period may be extended with the

consent of the Agent or Trustee, as applicable, for the applicable Prepetition Secured Parties, or

pursuant to a Court order for good cause shown.




                                                  87
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 88 of 248


       79.      If no such Challenge Proceeding is timely and properly filed prior to the Challenge

Deadline, then, without further notice to any person or entity or order of the Court, (a) the

Stipulations shall be binding on all parties in interest (including, without limitation, any Official

Committee, if appointed); (b) the Prepetition Secured Obligations shall constitute allowed claims

and shall not be subject to any defense, claim, counterclaim, recharacterization, subordination ,

disgorgement, offset, avoidance, for all purposes in the Cases and any Successor Cases (which

claims and Liens shall have been deemed satisfied to the extent the Term Loan Obligations are

converted into DIP Obligations as provided herein); (c) the Prepetition Secured Credit Documents

shall be deemed to have been valid, as of the Petition Date, and enforceable against each of the

DIP Credit Parties in the Cases and any Successor Cases; (d) the Prepetition Liens shall be deemed

to have been, as of the Petition Date, legal, valid, binding, perfected, security interests and liens,

not subject to recharacterization, subordination, avoidance, or other defense; and (e) the Prepetition

Secured Obligations, the Prepetition Liens and the Prepetition Secured Credit Documents shall not

be subject to any other or further claim or Challenge by any Official Committee (if appointed),

any non-statutory committees appointed or formed in the Cases or any Successor Cases or any

other party in interest, whether acting or seeking to act on behalf of the DIP Credit Parties’ estates

or otherwise.

       80.      If any such Challenge Proceeding is timely and properly filed prior to the Challenge

Deadline, the Stipulations shall nonetheless remain binding and preclusive (as provided in section

WW hereof) on any Official Committee (if appointed) and on any other person or entity, except to

the extent that such Stipulations were expressly and successfully challenged in such Challenge

Proceeding as set forth in a final, non-appealable order of a court of competent jurisdiction.

       81.      The “Challenge Deadline” shall mean the date that is (A) the later of (i) 75 calendar

days after entry of this Final Order, or (ii) 60 days after formation of an Official Committee (if



                                                 88
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 89 of 248


appointed), (B) such later date that has been agreed to in writing, prior to the expiration of the

deadline to commence a Challenge, or (C) any such later date as has been ordered by the Court for

cause upon a motion filed and served prior to the expiration of the deadline to commence a

Challenge, by (i) with respect to the ABL Facility, the ABL Agent (at the direction of the Required

Revolving Lenders (as defined in the ABL Credit Agreement)), (ii) with respect to the Term Loan

Agreement, the Term Loan Administrative Agent, (iii) with respect to the First Lien Notes

Indenture, the First Lien Notes Indenture Trustee, and (iv) with respect to the Second Lien Notes

Indenture, the Second Lien Notes Indenture Trustee. Nothing in this Final Order vests or confers

on any Person (as defined in the Bankruptcy Code), including any Official Committee (if

appointed) or any non-statutory committees appointed or formed in the Cases, standing or

authority to pursue any claim or cause of action belonging to the Debtors or their estates, and all

rights to object to such standing are expressly reserved. For the avoidance of doubt, in no event

shall the provisions of this Final Order relating to the DIP Loans, the DIP Credit Documents, or

the DIP Secured Parties be subject to any Challenge, other than as set forth in section M of this

Final Order with respect to Roll-Up Loans.

KK.    Limitations on Charging Expenses.

       82.     Except to the extent set forth in the Carve Out, no costs or expenses of

administration of the Cases or any Successor Cases at any time, including, without limitation, any

costs and expenses incurred in connection with the preservation, protection, or enhancement of

realization by the DIP Secured Parties or the Prepetition Secured Parties (as the case may be) upon

the DIP Collateral or Prepetition Collateral (as the case may be), shall be charged against or

recovered from (a) the DIP Secured Parties or the DIP Collateral (including in respect of the

Adequate Protection Liens), or any of the DIP Obligations, or (b) the Prepetition Secured Parties,

Prepetition Collateral, or any of the Prepetition Secured Obligations, in each case, pursuant to



                                                89
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 90 of 248


sections 105 or 506(c) of the Bankruptcy Code or any other legal or equitable doctrine (including

unjust enrichment) or any similar principle of law, without the prior express written consent of (i)

the Requisite Lenders with respect to the DIP Secured Parties or DIP Collateral (other than ABL

Priority Collateral), (ii) the requisite lenders under the prepetition credit documents or affected

Prepetition Secured Party in each case with respect to the Prepetition Collateral (other than ABL

Priority Collateral), or (iii) the ABL Agent with respect to the ABL Secured Parties or ABL

Priority Collateral, each in their sole discretion, and no such consent shall be implied, directly or

indirectly, from any other action, inaction, or acquiescence by any such agents or creditors

(including, without limitation, consent to the Carve Out or the approval of any budget hereunder).

LL.    Payments Free and Clear.

       83.     Subject and subordinate to the Carve Out, any and all payments or proceeds

remitted to the Prepetition Secured Parties pursuant to the provisions of this Final Order (including

in connection with the resignation or appointment of any prepetition agent) or any subsequent

order of this Court shall be irrevocable (subject to sections II and JJ of this Final Order), received

free and clear of any claim, charge, assessment or other liability, including without limitation, any

such claim or charge arising out of or based on, directly or indirectly, sections 506(c) (whether

asserted or assessed by, through or on behalf of the Debtors) of 552(b) of the Bankruptcy Code.

MM. No Marshalling.

       84.     In no event shall the DIP Secured Parties or the Prepetition Secured Parties be

subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP

Collateral, the DIP Obligations, the Prepetition Collateral, or the Prepetition Secured Obligations ,

as applicable, and all proceeds shall be received and applied in accordance with this Final Order,

the DIP Credit Documents, and the Prepetition Secured Credit Documents, as applicable, subject

to the Prepetition Intercreditor Agreements.



                                                 90
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 91 of 248


       85.     In no event shall the “equities of the case” exception in section 552(b) of the

Bankruptcy Code apply to any of the Prepetition Secured Parties or Prepetition Collateral.

NN.    Joint and Several Liability.

       86.     Nothing in this Final Order shall be construed to constitute or authorize a

substantive consolidation of any of the DIP Credit Parties’ estates, it being understood, however,

that the DIP Credit Parties shall be jointly and severally liable for the obligations hereunder and in

accordance with the terms of this Final Order.

OO.    Right to Credit.

       87.     (a) The DIP Agent or its designee (in each case, at the written direction of the

Requisite Lenders), on behalf of the DIP Secured Parties, subject to the ABL Intercreditor

Agreement, shall have the unqualified right to credit bid on the DIP Collateral, in accordance with

the DIP Credit Documents, up to the full amount of the DIP Obligations and (b) subject to the

expiration of the applicable Challenge Deadline or the filing of an appropriate bond or other

collateral or security, each Prepetition Secured Agent/Trustee or its designee (at the written

direction of the applicable Prepetition Secured Parties), on behalf of the applicable Prepetition

Secured Parties shall have the right to credit bid, in accordance with the applicable Prepetition

Secured Credit Documents, up to the full amount of the Prepetition Secured Obligations under the

applicable prepetition facility, in each case, in connection with any sale or other disposition of all

or any portion of the DIP Collateral (other than ABL Priority Collateral) or Prepetition Collateral

(as applicable), as provided for in section 363(k) of the Bankruptcy Code and in accordance with

the Prepetition Intercreditor Agreements, without the need for further Court order authorizing the

same, including, without limitation, any sales occurring pursuant to section 363 of the Bankruptcy

Code or included as part of any restructuring plan subject to confirmation under section

1129(b)(2)(A) of the Bankruptcy Code, and shall each automatically be deemed a “qualified



                                                 91
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 92 of 248


bidder” with respect to any disposition of DIP Collateral or Prepetition Collateral (as applicable)

under or pursuant to (a) section 363 of the Bankruptcy Code, (b) a plan of reorganization or plan

of liquidation under section 1129 of the Bankruptcy Code, or (c) a sale or disposition by a chapter

7 trustee for any of the DIP Credit Parties under section 725 of the Bankruptcy Code. The DIP

Agent (at the direction of the Requisite Lenders) and the Prepetition Secured Agents/Trustees (at

the direction of the requisite lenders or holders under the applicable Prepetition Secured Credit

Documents), shall each have the absolute right to assign, transfer, sell, or otherwise dispose of its

rights to credit bid, except as may be set forth in the DIP Credit Documents.

PP.    Cash Collateral Termination Events.

       88.     Subject to Section QQ herein, the Debtors’ right to use the Cash Collateral pursuant

to this Final Order shall terminate without further notice or court proceeding on the date of the

occurrence of and continuance of any of the termination events set forth in Exhibit 3 attached

hereto (each a “Cash Collateral Termination Event,” and the date on which such Cash Collateral

Termination Event occurs, the “Cash Collateral Termination Date”), unless waived in writing by

the ABL Agent.

QQ.    Remedies Upon a Cash Collateral Termination Event.

       89.     Upon the occurrence or continuation of a Cash Collateral Termination Event, unless

such Cash Collateral Termination Event has been waived in writing by the ABL Agent, the ABL

Agent may and any automatic stay, whether arising under section 362 of the Bankruptcy Code or

otherwise is hereby modified, without further notice to, hearing of, or order from this Court, to the

extent necessary to permit the ABL Agent to, upon the delivery of written notice (which may

include electronic mail) to the counsel to the Debtors, counsel to the DIP Agent, counsel to any

Official Committee (if appointed), and the U.S. Trustee (the “Cash Collateral Remedies Notice

Parties”): (i) terminate and/or revoke the Debtors’ right under this Final Order and the ABL Credit



                                                 92
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 93 of 248


Documents to use any Cash Collateral of the ABL Secured Parties; (ii) freeze monies or balances

in the Segregated Cash Collateral Account and any other accounts subject to a Control Agreement

(as defined in the ABL Credit Agreement) or otherwise subject to a lien in favor of the ABL Agent

pursuant to the terms of this Final Order; (iii) take any act to create, validate, evidence, attach, or

perfect any lien, security interest, right, or claim in the Collateral; and (iv) to take any action and

exercise all rights and remedies provided to it by this Final Order, the ABL Credit Agreement

applicable law or otherwise; provided that prior to the ABL Agent’s exercise of any right in clauses

(i)-(iv) of this paragraph, the ABL Agent shall be required to file a motion with the Court seeking

emergency relief from the automatic stay (the “Stay Relief Motion”) on at least five (5) business

days’ prior written notice to the Cash Collateral Remedies Notice Parties of the ABL Agent’s

intent to exercise its rights and remedies (the “ABL Remedies Notice Period”) and, during the

ABL Remedies Notice Period, the Debtors can object to the termination of the consensual use of

Cash Collateral on any basis and can seek the non-consensual use of Cash Collateral, subject to

the Prepetition Secured Parties’ rights to object to, or otherwise oppose, any such non-consensual

use and seek adequate protection in connection therewith; provided that, notwithstanding anything

herein to the contrary, the ABL Agent shall be required to file an emergency motion with the Court

to terminate the stay or to file the written notice using a CM/ECF emergency event code.

Notwithstanding anything to the contrary in this Final Order, including but not limited to Annex A

filed at Docket No. 507, with respect to any of the Debtors’ leasehold locations, the ABL Agent’s

rights shall be limited to such rights (i) as may be ordered by this Court upon motion and notice to

the applicable landlord with an opportunity to respond that is reasonable under the circumstances;

(ii) to which the applicable landlord agrees in writing with the ABL Agent; or (iii) which the ABL

Agent has under applicable non-bankruptcy law. Notwithstanding anything to the contrary set

forth in this paragraph 89, during the ABL Remedies Notice Period, the Debtors may use Cash



                                                  93
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 94 of 248


Collateral of the ABL Secured Parties to pay only the following amounts and expenses: (i) the

Carve Out and (ii) amounts that the Debtors have determined in good faith are in the ordinary

course, critical to the preservation of the Debtors and their estates, and within the Approved DIP

Budget in effect on the Cash Collateral Termination Date, or have otherwise been approved in

advance in writing by the ABL Agent.

       90.     So long as there are any ABL Obligations (including any ABL Adequate Protection

Claim) outstanding and prior to the Payment in Full, in cash, of the ABL Obligations (including

any ABL Adequate Protection Claim), in each case with respect to ABL Priority Collateral that is

secured by ABL Priority Liens, the DIP Secured Parties and all other Prepetition Secured Parties

(other than the ABL Secured Parties) shall: (i) have no right to and shall not take any action to

foreclose upon, or recover in connection with, the liens granted thereto pursuant to the DIP Credit

Documents, Prepetition Secured Credit Documents or this Final Order, or otherwise seek to

exercise or enforce any rights or remedies against such ABL Priority Collateral, including in

connection with the Adequate Protection Liens except to the extent required by an order of this

Court; (ii) be deemed to have consented to any transfer, disposition or sale of, or release of liens

on, such ABL Priority Collateral or proceeds thereof (until payment in full in cash of all ABL

Obligations), to the extent such transfer, disposition, sale, or release is authorized under the

applicable ABL Facility documents; and (iii) not file any further financing statements, trademark

filings, copyright filings, mortgages, notices of lien, or similar instruments, or otherwise take any

action to perfect their security interests in such ABL Priority Collateral unless, solely as to this

clause (iii), any of the applicable ABL Secured Parties have filed financing statements or other

documents to perfect the liens granted pursuant to this Final Order or as may be required by

applicable state law to continue the perfection of valid and unavoidable liens or securities interests

as of the Petition Date.



                                                 94
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 95 of 248


RR.    Consignment.

       91.     The Debtors are hereby authorized to enter into consignment agreements or

arrangements and to issue orders for consignment merchandise, consistent with prepetition

practices, with all such contracts and orders being deemed to be in the ordinary course of business,

without further order of this Court.

               (a)     For purposes of this Final Order, a “Valid Consignor” is any vendor that
                       (i) consigned and delivered merchandise to the Debtors prior to the Petition
                       Date on a consignment basis pursuant to an invoice, memo, or similar
                       document that the merchandise identified thereon was provided “on
                       consignment,” “on memo,” or words of similar import, or pursuant to an
                       express contractual consignment agreement between the vendor and one or
                       more of the Debtors (“Pre-Petition Consigned Merchandise”) and either
                       (w) has complied with the filing and notice requirements of Article 9 of the
                       Uniform Commercial Code (the “UCC”) (such vendors, “UCC
                       Consignors”), (x) obtains entry of a final order determining that the
                       merchandise so consigned and delivered constitutes a valid consignment,
                       (y) is included in the Consignment Pool Report (as defined herein), or (z) is
                       deemed to have a valid consignment interest pursuant to
                       paragraph (g) hereof, or (ii) consigned and delivered, or hereafter consigns
                       and delivers, merchandise to the Debtors on or after the Petition Date on a
                       consignment basis in accordance with the terms of this Final Order and has
                       consigned merchandise to one or more of the Debtors pursuant to a written
                       agreement or other consensual arrangement in the 12 months immediately
                       preceding the Petition Date (a “Post-Petition Consignor”).

               (b)     As soon as reasonably practicable following entry of this Final Order, but
                       no later than two business days following entry of this Final Order, the
                       Debtors shall cause Prime Clerk LLC to serve a notice, via first class mail
                       and email (if available), on all consignors (and their counsel if an
                       appearance has been filed on the docket of the Court) which, according to
                       the Debtors’ books and records, have consignment merchandise with the
                       Debtors as of the Petition Date. Such notice shall include the aggregate
                       Consigned Cost (as defined herein) of such consignors’ merchandise
                       reflected on the Debtors’ books and records as of the Petition Date (each
                       such notice, a “Status Notice”). Each consignor who receives a Status
                       Notice shall have until 12:00 p.m. prevailing Central Time of the 12th
                       business day following the date of the entry of this Final Order to notify the
                       Debtors and Debtors’ legal counsel of any disagreement with respect to the
                       amounts set forth in the Status Notice, via email at
                       jake.gordon@kirkland.com (each such notice, a “Dispute Notice”). In the
                       event that no Dispute Notice is delivered, the Consigned Cost reflected in
                       the Status Notice shall be deemed correct and accurate. In the event that a
                       Dispute Notice is delivered, the Debtors and each consignor serving a


                                                95
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 96 of 248


             Dispute Notice shall promptly confer in good faith to reconcile the account.
             No later than 14 business days following entry of this Final Order, the
             Debtors shall provide a report to counsel to the DIP Agent and counsel to
             the ABL Agent listing all consignors and the acknowledged, or deemed
             acknowledged, Consignment Cost of Prepetition Consigned Merchandise
             as of the Petition Date (a “Consignment Pool Report”). In the event that the
             Debtors and a consignor subject of a Dispute Notice are unable to resolve
             the dispute, such consignor shall be included in the Consignment Pool
             Report for the Consignment Cost reflected in the Status Notice, subject to a
             supplemental report being provided by the Debtors to reflect any subsequent
             agreement between the Debtors and such consignor or Court determination.
             The Consignment Pool Report, and amounts reflected therein, shall not
             preclude a vendor from filing a proof of claim for additional amounts such
             vendor believes may be due and owing on account of goods sold and
             delivered to one or more of the Debtors, or consigned to one or more of the
             Debtors.

       (c)   With respect to any merchandise consigned and delivered to the Debtors on
             or after the Petition Date (all such merchandise referred to herein
             as “Post-Petition Consigned Merchandise”), the vendor shall either (i) state
             on its invoice, memo, or similar document that the merchandise identified
             therein is being provided to the Debtors “on consignment,” “on memo,” or
             use words of similar import generally understood in the industry to indicate
             a consignment, or (ii) ship such merchandise pursuant to a validly existing
             consignment arrangement or agreement or a hereafter entered into written
             consignment agreement between the vendor and one or more of the Debtors.
             All merchandise consigned and delivered to the Debtors by a Valid
             Consignor including, without limitation, Post-Petition Consigned
             Merchandise, shall be referred to collectively as, “Valid Consigned
             Merchandise.”

       (d)   Valid Consigned Merchandise shall not constitute or be deemed to
             constitute property of any Debtor’s estate under Section 541 of the
             Bankruptcy Code, nor shall it constitute or be deemed to constitute post-
             petition assets of any Debtor, and it shall not be subject to any liens, claims,
             or encumbrances granted by or asserted against any Debtor or its estate,
             including without limitation any administrative expense claims or any pre-
             or post-petition secured, priority, or unsecured claim.

       (e)   During the pendency of these Cases, Post-Petition Consignors are
             authorized, but not required, to file UCC Financing Statements to perfect
             their rights and all Post-Petition Consigned Merchandise shall be deemed
             fully and properly perfected consignments with priority over any liens,
             claims, encumbrances, or administrative expense claims of any pre or post-
             petition secured, priority, or unsecured creditor within the meaning of the
             applicable sections of the UCC, without the need to file UCC financing
             statements or serve any notices of consignment. Upon entry of this Final
             Order, the automatic stay under section 362 of the Bankruptcy Code is


                                       96
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 97 of 248


             modified to permit vendors delivering Post-Petition Consigned
             Merchandise to file financing statements under Article 9 of the UCC to
             evidence their rights as Post-Petition Consignors and comply with the
             applicable notice provisions contained therein. Notwithstanding the
             foregoing, nothing contained herein shall relieve any vendor of consigned
             merchandise from complying with applicable law from and after the
             effective date of any plan of reorganization.

       (f)   Each Valid Consignor’s interest in Valid Consigned Merchandise shall
             extend to and attach to the proceeds thereof up to the consignment price of
             the consigned merchandise (the “Consigned Cost”) without the need for
             segregation of such proceeds by the Debtors provided, however; that each
             Valid Consignor’s interest in Pre-Petition Consigned Merchandise, other
             than UCC Consignors, shall only extend and attach to proceeds up to the
             amount included in the Consignment Pool Report. The proceeds of Valid
             Consigned Merchandise in excess of the Consigned Cost shall be property
             of the Debtors’ estates.

       (g)   Except as set forth below, the Debtors are authorized and directed to remit
             payment to each Valid Consignor for the Consigned Cost of all Valid
             Consigned Merchandise sold by the Debtors for which payment to the Valid
             Consignor has not yet been made, whether prepetition or post-petition ,
             commencing on the later of: (i) the expiration of the Consignment Challenge
             Period (as defined in paragraph 91(h)), and (ii) the date on which payment
             would otherwise be due in accordance with the applicable consignment
             agreement or arrangement, invoice, memo, or any other document. The
             Debtors are authorized and directed to remit payment to each consignor
             whose consignment proceeds were held in escrow pursuant to paragraph
             91(h) within five (5) days after a consignor is deemed to be a Valid
             Consignor pursuant to this paragraph 91(g) of this Final Order.

       (h)   All proceeds from the sale of Pre-Petition Consigned Merchandise, other
             than Prepetition Consigned Merchandise consigned and delivered to the
             Debtors by a UCC Consignor, shall be held in escrow by the Debtors,
             subject to a determination of whether the vendor of the Pre-Petition
             Consigned Merchandise is a Valid Consignor. All consignors of Prepetition
             Consigned Merchandise shall be deemed to be Valid Consignors unless,
             within forty-five (45) calendar days following the entry of this Final Order
             (the “Consignment Challenge Period”), the Debtors, the DIP Agent, the
             ABL Agent or the Creditors’ Committee, in good faith, provides written
             notice to a consignor and such consignor’s counsel of record, if any,
             challenging the validity or priority of such consignor’s consignment interest
             in Prepetition Consigned Merchandise (a “Challenge Notice”); provided
             that if a consignor is not included in the Consignment Pool Report and is
             not a UCC Consignor, such consignor may only be deemed a Valid
             Consignor after thirty (30) days following the delivery of written notice to
             the Debtors and counsel to the DIP Agent and the ABL Agent via email at
             rconnelly@milbank.com and dfiorillo@otterbourg.com, respectively, of


                                      97
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 98 of 248


             such consignment interest if no Challenge Notice has been issued to such
             consignor. If necessary, the Court will conduct a status conference to
             establish procedures (i) to determine whether consignors receiving a
             Challenge Notice are Valid Consignors, and (ii) to determine underlying
             factual and legal issues common to all such consignors. A consignor that is
             determined not to be a Valid Consignor, shall have thirty (30) days after
             such determination becomes final and nonappealable, to file a proof of
             claim notwithstanding any bar date order entered in these cases.

       (i)   Upon notice to the Debtors, the DIP Agent, and the ABL Agent, any Valid
             Consignor shall have the right to withdraw its consent to the sale of its Valid
             Consigned Merchandise, and to the return of its Valid Consigned
             Merchandise. The cost and expense of the return of any Valid Consigned
             Merchandise shall be borne by the Valid Consignor requesting return of its
             Valid Consigned Merchandise; provided that such Valid Consignor may file
             a claim against the Debtors for such costs and expenses (and the Debtors
             and other parties in interest shall reserve all rights to object thereto).

       (j)   Until the expiration of the Consignment Challenge Period, the Debtors shall
             provide to the DIP Agent and the ABL Agent on the 15th and final day of
             each month with the first report being delivered June 30, 2020, or, in the
             event such date is not a business day, the immediately preceding business
             day, a report (in form and substance reasonably acceptable to the DIP Agent
             and the ABL Agent) setting forth (i) all consigned merchandise then held
             by the Debtors and (ii) all consigned sale proceeds of consigned goods sold
             prepetition or postpetition. For the avoidance of doubt, all consigned sale
             proceeds shall be excluded from the Cash Collateral Borrowing Base.
             Consigned merchandise and funds held in escrow pursuant to paragraph
             91(h) shall be excluded from any borrowing base (including, without
             limitation, the Cash Collateral Borrowing Base) under the ABL Facility or
             the DIP Facility. The Debtors shall continue prepetition practices with
             regards to reporting to each consignor, or such other reporting practices as
             may be mutually agreed upon by the parties.

       (k)   The provisions of this Final Order are entered on a final basis and shall be
             binding on the Debtors and their estates, any assignee or successor, any
             trustee, examiner, or examiner with expanded powers, the ABL Agent, and
             the DIP Agent.

       (l)   For the avoidance of doubt nothing contained herein shall constitute or be
             deemed to constitute an assumption of any agreement between any Debtor
             and any consignor pursuant to section 365 of the Bankruptcy Code.

       (m)   Unless otherwise provided for in a written agreement between the parties,
             without prior written consent of the consignor (which may be by email), no
             sale of Consigned Merchandise shall be made by the Debtors for an amount
             less than the Consignment Cost of such Consigned Merchandise.




                                       98
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 99 of 248


SS.    Rights Preserved.

       92.     Notwithstanding anything herein to the contrary, the entry of this Final Order is

without prejudice to, and does not constitute a waiver of, expressly or implicitly: (a) the rights of

the DIP Secured Parties or the Prepetition Secured Parties to seek any other or supplemental relief

in respect of the Debtors; (b) the rights of the DIP Secured Parties or the Prepetition Secured Parties

under the DIP Credit Documents, the Prepetition Secured Credit Documents, the Prepetition

Intercreditor Agreements, the Bankruptcy Code or applicable non-bankruptcy law, including ,

without limitation, the right to (i) request modification of the automatic stay of section 362 of the

Bankruptcy Code, (ii) request dismissal of any of the Cases, conversion of any or all of the Cases

to a case under chapter 7, or appointment of a chapter 11 trustee or examiner with expanded

powers, or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a

chapter 11 plan or plans; or (c) any other rights, claims, or privileges (whether legal, equitable or

otherwise) of the DIP Secured Parties or the Prepetition Secured Parties.            Notwithstanding

anything herein to the contrary, the entry of this Final Order is without prejudice to, and does not

constitute a waiver of, expressly or implicitly, the Debtors’, the DIP Credit Parties’, or any party

in interest’s right to oppose any of the relief requested in accordance with the immediately

preceding sentence, except as expressly set forth in this Final Order.

TT.    Intercreditor Agreements.

       93.     Pursuant to section 510 of the Bankruptcy Code, the Prepetition Intercreditor

Agreements, and any other applicable intercreditor or subordination provisions contained in any

of the Prepetition Secured Credit Documents (i) shall remain in full force and effect, and (ii) shall

continue to govern the relative priorities, rights, and remedies of the Prepetition Secured Parties

(including, for the avoidance of doubt, with respect to the Adequate Protection Collateral and

Adequate Protection Liens).



                                                  99
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 100 of 248


UU.    No Waiver by Failure to Seek Relief.

       94.     The failure or delay on the part of any of the DIP Secured Parties or the Prepetition

Secured Parties to seek relief or otherwise exercise their rights and remedies under this Final Order,

the DIP Credit Documents, the Prepetition Secured Credit Documents, or applicable law, as the

case may be, shall not constitute a waiver of any of their respective rights hereunder, thereunder

or otherwise. No delay on the part of any party in the exercise of any right or remedy under this

Final Order shall preclude any other or further exercise of any such right or remedy or the exercise

of any other right or remedy. None of the rights or remedies of any party under this Final Order

shall be deemed to have been amended, modified, suspended, or waived unless such amendment,

modification, suspension, or waiver is express, in writing and signed by the party against whom

such amendment, modification, suspension, or waiver is sought. No consents required hereunder

by any of the DIP Secured Parties or the Prepetition Secured Parties shall be implied by any

inaction or acquiescence by any of the DIP Secured Parties or the Prepetition Secured Parties.

VV.    Binding Effect of this Final Order.

       95.     Immediately upon entry of this Final Order by the Court, the provisions of this Final

Order, including all findings and conclusions of law herein, shall be binding upon all parties in

interest in the Cases, including without limitation, the Prepetition Secured Parties, the Official

Committee (if appointed), or any other committee appointed in the Cases, the DIP Secured Parties,

and the Debtors and their respective successors and assigns (including any Trustee hereinafter

appointed or elected for the estate of any Debtor, an examiner appointed pursuant to section 1104

of the Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the

Debtors or with respect to the property of the estate of any of the Debtors) and shall inure to the

benefit of the each of the DIP Secured Parties and the Debtors and their respective successors and

assigns; provided that, except to the extent expressly set forth in this Final Order, the DIP Secured



                                                 100
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 101 of 248


Parties shall have no obligation to permit the use of the Prepetition Collateral or extend any

financing to any Trustee or similar responsible person appointed for the estate of any Debtor. For

all adequate protection and stay relief purposes throughout the Cases, the Prepetition Secured

Parties shall be deemed to have requested relief from the automatic stay and adequate protection

as of the Petition Date. For the avoidance of doubt, such request will survive termination of this

Final Order.

WW. Survival.

        96.     The terms and provisions of this Final Order, including, without limitation, (a) the

Carve Out and (b) all of the rights, privileges, benefits, and protections afforded herein and in the

DIP Credit Documents (including the DIP Liens, the DIP Superpriority Claims, the Adequate

Protection Liens, the Adequate Protection Obligations, and the Adequate Protection Claims, and

any other claims, liens, security interests, and other protections (as applicable)) granted to the DIP

Secured Parties and the Prepetition Secured Parties pursuant to this Final Order and the DIP Credit

Documents (collectively, the “DIP Protections”), and any actions taken pursuant hereto or thereto,

shall survive, shall continue in full force and effect, shall remain binding on all parties in interest,

and shall maintain their priorities, and shall not be modified, impaired, or discharged by, entry of

any order that may be entered (i) confirming any plan of reorganization in any of the Cases, (ii)

converting any or all of the Cases to a case under chapter 7 of the Bankruptcy Code, (iii) dismissing

any or all of the Cases, or (iv) pursuant to which the Court abstains from hearing any of the Cases,

in each case, until (x) in respect of the DIP Facility, all of the DIP Obligations, pursuant to the DIP

Credit Documents and this Final Order, have been indefeasibly paid in full in cash (or other form

of payment pursuant to an Acceptable Plan) (such payment being without prejudice to any terms

of provisions contained in the DIP Facility which survive such discharge by their terms) and all

commitments to extend credit under the DIP Facility are terminated, and (y) in respect of the



                                                  101
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 102 of 248


Prepetition Secured Obligations, all of the Prepetition Secured Obligations have been indefeasibly

paid in full in cash (or other form of payment pursuant to an Acceptable Plan) (or, in respect of

outstanding letters of credit (if any), cash collateralized).   This Court shall retain jurisdiction,

notwithstanding any such confirmation, conversion, or dismissal, for the purposes of enforcing

such DIP Protections and the Prepetition Secured Parties’ adequate protection.

XX.    Discharge Waiver/Release.

       97.     The DIP Obligations shall not be discharged by the entry of an order confirming

any plan of reorganization in any of the Cases, notwithstanding the provisions of section 1141(d)

of the Bankruptcy Code, (i) unless the DIP Obligations have been indefeasibly paid in full in cash

(or other form of payment pursuant to an Acceptable Plan), on or before the effective date of such

confirmed plan of reorganization, or (ii) the DIP Lenders have otherwise agreed in writing in

respect of the applicable obligations owed to each of them. None of the Debtors shall propose or

support any chapter 11 plan or sale of all or substantially all of the Debtors’ assets, or order

confirming such plan or approving such sale, that is not conditioned upon the indefeasible payment

of the DIP Obligations in full in cash (or other form of payment pursuant to an Acceptable Plan)

on or prior to the earlier to occur of the effective date of such chapter 11 plan or sale, without the

written consent of the DIP Lenders, including the agreement reflected in the Restructuring Support

Agreement.

       98.     The ABL Obligations shall not be discharged by the entry of an order confirming

any plan of reorganization in any of the Cases, notwithstanding the provisions of section 1141(d)

of the Bankruptcy Code, unless (i) the ABL Obligations have been indefeasibly paid in full in cash,

on or before the effective date of such confirmed plan of reorganization, or (ii) the ABL Agent

otherwise consents in writing to different treatment under a plan of reorganization. None of the

Debtors shall propose or support any chapter 11 plan or sale of all or substantially all of the



                                                 102
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 103 of 248


Debtors’ assets, or order confirming such plan or approving such sale, that is not conditioned upon

the indefeasible payment of the ABL Obligations in full in cash (or other form of payment to which

the ABL Agent consents in writing) on or prior to the earlier to occur of the effective date of such

chapter 11 plan or sale, without the written consent of the ABL Agent. In the event of a conflict

between the terms of this paragraph and the terms of the RSA (as defined in the DIP Credit

Agreement), the terms of this paragraph shall control.

YY.     Taxing Authorities.

        99.     Notwithstanding any other provisions included in the DIP Credit Agreement, this

Final Order, any agreements approved hereby, or any other orders in the Cases, any statutory liens

(collectively, the “Tax Liens”) of the Taxing Authorities 9 shall not be primed by nor made

subordinate to any liens granted to any party hereby to the extent such Tax Liens are valid senior,

perfected, and unavoidable, and all parties’ rights to object to the priority, validity, amount, and

extent of the claims and liens asserted by the Taxing Authorities are fully preserved.




9
    As used in this Final Order, “Taxing Authorities” shall include: Pasadena ISD, Brazoria County; Channelview
    ISD; City of Houston; City of Rosenberg; Clear Creek ISD; Conroe MUD 1; Fort Bend ISD; FBC LID 2; FBC
    MUD 167; Galena Park ISD; HC MMD 1; HC MUD 285; Humble ISD; Maverick County; Spring Branch ISD;
    Willis ISD; Woodlands Metro MUD 1; Woodlands RUD 1; Walker CAD; Tyler ISD; City of Greenville; City of
    Weslaco; Weslaco ISD; Potter County; Randall County; Arlington ISD; City of Burleson; Burleson ISD; Frisco
    ISD; Lubbock Central Appraisal District; Midland County; Wichita County; Kerr County; Kerrville ISD; The
    County of Williamson, Texas; The County of Hays, Texas; Tax Appraisal District of Bell County; The County
    of Comal, Texas; City of Waco and/or Waco Independent School District; The County of Brazos, Texas; The
    County of Denton, Texas; Denton County Road Utility District #1; Midland Central Appraisal District; The
    County of Anderson, Texas; Central Appraisal District of Taylor County; Angelina County; Bexar County;
    Cameron County; Cypress-Fairbanks ISD; Dallas County; City of Del Rio; City of Eagle Pass; Eagle Pass ISD;
    Ector CAD; City of El Paso; Ellis County; Fort Bend County; Fort Bend Co WCID #02; City of Frisco; Galveston
    County; Grayson County; Gregg County; City of Harlingen; Harlingen CISD; Harris County; Hidalgo County;
    Hunt County; Jasper County; Jefferson County; Jim Wells CAD; Kaufman County; Lamar County and CAD;
    Lewisville ISD; City of McAllen; McLennan County; Montgomery County; Nueces County; Parker CAD; Polk
    County; Rockwall County and CAD; San Marcos CISD; Tarrant County; Tom Green CAD; Val Verde County;
    Victoria County; Washington County; and the Maricopa County Treasurer.



                                                     103
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 104 of 248


ZZ.    Good Faith under Section 364(e) of the Bankruptcy Code; No Modification or Stay of
       this Final Order.

       100.    The DIP Secured Parties and the Prepetition Secured Parties have acted in good

faith in connection with the DIP Facility, the DIP Credit Documents, the DIP Financing, and with

this Final Order, and their reliance on this Final Order is in good faith. Based on the findings set

forth in this Final Order and the record made during the Final Hearing, and in accordance with

section 364(e) of the Bankruptcy Code, the DIP Secured Parties and the Prepetition Secured Parties

are entitled to the protections provided in section 364(e) of the Bankruptcy Code, this Final Order

and the DIP Credit Documents. If any or all of the provisions of this Final Order are hereafter

reversed, modified, vacated, or stayed, such reversal, modification, vacatur, or stay shall not affect

the validity, priority, or enforceability of the DIP Obligations, the DIP Liens, the Adequate

Protection Liens, the Adequate Protection Claims, the Prepetition Liens, or the Prepetition Secured

Obligations. Notwithstanding any such reversal, modification, vacatur, or stay of this Final Order,

any DIP Obligations, DIP Liens, or Adequate Protection Liens incurred by the DIP Credit Parties

to the DIP Secured Parties or the Prepetition Secured Parties, as the case may be, prior to the actual

receipt of written notice by the DIP Agent and the applicable Prepetition Secured Agents/Trustees

of the effective date of such reversal, modification, vacatur stay shall be governed in all respects

by the original provisions of this Final Order.

       101.    Notwithstanding (a) any stay, modification, amendment, supplement, vacating,

revocation or reversal of this Final Order or any term hereunder or thereunder, (b) the failure to

obtain a Final Order pursuant to Bankruptcy Rule 4001(c)(2), or (c) the dismissal or conversion of

one or more of the Cases (each, a “Subject Event”), (x) the acts taken by each of the Prepetition

Secured Parties in accordance with this Final Order, and (y) the Adequate Protection Obligations

incurred or arising prior to the Prepetition Secured Parties’ receipt of written notice from Debtors

expressly describing the occurrence of such Subject Event shall, in each instance, be governed in


                                                  104
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 105 of 248


all respects by the original provisions of this Final Order, and the acts taken by Prepetition Secured

Parties in accordance with this Final Order, and the liens granted to the Prepetition Secured Parties

in the Collateral, and all other rights, remedies, privileges, and benefits in favor of the Prepetition

Secured Parties pursuant to this Final Order shall remain valid and in full force and effect pursuant

to section 364(e) of the Bankruptcy Code. For purposes of this Final Order, the term “appeal”, as

used in section 364(e) of the Bankruptcy Code, shall be construed to mean any proceeding for

reconsideration, amending, rehearing, or re-evaluating this Final Order by this Court or any other

tribunal.

        102.   This Final Order shall constitute findings of fact and conclusions of law and shall

take effect immediately upon entry hereof, and there shall be no stay of execution of effectiveness

of this Final Order. To the extent any finding of fact shall be determined to be a conclusion of

law, it shall be so deemed and vice versa.

AAA. Power to Waive Rights; Duties to Third Parties.

        103.   ABL Agent shall have the right to waive any of the terms, rights and remedies

provided or acknowledged in this Final Order that are in favor of ABL Agent and ABL Secured

Parties (the “Lender Rights”), and shall have no obligation or duty to any other party with respect

to the exercise or enforcement, or failure to exercise or enforce, any Lender Right(s). Any waiver

by ABL Agent of any Lender Rights shall not be or constitute a continuing waiver. Any delay in

or failure to exercise or enforce any Lender Right shall neither constitute a waiver of such Lender

Right, subject ABL Agent or any Lender to any liability to any other party, nor cause or enable

any party other than the Debtors to rely upon or in any way seek to assert as a defense to any

obligation owed by the Debtors to ABL Agent or any ABL Secured Party.




                                                 105
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 106 of 248


BBB. Reclamation Claims.

       104.    The Debtors shall not, without the consent of the ABL Agent, (a) enter into any

agreement to return any inventory to any of their creditors for application against any pre-petition

indebtedness under any applicable provision of section 546 of the Bankruptcy Code, or (b) consent

to any creditor taking any setoff against any of its pre-petition indebtedness based upon any such

return pursuant to section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect to

any such agreement, the aggregate amount applied to prepetition indebtedness subject to all such

agreements since the Petition Date would exceed $1,000,000.

CCC. Right of Setoff.

       105.    To the extent any funds were on deposit with ABL Agent as of the Petition Date,

including, without limitation, all funds deposited in, or credited to, an account of any Debtor with

ABL Agent or any ABL Secured Party immediately prior to the filing of the Cases (regardless of

whether, as of the Petition Date, such funds had been collected or made available for withdrawal

by any such Debtor), such funds (the “Deposited Funds”) are subject to rights of setoff (and

approval of the Court). By virtue of such setoff rights, as limited herein, the Deposited Funds are

subject to a lien in favor of ABL Agent or the applicable ABL Secured Parties pursuant to sections

506(a) and 553 of the Bankruptcy Code.

DDD. No Modification of Final Order.

       106.    Until and unless the DIP Obligations have been indefeasibly paid in full in cash (or

other form of payment pursuant to an acceptable plan of reorganization), the Debtors irrevocably

waive the right to seek and shall not seek or consent to, directly or indirectly: (a) without the prior

written consent of the Requisite Lenders, (i) any modification, stay, vacatur, or amendment to this

Final Order or (ii) allowance of a priority claim for any administrative expense or unsecured claim

against any Debtor (now existing or hereafter arising of any kind or nature whatsoever, including,



                                                 106
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 107 of 248


without limitation any administrative expense of the kind specified in sections 503(b), 506(c),

507(a), or 507(b) of the Bankruptcy Code) in the Cases, equal or superior to the DIP Superpriority

Claims, other than the Carve Out and except to the extent expressly provided in this Final Order

or the DIP Credit Agreement; (b) without the prior written consent of the DIP Agent (at the

direction of the Requisite Lenders) or the Prepetition Secured Agents/Trustees (at the direction of

the requisite lenders or holders under the applicable Prepetition Secured Credit Documents), any

order authorizing the use of Cash Collateral resulting from the DIP Collateral or the Prepetition

Collateral that is inconsistent with this Final Order; (c) without the prior written consent of the

Requisite Lenders, grant of any lien on any of the DIP Collateral with priority equal or superior to

the DIP Liens, except as expressly provided in the DIP Credit Documents or this Final Order; or

(d) without the prior written consent of the Prepetition Secured Agents/Trustees (at the direction

of the requisite lenders or holders under the applicable Prepetition Secured Credit Documents),

grant of any lien on any of the Prepetition Collateral with priority equal or superior to the

Prepetition Liens or the Adequate Protection Liens, except to the extent expressly provided in this

Final Order or the DIP Credit Agreement.

EEE. Limitation of Liability.

        107.    Nothing in this Final Order, the DIP Credit Documents, or any other documents

related to these transactions shall in any way be construed or interpreted to impose or allow the

imposition upon the DIP Secured Parties or the Prepetition Secured Parties (in each case, in their

capacities as such) of (a) any liability for any claims arising from the prepetition or postpetition

activities of the Debtors in the operation of their business, or in connection with their restructuring

efforts or (b) any fiduciary duties to the Debtors, their respective creditors, shareholders, or estates.

So long as the DIP Secured Parties and Prepetition Secured Parties comply with their obligations

under the DIP Credit Documents and this Final Order and their obligations, if any, under applicable



                                                  107
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 108 of 248


law (including the Bankruptcy Code), (a) the DIP Secured Parties and the Prepetition Secured

Parties shall not, in any way or manner, be liable or responsible for (i) the safekeeping of the DIP

Collateral or the Prepetition Collateral, as applicable, (ii) any loss or damage thereto occurring or

arising in any manner or fashion from any cause, (iii) any diminution in the value thereof, or (iv)

any act or default of any carrier, servicer, bailee, custodian, forwarding agency, or other person

and (b) all risk of loss, damage, or destruction of the DIP Collateral or Prepetition Collateral shall

be borne by the DIP Credit Parties.

FFF. Final Order Controls.

       108.    In the event of any conflict or inconsistency between or among the terms or

provisions of this Final Order, any of the DIP Credit Documents, unless such term or provision in

this Final Order is phrased in terms of “defined in” or “as set forth in” the DIP Credit Documents,

the terms and provisions of this Final Order shall govern and control. Notwithstanding anything

contained in any other order entered by this Court to the contrary, any payment made pursuant to,

or authorization contained in, any other order entered by this Court shall be consistent with and

subject to the requirements set forth in this Final Order and the DIP Credit Documents, including ,

without limitation, the Approved DIP Budget (subject to Permitted Variances).

GGG. Payments Held in Trust.

       109.    Except as expressly permitted in this Final Order or the DIP Credit Documents and

other than with respect to the ABL Priority Collateral, in the event that any person or entity receives

any payment on account of a security interest in the DIP Collateral or receives any DIP Collateral

or any proceeds of DIP Collateral prior to indefeasible payment in full in cash of all DIP

Obligations under the DIP Credit Documents, and termination of the Commitments (as defined in

the DIP Credit Agreement) in accordance with the DIP Credit Documents, such person or entity

shall be deemed to have received, and shall hold, any such payment or proceeds of DIP Collateral



                                                 108
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 109 of 248


in trust for the benefit of the DIP Agent and the DIP Lenders and shall immediately turn over such

proceeds to the applicable DIP Agent or DIP Lender, or as otherwise instructed by this Court, for

application in accordance with the DIP Credit Documents and this Final Order.

HHH. Bankruptcy Rules.

        110.   The requirements of Bankruptcy Rules 4001, 6003, and 6004, in each case to the

extent applicable, are satisfied by the contents of the Financing Motion.

        111.   The provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of

time prescribed or allowed herein, in the DIP Credit Agreement, or in any related documents. If

any payment, distribution, act or deadline under this Final Order or the DIP Credit Agreement is

required to be made or performed or occurs on a day that is not a Business Day, then the making

of such payment or distribution, the performance of such act, or the occurrence of such deadline

shall be deemed to be on the next succeeding Business Day, but shall be deemed to have been

completed or to have occurred as of the required date.

III.    Headings.

        112.   The Debtors are authorized to take any and all such necessary actions as are

reasonable and appropriate to implement the terms of this Final Order.

JJJ.    Notice of Entry of this Final Order.

        113.   The Debtors’ counsel shall serve a copy of this Final Order or a suitable notice

thereof on the Notice Parties.

KKK. Retention of Jurisdiction.

        114.   The Court shall retain jurisdiction to hear, determine and, if applicable, enforce the

terms of, any and all matters arising from or related to the DIP Facility and/or this Final Order.




                                                109
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 110 of 248


LLL. Settlement

       115.     As consideration for and in settlement of the objection by the Ad Hoc Crossholder

Group (the “Crossholder Group”) represented by Stroock & Stroock & Lavan LLP (“Stroock”)

and Haynes and Boone LLP (“HaynesBoone”) to the Debtors’ motion seeking entry of this Final

Order, the DIP Credit Agreement shall be deemed to provide for the following, notwithstanding

anything in the DIP Credit Documents, Commitment Letter, Restructuring Support Agreement, or

this Final Order to the contrary:

                (a)    Each DIP Lender’s share of the Initial DIP Roll-Up will be reduced (on a

ratable basis) in a total aggregate amount of $26.5 million and each member of the Crossholder

Group shall receive its ratable share of $26.5 million of the Initial DIP Roll-Up based on the

principal amount of Term Loan/First Lien Notes Obligations held by all members of the

Crossholder Group.

                (b)    Each DIP Lender’s share of the Final DIP Roll-Up will be reduced (on a

ratable basis) in a total aggregate amount of $26.5 million and each member of the Crossholder

Group shall receive its ratable share of $26.5 million of the Final DIP Roll-Up (upon the

occurrence of such Final DIP Roll-Up) based on the principal amount of Term Loan/First Lien

Notes Obligations held by all members of the Crossholder Group.

                (c)    The reasonable fees and expenses of Stroock and HaynesBoone incurred

through and including June 4, 2020 will be a DIP Premiums, Fees and Expenses and shall be

allowed and payable pursuant to paragraph 28(c) of this Final Order in and in connection with the

Closing Date.

                (d)    The members of the Crossholder Group that receive Roll-Up DIP Loans

pursuant to this Paragraph 115 and any party to whom they transfer or assign such Roll-Up DIP

Loans (other than any DIP Lender that was a “new money” lender on the Closing Date and any of



                                               110
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 111 of 248


 their respective transferees or assignees) shall not be entitled to exercise any voting rights under

 the DIP Credit Agreement or Restructuring Support Agreement with respect to such Roll-Up DIP

 Loans, other than with respect to Section 10.5(b)(ix) of the DIP Credit Agreement.

                 (e)    Paragraph 10.5(b)(ix) of the DIP Credit Agreement shall not be amended,

 modified, terminated or waived without the written consent of each member of the Crossholder

 Group that receives Roll-Up DIP Loans pursuant to this Paragraph 115.

                 (f)    To the extent that the allocations to the entitlement to the Roll-Up DIP

 Loans of the DIP Lenders (other than the members of the Crossholder Group) are adjusted in any

 manner other than on the ratable basis provided in paragraphs (a) and (b) of this Paragraph

 115, such adjustment shall be made with the consent of each party affected by such adjustment,

 provided that such adjusted allocations are reflected in the register of the DIP Agent on or prior to

 the effective date of the relevant tranche of the Roll-Up.



    Signed:
Dated:      June 05,2020
       __________,   2020.

Houston, Texas                                    ____________________________________
                                                  UNITED STATES BANKRUPTCY JUDGE
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                  111
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 112 of 248


                              Exhibit 1

                            Initial Budget
                                                               Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 113 of 248


J.C. Penney Company, Inc.
Weekly Cash Flow
(US $ MMs)



  Actuals Through:                              5/30/2020

                                                                       A/F         A            A          F          F           F         F            F        F          F          F          F           F         F          F           F          F          F          F          F        F            Case Prd
                                                               Fiscal Month       May          May        May        Jun         Jun       Jun          Jun      Jul        Jul        Jul        Jul        Aug        Aug        Aug         Aug        Aug        Sep        Sep        Sep      Sep
                                                                Fiscal Week       16           17         18         19          20        21           22       23         24         25         26          27        28         29          30          31        32         33         34       35            23-May
                                                                        Year     FY20         FY20       FY20       FY20        FY20      FY20         FY20     FY20       FY20       FY20       FY20        FY20      FY20       FY20        FY20        FY20      FY20       FY20       FY20     FY20             thru
                                                               Week Ending      23-May       30-May      6-Jun     13-Jun      20-Jun    27-Jun        4-Jul   11-Jul     18-Jul     25-Jul     1-Aug       8-Aug     15-Aug     22-Aug      29-Aug      5-Sep     12-Sep     19-Sep     26-Sep    3-Oct           3-Oct

             Net Sales                                                         $        53   $    71     $    75   $   83     $    102   $   99    $     110   $   114   $   121    $    142   $    160    $   162    $   157    $   140    $    129    $   115    $   121    $   113    $   109   $   101    $        2,279

  Collections & Disbursements
    Cash Receipts
        1 Sales Receipts                                                       $     41      $   61      $   78    $   86     $   102    $  105    $  111      $  118    $  124     $   142    $   163     $  170     $  167     $  153     $  139      $  126     $  126     $  122     $  116    $  109     $        2,361
        2 Other Receipts                                                              6           4           1         0           2         2         1           2         1          12          1          1          1          1          5           1          4          3         64         1                113
    Total Collections                                                           $    47      $   66      $   79    $   86      $ 103     $ 106     $ 113       $ 119     $ 125       $ 155      $ 164      $ 170      $ 168      $ 155      $ 145       $ 127      $ 130      $ 124      $ 180     $ 110      $       2,473

    Operating Disbursements
        3 Domestic Merchandise Vendor                                          $     - $   (1) $   (1) $ (33) $  (23) $  (24) $  (82) $  (61) $  (45) $  (40) $  (63) $  (55) $  (62) $  (44) $  (32) $  (51) $  (75) $  (40) $  (29) $   (6)                                                                           (767)
        4 Import Merchandise Vendor                                                 (0)    (0)   -        (7)    (23)    (42)    (32)    (34)    (26)    (13)    (15)    (21)    (47)    (43)    (32)    (40)    (28)    (41)    (36)    (32)                                                                           (511)
        5 Sales, Use, and Other Taxes                                               (6)    (1)     (1)    (0)     (8)     (9)     (1)     (1)     (4)    (18)     (6)     (2)    (15)    (12)     (9)     (2)     (3)    (20)    (21)     (5)                                                                           (144)
        6 Freight, Duty, and Broker                                                 (4)    (6)     (3)    (6)     (4)     (5)     (4)     (5)     (8)    (28)     (6)     (6)     (8)    (26)     (6)     (6)     (5)     (8)    (33)     (6)                                                                           (184)
        7 Payroll and Benefits                                                      (4)   (13)   (14)    (34)    (18)    (33)    (15)    (38)    (21)    (22)    (35)    (24)    (42)    (47)    (34)    (30)    (34)    (29)    (56)    (27)                                                                           (572)
        8 Occupancy(1)                                                              (6)    (2)     (4)   (41)     (8)     (5)    (20)    (25)     (8)     (3)    (22)    (22)     (8)     (4)     (6)    (20)    (19)     (8)     (4)    (31)                                                                           (265)
        9 Non-Marketing Operating (NFR)                                             (1)    (2)   (14)    (20)    (13)    (11)    (11)    (15)    (13)    (14)    (30)    (20)    (19)    (13)    (14)    (21)    (13)    (13)    (23)    (11)                                                                           (291)
       10 Marketing                                                                 (0)    (2)     (2)   (15)     (1)     (1)    (25)     (4)     (1)     (1)     (3)    (17)     (4)     (6)     (7)    (25)     (5)     (5)     (5)     (5)                                                                           (132)
       11 Other                                                                     (1)    (3)     (3)    (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (3)                                                                            (68)
    Total Operating Disbursements                                               $ (21) $ (29) $ (41) $ (160) $ (101) $ (134) $ (194) $ (187) $ (130) $ (143) $ (184) $ (170) $ (208) $ (199) $ (144) $ (199) $ (186) $ (167) $ (210) $ (126)                                                                  $      (2,934)

    Non-Operating Disbursements
       12 Debt Service and Fees                                                $      (7) $       (1) $ (20) $             (1) $    (1) $     (1) $   (8) $ (12) $ (19) $                  (1) $  (9) $ (17) $              (1) $      (1) $       (1) $ (10) $          (1) $      (1) $      (1) $ (11)               (118)
       13 Restructuring Professionals                                                 (2)        -      -              -            (0)      -      -       -       (0)                    (0)    (1)   (13)                (0)        (0)       -       (14)            (0)        (3)       -      (15)                (49)
       14 Other Non-Operating                                                       -             (0)     (3)           (2)         (2)       (2)     (2)     (1)   (1)                    (2)    (1)    (1)                (1)        (1)         (1)    (1)            (1)        (1)        (1)    (1)                (29)
    Total Non-Operating Disbursements                                           $    (9) $       (1) $ (23) $          (3) $       (3) $     (3) $ (10) $ (14) $ (20) $                   (3) $ (11) $ (31) $              (2) $      (2) $       (2) $ (25) $          (2) $      (5) $      (2) $ (27)      $        (196)

    Net Cash Flow                                                               $    17      $   35      $   16    $ (77)      $   (1)   $ (30)    $ (91)      $ (82)    $ (25)      $     8    $ (31)     $ (31)     $ (42)     $ (46)     $     (1)   $ (97)     $ (58)     $ (47)     $ (32)    $ (43)     $        (657)


  Liquidity
    Short Term Investments Position
       15 Book Cash - Beginning                                                $   476       $  500      $  537    $  778 $ 701 $ 700 $ 670 $ 579 $ 497 $ 472                                  $   480 $ 449 $ 419 $ 377 $ 331 $ 330 $ 233 $ 175 $                                           128 $      96    $          476
       16 Plus: Net Cash Flow                                                       17           35          16       (77)      (1)    (30)    (91)    (82)    (25)      8                         (31)    (31)    (42)    (46)      (1)    (97)    (58)    (47)                             (32)      (43)             (657)
       17 Plus: Revolver Draw/(Paydown)                                              6          -           -         -       -        -       -       -       -       -                           -       -       -       -       -        -       -       -                                -         -                   6
       18 Plus: DIP Draw/(Paydown)                                                 -            -           225       -       -        -       -       -       -       -                           -       -       -       -       -        -       -       -                                -         -                 225
       19 Plus: Treasury Adjustment                                                  1            2         -         -       -        -       -       -       -       -                           -       -       -       -       -        -       -       -                                -         -                   3
    Short Term Investments - Ending                                             $ 500        $ 537       $ 778     $ 701   $ 700    $ 670   $ 579   $ 497   $ 472   $ 480                       $ 449   $ 419   $ 377   $ 331   $ 330    $ 233   $ 175   $ 128   $                            96  $    53     $           53

       20 DIP/Escrow Cash                                                      $         -   $       -   $    - $     - $     - $     - $     - $     - $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225                                                                               $          225
       21 Prof Fee Carevout Escrow                                                 -            -           (15)    (15)    (19)    (19)    (26)    (26)    (34)    (34)    (42)    (33)    (33)    (40)    (40)    (37)    (37)    (43)    (43)    (35)                                                                 (35)
       22 Posted ABL Cash Collateral / Cash Collateral L/C                         -            -           -       -       -       -       -       (10)    (21)    -       -       -       -       -       (22)    (38)    -        (7)    -       -                                                                    -
    Total Short Term Investments and Escrowed Funds                             $ 500        $ 537       $ 763   $ 687   $ 681   $ 651   $ 553   $ 461   $ 642   $ 671   $ 632   $ 611   $ 569   $ 516   $ 494   $ 383   $ 363   $ 303   $ 279   $ 243                                                        $         243
    Intra-Month Minimum                                                        $    476      $   476     $   476   $   553    $    553   $   553   $     553   $   461   $   461    $    461   $    461    $   383    $   383    $   383    $    383    $   383    $   243    $   243    $   243   $   243    $         243

    Pre-Petition ABL Borrowing Base and Availability
      23 Effective Borrowing Base                                              $ 1,593 $ 1,595 $ 1,595 $ 1,567 $ 1,595 $ 1,578 $ 1,563 $ 1,544 $ 1,532 $ 1,572 $ 1,577 $ 1,581 $ 1,532 $ 1,515 $ 1,490 $ 1,472 $ 1,566 $ 1,505 $ 1,543 $ 1,562                                                                $        1,562
      24 Less: Outstanding ABL Draws                                            (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186)                                                                       (1,186)
      25 Less: Letters of Credit                                                  (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)                                                                         (213)
    Subtotal                                                                   $ 194    $ 195   $ 195   $ 167   $ 196   $ 179   $ 163   $ 145   $ 132   $ 173   $ 178   $ 182   $ 133   $ 115   $   90  $   73  $ 166   $ 106   $ 144   $ 163                                                                 $         163

       26     Less: Pre-Petition Minimum Excess Availability                   $ (159) $ (159) $ (159) $ (157) $ (160) $ (158) $ (156) $ (154) $ (153) $ (157) $ (158) $ (158) $ (115) $ (114) $ (112) $ (110) $ (117) $ (113) $ (116) $ (117)                                                                          (117)
       27     Plus: Posted ABL Cash Collateral                                    -       -       -       -       -       -       -        10      21     -       -       -       -       -        22      38     -         7     -       -                                                                              -
    Total                                                                      $ 34    $   36  $   36  $   10  $   36  $   21  $    7  $    -  $    -  $   15  $   20  $   24  $   18  $    2  $    -  $    -  $   49  $    -  $   28  $   46                                                                 $           46

                                                                               Notes:
                                                                               (1) The Debtors have filed a motion seeking to defer the payment of June 2020 and July 2020 rent until July 15th pursuant to Section 365(d)(3) of the Bankruptcy Code [Docket No. 338] (the “365(d)(3) Motion”).
                                                                                  The Court is scheduled to consider the relief requested in the 365(d)(3) Motion on June 11, 2020. This DIP Budget does not take into account the relief requested in the 365(d)(3) Motion.
                                                                                  To the extent such relief is granted on June 11, 2020, 100% of the June 2020 and July 2020 rent will be paid on July 15, 2020
                                                                                  (subject to any rent deferral or abatement agreements entered into or agreed upon with individual landlords prior to such date).
                                                                               (2) The Debtors have sought court authorization but not direction to pay 503(b)(9) payments during the pendency of the cases. For the purpose of the DIP budget these costs are assumed to be paid in full
                                                                                  at emergence along with other emergence costs so they are excluded from the budget shown.




Printed on 6/3/2020 at 7:26 PM                                                                                                                                                                                                                                                                                               1 of 1
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 114 of 248


                              Exhibit 2

                        DIP Credit Agreement
          Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 115 of 248
                                                        PROPOSED EXECUTION VERSION




                                       $900,000,000

 SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY
                              AGREEMENT

                                  Dated as of June 8, 2020

                                       by and among

                            J. C. PENNEY CORPORATION, INC.,
                                        as Borrower,

J. C. PENNEY COMPANY, INC. and CERTAIN SUBSIDIARIES OF J. C. PENNEY COMPANY,
                                     INC.,
                                 as Guarantors,

                                   VARIOUS LENDERS,

                                      GLAS USA LLC,
                                  as Administrative Agent,

                                            and

                                  GLAS AMERICAS LLC,
                                    as Collateral Agent




#4839-9577-1324
45044.0000145044.00001
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 116 of 248



                                                  TABLE OF CONTENTS

                                                                                                                               Page

SECTION 1. DEFINITIONS AND INTERPRETATION..................................................................2
   1.1.    Definitions .............................................................................................................2
   1.2.    Accounting Terms................................................................................................. 34
   1.3.    Interpretation, Etc.................................................................................................. 34
   1.4.    Divis ions ............................................................................................................. 35
   1.5.    Closing Date Schedules.......................................................................................... 35

SECTION 2. LOANS ................................................................................................................ 35
   2.1.    Loans .................................................................................................................. 35
   2.2.    Roll-Up ............................................................................................................... 37
   2.3.    Exit Facility Option ............................................................................................... 38
   2.4.    [Reserved] ........................................................................................................... 39
   2.5.    Pro Rata Shares; Availability of Funds ..................................................................... 39
   2.6.    Use of Proceeds .................................................................................................... 40
   2.7.    Evidence of Debt; Register; Lenders’ Books and Records ........................................... 40
   2.8.    Interest on Loans................................................................................................... 41
   2.9.    Conversion/Continuation........................................................................................ 42
   2.10.   Default Interest..................................................................................................... 42
   2.11.   Premium; Fees...................................................................................................... 42
   2.12.   Repayment at Maturity .......................................................................................... 43
   2.13.   Voluntary Prepayments; Commitment Terminations................................................... 44
   2.14.   Mandatory Prepayments......................................................................................... 44
   2.15.   Application of Prepayments and Commitment Terminations ........................................ 45
   2.16.   General Provisions Regarding Payments................................................................... 45
   2.17.   Ratable Sharing .................................................................................................... 46
   2.18.   Making or Maintaining Eurodollar Rate Loans .......................................................... 47
   2.19.   Increased Costs; Capital Adequacy .......................................................................... 50
   2.20.   Taxes; Withholding, Etc. ........................................................................................ 51
   2.21.   Obligation to Mitigate............................................................................................ 54
   2.22.   Defaulting Lenders................................................................................................ 54
   2.23.   Removal or Replacement of a Lender....................................................................... 55

SECTION 3. CONDITIONS PRECEDENT.................................................................................. 55
   3.1.    Conditions to the Closing Date Loan........................................................................ 55
   3.2.    Conditions to the Final Loan ................................................................................... 58

SECTION 4. REPRESENTATIONS AND WARRANTIES............................................................ 59
   4.1.    Organization; Requisite Power and Authority; Qualification ........................................ 59
   4.2.    Equity Interests and Ownership ............................................................................... 60
   4.3.    Governmental Consents; No Conflict ....................................................................... 60
   4.4.    Financial Statements.............................................................................................. 60
   4.5.    Binding Obligation................................................................................................ 60
   4.6.    Collateral Documents ............................................................................................ 61
   4.7.    Insurance ............................................................................................................. 61
   4.8.    No Material Adverse Effect .................................................................................... 61
   4.9.    Litigation ............................................................................................................. 61
   4.10.   Payment of Taxes.................................................................................................. 61

#4839-9577-1324

                                                                 -i-
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 117 of 248



     4.11.        Properties ............................................................................................................ 61
     4.12.        Environmental Matters........................................................................................... 62
     4.13.        Compliance with Laws and Agreements; No Defaults................................................. 62
     4.14.        Governmental Regulation ....................................................................................... 63
     4.15.        Federal Reserve Regulations; Exchange Act.............................................................. 63
     4.16.        Employee Matters ................................................................................................. 63
     4.17.        Employee Benefit Plans ......................................................................................... 63
     4.18.        Approved Budget .................................................................................................. 63
     4.19.        Disclosure............................................................................................................ 63
     4.20.        EEA Financial Institutions...................................................................................... 64
     4.21.        PATRIOT Act and Anti-Money Laundering Laws ..................................................... 64
     4.22.        Purpose of Loans and Commitments ........................................................................ 64

SECTION 5. AFFIRMATIVE COVENANTS............................................................................... 64
   5.1.    Financial Statements and Other Reports.................................................................... 64
   5.2.    Existence ............................................................................................................. 69
   5.3.    Payment of Taxes.................................................................................................. 69
   5.4.    Maintenance of Properties ...................................................................................... 69
   5.5.    Insurance ............................................................................................................. 69
   5.6.    Books and Records; Inspections .............................................................................. 70
   5.7.    Lender Calls ......................................................................................................... 70
   5.8.    Compliance with Laws .......................................................................................... 71
   5.9.    Environmental ...................................................................................................... 71
   5.10.   Subsidiaries.......................................................................................................... 72
   5.11.   Final Loan Escrow Account Control Agreement ........................................................ 72
   5.12.   Further Assurances................................................................................................ 72
   5.13.   Milestones ........................................................................................................... 72
   5.14.   Toggle Event........................................................................................................ 73
   5.15.   Certain Bankruptcy Matters .................................................................................... 74
   5.16.   No Discharge ....................................................................................................... 74
   5.17.   Liens ................................................................................................................... 74

SECTION 6. NEGATIVE COVENANTS .................................................................................... 75
   6.1.    Indebtedness ........................................................................................................ 75
   6.2.    Liens ................................................................................................................... 76
   6.3.    Restrictive Agreements .......................................................................................... 78
   6.4.    Restricted Payments .............................................................................................. 78
   6.5.    Approved Budget .................................................................................................. 79
   6.6.    Investments, Loans, Advances, Guarantees and Acquisitions ....................................... 79
   6.7.    Asset Sales........................................................................................................... 80
   6.8.    Fundamental Changes............................................................................................ 82
   6.9.    Disposal of Subsidiary Interests............................................................................... 83
   6.10.   Sale and Leaseback Transactions ............................................................................. 83
   6.11.   Transactions with Affiliates .................................................................................... 83
   6.12.   Conduct of Business .............................................................................................. 83
   6.13.   Permitted Activities of Holdings.............................................................................. 84
   6.14.   Certain Payments of Indebtedness............................................................................ 84
   6.15.   Amendments of Organizational Documents............................................................... 84
   6.16.   Net Settlement of Convertible Indebtedness .............................................................. 84
   6.17.   Chapter 11 Modifications ....................................................................................... 84
   6.18.   Use of Proceeds .................................................................................................... 84
#4839-9577-1324

                                                                    -ii-
       Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 118 of 248



     6.19.        Additional Bankruptcy Matters ............................................................................... 85

SECTION 7. GUARANTY ........................................................................................................ 86
   7.1.    Guaranty of the Obligations .................................................................................... 86
   7.2.    Contribution by Guarantors .................................................................................... 87
   7.3.    Payment by Guarantors .......................................................................................... 87
   7.4.    Liability of Guarantors Absolute ............................................................................. 87
   7.5.    Waivers by Guarantors .......................................................................................... 89
   7.6.    Guarantors’ Rights of Subrogation, Contribution, Etc. ................................................ 90
   7.7.    Subordination of Other Obligations.......................................................................... 90
   7.8.    Continuing Guaranty ............................................................................................. 90
   7.9.    Authority of Guarantors or Borrower ....................................................................... 90
   7.10.   Financial Condition of Borrower ............................................................................. 91
   7.11.   Bankruptcy, Etc. ................................................................................................... 91
   7.12.   Discharge of Guaranty Upon Sale of Guarantor ......................................................... 91

SECTION 8. EVENTS OF DEFAULT ........................................................................................ 91
   8.1.    Events of Default .................................................................................................. 91

SECTION 9. AGENTS.............................................................................................................. 95
   9.1.    Appointment of Agents .......................................................................................... 95
   9.2.    Powers and Duties................................................................................................. 95
   9.3.    General Immunity ................................................................................................. 96
   9.4.    Agents Entitled to Act as Lender ............................................................................. 99
   9.5.    Lenders’ Representations, Warranties and Acknowledgment ....................................... 99
   9.6.    Right to Indemnity ................................................................................................ 99
   9.7.    Successor Agent ................................................................................................. 100
   9.8.    Collateral Documents and Guaranty....................................................................... 101
   9.9.    Withholding Taxes .............................................................................................. 103
   9.10.   Administrative Agent or Collateral Agent May File Proofs of Claim ........................... 103
   9.11.   Certain ERISA Matters ........................................................................................ 103

SECTION 10. MISCELLANEOUS ........................................................................................... 104
   10.1.   Notices .............................................................................................................. 104
   10.2.   Expenses ........................................................................................................... 106
   10.3.   Indemnity .......................................................................................................... 107
   10.4.   Set-Off .............................................................................................................. 108
   10.5.   Amendments and Waivers .................................................................................... 108
   10.6.   Successors and Assigns; Participations ................................................................... 111
   10.7.   Independence of Covenants .................................................................................. 114
   10.8.   Survival of Representations, Warranties and Agreements .......................................... 114
   10.9.   No Waiver; Remedies Cumulative ......................................................................... 114
   10.10. Marshalling; Payments Set Aside .......................................................................... 114
   10.11. Severability ........................................................................................................ 114
   10.12. Obligations Several; Independent Nature of Lenders’ Rights...................................... 115
   10.13. Headings ........................................................................................................... 115
   10.14. APPLICABLE LAW ........................................................................................... 115
   10.15. CONSENT TO JURISDICTION........................................................................... 115
   10.16. WAIVER OF JURY TRIAL ................................................................................. 116
   10.17. Confidentiality.................................................................................................... 116
   10.18. Usury Savings Clause .......................................................................................... 117

#4839-9577-1324

                                                                -iii-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 119 of 248



    10.19.        Effectiveness; Counterparts .................................................................................. 117
    10.20.        PATRIOT Act .................................................................................................... 117
    10.21.        Electronic Execution of Assignments ..................................................................... 117
    10.22.        No Fiduciary Duty .............................................................................................. 118
    10.23.        Acknowledgement and Consent to Bail-In of Affected Financial Institutions................ 118
    10.24.        Acknowledgement Regarding Any Supported QFCs................................................. 118
    10.25.        Conflicts ............................................................................................................ 119
    10.26.        No Action .......................................................................................................... 119




#4839-9577-1324

                                                                   -iv-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 120 of 248



APPENDICES:           A              Commitments
                      B              Notice Addresses

SCHEDULES:            4.2            Equity Interests and Ownership
                      4.11           Real Estate Assets
                      6.1            Certain Indebtedness
                      6.2            Certain Liens and Expiring Letters of Credit
                      6.3            Certain Restrictive Agreements
                      6.6            Certain Investments
                      10.6           Initial Non-Voting Roll-Up Lenders

EXHIBITS:             A              Funding Notice
                      B              Conversion/Continuation Notice
                      C              Compliance Certificate
                      D              Assignment Agreement
                      E              Certificate re Non-Bank Status
                      F              Counterpart Agreement
                      G              Pledge and Security Agreement




#4839-9577-1324

                                       -v-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 121 of 248



SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY
                             AGREEMENT

        This SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AND
GUARANTY AGREEMENT, dated as of June 8, 2020 (this “Agreement”), is entered into by and among
J. C. PENNEY CORPORATION, INC., a Delaware corporation, as debtor and debtor-in-possession
(“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation, as debtor and debtor-in-
possession (“Holdings”), certain SUBSIDIARIES OF HOLDINGS, each as debtors and debtors-in-
possession, as Guarantors, the Lenders party hereto from time to time, GLAS USA LLC, a limited liability
company organized and existing under the laws of the State of New Jersey, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such capacity, “Administrative
Agent”), and GLAS AMERICAS LLC, a limited liability company organized and existing under the laws
of the State of New York, as collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent” and, together with Administrative Agent, each,
an “Agent” and, collectively, the “Agents”).

                                                 RECITALS:

        WHEREAS, capitalized terms used in these Recitals shall have the respective meanings set forth
for such terms in Section 1.1 hereof.

         WHEREAS, Borrower, Holdings and certain of its Subsidiaries (as hereinafter defined) on May
15, 2020 (the “Petition Date”) have commenced voluntary cases (the “Chapter 11 Cases”) under Chapter
11 of the Bankruptcy Code (as hereinafter defined) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”), and the Credit Parties (as hereinafter defined) continue to
operate their businesses and manage their properties as debtors-in-possession pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

         WHEREAS, Borrower has asked the Lenders (as hereinafter defined) to provide it with a
superpriority senior secured debtor-in-possession credit facility comprised of term loans (the “Term
Facility”) in an aggregate principal amount of $900,000,000, of which (a) $450,000,000 consists of “new
money” Loans that will be made available to Borrower pursuant to Section 2.1 and of which an aggregate
principal amount equal to $225,000,000 will be provided on the Closing Date (as hereinafter defined) and
the remaining aggregate principal amount equal to $225,000,000 will be made available to Borrower on the
Final Loan Availability Date (as hereinafter defined) and (b) $450,000,000 consists of Prepetition Term
Loan Obligations (as hereinafter defined) and, if applicable pursuant to Section 2.2(c), the Prepetition
Senior Secured Notes Obligations (as hereinafter defined) that will be deemed “rolled-up” as Loans on a
dollar-for-dollar basis concurrently with the making of “new money” Loans in accordance with Section 2.2.

       WHEREAS, all of Borrower’s obligations under the Term Facility are to be guaranteed by the
Guarantors (as hereinafter defined).

         WHEREAS, the Lenders have severally, and not jointly, agreed to extend such credit to Borrower
subject to the terms and conditions set forth herein.

        WHEREAS, to provide security for the repayment of the Loans (as hereinafter defined), and the
payment of the other Obligations (as hereinafter defined) of the Credit Parties hereunder and under the other
Credit Documents (as hereinafter defined), the Credit Parties will provide and grant to Administrative Agent
and Collateral Agent, for their benefit and the benefit of the other Secured Parties, certain security interests,
liens and other rights and protections pursuant to the terms and conditions hereof pursuant to Sections
364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code and superpriority administrative expense claims


#4839-9577-1324
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 122 of 248



pursuant to Section 364(c)(1) of the Bankruptcy Code, in each case having the relative priorities as set forth
in the DIP Order, and other rights and protections as more fully described herein and in the DIP Order.

       NOW, THEREFORE, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

         SECTION 1. DEFINITIONS AND INTERPRETATION

       1.1.    Definitions. The following terms used herein, including in the preamble, recitals,
appendices, exhibits and schedules hereto, shall have the following meanings:

         “ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the DIP Order.

        “Acceptable Confirmation Order” means an order of the Bankruptcy Court confirming an
Acceptable Plan that is in form and substance consistent with the RSA and otherwise satisfactory to
Administrative Agent (as the same may be amended, supplemented, or modified from time to time after
entry thereof with the prior written consent of Administrative Agent).

        “Acceptable Plan” means a Plan of Reorganization that is consistent with the RSA and otherwise
satisfactory to Administrative Agent (as the same may be amended, supplemented, or modified from time
to time after entry thereof in accordance with the terms thereof with the prior written consent of
Administrative Agent).

         “Actual Disbursements” means the sum of all disbursements (including, without limitation, cash
disbursements, cash equivalent disbursements and credit card disbursements) made by the Credit Parties
(in all cases excluding payment of Professional Fees) during the relevant period of determination and which
corresponds to the amounts across from the line-item in the Approved Budget with the headings “Total
Operating Disbursements” and “Total Non-Operating Disbursements”, as determined in a manner
consistent with the Approved Budget.

         “Actual Receipts” means the sum of all receipts (including, without limitation, cash receipts, cash
equivalent receipts and credit card receipts) received by the Credit Parties during the relevant period of
determination (other than the proceeds of the Loans) and which corresponds to the amounts across from the
line-item in the Approved Budget with the heading “Total Collections”, as determined in a manner
consistent with the Approved Budget.

         “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by dividing (i) the London interbank
offered rate as administered by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars (“LIBOR”) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information service that publishes such rate
from time to time as selected by Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate”)) at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided, further, that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”) then the Adjusted
Eurodollar Rate shall be the Interpolated Rate comparable to such period as of approximately 11:00 a.m.,
London time, on such Interest Rate Determination Date, by (ii) an amount equal to (a) one minus (b) the
Applicable Reserve Requirement; provided, however, that notwithstanding the foregoing, the Adjusted
Eurodollar Rate shall at no time be less than 1.25% per annum.

#4839-9577-1324
                                                     -2-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 123 of 248



         “Administrative Agent” as defined in the preamble hereto.

         “Affected Financial Institution” means (a) any EEA Financial Institution or (b) any UK Financial
Institution.

         “Affected Lender” as defined in Section 2.18(b).

         “Affected Loans” as defined in Section 2.18(b).

        “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.

        “Agent” means each of (i) Administrative Agent, (ii) Collateral Agent and (iii) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity.

         “Agent Affiliates” as defined in Section 10.1(b)(iii).

         “Aggregate Amounts Due” as defined in Section 2.17.

         “Aggregate Payments” as defined in Section 7.2.

       “Agreement” means this Superpriority Senior Secured Debtor-In-Possession Credit and Guaranty
Agreement, dated as of the Closing Date, as it may be amended, restated, supplemented or otherwise
modified from time to time.

        “Anti-Money Laundering Laws” means any and all applicable laws, rules or regulations relating
to money laundering or terrorism financing, including, but not limited to, (a) 18 U.S.C. §§ 1956 and 1957
and (b) the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., as amended by the PATRIOT Act, and its
implementing regulations.

         “Applicable Margin” means, (i) with respect to Eurodollar Rate Loans, 11.75% per annum, and
(ii) with respect to Base Rate Loans, 10.75% per annum.

           “Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained by member banks of the United
States Federal Reserve System (or any successor thereto) with respect thereto against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be maintained by such member
banks with respect to (i) any category of liabilities which includes deposits by reference to which the
applicable Adjusted Eurodollar Rate is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve requirements without benefits of
credit for proration, exceptions or offsets that may be available from time to time to the applicable Lender.
The rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and as of the effective date
of any change in the Applicable Reserve Requirement.

        “Approved Budget” means the operating budget for the Credit Parties covering the Budget Period
attached as Exhibit 1 to the DIP Order filed with the Bankruptcy Court on June 5, 2020 as the same may be


#4839-9577-1324
                                                     -3-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 124 of 248



updated from time to time in accordance with Section 5.1(h).

        “Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to Administrative Agent pursuant
to any Credit Document or the transactions contemplated therein which is distributed to Agents or Lenders
by means of electronic communications pursuant to Section 10.1(b).

        “Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and leaseback,
assignment, conveyance, exclusive license (as licensor or sublicensor), transfer or other disposition to, or
any exchange of property with, any Person (including the voluntary termination of a lease or other contract
for consideration), in one transaction or a series of transactions, of all or any part of Holdings’ or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, leased or licensed, including the Equity
Interests of any of Holdings’ Subsidiaries.

        “Assignment Agreement” means an Assignment and Assumption Agreement substantially in the
form of Exhibit D, or in such other form as may be approved by Administrative Agent (including electronic
documentation generated by ClearPar, Markitclear or other electronic platform).

         “Assignment Effective Date” as defined in Section 10.6(b).

        “Authorized Officer” means, as applied to any Person, any individual holding the position of
chairman of the board (if an officer), chief executive officer, president, vice president (or the equivalent
thereof), chief financial officer or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative Agent as to the authority
of such Authorized Officer.

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the applicable
Resolution Authority in respect of any liability of any Affected Financial Institution.

         “Bail-In Legislation” means (a) with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law, regulation rule or requirement for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom, Part I of
the United Kingdom Banking Act 2009 (as amended from time to time) and any other law, regulation or
rule applicable in the United Kingdom relating to the resolution of unsound or failing banks, investment
firms or other financial institutions or their Affiliates (other than through liquidation, administration or other
insolvency proceedings).

        “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”, as now and
hereafter in effect, or any successor statute.

         “Bankruptcy Court” as defined in the recitals.

        “Base Rate” means, for any day, a rate per annum equal to the greatest of (i) the Prime Rate in
effect on such day, (ii) the NYFRB Rate in effect on such day plus ½ of 1.00% and (iii) the sum of (a) the
Adjusted Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
payable on such day for a Eurodollar Rate Loan with a one-month interest period plus (b) 1.00% per annum;
provided, however, that notwithstanding the foregoing, the Base Rate shall at no time be less than 2.25%
per annum. Any change in the Base Rate due to a change in the Prime Rate or the NYFRB Rate shall be
effective on the effective day of such change in the Prime Rate or the NYFRB Rate, respectively.

#4839-9577-1324
                                                       -4-
        Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 125 of 248



         “Base Rate Loan” means a Loan bearing interest at a rate determined by reference to the Base
Rate.

         “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate (which may
include SOFR) that has been selected by Administrative Agent and Borrower giving due consideration to
(i) any selection or recommendation of a replacement rate or the mechanism for determining such a rate by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market convention for determining
a rate of interest as a replacement to LIBOR for U.S. dollar-denominated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as so determined
would be less than zero, the Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

          “Benchmark Replacement Adjustment” means, with respect to any replacement of LIBOR with
an Unadjusted Benchmark Replacement for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by Administrative Agent and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread adjustment, for the replacement
of LIBOR with the applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated credit
facilities at such time.

         “Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including changes to the definition of
“Base Rate”, the definition of “Interest Period”, timing and frequency of determining rates and making
payments of interest and other administrative matters) that Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Administrative Agent in a manner substantially consistent with market practice
(or, if Administrative Agent reasonably decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent reasonably determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of administration as
Administrative Agent reasonably decides is reasonably necessary in connection with the administration of
this Agreement), in each case, in consultation with Borrower.

         “Benchmark Replacement Date” means the earlier to occur of the following events with respect
to LIBOR: (1) in the case of clause (1) or (2) of the definition of “Benchmark Transition Event”, the later
of (a) the date of the public statement or publication of information referenced therein and (b) the date on
which the administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or (2) in the case
of clause (3) of the definition of “Benchmark Transition Event”, the date of the public statement or
publication of information referenced therein.

         “Benchmark Transition Event” means the occurrence of one or more of the following events
with respect to LIBOR: (1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will cease to provide LIBOR,
permanently or indefinitely, provided that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR; (2) a public statement or publication of information by
the regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased or will cease to provide

#4839-9577-1324
                                                     -5-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 126 of 248



LIBOR permanently or indefinitely, provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBOR; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

         “Benchmark Transition Start Date” means (a) in the case of a Benchmark Transition Event, the
earlier of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark Transition Event is a
public statement or publication of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the date of such statement or
publication) and (b) in the case of an Early Opt-in Election, the date specified by Administrative Agent by
notice to Borrower and the Lenders.

        “Benchmark Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to LIBOR and solely to the extent that LIBOR
has not been replaced with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark Replacement has replaced
LIBOR for all purposes hereunder in accordance with Section 2.18(f) and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to Section 2.18(f).

         “Beneficiary” means each Agent and each Lender.

        “Beneficial Ownership Certification” means a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation.

         “Beneficial Ownership Regulation” means 31 C.F.R. § 101.230.

         “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is subject
to Title I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Internal Revenue Code or
(c) any Person whose assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

        “BHC Act Affiliate” of a party means an “Affiliate” (as such term is defined under, and interpreted
in accordance with, 12 U.S.C. 1841(k)) of such party.

       “Board of Governors” means the Board of Governors of the United States Federal Reserve
System, or any successor thereto.

         “Borrower” as defined in the preamble hereto.

         “Budget Period” as defined in Section 3.1(f).

         “Budgeted Disbursements” means the sum of all disbursements (including, without limitation,
cash disbursements, cash equivalent disbursements and credit card disbursements) made by the Credit
Parties (in all cases excluding payment of Professional Fees) during the relevant period of determination as
set forth across from the line-items in the Approved Budget with the headings “Total Operating
Disbursements” and “Total Non-Operating Disbursements”.

       “Budgeted Receipts” means the sum of all receipts (including, without limitation, cash receipts,
cash equivalent receipts and credit card receipts) received by the Credit Parties during the relevant period


#4839-9577-1324
                                                     -6-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 127 of 248



of determination (other than proceeds of the Loans) as set forth across from the line-item in the Approved
Budget with the heading “Total Collections”.

        “Business Day” means (i) any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or is a day on which banking institutions located in such state are
authorized or required by law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar Rate or any Eurodollar
Rate Loans, the term “Business Day” means any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the London interbank market.

         “Business Plan” as defined in Section 5.13.

         “Business Plan Parameters” as defined in Section 5.13.

         “Capital Lease Obligations” of any Person means, subject to clause (i) of the proviso to the first
sentence of Section 1.2, the obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

         “Carve Out” as defined in the DIP Order.

         “Cash Collateral” as defined in the DIP Order.

         “Cash Collateral Order” means that certain (a) Interim Order (I) Authorizing Debtors to Use Cash
Collateral, (II) Granting Adequate Protection to the Prepetition Secured Parties, and (III) Scheduling a Final
Hearing Pursuant to Bankruptcy Rule 4001(B) entered by the Bankruptcy Court on May 16, 2020 (the
“Interim Cash Collateral Order”) and (b) solely with respect to the use of Cash Collateral described
therein, the DIP Order; provided that the consent of the Prepetition ABL Agent and Prepetition ABL
Lenders shall not be required for the DIP Order to be deemed to be in form and substance satisfactory to
Administrative Agent.

       “Cause of Action” shall mean any claim, obligation, suit, judgment, damage, demand, debt, right,
remedy, cause of action, loss and/or liability, including any derivative claim.

         “Certificate re Non-Bank Status” means a certificate substantially in the form of Exhibit E.

         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

         “Change of Control” means, (a) the acquisition of ownership, directly or indirectly, beneficially


#4839-9577-1324
                                                     -7-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 128 of 248



or of record, by any Person other than Holdings of any Equity Interest in Borrower; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or group (within the meaning of
the Securities Exchange Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on and as of the Closing Date) other than any retirement or savings plan for employees of
Holdings and its Subsidiaries, of Equity Interests representing more than 42.5% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued and outstanding Equity
Interests in Holdings; (c) occupation of a majority of the seats (other than vacant seats) on the board of
directors of Holdings by Persons who were neither (i) nominated or approved by the board of directors of
Holdings, or a committee thereof, nor (ii) appointed by directors so nominated or approved; or (d) the
occurrence of any “change of control” (or similar event, however denominated) under and as defined in any
indenture or other agreement or instrument evidencing, governing the rights of the holders of or otherwise
relating to any Material Indebtedness.

         “Chapter 11 Cases” as defined in the recitals.

         “Closing Date” means June 8, 2020.

         “Closing Date Loan” as defined in Section 2.1(a).

       “Closing Date Loan Account” means a Deposit Account of Borrower maintained at Bank of
America N.A. with the account number ending with the last four digits of 9257.

         “Closing Date Loan Amount” means $225,000,000.

        “Collateral” means any and all assets (including Equity Interests), whether real, personal or mixed,
tangible or intangible, on which Liens are purported to be granted pursuant to the DIP Order and/or the
Collateral Documents as security for the Obligations, including, without limitation, (a) all real, personal
and mixed property of the Credit Parties and (b) the Closing Date Loan Account (and the deposits therein)
and the Final Loan Escrow Account (and the deposits therein), in each case, other than Excluded Assets.

         “Collateral Agent” as defined in the preamble hereto.

        “Collateral Documents” means the Pledge and Security Agreement, the Final Loan Escrow
Account Control Agreement, the DIP Order and all other instruments, documents and agreements delivered
by or on behalf of any Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

        “Commitment” means, for any Lender, the commitment of such Lender to make Loans pursuant
to Section 2.1, as set forth on Appendix A (under the headings “Closing Date Loan Commitments” and
“Final Loan Commitments”), as modified in any applicable Assignment Agreement and subject to any
adjustment or reduction pursuant to the terms and conditions of this Agreement. The aggregate amount of
all Lenders’ Commitments on the Closing Date is $450,000,000 (the “Total Commitment”).

         “Commitment Premium” as defined in Section 2.11(a).

         “Compliance Certificate” means a Compliance Certificate substantially in the form of Exhibit C.

        “Connection Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits Taxes.



#4839-9577-1324
                                                    -8-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 129 of 248



         “Contractual Obligation” means, as applied to any Person, any provision of any Security issued
by that Person or of any indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

         “Contributing Guarantors” as defined in Section 7.2.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the direction
of the management or policies of a Person, whether through the ability to exercise voting power, by contract
or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

       “Conversion/Continuation Date” means the effective date of a continuation or conversion, as the
case may be, as set forth in the applicable Conversion/Continuation Notice.

        “Conversion/Continuation Notice” means a Conversion/Continuation Notice substantially in the
form of Exhibit B.

        “Counterpart Agreement” means a Counterpart Agreement substantially in the form of Exhibit F
delivered by a Credit Party pursuant to Section 5.10.

        “Covered Entity” means any of the following: (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

         “Credit Date” means the date of a Credit Extension.

        “Credit Document” means any of this Agreement, the Collateral Documents, the DIP Order, the
Fee Letter and any other documents, certificates, instruments or agreements executed and delivered by or
on behalf of a Credit Party for the benefit of any Agent or any other Secured Party in connection herewith
on or after the Closing Date that specifically identifies itself as a “Credit Document”.

         “Credit Extension” means the making of a Loan.

         “Credit Party” means Borrower and the Guarantors.

         “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions from time
to time in effect.

       “Default” means a condition or event that, after notice or lapse of time or both, would constitute
an Event of Default.

        “Default Right” as defined in, and interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or
382.1, as applicable.

          “Defaulting Lender” means subject to Section 2.22(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two (2) Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions precedent to funding (which


#4839-9577-1324
                                                     -9-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 130 of 248



conditions precedent, together with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, Collateral Agent or any Lender any
other amount required to be paid by it hereunder within two (2) Business Days of the date when due, (b)
has notified Borrower or Administrative Agent in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request by Administrative Agent or
Borrower, to confirm in writing to Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) Administrative Agent has received notification that such Lender is, or has a direct or
indirect parent company that is, (i) insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or the like has been appointed for
such Lender or its direct or indirect parent company, or such Lender or its direct or indirect parent company
has taken any action in furtherance of or indicating its consent to or acquiescence in any such proceeding
or appointment or (iii) subject to a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made
with such Lender.

       “Deposit Account” means any “deposit account”, within the meaning of Article 9 of the UCC, of
any Credit Party.

         “DIP Order” means an order of the Bankruptcy Court authorizing and approving on a final basis,
among other things, (a) the Term Facility and the transactions contemplated by this Agreement (as the same
may be amended, supplemented, or modified from time to time after entry thereof with the consent of
Administrative Agent and Borrower) and (b) use of Cash Collateral as to which no stay has been entered
and, in each case, in form and substance satisfactory to Administrative Agent; provided that the consent of
the Prepetition ABL Agent and Prepetition ABL Lenders shall not be required for the DIP Order to be
deemed to be in form and substance satisfactory to Administrative Agent.

        “Disqualified Equity Interests” means any Equity Interest that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:

        (a)     matures or is mandatorily payable (other than solely for Equity Interests that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares of such Equity Interests),
whether pursuant to a sinking fund obligation or otherwise, prior to the date that is ninety (90) days after
the Maturity Date (measured as of the time that such Equity Interest is issued);

         (b)     is convertible or exchangeable at the option of the holder thereof for Indebtedness or Equity
Interests (other than solely for Equity Interests that do not constitute Disqualified Equity Interests and cash
in lieu of fractional shares of such Equity Interests), prior to the date that is ninety (90) days after the
Maturity Date (measured as of the time that such Equity Interest is issued); or

#4839-9577-1324
                                                     -10-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 131 of 248




         (c)      is payable or is required to be paid (other than solely for Equity Interests that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares of such Equity Interests) by
Holdings or any of its Affiliates, in whole or in part, at the option of the holder thereof, prior to the date
that is ninety (90) days after the Maturity Date (measured as of the time that such Equity Interest is issued);

provided that clauses (a) and (c) hereto (other than the exclusions set forth therein) shall not apply to any
requirement of mandatory payment that is contingent upon (i) an “asset sale” (or similar event, including
condemnation or casualty), the incurrence of Indebtedness or a “change of control” (or similar event) if
such mandatory payment can be avoided through payment of Loans or through investments by Holdings or
any of its Subsidiaries in assets to be used in their businesses or if such mandatory payment is contingent
upon prior payment in full in cash of the Obligations and (ii) in addition to clause (i) above, in the case of
a convertible security or a mandatorily convertible unit, a Fundamental Change; provided, further, that
Equity Interests issued to any employee benefit plan, or by any such plan to any employees of Holdings or
any of its Subsidiaries, shall not constitute Disqualified Equity Interests solely because they may be required
to be paid in order to satisfy applicable statutory or regulatory obligations.

        “Division” means, in reference to any Person that is a limited liability company organized under
the laws of the State of Delaware, the division of such Person into two (2) or more separate Persons, with
the dividing Person either continuing or terminating its existence as part of such division, including as
contemplated under (i) Section 18-217 of the Delaware Limited Liability Company Act, (ii) Section 17-
220 of the Delaware Revised Uniform Limited Partnership Act, or (iii) any analogous action taken pursuant
to any other applicable law.

         “Dollars” and the sign “$” mean the lawful money of the United States of America.

       “Domestic Subsidiary” means any Subsidiary organized under the laws of the United States of
America, any state thereof or the District of Columbia.

         “Early Opt-in Election” means the occurrence of:

          (1) a reasonable determination by Administrative Agent that U.S. dollar-denominated credit
facilities being executed at such time, or that include language similar to that contained in Section 2.18(f),
are being executed or amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and

        (2) the election by Administrative Agent to declare that an Early Opt-in Election has occurred and
the provision by Administrative Agent of written notice of such election to Borrower and the Lenders.

         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition and is subject to the supervision of an EEA Resolution Authority, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution described in clause (a) or
(b) of this definition and is subject to consolidated supervision of an EEA Resolution Authority with its
parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.




#4839-9577-1324
                                                     -11-
        Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 132 of 248



       “EEA Resolution Authority” means any public administrative authority or any Person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

        “Eligible Assignee” means any Person other than a natural Person that is (i) a Lender, an Affiliate
of any Lender or a Related Fund or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided that no Defaulting Lender,
natural person, Credit Party or Affiliate of a Credit Party shall be an Eligible Assignee.

         “Employee Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is or was sponsored, maintained or contributed to by, or required to be contributed to by, Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates.

       “Environment” means ambient air, surface water, groundwater, drinking water, land surface,
sediments, and subsurface strata & natural resources such as wetlands, flora and fauna.

         “Environmental Claim” means any investigation, notice, notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or legally enforceable directive (conditional or
otherwise), by any Governmental Authority or any other Person, arising (i) pursuant to or in connection
with any actual or alleged violation of any Environmental Law; (ii) in connection with the presence, Release
or threat of Release of any Hazardous Material or Hazardous Materials Activity; or (iii) in connection with
any actual or alleged damage, injury, threat or harm to natural resources, the Environment, or as relates to
exposure to Hazardous Materials, human health or safety.

        “Environmental Laws” means all laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous Material or to health and safety
matters.

        “Environmental Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of environmental investigation or remediation, fines, penalties or indemnities), of
Holdings or any Subsidiary directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

         “Equity Interests” means any and all shares, interests, participations or other equivalents (however
designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person (other
than a corporation), including partnership interests and membership interests, and any and all warrants,
rights or options to purchase or other arrangements or rights to acquire any of the foregoing.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to
time.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that, together with
Holdings, is treated as a single employer under Section 414(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a single
employer under Section 414 of the Internal Revenue Code.

#4839-9577-1324
                                                    -12-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 133 of 248



         “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan (other than an event for which the 30-day notice period
is waived); (b) a failure by any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Internal Revenue Code or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c)
the filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any Plan; (d) a determination that
any Plan is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Internal Revenue Code); (e) the incurrence by Holdings or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any Plan; (f) the receipt by Holdings
or any ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans (other than a termination initiated by Holdings or an ERISA Affiliate) or to
appoint a trustee to administer any Plan; (g) the incurrence by Holdings or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Multiemployer Plan or the
withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA); (h) the receipt by Holdings or any
ERISA Affiliate from any Multiemployer Plan of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be, insolvent, within the meaning
of Title IV of ERISA or in “endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); (i) the occurrence of a non-exempt “prohibited
transaction” (as defined in Section 4975 of the Internal Revenue Code or Section 406 of ERISA) with
respect to any Employee Benefit Plan and with respect to which Holdings or any ERISA Affiliate is a
“disqualified person” (within the meaning of Section 4975 of the Internal Revenue Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or could otherwise be liable; (j) the imposition of
a Lien upon the assets of Holdings or any ERISA Affiliate pursuant to the Internal Revenue Code or ERISA
with respect to any Plan; or (k) the disqualification by the Internal Revenue Service of any Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
under Section 401(a) of the Internal Revenue Code.

      “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor Person), as in effect from time to time.

       “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by reference to the
Adjusted Eurodollar Rate.

         “Event of Default” means each of the conditions or events set forth in Section 8.1.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and
any successor statute.

         “Excluded Asset” means: (a) any lease, license, contract or agreement to which any Credit Party
is a party (other than contracts between or among Holdings and its Subsidiaries), and any of its rights or
interests thereunder, if and to the extent that a security interest is prohibited by or in violation of (i) any
law, rule or regulation applicable to such Credit Party or any asset or property of any Credit Party (with no
requirement to obtain the consent of any Governmental Authority, including without limitation, no
requirement to comply with the Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless such law, rule, regulation,
term, provision or condition would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code and the DIP Order) or principles of equity); provided that the Collateral shall include (and such
security interest shall attach) immediately at such time as the contractual or legal prohibition shall no longer

#4839-9577-1324
                                                     -13-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 134 of 248



be applicable and to the extent severable, shall attach immediately to any portion of such lease, license,
contract or agreement not subject to the prohibitions specified in clauses (i) or (ii) above; provided, further,
that the exclusions referred to in this clause (a) shall not include any Proceeds (as defined in the UCC) of
any such lease, license, contract or agreement unless such Proceeds (as defined in the UCC) also
independently constitute Excluded Assets; (b) any assets the pledge of or granting a security interest in
which would require a consent, approval, or other authorization of a landlord or other third party to the
extent such consent, approval or other authorization is not excused, overridden or rendered ineffective by
operation of the Bankruptcy Code, the Bankruptcy Court, the DIP Order or applicable non-bankruptcy law;
provided that the exclusions referred to in this clause (b) shall not include (i) any Proceeds (as defined in
the UCC) of any lease, license, contract or agreement unless such Proceeds (as defined in the UCC) also
independently constitute Excluded Assets or (ii) any assets constituting Collateral (as defined in the
Prepetition Term Loan Credit Agreement)); (c) Equity Interests owned by any Credit Party in any Person
(other than Subsidiaries wholly-owned by one or more Credit Parties) to the extent prohibited by the terms
of such Person’s Organizational Documents as in existence on the Petition Date or the terms governing any
joint ventures to which such Credit Party is a party as in existence on the Petition Date (so long as each
such prohibition did not arise as part of the acquisition or formation thereof or in anticipation of this
Agreement or the Chapter 11 Cases); provided that the exclusions referred to in this clause (c) shall not
include (i) any Proceeds (as defined in the UCC) of any lease, license, contract or agreement unless such
Proceeds (as defined in the UCC) also independently constitute Excluded Assets or (ii) any Collateral (as
defined in the Prepetition Term Loan Credit Agreement)); (d) any assets of any Credit Party to the extent a
security interest in such assets could result in material adverse tax consequences to such Credit Party (other
than payment of mortgage or mortgage recording tax, transfer tax or similar taxes related to Real Estate
Assets) as reasonably and mutually determined by Administrative Agent and Borrower (it being understood
and agreed that, for the avoidance of doubt, the grant of a Lien in favor of Collateral Agent, for the benefit
of the Secured Parties, in 100% of the ownership interests of any Excluded Subsidiary owned by any Credit
Party could not result in material adverse tax consequences to such Credit Party); (e) the Equity Interests
in (and assets of) captive insurance companies, in each case owned by any Grantor; (f) any assets subject
to a Lien securing Indebtedness to finance the acquisition, construction or improvement of such assets,
including capital lease obligations and any Indebtedness assumed in connection with the acquisition of such
assets or secured by a Lien on any such assets prior to the acquisition thereof, and extensions, renewals,
refinancings and replacements of any such Indebtedness, in each case to the extent such Lien and such
Indebtedness are permitted under the Credit Documents and to the extent a security interest in favor of
Collateral Agent on such assets is prohibited by the documentation governing such Indebtedness and such
prohibition is not excused or rendered ineffective by operation of the Bankruptcy Code, the DIP Order or
applicable non-bankruptcy law; (g) any “intent-to-use” application for registration of a trademark or service
mark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement
of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to Section
1(c) of the Lanham Act with respect thereto, solely to the extent, if any, that, and solely during the period,
if any, in which, the grant of a security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable federal law; (h) any interest of
a Credit Party in any “Bank Property” (as defined in the Synchrony Agreement); (i) any Deposit Accounts
specifically and exclusively used (1) for payroll, payroll taxes, workers’ compensation or unemployment
compensation, pension benefits and other similar expenses to or for the benefit of any Credit Party’s
employees and accrued and unpaid employee compensation (including salaries, wages, benefits and
expense reimbursements), (2) for trust or fiduciary purposes in the ordinary course of business and (3) for
all taxes required to be collected or withheld (including, without limitation, federal and state withholding
taxes (including the employer’s share thereof), taxes owing to any governmental unit thereof, sales, use and
excise taxes, customs duties, import duties and independent customs brokers’ charges) for which any Credit
Party may become liable; or (j) (x) any Inventory (as defined in the UCC) held by a Credit Party on a
consignment basis and as to which the consignor has complied with all applicable requirements of the UCC,
which Inventory (as defined in the UCC) is not owned by a Credit Party (and would not be reflected on a

#4839-9577-1324
                                                     -14-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 135 of 248



consolidated balance sheet of the Credit Parties and their respective subsidiaries prepared in accordance
with GAAP) (such Inventory, “Consignment Inventory”), but any property right of the Credit Parties in
such Consignment Inventory shall not be an Excluded Asset, or (y) any Proceeds (as defined in the UCC)
from the sale of any Consignment Inventory that are not property of the Debtors’ estates in accordance with
applicable law and, in each case of this definition, solely to the extent any such applicable absence of
permission, prohibition or restriction or violation is not excused, overridden or rendered ineffective by
operation of the Bankruptcy Code, the Bankruptcy Court, the DIP Order or applicable non-bankruptcy law.

       “Excluded Subsidiary” means any Subsidiary that is not a debtor or debtor-in-possession in the
Chapter 11 Cases.

          “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap Obligation if, and
to the extent that, all or a portion of the Guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (i) by virtue of such Guarantor’s
failure to constitute an “eligible contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any applicable keepwell, support, or other
agreement for the benefit of such Guarantor), at the time the guarantee of (or grant of such security interest
by, as applicable) such Guarantor becomes or would become effective with respect to such Swap Obligation
or (ii) in the case of a Swap Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,” as defined in section
2(h)(7)(C) the Commodity Exchange Act, at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to such Swap Obligation.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to a Recipient or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed as
a result of such Recipient being organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.23) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s failure to comply with Section
2.20(c), and (d) any U.S. federal withholding Taxes imposed under FATCA.

         “Exit Facility” means the loans made pursuant to the Exit Facility Agreement on or after the Exit
Facility Conversion Date.

        “Exit Facility Agreement” means the exit facility loan agreement to be entered into in connection
with the exercise of the Exit Facility Option by and among the agents party thereto, the lenders party thereto
and one or more of the Credit Parties, which exit facility loan agreement shall be in form and substance
satisfactory to Administrative Agent and Borrower.

        “Exit Facility Conversion Date” means the first date on which an Acceptable Plan becomes
effective, the Exit Facility Option has been exercised and the conditions to the effectiveness of the Exit


#4839-9577-1324
                                                     -15-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 136 of 248



Facility as set forth in the Exit Facility Documents are satisfied or waived in accordance with the terms and
conditions thereof.

         “Exit Facility Documents” means the Exit Facility Agreement and all other instruments,
documents and agreements delivered by any Credit Party pursuant to the Exit Facility Agreement for the
benefit of any agent party thereto or any lender party thereto in connection therewith on or after the Exit
Facility Conversion Date, which instruments, documents and agreements shall be in form and substance
satisfactory to Administrative Agent and Borrower.

         “Exit Facility Option” as defined in Section 2.3.

         “Expiring Letters of Credit” means the letters of credit existing and as in effect on and as of
Petition Date and set forth on Schedule 6.2.

        “Facility” means any real property (including all buildings, fixtures or other improvements located
thereon) now, hereafter or heretofore owned, leased, operated or used by Holdings or any of its Subsidiaries
or any of their respective predecessors or Affiliates.

         “Fair Share” as defined in Section 7.2.

         “Fair Share Contribution Amount” as defined in Section 7.2.

        “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code (or any amended or
successor version that is substantively comparable and not materially more onerous to comply with) or any
intergovernmental agreement (and any related laws or legislation) implementing the foregoing.

         “Federal Funds Effective Rate” means, for any day, the rate calculated by the NYFRB based on
such day’s federal funds transactions with members of the Federal Reserve System, as determined in such
manner as the NYFRB shall set forth on the NYFRB’s Website, and published on the next succeeding
Business Day by the NYFRB as the federal funds effective rate (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

       “Fee Letter” means that certain Fee Letter, dated as of the Closing Date, by and among Agents
and Borrower, as amended, restated, supplemented or otherwise modified from time to time.

         “Final Loan” as defined in Section 2.1.

         “Final Loan Availability Amount” means $225,000,000.

         “Final Loan Availability Date” means the earlier of (a) July 8, 2020 and (b) the date on which the
Credit Parties shall have delivered the proposed final version of the Business Plan to Administrative Agent
(for distribution to the Lenders).

        “Final Loan Escrow Account” means a Deposit Account with a financial institution identified on
the United States Trustee’s List of Authorized Depositories for Bankruptcy Cases Filed in Region 7 (and
in any event satisfactory to Borrower and Administrative Agent) (the “Final Loan Escrow Account
Depository”), with the account number to be set forth in the Funding Notice for the Final Loan and in the



#4839-9577-1324
                                                    -16-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 137 of 248



Final Loan Escrow Account Control Agreement, free and clear of all Liens (other than the Liens permitted
by Section 6.2(a)) and subject to the Final Loan Escrow Account Control Agreement.

        “Final Loan Escrow Account Control Agreement” means that certain deposit account control
agreement with respect to the Final Loan Escrow Account, to be dated on or prior to the Final Loan
Availability Date, by and among the Final Loan Escrow Account Depository, Borrower and Collateral
Agent.

      “Final Loan Escrow Account Depository” as defined in the definition of “Final Loan Escrow
Account”.

         “Financial Officer” means the (a) chief financial officer or the treasurer of Holdings or Borrower
or (b) the chief restructuring officer of Holdings or Borrower appointed during the pendency of the Chapter
11 Cases.

         “First and Second Day Orders” means all First Day Orders and Second Day Orders.

         “First Day Orders” means all interim (and final orders as a result of the first-day hearing of the
Bankruptcy Court, as applicable) of the Bankruptcy Court relating to (i) critical vendors, (ii) foreign
vendors, (iii) shippers, warehousemen and lienholders, (iv) 503(b)(9) claimants, (v) customer programs,
(vi) insurance, (vii) tax claims, (viii) tax attributes, (ix) utilities, (x) wages and employee benefits, (xi) cash
management, (xii) case management and/or cross-border protocols, (xiii) joint administration, (xiv)
extension of time to file schedules and statements of financial affairs, (xv) the Interim Cash Collateral Order
and (xvi) any other pleading the Credit Parties deem necessary or advisable to file the Chapter 11 Cases, in
each case, in form and substance consistent with the Approved Budget and otherwise satisfactory to
Administrative Agent; provided that any such orders entered on a final basis on May 16, 2020 shall be
deemed to be satisfactory to Administrative Agent.

         “Fiscal Month” means a fiscal month of any Fiscal Year.

         “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

        “Fiscal Week” means a fiscal week of any Fiscal Year (which shall, for the avoidance of doubt,
commence on each Sunday and end on each Saturday in accordance with the past practice of Holdings and
its Subsidiaries).

        “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on the Saturday closest
to January 31 of each calendar year.

         “Fitch” means Fitch, Inc.

         “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

         “Fundamental Change” as defined in Section 6.8.

         “Funding Guarantors” as defined in Section 7.2.

        “Funding Notice” means a notice substantially in the form of Exhibit A or such other form as shall
be approved by Administrative Agent.

         “GAAP” means, subject to the provisions of Section 1.2, United States generally accepted


#4839-9577-1324
                                                      -17-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 138 of 248



accounting principles in effect as of the date of determination thereof.

         “Governmental Authority” means the government of the United States of America, any other
nation or any political subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or pertaining to government.

         “Grantor” as defined in the Pledge and Security Agreement.

         “guarantee” of or by any Person (the “guarantor”) means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or obligation; provided that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any guarantee at any time shall be
deemed to be (i) an amount equal to the stated or determinable amount at such time of the related primary
obligation, or portion thereof, in respect of which such guarantee is made or (ii) if the amount of such
primary obligation is not stated or determinable at such time, the amount of the guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof; provided that if the terms of such
guarantee limit the amount for which such guarantor may be liable thereunder to a maximum stated or
determinable amount, the amount of such guarantee shall not in any event exceed such maximum stated or
determinable amount.

         “Guaranteed Obligations” as defined in Section 7.1.

        “Guarantor” means each of (i) Holdings and (ii) each Subsidiary other than any Excluded
Subsidiary.

         “Guarantor Subsidiary” means each Guarantor other than Holdings.

         “Guaranty” means the guaranty of each Guarantor set forth in Section 7.

          “Hazardous Materials” means all explosive or radioactive materials, substances or wastes and all
hazardous or toxic materials, substances, wastes or other pollutants, including petroleum or petroleum
distillates or by-products, asbestos or asbestos containing materials, polychlorinated biphenyls, per- and
polyfluoroalkyl substances, radon gas, infectious or medical wastes and all other materials, substances or
wastes of any nature regulated as hazardous, toxic, a pollutant, a contaminant, or words of similar import
pursuant to any Environmental Law.

        “Hazardous Materials Activity” means any past or current activity, event or occurrence
conducted by Holdings or any of its Subsidiaries involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

#4839-9577-1324
                                                     -18-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 139 of 248



         “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any time or from
time to time may be contracted for, charged, or received under the laws applicable to any Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than applicable laws now allow.

         “Holdings” as defined in the preamble hereto.

         “Impacted Interest Period” as defined in the definition of “Adjusted Eurodollar Rate”.

         “Increased-Cost Lender” as defined in Section 2.23.

         “Indebtedness” of any Person means, without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) accounts payable incurred in the ordinary course of
business, (ii) any earn-out obligation contingent upon performance of an acquired business, except to the
extent such obligation would be required to be reflected on a consolidated balance sheet (without giving
effect to the footnotes thereto) of Holdings prepared in accordance with GAAP and (iii) accruals for payroll
and other liabilities accrued in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (provided that with respect to Indebtedness that is nonrecourse to the credit of
that Person, such Indebtedness shall be taken into account only to the extent of the lesser of (x) the fair
market value of the asset(s) subject to such Lien and (y) the amount of Indebtedness secured), (f) all
guarantees by such Person of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all Off-Balance Sheet Liabilities and (k) Disqualified Equity Interests. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor. For the avoidance of doubt, any preferred Equity Interests (other than
any Disqualified Equity Interests) of any Person that are convertible into common Equity Interests (other
than any Disqualified Equity Interests) of such Person shall not constitute Indebtedness of such Person. For
the avoidance of doubt, obligations in respect of Swap Agreements shall not constitute Indebtedness.

         “Indemnified Liabilities” means, collectively, any and all liabilities, obligations, losses, damages
(including natural resource damages), penalties, claims, actions, judgments, suits, costs (including the costs
of any investigation, study, sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable and documented out-of-pocket
fees and disbursements of Milbank LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer LLP,
Deutsche Bank Securities Inc., Houlihan Lokey Capital, Inc. and Hilco Real Estate, LLC, and any
reasonably necessary local legal counsel (including Porter Hedges LLP and Gray Reed & McGraw LLP)
in connection with any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing this indemnity), whether direct,
indirect, special or consequential and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be imposed on, incurred

#4839-9577-1324
                                                     -19-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 140 of 248



by, or asserted against any such Indemnitee, in any manner relating to or arising out of (i) this Agreement
or the other Credit Documents or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds thereof, any amendments,
waivers or consents with respect to any provision of this Agreement or any of the other Credit Documents,
or any enforcement of any of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty)); or (ii) any Environmental
Claim, and Environmental Liabilities or any Hazardous Materials Activity relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership, or practice of Holdings or any
of its Subsidiaries.

         “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Credit Party under any Credit Document and
(b) to the extent not otherwise described in (a), Other Taxes.

         “Indemnitee” as defined in Section 10.3(a).

         “Initial Approved Budget” as defined in Section 3.1(f).

         “Initial Non-Voting Roll-Up Lender” means each Lender set forth on Schedule 10.6.

         “Intellectual Property” as defined in the Pledge and Security Agreement.

        “Interest Payment Date” means with respect to (i) any Loan that is a Base Rate Loan, the last
Business Day of each calendar month, commencing on the first such date to occur after the first Credit
Date, and the final maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the final maturity date of such Loan.

         “Interest Period” means, in connection with a Eurodollar Rate Loan, an interest period of one
month, (i) initially, commencing on the Credit Date or Conversion/Continuation Date thereof, as the case
may be; and (ii) thereafter, commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no further Business Day occurs in
such month, in which case such Interest Period shall expire on the immediately preceding Business Day;
(b) the initial Interest Period with respect to each Loan shall be a one month interest period commencing
on the date such Loan is funded and ending on the last day of the calendar month in which such Loan is
funded; and (c) no Interest Period shall extend beyond the Maturity Date.

        “Interest Rate Determination Date” means, with respect to any Interest Period, the date that is
two (2) Business Days prior to the first day of such Interest Period.

         “Interim Cash Collateral Order” as defined in the definition of “Cash Collateral Order”.

       “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to the Closing
Date and from time to time thereafter, and any successor statute.

        “Interpolated Rate” means, at any time, for any Interest Period, the rate per annum (rounded to
the same number of decimal places as the LIBO Screen Rate) determined by Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the longest period for which the LIBO
Screen Rate is available that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for
the shortest period for which that LIBO Screen Rate is available that exceeds the Impacted Interest Period,


#4839-9577-1324
                                                     -20-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 141 of 248



in each case, at such time.

      “JC Penney Properties” means J. C. Penney Properties, LLC, a Delaware limited liability
company.

      “JCP Real Estate Holdings” means JCP Real Estate Holdings, LLC, a Delaware limited liability
company.

         “Leasehold Property” means any leasehold interest of any Credit Party as lessee under any lease
of real property.

         “Leasing Report” as defined in Section 5.1(n).

        “Lender” means each financial institution listed on the signature pages to this Agreement and any
other Person that becomes a party hereto pursuant to an Assignment Agreement.

         “LIBOR” as defined in the definition of “Adjusted Eurodollar Rate”.

         “LIBO Screen Rate” as defined in the definition of “Adjusted Eurodollar Rate”.

        “Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating to such asset.

       “Loans” means, individually and collectively, the Closing Date Loan and the Final Loan. For the
avoidance of doubt, “Loans” shall include the Prepetition Term Loan Obligations and, if applicable
pursuant to Section 2.2(c), the Prepetition Senior Secured Notes Obligations that were “rolled-up” as Loans
pursuant to Section 2.2.

         “Loan Exposure” means, with respect to any Lender, as of any date of determination, the sum of
(i) the outstanding principal amount of the Loans of such Lender and (ii) the outstanding principal amount
of such Lender’s unfunded Commitment which has not expired or terminated in accordance with the terms
of this Agreement; provided that at any time prior to the making of any Loan, the Loan Exposure of any
Lender shall be equal to such Lender’s Commitment.

         “Margin Stock” as defined in Regulation U.

          “Material Adverse Effect” means (a) a materially adverse effect on the business, assets, operations
or condition of Holdings and its Subsidiaries, taken as a whole, (b) a material impairment of the ability of
the Credit Parties to perform their obligations under the Credit Documents or (c) a material impairment of
the rights of or benefits available to the Lenders, Administrative Agent or Collateral Agent under any Credit
Document (other than any such impairment of rights or benefits that is primarily attributable to (i) action
taken by one or more Lenders, Administrative Agent or Collateral Agent (excluding any action against one
or more Lenders, Administrative Agent or Collateral Agent taken by Holdings, Borrower, their respective
Subsidiaries or their respective Affiliates) or (ii) circumstances that are unrelated to Holdings, Borrower,
their respective Subsidiaries or their respective Affiliates); provided that none of (i) the Chapter 11 Cases,
the events and conditions leading up to the Chapter 11 Cases, or their reasonably anticipated consequences,
(ii) the actions required to be taken pursuant to the Credit Documents, the RSA, the DIP Order or the Cash
Collateral Order or (iii) the occurrence of the COVID-19 pandemic or the impacts thereof on the business,
financial condition or results of Holdings or its Subsidiaries shall constitute a “Material Adverse Effect”


#4839-9577-1324
                                                    -21-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 142 of 248



for any purpose.

         “Material Indebtedness” means Indebtedness (other than the Loans hereunder), or obligations in
respect of one or more Swap Agreements, of any one or more of Holdings and its Subsidiaries in an
aggregate principal amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Holdings or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting agreements) that Holdings
or such Subsidiary would be required to pay if such Swap Agreement were terminated at such time.

         “Material Real Estate Documents” as defined in Section 4.11.

         “Maturity Date” means the earliest to occur of:

         (a)      November 16, 2020;

         (b)      June 8, 2020, if the DIP Order has not been entered by the Bankruptcy Court on or prior to
June 5, 2020;

       (c)      the date of the substantial consummation (as defined in Section 1101(2) of the Bankruptcy
Code) of a Plan of Reorganization;

         (d)     the date on which the Credit Parties consummate a sale of all or substantially all of the
assets of the Credit Parties pursuant to section 363 of the Bankruptcy Code or otherwise;

        (e)     without Administrative Agent’s prior written consent, the date of filing or express written
support by the Credit Parties of bidding procedures, 363 sale processes or transactions (or such similar sale
processes or transactions), plans of liquidation or reorganization or related disclosure statements that are
not in accordance with the RSA, if applicable, and that are not otherwise satisfactory to Administrative
Agent;

       (f)     the date on which the Loans shall become due and payable by acceleration or otherwise in
accordance with the terms of this Agreement or the DIP Order;

        (g)      the date of any breach by the Credit Parties which has not been cured or waived, or the
termination of the RSA after the effectiveness thereof;

       (h)      the date the Bankruptcy Court dismisses any of the Chapter 11 Cases or converts any of
the Chapter 11 Cases to a Chapter 7 case; or

        (i)     the Credit Parties shall lose access to the use of cash collateral in accordance with the Cash
Collateral Order, subject to any applicable remedies notice period.

         “Milestones” as defined in Section 5.13.

         “Moody’s” means Moody’s Investors Service, Inc.

        “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA
maintained, sponsored or contributed to by Holdings or any ERISA Affiliate.

      “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal to: (i) cash
payments (including any cash received by way of deferred payment pursuant to, or by monetization of, a

#4839-9577-1324
                                                    -22-
        Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 143 of 248



note receivable or otherwise, but only as and when so received) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus, to the extent such Asset Sale is permitted hereunder, (ii) any
bona fide direct and actual out-of-pocket costs incurred or paid to a Person that is not an Affiliate of any
Credit Party in connection with such Asset Sale, including (a) transfer, sales, or similar Taxes and the good
faith estimate of income or gains Taxes payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (b) payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than Indebtedness that is secured by a Lien on any Collateral on a basis
that is junior to the Loans) that is secured by a Lien on the stock or assets in question and that is required
to be repaid under the terms thereof as a result of such Asset Sale unless such Indebtedness is assumed by
the buyer or other applicable counterparty (a “Counterparty”) in connection with such Asset Sale, (c) a
reasonable reserve for any indemnification payments (fixed or contingent) to the applicable Counterparty
attributable to the indemnities and representations and warranties undertaken by Holdings or any of its
Subsidiaries in connection with such Asset Sale; provided that upon the release of the undrawn portion of
any such reserve to Holdings or any of its Subsidiaries, which shall occur no later than the expiration of the
applicable survival period relating to such indemnities, representations or warranties (as applicable) under
the agreements governing such Asset Sale, the amount released shall be considered Net Asset Sale
Proceeds.

        “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash payments or
proceeds received by Holdings or any of its Subsidiaries (a) under any casualty insurance policy in respect
of a covered loss thereunder with respect to an asset constituting Collateral or (b) as a result of the taking
of any assets of Holdings or any of its Subsidiaries constituting Collateral by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any such assets to a purchaser
with such power under threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred by
Holdings or any of its Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in connection
with any sale or transfer of such assets as referred to in clause (i)(b) of this definition, including Taxes paid
or payable in connection therewith.

         “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time.

        “Non-Public Information” means material non-public information (within the meaning of United
States federal, state or other applicable securities laws) with respect to Holdings or its Affiliates or their
respective Securities.

         “Non-US Lender” as defined in Section 2.20(c).

        “Non-Voting Roll-Up Lender” means (a) each Initial Non-Voting Roll-Up Lender and (b) any
assignee, participant or transferee of an Initial Non-Voting Roll-Up Lender (other than, in the case of this
clause (b), any assignee, participant or transferee that is a Lender (other than an Initial Non-Voting Roll-
Up Lender) on the Closing Date, an Affiliate of such Lender or a Related Fund of such Lender or any
assignee, participant or transferee of such Lender).

       “Non-Voting Rolled-Up Loans” means any Rolled-Up Loans received by an Initial Non-Voting
Roll-Up Lender on the Closing Date or the Final Availability Date pursuant to paragraph 115 of the DIP
Order.

         “Notice” means a Funding Notice or a Conversion/Continuation Notice.

         “NYFRB” means the Federal Reserve Bank of New York.

#4839-9577-1324
                                                      -23-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 144 of 248



        “NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective Rate in effect
on such day and (b) the Overnight Bank Funding Rate in effect on such day (or for any day that is not a
Business Day, for the immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by Administrative Agent from a Federal funds broker
of recognized standing selected by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

       “NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org, or any
successor source.

        “Obligations” means all obligations of every nature of each Credit Party, including obligations
from time to time owed to Secured Parties or any of them, in each case, under any Credit Document, whether
for principal, interest, premiums, fees, expenses, indemnification, reimbursement or otherwise.

         “Obligee Guarantor” as defined in Section 7.7.

        “Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or liability of such
Person with respect to accounts or notes receivable sold by such Person or (b) any indebtedness, liability
or obligation under any so-called “synthetic lease” transaction entered into by such Person. For the
avoidance of doubt, any preferred Equity Interests (other than any Disqualified Equity Interests) of any
Person that are convertible into common Equity Interests (other than any Disqualified Equity Interests) of
such Person shall not constitute an Off-Balance Sheet Liability of such Person.

        “Organizational Documents” means (i) with respect to any corporation or company, its certificate,
memorandum or articles of incorporation, organization or association, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any general partnership, its
partnership agreement, as amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event any term or condition of
this Agreement or any other Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such Organizational Document shall
only be to a document of a type customarily certified by such governmental official.

         “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to or enforced any Credit Document, or sold or assigned an interest in any
Loan or Credit Document).

         “Other Taxes” means any and all present or future stamp or documentary Taxes or any other excise
or property Taxes, charges or similar levies (and interest, fines, penalties and additions related thereto)
arising from any payment made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Credit Document.

         “Overnight Bank Funding Rate” means, for any day, the rate comprised of both overnight federal
funds and overnight eurodollar rate borrowings by U.S.-managed banking offices of depository institutions,
as such composite rate shall be determined by the NYFRB as set forth on the NYFRB’s Website from time
to time, and published on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

#4839-9577-1324
                                                     -24-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 145 of 248



         “Participant Register” as defined in Section 10.6(g)(i).

         “PATRIOT Act” as defined in Section 3.1(n).

       “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and
any successor entity performing similar functions.

       “Permitted Encumbrances” means, in each case to the extent incurred in the ordinary course of
business:

         (a)     Liens imposed by law for Taxes, assessments or governmental charges or levies that, in
each case, (i) are not overdue by more than thirty (30) days, (ii) are being contested in compliance with
Section 5.3 or (iii) the nonpayment of which is permitted or required by the Bankruptcy Code;

         (b)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days (or, in the case of a landlords’ Lien, beyond any notice and cure
period under the applicable real property lease) or are being contested in compliance with Section 5.3;

         (c)    pledges and deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance, employers’ health taxes and other social security laws or
regulations or similar legislation or to secure letters of credit, bank guarantees or similar instruments
supporting such obligations;

         (d)     pledges or deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds or obligations to insurance carriers and other
obligations of a like nature, in each case in the ordinary course of business or to secure letters of credit,
bank guarantees or similar instruments supporting such obligations;

         (e)      judgment liens in respect of judgments that do not constitute an Event of Default under
Section 8.1(g);

         (f)     easements, restrictions (including zoning restrictions), rights-of-way and other
encumbrances, title defects and matters of record affecting real property that do not materially detract from
the value of the Collateral, taken as a whole, or interfere with the ordinary conduct of business of Holdings
and its Subsidiaries, taken as a whole;

         (g)      the special property interest of a consignor in respect of Consignment Inventory;

          (h)      Liens (i) in favor of banks, other financial institutions, securities or commodities
intermediaries or brokerage arising as a matter of law encumbering deposits of cash, securities,
commodities and other funds maintained with such Persons (including rights of set off) and that are within
the general parameters customary in such Person’s industry, (ii) deemed to exist in connection with
investments in repurchase agreements described in clause (d) of the definition of “Permitted Investments”,
(iii) attaching to commodity trading accounts or other brokerage accounts in the ordinary course of business
securing obligations owed to the institutions with which such accounts are maintained, (iv) that are
contractual rights of setoff (x) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions in the ordinary course of business and not given in connection with the
issuance of Indebtedness or (y) relating to pooled deposit or sweep accounts of Holdings or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred in the ordinary course of
business and (v) that are rights of set-off (or holdbacks or reserves established by a credit card issuer or

#4839-9577-1324
                                                    -25-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 146 of 248



processor) against credit balances of Holdings or any of its Subsidiaries with credit card issuers or credit
card processors or amounts owing by such credit card issuers or credit card processors to Holdings or any
of its Subsidiaries, or Liens on returned merchandise in favor of such issuers or processors, in each case in
the ordinary course of business, but not rights of set-off against any other property or assets of Holdings or
any of its Subsidiaries pursuant to agreements with credit card issuers or credit card processors to secure
the obligations of Holdings or any of its Subsidiaries to credit card issuers or credit card processors as a
result of fees and chargebacks;

         (i)     Liens of a collecting bank under Section 4-210 of the UCC in effect in the relevant
jurisdiction (or Section 4-208 in the case of the New York UCC) on items in the course of collection;

        (j)     Liens of sellers of goods to Holdings or a Subsidiary arising as a matter of law under Article
2 of the UCC in effect in the relevant jurisdiction or similar provisions of applicable law, in each case in
the ordinary course of business;

        (k)      licenses of patents, trademarks and other intellectual property rights of Holdings or any of
its Subsidiaries, in each case in the ordinary course of business and not materially interfering with the
conduct of business by Holdings and its Subsidiaries, taken as a whole;

        (l)      Liens solely on any cash earnest money deposits made by Holdings or any of its
Subsidiaries in connection with any letter of intent or purchase agreement entered into by it;

         (m)     Liens incurred in the ordinary course of business in connection with the shipping of goods
on the related goods and proceeds thereof in favor of the shipper of such goods;

        (n)      as to any Leasehold Property, any Lien encumbering the underlying fee estate or master or
primary lease in connection therewith so long as such fee estate or landlord (or similar) interest is not held
by a Person that is a Credit Party or an Affiliate of any Credit Party; and

         (o)    as to any fee-owned or ground-leased Real Estate Assets, any matters affirmatively insured
over or exceptions noted in the final title polices issued in connection with the Mortgages (as defined in the
Prepetition Term Loan Credit Agreement);

provided that the term “Permitted Encumbrances” shall not include any Lien securing Indebtedness for
borrowed money.

        “Permitted Indebtedness” means, in each case to the extent incurred in the ordinary course of
business and, to the extent applicable, consistent with the Approved Budget:

        (a)      obligations incurred by Holdings or any Subsidiary arising from agreements providing for
customary indemnification, earnouts, adjustment of purchase price, non-compete, consulting or other
similar obligations, in each case arising in connection with acquisitions or dispositions of any business,
assets or subsidiary of Holdings or such Subsidiary permitted under this Agreement;

        (b)  Indebtedness in respect of (i) the financing of insurance premiums or (ii) take-or- pay or
minimum buy obligations contained in supply agreements, in each case incurred in the ordinary course of
business;

         (c)     obligations in respect of deferred compensation to employees of Holdings and its
Subsidiaries in the ordinary course of business;


#4839-9577-1324
                                                    -26-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 147 of 248




         (d)     (i) obligations of Holdings or any Subsidiary incurred in the ordinary course of business in
respect of performance guarantees, completion guarantees, performance bonds, bid bonds, appeal bonds,
surety bonds, judgment bonds, replevin bonds and similar bonds, self-insurance and other similar
obligations to the extent any such obligations constitute Indebtedness and (ii) obligations in respect of letters
of credit, bank guarantees or similar instruments supporting any such obligations or obligations described
in clauses (c) and (d) of the definition of “Permitted Encumbrances”;

      (e)      customer deposits and advance payments received in the ordinary course of business from
customers for goods purchased in the ordinary course of business; and

         (f)     Indebtedness incurred in the ordinary course of business in respect of cash management;
netting services; automatic clearinghouse arrangements; employee credit card, debit card, prepaid card,
purchase card or other payment card programs; overdraft protections and other bank products and similar
arrangements and Indebtedness arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument of Holdings or a Subsidiary drawn against insufficient funds in the ordinary
course of business that is promptly repaid.

         “Permitted Investments” means:

       (a)      direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency or instrumentality thereof);

        (b)     investments in commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a credit rating of at least A2 from S&P, P2 from
Moody’s or F2 from Fitch;

         (c)      investments in certificates of deposit, banker’s acceptances and time deposits issued or
guaranteed by or placed with, and money market deposit accounts issued or offered by, (i) any domestic or
offshore office of any commercial bank organized under the laws of the United States of America or any
State thereof, (ii) any office located within the United States of America or in a foreign jurisdiction that has
a tax treaty with the United States of America of a commercial bank organized under the laws of another
country or (iii) any office located in London of any commercial bank organized under the laws of the United
States of America, any Asian country or any European country, in each case which, at the time of
acquisition, has a combined capital and surplus and undivided profits of not less than $500,000,000;
provided, however, that investments with any bank that has a combined capital and surplus and undivided
profits of less than $500,000,000 are permitted if Borrower maintains a banking relationship with such
bank;

        (d)      collateralized repurchase agreements with a term of not more than 365 days and entered
into with a financial institution satisfying the criteria described in clause (c) above or any Prepetition ABL
Lender or any Affiliate of any Prepetition ABL Lender (i) that has a combined capital and surplus and
undivided profits of not less than $500,000,000 or (ii) whose obligations under any such agreements is
guaranteed by an entity that has a combined capital and surplus and undivided profits of not less than
$500,000,000; and

       (e)    money market funds that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940 and (ii) have portfolio assets of at least
$3,000,000,000; provided that investments in any money market fund with portfolio assets of less than
$3,000,000,000 are permitted if such fund has received a rating of AAA from S&P or Aaa from Moody’s.

         “Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

#4839-9577-1324
                                                      -27-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 148 of 248



         “Permitted Supply Chain Financing” as defined in Section 6.1(j).

         “Permitted Variance” means any variance permitted under Section 6.5.

        “Person” means and includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

         “Petition Date” as defined in the recitals.

       “Plan” means any pension plan (other than a Multiemployer Plan) subject to the provisions of Title
IV of ERISA or Section 412 of the Internal Revenue Code or Section 302 of ERISA that is maintained,
sponsored or contributed to by Holdings or any ERISA Affiliate.

         “Plan of Reorganization” means a plan of reorganization with respect to the Credit Parties and
their respective Subsidiaries pursuant to the Chapter 11 Cases.

         “Platform” as defined in Section 5.1.

        “Pledge and Security Agreement” means the Debtor-In-Possession Pledge and Security
Agreement, dated as of the Closing Date, executed by Borrower, each Guarantor and Collateral Agent,
substantially in the form of Exhibit G, as it may be amended, restated, supplemented or otherwise modified
from time to time.

         “Prepetition ABL Agent” as defined in the definition of “Prepetition ABL Credit Agreement”.

        “Prepetition ABL Credit Agreement” means that certain Credit Agreement, dated as of June 20,
2014, among Holdings, Borrower, Purchasing, the Prepetition ABL Lenders, Wells Fargo Bank, National
Association, as administrative agent and collateral agent (the “Prepetition ABL Agent”), and certain other
Persons party thereto from time to time, as amended, restated, amended and restated, supplemented,
extended or otherwise modified from time to time prior to the Petition Date, and existing and as in effect
on and as of the Petition Date.

        “Prepetition ABL Lender” means the lenders from time to time party to the Prepetition ABL
Credit Agreement.

         “Prepetition Indebtedness” means the Indebtedness of the Credit Parties under (a) (1) the
Prepetition ABL Credit Agreement, (2) the Prepetition Term Loan Credit Agreement, (3) the Prepetition
Senior Secured Notes, (4) Borrower’s 8.625% second lien secured notes due March 2025, (5) Holdings’
and Borrower’s 5.65% senior notes due 2020, (6) Holdings’ and Borrower’s 7.125 % debentures due 2023,
(7) Holdings’ and Borrower’s 6.90% debentures due 2026, (8) Holdings’ and Borrower’s 6.375% senior
notes due 2036, (9) Holdings’ and Borrower’s 7.40% debentures due 2037 and (10) Holdings’ and
Borrower’s 7.625% debentures due 2097, in each case, as existing and as in effect on and as of the Petition
Date and (b) the Indebtedness set forth on Schedule 6.1 as existing and as in effect on and as of the Petition
Date.

        “Prepetition Senior Secured Notes” means the 5.875% Senior Secured Notes due 2023 issued
under the Prepetition Senior Secured Notes Indenture.

         “Prepetition Senior Secured Notes Documents” means the “Notes Documents” as defined in the


#4839-9577-1324
                                                       -28-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 149 of 248



Prepetition Senior Secured Notes Indenture.

         “Prepetition Senior Secured Notes Indenture” means that certain Indenture, dated as of June 23,
2016, among Borrower, Wilmington Trust, National Association, as trustee and certain other parties party
thereto, and as in effect on and as of the Petition Date.

         “Prepetition Senior Secured Notes Obligations” means the “Notes Obligations” as defined in the
Prepetition Senior Secured Notes Indenture.

        “Prepetition Senior Secured Notes Secured Parties” means the “Notes Secured Parties” as
defined in the Prepetition Senior Secured Notes Indenture.

        “Prepetition Term Loan Credit Agreement” means that certain Amended and Restated Credit
and Guaranty Agreement, dated as of June 23, 2016, by and among Holdings, Borrower, certain
Subsidiaries of Borrower from time to time party thereto, GLAS USA LLC, as administrative agent, and
the other Prepetition Term Loan Secured Parties party thereto from time to time, existing and as in effect
on and as of the Petition Date.

         “Prepetition Term Loan Credit Documents” means the “Credit Documents” as defined in the
Prepetition Term Loan Credit Agreement.

       “Prepetition Term Loan Obligations” means the “Obligations” as defined in the Prepetition Term
Loan Credit Agreement.

         “Prepetition Term Loan Secured Parties” means the “Secured Parties” as defined in the
Prepetition Term Loan Credit Agreement.

         “Prime Rate” means the rate of interest per annum publicly announced from time to time by The
Wall Street Journal as the “Prime Rate” in the United States (or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by Administrative Agent)); each change in the
Prime Rate shall be effective from and including the date such change is publicly announced as being
effective.

        “Principal Office” means Administrative Agent’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as Administrative Agent may
from time to time designate in writing to Borrower and each Lender.

         “Pro Rata Share” means, with respect to all payments, computations and other matters relating to
the Loan of any Lender, the percentage obtained by dividing (a) the Loan Exposure of that Lender by (b)
the aggregate Loan Exposure of all Lenders. For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum of the Loan Exposure
of that Lender, by (B) an amount equal to the sum of the aggregate Loan Exposure of all Lenders.

       “Professional Fees” means, to the extent allowed at any time, whether by interim or final
compensation order, all unpaid fees and expenses incurred by persons or firms retained by the Credit Parties
pursuant to sections 327, 328, or 363 of the Bankruptcy Code.

         “Property Companies” means JC Penney Properties and JCP Real Estate Holdings, and


#4839-9577-1324
                                                    -29-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 150 of 248



“Property Company” means either of them.

       “PTE” means a prohibited transaction class exemption issued by the U.S. Department of Labor, as
any such exemption may be amended from time to time.

        “Public Lenders” means Lenders that do not wish to receive Non-Public Information with respect
to Holdings, its Subsidiaries or their respective Securities.

         “Purchasing” means J. C. Penney Purchasing Corporation, a New York corporation.

        “QFC” as defined in the term “qualified financial contract”, and interpreted in accordance with, 12
U.S.C. 5390(c)(8)(D).

       “Real Estate Asset” means, at any time of determination, any interest (fee, leasehold or otherwise)
then owned by any Credit Party in any real property.

         “Real Estate Monetization Report” as defined in Section 5.1(n).

        “Recipient” means (a) Administrative Agent, (b) Collateral Agent and (c) any Lender, as
applicable.

         “Register” as defined in Section 2.7(b).

         “Regulation D” means Regulation D of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

         “Regulation T” means Regulation T of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

         “Regulation U” means Regulation U of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

         “Regulation X” means Regulation X of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

          “Related Fund” means (a) with respect to any Lender that is an investment fund, any other
investment fund that invests in commercial loans and that is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such investment advisor or (b) with respect to any Lender and
its Affiliates, their respective accounts, funds and investment vehicles advised or managed by such Lender
or its Affiliates and entities who hold interests in the Prepetition Term Loan Obligations or the Prepetition
Senior Secured Notes Obligations, directly or indirectly, on behalf of such Lender or its Affiliates.

       “Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board and/or the NYFRB or any
successor thereto.

        “Release” means any release, spill, emission, leaking, pumping, pouring, injection, escaping,
deposit, disposal, discharge, dispersal, dumping, leaching or migration of any Hazardous Material into the
environment (including the abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous Material through the
outdoor air, soil, surface water or groundwater.


#4839-9577-1324
                                                    -30-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 151 of 248



         “Remedies Notice Requirement” as defined in Section 8.1.

         “Repayment Premium” as defined in Section 2.11(c).

         “Replacement Lender” as defined in Section 2.23.

        “Requisite Lenders” means one or more Lenders having or holding Loan Exposure and
representing more than 50% of the aggregate Loan Exposure of all Lenders; provided that, with respect to
any Defaulting Lender or (solely with respect to any Non-Voting Rolled-Up Loans) any Non-Voting Roll-
Up Lender, Requisite Lenders shall be determined by disregarding the Loan Exposure of such Defaulting
Lender or (solely with respect to any Non-Voting Rolled-Up Loans) such Non-Voting Roll-Up Lender.

         “Resolution Authority” means an EEA Resolution Authority or, with respect to any UK Financial
Institution, a UK Resolution Authority.

         “Restricted Payment” means (a) any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests in Holdings or any Subsidiary, (b) any payment (whether
in cash, securities or other property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of any Equity Interests in
Holdings or any Subsidiary, (c) any payment made in connection with the conversion of any convertible
Indebtedness into Equity Interests in Holdings or any Subsidiary and that constitutes a “net settlement” in
respect of any such Equity Interests that would have been issuable upon such conversion on account of the
principal of such Indebtedness, or (d) any payment made on account of a “call spread”, “capped call” or
similar transaction relating to an issuance of Indebtedness or preferred Equity Interests convertible into, or
by reference to, Equity Interests in Holdings or any Subsidiary.

        “RSA” means that certain Restructuring Support Agreement, dated as of May 15, 2020, executed
and delivered by the Credit Parties and the other parties thereto, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time in accordance with the terms thereof.

         “S&P” means S&P Global Ratings.

         “Sale/Leaseback Transaction” as defined in Section 6.10.

          “Second Day Orders” means all final orders of the Bankruptcy Court (other than the DIP Order)
relating to (i) critical vendors, (ii) foreign vendors, (iii) shippers, warehousemen and lienholders, (iv)
503(b)(9) claimants, (v) customer programs, (vi) insurance, (vii) tax claims, (viii) tax attributes, (ix)
utilities, (x) wages and employee benefits, (xi) cash management, (xii) case management and/or cross-
border protocols, (xiii) joint administration, (xiv) extension of time to file schedules and statements of
financial affairs and (xv) any other pleading the Credit Parties deem necessary or advisable to file the
Chapter 11 Cases, in each case, in form and substance consistent with the Approved Budget and otherwise
reasonably satisfactory to Administrative Agent.

        “Secured Parties” means, collectively, Agents (and any delegate or sub-agent thereof), the Lenders
and the Indemnitees.

         “Secured Supply Chain Obligations” means the due and punctual payment and performance of
all obligations of each Credit Party to a Prepetition ABL Lender or an Affiliate of a Prepetition ABL Lender
under any Permitted Supply Chain Financing, to the extent the documentation for such obligations
specifically provides that such Prepetition ABL Lender or Affiliate of such Prepetition ABL Lender is
entitled to be secured under the “Collateral Agreement” (as defined in the ABL Credit Agreement).

#4839-9577-1324
                                                    -31-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 152 of 248



         “Securities” means any stock, shares, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase or acquisition of, or any right
to subscribe to, purchase or acquire, any of the foregoing.

       “Securities Act” means the Securities Act of 1933, as amended from time to time, and any
successor statute.

        “SOFR” means the forward-looking term rate based on the Secured Overnight Financing Rate that
has been selected or recommended by the Relevant Governmental Body.

          “Subsidiary” means, with respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned or held. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

        “Supermajority Lenders” means one or more Lenders having or holding Loan Exposure and
representing at least 66.7% of the aggregate Loan Exposure of all Lenders; provided that, with respect to
any Defaulting Lender or (solely with respect to any Non-Voting Rolled-Up Loans) any Non-Voting Roll-
Up Lender, Supermajority Lenders shall be determined by disregarding the Loan Exposure of such
Defaulting Lender or (solely with respect to any Non-Voting Rolled-Up Loans) such Non-Voting Roll-Up
Lender.

        “Superpriority” means, with respect to any Lien purported to be created in any Collateral pursuant
to the DIP Order, that such Lien is (a) a superpriority priming Lien ranking senior in priority of security to
any other Lien (other than (x) the Prepetition ABL Liens (as defined in the DIP Order) and the ABL
Adequate Protection Liens (as defined in the DIP Order), in each case with respect to the ABL Priority
Collateral and (y) the Carve Out) and (b) the only Lien to which such Collateral is subject (other than any
Permitted Liens).

         “Swap Agreement” means any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees or consultants of Holdings
or its Subsidiaries shall be a Swap Agreement. For the avoidance of doubt, “Swap Agreement” will include
a swap transaction pursuant to which the obligations of the applicable Credit Party to make scheduled
payments thereunder are deferred (including, without limitation, payment obligations that are deferred to
the scheduled termination date of such transaction so that such Credit Party makes a single payment
thereunder on such scheduled termination date).

        “Swap Obligation” means, with respect to any Guarantor, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the meaning of section 1a(47) of the

#4839-9577-1324
                                                     -32-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 153 of 248



Commodity Exchange Act.

        “Synchrony Agreement” means that certain Amended and Restated Consumer Credit Card
Program Agreement by and between Borrower and Synchrony Bank, dated as of October 5, 2018, as
existing and as in effect on and as of the Petition Date.

        “Tax” means any present or future tax, levy, impost, duty, deduction, withholding (including
backup withholding), assessment, fee or other charge imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

         “Terminated Lender” as defined in Section 2.23.

        “Toggle Event” means the occurrence of either (a) the failure of the Supermajority Lenders to
approve the Business Plan by July 15, 2020 or (b) the failure by the Credit Parties to obtain binding
commitments for third-party financing (on terms and conditions satisfactory to Administrative Agent)
necessary to finance the Business Plan approved by the Supermajority Lenders by August 15, 2020.
Borrower shall promptly, and in any event within one (1) Business Day of the occurrence of a Toggle Event,
provide written notice to Administrative Agent of the occurrence thereof.

         “Total Commitment” as defined in the definition of “Commitment”.

         “Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

        “UCC” means the Uniform Commercial Code as in effect in the State of New York or, when the
laws of any other jurisdiction govern the perfection or enforcement of any security interest, the Uniform
Commercial Code of such jurisdiction.

        “UK Financial Institution” means any BRRD Undertaking (as such term is defined under the
PRA Rulebook (as amended form time to time) promulgated by the United Kingdom Prudential Regulation
Authority) or any Person falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or investment firms.

        “UK Resolution Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial Institution.

      “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

        “Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities under Section
4001(a)(16) of ERISA, over the current value of that Plan’s assets, determined in accordance with the
assumptions used for funding the Plan pursuant to Section 412 of the Internal Revenue Code for the
applicable plan year.

         “Updated Budget” as defined in Section 5.1(h).

         “Upfront Premium” as defined in Section 2.11(b).

         “U.S. Lender” as defined in Section 2.20(c).

         “Variance Report” as defined in Section 5.1(i).


#4839-9577-1324
                                                  -33-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 154 of 248



         “Variance Report Date” as defined in Section 5.1(i).

         “Variance Testing Period” means the four Fiscal Week period up to and through the Saturday
prior to the applicable Variance Report Date (provided that (a) the first Variance Testing Period (which for
the avoidance of doubt, shall be reported on June 12, 2020, the first Variance Report Date) shall be the two
Fiscal Week calendar period beginning May 24, 2020 through and including June 6, 2020 and (b) the second
Variance Testing Period (which for the avoidance of doubt, shall be reported on June 19, 2020, the second
Variance Report Date) shall be the three Fiscal Week calendar period beginning May 24, 2020 through and
including June 13, 2020).

       “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title IV of
ERISA.

         “Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-
In Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom, any powers
of the applicable Resolution Authority under the Bail-In Legislation to cancel, transfer or dilute shares
issued by a UK Financial Institution, to cancel, reduce, modify or change the form of a liability of any UK
Financial Institution or any contract or instrument under which that liability arises, to convert all or part of
that liability into shares, securities or obligations of that Person or any other Person, to provide that any
such contract or instrument is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In Legislation that are related to
or ancillary to any of those powers.

        1.2.     Accounting Terms. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in effect from time to time;
provided that for purposes of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or capital lease shall be made without
giving effect to any change in accounting for leases pursuant to GAAP after the Closing Date.

         1.3.     Interpretation, Etc. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference. References herein to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case
may be, hereof unless otherwise specifically provided. The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or “but not limited to” or words
of similar import) is used with reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement, term or matter. The terms
lease and license shall include sub-lease and sub-license, as applicable. If any report, certificate or other
information required to be furnished by Borrower or any other Credit Party under this Agreement (other
than pursuant to Section 5.1(k) or Section 5.13 or the component definitions used in such Sections) is due
on any day that is not a Business Day, it shall be deemed due on the next succeeding Business Day.
Notwithstanding anything to the contrary herein, except to the extent explicitly defined otherwise, any
reference to “consistent with the Approved Budget”, “in accordance with the Approved Budget”, “permitted
by the Approved Budget” or words of similar import (each, a “Budget Consistency Requirement”) means
that such applicable payment, action or inaction would not result in an immediate Default or an Event of
Default as a result of a violation of Section 2.6 or Section 6.5 (other than, for the avoidance of doubt, solely
as a result of a Budget Consistency Requirement).

#4839-9577-1324
                                                     -34-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 155 of 248



          1.4.    Divisions. Any reference in any Credit Document to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a Division of or by any Person, or an allocation of assets to a series of Persons (or the unwinding
of such a Division or allocation), as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to, of or with a separate Person.
Any Division of a Person shall constitute a separate Person under the Credit Documents (and each Division
of any Person that is a Subsidiary, joint venture or any other like term shall also constitute such a Person or
entity) on the first date of its existence. In connection with any Division, if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a different Person, then such asset
shall be deemed to have been transferred from the original Person to the subsequent Person, and if any new
Person comes into existence, such new Person shall be deemed to have been organized on the first date of
its existence by the holders of its Equity Interests at such time.

        1.5.     Closing Date Schedules. In the event any information in any Schedule to this Agreement
or any of the Schedules to the Pledge and Security Agreement proves outdated, inaccurate, incomplete or
misleading as of the Closing Date (including due to clerical error), Borrower shall promptly deliver to
Administrative Agent a proposed update to such Schedule (a “Proposed Update”) correcting all outdated,
inaccurate, incomplete or misleading information (it being understood and agreed that no update to such
Schedules to reflect changes in the information in such schedules due to the occurrence of events or
circumstances arising after the Petition Date shall be permitted to be made by this Section 1.5). Each such
Proposed Update shall be accompanied by a certificate of an Authorized Officer certifying (a) that such
Proposed Update relates to information that was true, complete and correct as of the Petition Date and (b)
compliance with this Section 1.5; provided that the prior written consent of Administrative Agent shall be
required if any Lender would be directly, materially and adversely affected by any such Proposed Update.
Thereafter, each such Proposed Update shall, for all purposes under the Credit Documents, automatically
be deemed to supplement and become a part of each affected Schedule to this Agreement and/or the Pledge
and Security Agreement as if included therein as of the Closing Date, and notwithstanding anything to the
contrary herein, no Default or Event of Default shall arise (or be deemed to have arisen) solely as a result
of the omission from the affected Schedules on the Closing Date of information contained in such Proposed
Update so long as such Proposed Update is delivered (and, if applicable, such prior written consent is
obtained) in accordance with this Section 1.5.

         SECTION 2. LOANS

         2.1.     Loans.

         (a)     Commitments. Subject to the terms hereof, and upon the satisfaction (or waiver by the
Requisite Lenders or the Supermajority Lenders, as applicable, in accordance with Section 10.5) of each of
the applicable conditions set forth in Section 3.1 or Section 3.2, as applicable, each Lender severally agrees
to make Loans to Borrower in two (2) Credit Extensions as follows: (i) first, on the Closing Date (the Loan
made on the Closing Date, the “Closing Date Loan”) and (ii) second, on the Final Loan Availability Date
(the Loan made on the Final Loan Availability Date, the “Final Loan”), in each case, in an aggregate
principal amount not to exceed its applicable Commitment; provided that:

                 (i)     the Closing Date Loan shall be funded ratably by each Lender in accordance with
         its Commitment as set forth under the heading “Closing Date Loan Commitments” on Appendix A
         and in an aggregate amount equal to the Closing Date Loan Amount; and

                (ii)   the Final Loan shall be funded ratably by each Lender in accordance with its
         Commitment as set forth under the heading “Final Loan Commitments” on Appendix A and in an
         aggregate amount equal to the Final Loan Availability Amount.

#4839-9577-1324
                                                     -35-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 156 of 248



         (b)     The Commitments of the applicable Lenders shall be permanently reduced dollar for dollar
immediately after the funding of any Loans thereunder and any unused Commitments shall terminate
immediately and without further action, (i) with respect to the Closing Date Loan Amount, upon funding
of the Closing Date Loan and (ii) with respect to the Final Loan Availability Amount, upon the earlier of
the (1) the funding of the Final Loan and (2) the Final Loan Availability Date. Each Loan shall be of the
same type made on the same day by the applicable Lenders ratably according to their respective
Commitments. Amounts borrowed under Section 2.01(a) and subsequently repaid or prepaid may not be
reborrowed. All amounts owed hereunder with respect to the Loans and Commitments shall be paid in full
in cash no later than the Maturity Date. Notwithstanding anything to the contrary herein, it is agreed and
understood that the Closing Date Loan and the Final Loan shall collectively constitute one class of Loans
for all purposes herein and under the other Credit Documents. For the avoidance of doubt, (i) the Closing
Date Loan permitted to be borrowed on the Closing Date pending satisfaction of the conditions set forth in
Section 3.1 shall be in an aggregate principal amount equal to $225,000,000 (and no lesser amount may be
drawn on the Closing Date) and (ii) the Final Loan permitted to be borrowed on the Final Loan Availability
Date pending satisfaction of the conditions set forth in Section 3.2 shall be in an aggregate principal amount
equal to $225,000,000 (and no lesser amount may be drawn on the Final Loan Availability Date).

         (c)      Credit Extension Mechanics for Loans.

                  (i)     Borrower shall deliver to Administrative Agent a fully executed irrevocable
         Funding Notice no later than (x) in the case of the Closing Date Loan, one (1) Business Day prior
         to the Closing Date and (y) in the case of the Final Loan, three (3) Business Days prior to the Final
         Loan Availability Date, which Funding Notice shall include (x) with respect to the Closing Date
         Loan, the wire instructions for the Closing Date Loan Account and (y) with respect to the Final
         Loan, the wire instructions for the Final Loan Escrow Account; provided that Borrower may
         condition the Credit Extension in the Funding Notice for the Closing Date Loan on the entry of the
         DIP Order. If no election as to the Type of Loan is specified in any such notice, then the requested
         Loan shall be a Eurodollar Rate Loan. For the avoidance of doubt, with respect to any Eurodollar
         Rate Loan, the Interest Period shall be one month’s duration. Promptly upon receipt by
         Administrative Agent of such Funding Notice, Administrative Agent shall notify each Lender of
         the proposed Credit Extension.

                  (ii)    Each Lender shall make its Loan available to Administrative Agent not later than
         12:00 p.m. (New York City time) on the requested Credit Date (which Credit Date shall, in the
         case of the Closing Date Loan, be one (1) Business Day following the entry of the DIP Order), by
         wire transfer of same day funds in Dollars, at the principal office designated by Administrative
         Agent. Upon satisfaction (or waiver by the Requisite Lenders or the Supermajority Lenders, as
         applicable, in accordance with Section 10.5) of the applicable conditions precedent specified in this
         Agreement, Administrative Agent shall make the proceeds of such Loans available to Borrower on
         the requested Credit Date by causing an amount of same day funds in Dollars equal to the proceeds
         of all such Loans received by Administrative Agent from Lenders to be wired to (x) with respect
         to the Closing Date Loan, the Closing Date Loan Account and (y) with respect to the Final Loan,
         the Final Loan Escrow Account; provided that, with respect to the proceeds of the Closing Date
         Loan, such proceeds may be wired by the Lenders directly to the Closing Date Loan Account.

         (d)      Final Loan Escrow Account Mechanics.

                  (i)     So long as no Toggle Event shall have occurred and no Default or Event of Default
         shall have occurred and be continuing (including, for the avoidance of doubt, during the pendency
         of the application of the Remedies Notice Requirement), Borrower may withdraw the proceeds of
         the Final Loan from the Final Loan Escrow Account on a weekly basis commencing on Wednesday,

#4839-9577-1324
                                                    -36-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 157 of 248



         July 15, 2020, for use in accordance with Sections 6.5 and 6.18 upon delivery of a written notice
         on such date by Borrower to Agents (for distribution to the Lenders) and the Final Loan Escrow
         Account Depository certifying that (x) such proceeds will be required by Borrower during the
         Fiscal Week immediately following such withdrawal in accordance with the Approved Budget
         (subject to the maximum Permitted Variances (i.e., assuming the maximum excess with respect to
         Actual Disbursements and the maximum shortfall with respect to Actual Receipts which would not
         cause a breach of Section 6.5 on the next Variance Report Date) and (y) no Default or Event of
         Default shall have occurred and be continuing prior to or immediately after giving effect to the
         applicable withdrawal; provided that for purposes of this Section 2.1(d)(i), “required by Borrower”
         shall mean that Borrower shall require funds to fund any funding need described in the immediately
         preceding clause (x) while ensuring that short term investments cash does not fall below
         $50,000,000 during such applicable period.

                 (ii)     Upon the occurrence of a Toggle Event and so long as no Default or Event of
         Default shall have occurred and be continuing (including, for the avoidance of doubt, during the
         pendency of the application of the Remedies Notice Requirement), Borrower may withdraw up to
         an aggregate amount of $50,000,000 of the proceeds of the Final Loan remaining in the Final Loan
         Escrow Account on a weekly basis following such occurrence, commencing on the date of such
         Toggle Event, for use in accordance with a budget in connection with a sale pursuant to section 363
         of the Bankruptcy Code, which budget shall be satisfactory to Borrower, Administrative Agent and
         the Prepetition ABL Agent (which shall be delivered and approved on the same terms and
         conditions as the Approved Budget in accordance with Section 5.1(h)), upon delivery of a written
         notice on such date by Borrower to Agents (for distribution to the Lenders) and the Final Loan
         Escrow Account Depository certifying that (x) such proceeds will be required by Borrower in
         accordance with such budget and (y) no Default or Event of Default shall have occurred and be
         continuing prior to or after giving effect to each such withdrawal. Notwithstanding anything in this
         Agreement to the contrary, it is hereby understood and agreed that if the aggregate amount in the
         Final Loan Escrow Account is less than $50,000,000 upon the occurrence of a Toggle Event, then
         the Lenders shall have no obligation to fund any such deficit.

                   (iii)  Notwithstanding anything in this Agreement to the contrary, Borrower shall not be
         permitted to disburse, transfer, wire or withdraw the proceeds of the Final Loan to the Closing Date
         Loan Account or any other account except to the extent withdrawn pursuant to Section 2.1(d)(i) or
         (ii) in accordance with the Approved Budget and the DIP Order.

         2.2.     Roll-Up.

         (a)     Closing Date Roll-Up. Effective immediately upon the making of the Closing Date Loan,
and without any further action by any party to this Agreement or the other Credit Documents, the
Bankruptcy Court or any other Person, (i) an aggregate principal amount of $225,000,000 of the Prepetition
Term Loan Obligations and, if applicable pursuant to Section 2.2(c), the Prepetition Senior Secured Notes
Obligations, held by each Lender (or its applicable designee) shall be, on the Closing Date, automatically
deemed to constitute Loans under this Agreement (on a dollar-for-dollar basis) based upon each Lender’s
(or its applicable designee’s) Pro Rata Share of the Closing Date Loan (such Loans, the “Closing Date
Rolled-Up Loans”), which Closing Date Rolled-Up Loans shall be due and payable in accordance with the
terms and conditions set forth in this Agreement as if originally funded hereunder on the Closing Date and
(ii) from and after the Closing Date, the outstanding aggregate principal amount of the Prepetition Term
Loan Obligations and, if applicable pursuant to Section 2.2(c), the Prepetition Senior Secured Notes
Obligations, held by such Lender (or its applicable designee) shall be automatically and irrevocably reduced
by such like principal amount.


#4839-9577-1324
                                                    -37-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 158 of 248



        (b)      Final Loan Availability Date Roll-Up. Effective immediately upon (and subject to) the
making of the Final Loan, and without any further action by any party to this Agreement or the other Credit
Documents, the Bankruptcy Court or any other Person, (i) the Prepetition Term Loan Obligations and, if
applicable pursuant to Section 2.2(c), the Prepetition Senior Secured Notes Obligations, held by each
Lender (or its applicable designee) in an aggregate principal amount equal to the Final Loan Availability
Amount shall be, on the Final Loan Availability Date (subject to the making of the Final Loan),
automatically deemed to constitute Loans under this Agreement (on a dollar-for-dollar basis) based upon
each Lender’s (or its applicable designee’s) Pro Rata Share of the Final Loan (such Loans, the “Final Loan
Availability Date Rolled-Up Loans” and, together with the Closing Date Rolled-Up Loans, the “Rolled-
Up Loans”), which Final Loan Availability Date Rolled-Up Loans shall be due and payable in accordance
with the terms and conditions set forth in this Agreement as if originally funded hereunder on the Final
Loan Availability Date and (ii) from and after the Final Loan Availability Date, the outstanding aggregate
principal amount of the Prepetition Term Loan Obligations and, if applicable pursuant to Section 2.2(c),
the Prepetition Senior Secured Notes Obligations, and the interest, premiums, fees and all other amounts
thereon or in respect thereof, held by such Lender (or its applicable designee) shall be automatically and
irrevocably reduced by such like principal amount.

        (c)      Roll-Up Allocation. Notwithstanding anything to the contrary in this Section 2.2, in the
event that any Lender (or its applicable designee) does not hold sufficient Prepetition Term Loan
Obligations to fully participate in the “roll-up” contemplated by this Section 2.2 or it is otherwise necessary
for such Lender (or its applicable designee) to “roll-up” its Prepetition Senior Secured Notes Obligations,
such Lender (or its applicable designee) shall be permitted to “roll-up” its Prepetition Senior Secured Notes
Obligations to the extent necessary to achieve the “roll-up” contemplated by this Section 2.2. Borrower
hereby agrees to use its commercially reasonable efforts to assist the Lenders and Administrative Agent in
effectuating the “roll-up” contemplated by this Section 2.2.

         (d)     Administrative Agent and Lenders. Administrative Agent shall, and is hereby authorized,
directed and instructed to, take any and all action as may be reasonably necessary to ensure that the
Prepetition Term Loan Obligations and, if applicable pursuant to Section 2.2(c), the Prepetition Senior
Secured Notes Obligations, held by each Lender (or its applicable designee) are “rolled-up” in accordance
with this Section 2.2, including through appropriate recordation of such “rolled-up” Prepetition
Indebtedness in the Register as “Loans” and for purposes of ensuring that each prepayment or repayment
of such “rolled-up” Loans is made on a pro rata basis with the Closing Date Loan (and, if applicable, the
Final Loan) in accordance with the terms and conditions of this Agreement. The Lenders, or Deutsche Bank
Securities Inc. and Houlihan Lokey Capital, Inc. on their behalf, shall provide to Administrative Agent a
schedule setting forth the amount of the Prepetition Term Loan Obligations and, if applicable pursuant to
Section 2.2(c), the amount of the Prepetition Senior Secured Notes Obligations to be “rolled-up” pursuant
to this Section 2.2, including the “roll-up” amount for each Lender.

         2.3.    Exit Facility Option. Upon the consummation of an Acceptable Plan, subject to the
satisfaction or waiver of the conditions set forth in the Exit Facility Documents, Administrative Agent may
elect to cause the Loans and the Commitments to be converted to an Exit Facility (the “Exit Facility
Option”) upon the effective date of such Acceptable Plan pursuant to the Exit Facility Documents, subject
to the following:

          (a)     pursuant to such Acceptable Plan and upon the effective date thereof, all, or substantially
all, of the assets of the Credit Parties shall have vested in the reorganized Credit Parties and their respective
Subsidiaries in a manner satisfactory to Administrative Agent;

        (b)     upon (i) the execution and delivery by the Credit Parties, the Lenders party thereto and the
agents of the Exit Facility Documents and (ii) the satisfaction (or waiver in accordance with the terms and

#4839-9577-1324
                                                      -38-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 159 of 248



conditions of the Exit Facility Documents and the Acceptable Plan) of the other conditions precedent set
forth in the Exit Facility Documents (and in accordance with the Acceptable Plan), each of the Credit Parties
and the Lenders shall have assumed and/or acquired rights and obligations under the Exit Facility
Documents in place of the rights and obligations under this Agreement and the other Credit Documents in
a manner reasonably satisfactory to Administrative Agent and Borrower;

         (c)      (i) the terms and conditions of the Exit Facility Documents shall be satisfactory to the
applicable lenders thereunder and Borrower and (ii) Administrative Agent shall be entitled to approve the
terms and conditions of the Exit Facility Documents; provided that the parties hereto hereby agree that the
Exit Facility Documents shall be consistent with the terms and conditions in the RSA and shall, in any
event, include the following: (i) loans under the Exit Facility shall bear interest at a rate equal to, at
Borrower’s option, the Base Rate plus 10.00% per annum or the Adjusted Eurodollar Rate (which shall
include a 1.25% “floor”) plus 11.00% per annum, compounded monthly and payable monthly in cash in
arrears, (ii) a commitment premium payable in cash equal to 2.00% of the actual binding commitments in
respect of the Exit Facility, which shall be due and payable in cash on the date that the Business Plan is
approved in accordance with Section 5.13, and (iii) an upfront premium payable in cash equal to 3.00% of
the commitments in respect of the Exit Facility, which shall be earned, due and payable on (and conditioned
upon the occurrence of) the closing date of the Exit Facility.

         2.4.     [Reserved].

         2.5.     Pro Rata Shares; Availability of Funds.

          (a)     Pro Rata Shares. All Loans shall be made by Lenders simultaneously and proportionately
to their respective Commitments, it being understood that no Lender shall be responsible for any default by
any other Lender in such other Lender’s obligation to make a Loan requested hereunder nor shall any
Commitment of any Lender be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder.

          (b)    Availability of Funds. Unless Administrative Agent shall have been notified by any Lender
prior to the applicable Credit Date that such Lender does not intend to make available to Administrative
Agent the amount of such Lender’s Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such Credit Date and
Administrative Agent may, but shall not be obligated to, make available to Borrower a corresponding
amount on such Credit Date. If such corresponding amount is not in fact made available to Administrative
Agent by such Lender, Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such Credit Date until the date
such amount is paid to Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three (3) Business Days and thereafter at the Base Rate. In the event
that (i) Administrative Agent declines to make a requested amount available to Borrower until such time as
all applicable Lenders have made payment to Administrative Agent, (ii) a Lender fails to fund to
Administrative Agent all or any portion of the Loans required to be funded by such Lender hereunder prior
to the time specified in this Agreement and (iii) such Lender’s failure results in Administrative Agent failing
to make a corresponding amount available to Borrower on the Credit Date, at Administrative Agent’s
option, such Lender shall not receive interest hereunder with respect to the requested amount of such
Lender’s Loans for the period commencing with the time specified in this Agreement for receipt of payment
by Borrower through and including the time of Borrower’s receipt of the requested amount. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for each day from such Credit
Date until the date such amount is paid to Administrative Agent, at the rate payable hereunder for Base

#4839-9577-1324
                                                     -39-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 160 of 248



Rate Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may have against any Lender as
a result of any default by such Lender hereunder.

         2.6.    Use of Proceeds. Unless otherwise agreed by Administrative Agent, the proceeds of the
Loans will be used in accordance with the terms of the Approved Budget (subject to Permitted Variances)
and the terms of the Cash Collateral Order, the DIP Order or any other order entered by the Bankruptcy
Court that is consistent with the Cash Collateral Order, the DIP Order and this Agreement: (i) to pay
amounts due to the Lenders and Agents hereunder and the reasonable and documented professional fees
and expenses (including legal, financial advisor, appraisal and valuation-related fees and expenses) incurred
by Lenders and Agents, including those incurred in connection with the preparation, negotiation,
documentation and court approval of the transactions contemplated hereby (including pursuant to such court
approval), in each case, to the extent required to be paid or reimbursed in accordance with the terms of this
Agreement, (ii) to pay Professional Fees, (iii) to make adequate protection payments on the Prepetition
ABL Obligations, the Prepetition Term Loan Obligations and the Prepetition Senior Secured Notes
Obligations, (iv) to fund the Carve Out on a pro rata basis with the Prepetition ABL Lenders in accordance
with the DIP Order, (v) to pay administration costs of the Chapter 11 Cases and claims or amounts approved
by the Bankruptcy Court in the First and Second Day Orders or as required under the Bankruptcy Code and
(vi) for general corporate purposes of the Credit Parties to the extent consistent with the Approved Budget
(if applicable); provided, however, that in no event shall the proceeds of the Loans be used to pay any
principal under the Prepetition ABL Credit Agreement except to the extent set forth in the DIP Order.

         2.7.     Evidence of Debt; Register; Lenders’ Books and Records.

         (a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records an account
or accounts evidencing the Obligations of Borrower to such Lender, including the amounts of the Loans
and Commitments made by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on Borrower, absent manifest error; provided that the failure to make any
such recordation, or any error in such recordation, shall not affect any Lender’s Commitments or
Borrower’s Obligations in respect of any applicable Loans; provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in the Register shall govern.

        (b)      Register. Administrative Agent (or its agent or sub-agent appointed by it) shall maintain at
its Principal Office a register for the recordation of the names and addresses of Lenders and the
Commitments of, and principal amounts (and stated interest) of the Loans owing to, each Lender from time
to time (the “Register”). The Register shall be available for inspection by Borrower or any Lender (with
respect to (i) any entry relating to such Lender’s Loans and Commitments and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans or Commitments)) at any
reasonable time and from time to time upon reasonable prior notice. Administrative Agent shall record, or
shall cause to be recorded, in the Register the Commitments and the Loans in accordance with the provisions
of Section 10.6, and each repayment or prepayment in respect of the principal amount of the Loans, and
any such recordation shall be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any Loan. Borrower hereby designates
Administrative Agent to serve as Borrower’s non-fiduciary agent solely for purposes of maintaining the
Register as provided in this Section 2.7, and Borrower hereby agrees that, to the extent Administrative
Agent serves in such capacity, Administrative Agent and its officers, directors, employees, agents, sub-
agents and Affiliates shall constitute “Indemnitees”.




#4839-9577-1324
                                                    -40-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 161 of 248



         2.8.      Interest on Loans.

        (a)    Except as otherwise set forth herein, each Loan shall bear interest on the unpaid principal
amount thereof from the date made through repayment (whether by acceleration or otherwise) thereof as
follows:

                   (i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

                   (ii)   if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
         Margin.

       (b)    The basis for determining the rate of interest with respect to any Loan shall be selected by
Borrower and notified to Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be.

         (c)     In connection with Eurodollar Rate Loans, there shall be no more than one (1) Interest
Period outstanding at any time. In the event Borrower fails to specify between a Base Rate Loan or a
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on the last
day of the then-current Interest Period for such Loan (or if outstanding as a Base Rate Loan will remain as,
or (if not then outstanding) will be made as, a Base Rate Loan). The Interest Period for any Eurodollar
Rate Loan shall be an Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding upon all parties) the interest rate
that shall apply to the Eurodollar Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender.

        (d)      Interest payable pursuant to Section 2.8(a) shall be computed (i) in the case of Base Rate
Loans on the basis of a 365-day or 366-day year, as the case may be, and (ii) in the case of Eurodollar Rate
Loans, on the basis of a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan, the last Interest Payment Date with respect to such Loan
and, with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion
of such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable to such Loan and, with
respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded; provided that if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on that Loan.

        (e)      Except as otherwise set forth herein, interest on each Loan (i) shall accrue on a daily basis
and shall be payable in arrears on each Interest Payment Date with respect to interest accrued on and to
each such payment date; (ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) shall accrue on a daily basis and shall be payable in arrears at maturity of the Loans,
including final maturity of the Loans; provided, however, with respect to any voluntary prepayment of a
Base Rate Loan, accrued interest shall instead be payable on the applicable Interest Payment Date.




#4839-9577-1324
                                                     -41-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 162 of 248



         2.9.     Conversion/Continuation.

        (a)     Subject to Section 2.18 and so long as no Default or Event of Default shall have occurred
and then be continuing, Borrower shall have the option:

                 (i)     to convert at any time all or any part of any Loan equal to $5,000,000 and integral
         multiples of $1,000,000 in excess of that amount from one Type of Loan to another Type of Loan;
         provided, a Eurodollar Rate Loan may only be converted on the expiration of the Interest Period
         applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts due under Section
         2.18 in connection with any such conversion; or

                  (ii)     upon the expiration of any Interest Period applicable to any Eurodollar Rate Loan,
         to continue all or any portion of such Loan equal to $5,000,000 and integral multiples of $1,000,000
         in excess of that amount as a Eurodollar Rate Loan.

         (b)    Subject to clause (c) below, Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 11:00 a.m. (New York City time) at least one (1) Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base Rate Loan) and at least three
(3) Business Days in advance of the proposed conversion/continuation date (in the case of a conversion to,
or a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered to Administrative Agent
in accordance with the terms hereof specifying the applicable basis for determining the rate of interest, then
for that day such Loan shall be a Base Rate Loan.

          (c)     In lieu of delivering a Conversion/Continuation Notice, Borrower may give Administrative
Agent telephonic notice by the required time of any proposed conversion/continuation; provided that each
such notice shall be promptly confirmed in writing by delivery of the Conversion/Continuation Notice to
Administrative Agent on or before the close of business on the date that the telephonic notice is given. In
the event of a discrepancy between the telephone notice and the written Conversion/Continuation Notice,
the written Conversion/Continuation Notice shall govern. In the case of any Conversion/Continuation
Notice that is irrevocable once given, if Borrower provides telephonic notice in lieu thereof, such telephone
notice shall also be irrevocable once given. Neither Administrative Agent nor any Lender shall incur any
liability to Borrower in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other person authorized on behalf
of Borrower or for otherwise acting in good faith.

         2.10. Default Interest. Upon the occurrence and during the continuance of an Event of Default,
all Obligations shall thereafter bear interest (including post-petition interest in any proceeding under Debtor
Relief Laws) payable on demand at a rate that is 2.00% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. The payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

         2.11.    Premium; Fees.

        (a)     Borrower agrees to pay to Administrative Agent for the ratable benefit of each Lender
(based on its Pro Rata Share) a commitment premium equal to 6.00% of the Total Commitment (the

#4839-9577-1324
                                                     -42-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 163 of 248



“Commitment Premium”). The Commitment Premium shall be earned, due and payable on the Petition
Date. For the avoidance of doubt, each of the Lenders hereby confirms that the Commitment Premium was
paid in full on the Petition Date prior to the commencement of the Chapter 11 Cases.

        (b)      Borrower agrees to pay to Administrative Agent for the ratable benefit of each Lender
(based on its Pro Rata Share) an upfront premium equal to 4.00% of the Total Commitment (the “Upfront
Premium”). The Upfront Premium shall be earned, due and payable on the Petition Date. For the avoidance
of doubt, each of the Lenders hereby confirms that the Upfront Premium was paid in full on the Petition
Date prior to the commencement of the Chapter 11 Cases.

         (c)     In the event of (i) the prepayment or repayment of all or any portion of the Loans (including
the Rolled-Up Loans) (including any (x) repayment or prepayment of any amount of the Final Loan that
was funded to, but never withdrawn by Borrower from, the Final Loan Escrow Account, (y) voluntary
prepayment, mandatory prepayment and (z) payment at maturity or upon acceleration of the Obligations,
including a payment made with the proceeds of the Exit Facility) or (ii) all or any portion of the
Commitments is terminated or permanently reduced by Borrower, Borrower shall pay to Administrative
Agent for the ratable account of each Lender (based on its Pro Rata Share) a premium equal to 3.00% of
the aggregate amount of such Loans (including such Rolled-Up Loans) so repaid or prepaid or the
Commitments so terminated or permanently reduced (the “Repayment Premium”). The Repayment
Premium shall be due and payable (i) in the case of any prepayment or repayment, on the date of such
repayment or prepayment, (ii) in the case of a permanent termination or reduction of Commitments by
Borrower, on the date of such termination or reduction and (iii) in the case of Commitments which terminate
on the Final Loan Availability Date as a result of any failure to draw by Borrower in accordance with the
terms of Section 2.1, on the Maturity Date. It is hereby understood and agreed that in the event all or any
portion of the Loans are accelerated or otherwise become due prior to the Maturity Date, the Repayment
Premium applicable at the time of such acceleration shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of each Lender’s lost profits as a result thereof. The Repayment
Premium shall be presumed to be the liquidated damages sustained by each Lender as the result of the early
termination of the Term Facility, and the Credit Parties agree that it is reasonable under the circumstances
currently existing. The Repayment Premium shall also be payable in the event that the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of judicial proceeding), deed in
lieu of foreclosure or by any other means. EACH CREDIT PARTY EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF
THE REPAYMENT PREMIUM IN CONNECTION WITH SUCH REPAYMENT PREMIUM OR
ACCELERATION. The Credit Parties expressly agree (to the fullest extent that each may lawfully do so)
that: (A) the Repayment Premium is reasonable and is the product of an arm’s-length transaction between
sophisticated business people, ably represented by counsel; (B) the Repayment Premium shall be payable
notwithstanding the then-prevailing market rates at the time payment is made; (C) there has been a course
of conduct between the Lenders and the Credit Parties giving specific consideration in this transaction for
such agreement to pay the Repayment Premium; and (D) the Credit Parties shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. The Credit Parties expressly acknowledge that
their agreement to pay the Repayment Premium to the Lenders as herein described is a material inducement
to the Lenders to provide the Commitments and make the Loans.

          (d)     Borrower agrees to pay to each Agent, for its own account, the fees set forth in the Fee
Letter.

          2.12.   Repayment at Maturity.


#4839-9577-1324
                                                    -43-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 164 of 248



        (a)    To the extent not previously paid, all outstanding Loans shall be due and payable on the
Maturity Date.

         (b)     On the Maturity Date, Agents and the Lenders shall be entitled to immediate payment of
all Obligations in accordance with the DIP Order without further application to (or order of) the Bankruptcy
Court.

         2.13.    Voluntary Prepayments; Commitment Terminations.

        (a)     Borrower may prepay the Loans on any Business Day in whole (but not in part). Such
prepayment shall be made upon not less than three (3) Business Days’ prior written or telephonic notice
given to Administrative Agent by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to Administrative Agent (and
Administrative Agent will promptly transmit such original notice by e-mail or telephone to each Lender).
Upon the giving of any such notice, which notice shall be irrevocable, the aggregate principal amount of
the Loans shall become due and payable on the prepayment date specified in such notice. Such voluntary
prepayment shall be applied as specified in Section 2.15(a) and shall be accompanied by the Repayment
Premium.

        (b)     Borrower may terminate the Final Loan Availability Amount of the Total Commitments
on any Business Day in whole (but not in part). Such termination shall be made upon not less than three
(3) Business Days’ prior written or telephonic notice given to Administrative Agent by 12:00 p.m. (New
York City time) on the date required and, if given by telephone, promptly confirmed by delivery of written
notice thereof to Administrative Agent (and Administrative Agent will promptly transmit such original
notice by e-mail or telephone to each Lender). Upon the giving of any such notice, which notice shall be
irrevocable, the aggregate principal amount of the Final Loan Availability Amount of the Total
Commitments shall be terminated on the termination date specified in such notice. Upon such termination
of the Final Loan Availability Amount of the Total Commitments, the Final Loan Availability Amount of
the Total Commitments shall be reduced to zero and Borrower shall pay the Repayment Premium.

         2.14.    Mandatory Prepayments.

       (a)      Asset Sales. Subject to the priority of Liens and application of funds set forth in the DIP
Order with respect to the Collateral that is sold pursuant to any Asset Sale (other than dispositions made
pursuant to Section 6.7(l), (m) or (o)) and the payment of the Repayment Premium, no later than three (3)
Business Days following the date of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay or cause to be prepaid the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to 100% of such Net Asset Sale Proceeds.

         (b)     Insurance/Condemnation Proceeds. Subject to the priority of Liens and application of funds
set forth in the DIP Order and the payment of the Repayment Premium, no later than three (3) Business
Days following the date of receipt by Holdings or any of its Subsidiaries, or Administrative Agent as
additional insured, loss payee, lender loss payee or mortgagee, of any Net Insurance/Condemnation
Proceeds (other than, prior to the repayment in full of the Obligations under and as defined in the Prepetition
ABL Credit Agreement, the Net Insurance/Condemnation Proceeds of any ABL Priority Collateral),
Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal to 100% of
such Net Insurance/Condemnation Proceeds.

         (c)     Issuance of Indebtedness. Subject to the priority of Liens and application of funds set forth
in the DIP Order and the payment of the Repayment Premium, no later than one Business Day following
the date of receipt by Holdings or any of its Subsidiaries of any net cash proceeds from the issuance or sale

#4839-9577-1324
                                                     -44-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 165 of 248



by Holdings or any of its Subsidiaries of any Indebtedness not permitted to be incurred pursuant to this
Agreement, Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal
to 100% of such net cash proceeds.

        (d)     Toggle Event. No later than two (2) Business Days following the date of the occurrence of
a Toggle Event pursuant to clause (b) of the definition thereof (it being agreed that no withdrawal from the
Final Loan Escrow Account shall be permitted during such two (2) Business Day period to the extent the
aggregate amount of the proceeds of the Final Loan remaining in the Final Loan Escrow Account
immediately following such withdrawal would be less than $50,000,000), Borrower shall prepay the Loans
in accordance with Section 2.15(b) in an aggregate amount equal to the excess (if any) of the aggregate
amount of the proceeds of the Final Loan then remaining in the Final Loan Escrow Account minus
$50,000,000.

        (e)     Prepayment Certificate. Concurrently with any prepayment of the Loans pursuant to
Sections 2.14(a) through 2.14(c), Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the Net Asset Sale Proceeds, the Net
Insurance/Condemnation Proceeds or the net cash proceeds, as applicable. In the event that Borrower shall
subsequently determine that the actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans in an amount equal to such excess,
and Borrower shall concurrently therewith deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the derivation of such excess.

         2.15.    Application of Prepayments and Commitment Terminations.

        (a)      Application of Voluntary Prepayments and Commitment Terminations. Any prepayment
of any Loan or any termination of any Commitment pursuant to Section 2.13 shall, subject to the application
of funds set forth in the DIP Order and the payment of the Repayment Premium, be applied to prepay the
Loans or terminate the Commitments, as applicable, on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof).

        (b)     Application of Mandatory Prepayments. Any amount required to be prepaid pursuant to
Sections 2.14(a) through 2.14(d) shall, subject to the application of funds set forth in the DIP Order and the
payment of the Repayment Premium, be applied to prepay the Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof).

        (c)     Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate Loans. Any
prepayment of Loans shall be applied first to Base Rate Loans to the full extent thereof before application
to Eurodollar Rate Loans, in each case in a manner which minimizes the amount of any payments required
to be made by Borrower pursuant to Section 2.18(c).

         2.16.    General Provisions Regarding Payments.

         (a)     All payments by Borrower of principal, interest, premiums, fees and other Obligations shall
be made in Dollars in same day funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and, subject to Section 2.14(d), delivered to Administrative Agent not later than
2:00 p.m. (New York City time) on the date due at the Principal Office of Administrative Agent for the
account of Lenders; provided that, for purposes of computing interest, premiums and fees, funds received
by Administrative Agent after that time on such due date shall be deemed to have been paid by Borrower
on the next succeeding Business Day.




#4839-9577-1324
                                                    -45-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 166 of 248



        (b)      All payments in respect of the principal amount of any Loan (including pursuant to Section
2.14(d)) shall be accompanied by payment of accrued interest, premiums, fees and any amounts due under
Section 2.18(c) in respect of the principal amount being repaid or prepaid, and all such payments (and, in
any event, any payments in respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable before application to principal.

        (c)     Administrative Agent (or its agent or sub-agent appointed by it) shall promptly distribute
to each Lender at such address as such Lender shall indicate in writing, such Lender’s Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with all other amounts due
thereto, including all premium and fees payable with respect thereto, to the extent received by
Administrative Agent.

        (d)     Notwithstanding the foregoing provisions hereof, if any Conversion/Continuation Notice
is withdrawn as to any Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its Pro
Rata Share of any Eurodollar Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

        (e)    Whenever any payment to be made hereunder with respect to any Loan shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the next succeeding Business
Day.

         (f)     Administrative Agent shall have the right to deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City time) to be a non-
conforming payment. Any such payment so deemed to be non-conforming shall not be deemed to have
been received by Administrative Agent until the later of (i) the time such funds become available funds,
and (ii) the applicable next Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is non-conforming. Any non-
conforming payment may constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the rate determined pursuant to Section 2.10
from the date such amount was due and payable until the date such amount is paid in full in cash.

         (g)     If an Event of Default shall have occurred and not otherwise been waived, and the maturity
of the Obligations shall have been accelerated pursuant to Section 8.1 or pursuant to any sale of, any
collection from, or other realization upon all or any part of the Collateral in connection with any exercise
of remedies permitted hereunder, in connection with any proceeding under any Debtor Relief Law, under
applicable Law or under the other Credit Documents, all payments or proceeds received by Agents in
respect of any of the Obligations, shall be applied in accordance with the application arrangements
described in the DIP Order.

         (h)      If at any time insufficient funds are received by and available to Administrative Agent to
pay fully all amounts of principal, interest, premiums and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest, premiums and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest, premiums and fees then due to such
parties and (ii) second towards payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

        2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made and applied in accordance
with the terms hereof), through the exercise of any right of set-off or banker’s lien, by counterclaim or cross

#4839-9577-1324
                                                     -46-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 167 of 248



action or by the enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code, receive payment or reduction
of a proportion of the aggregate amount of principal, interest, premiums, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by any other Lender in respect
of the Aggregate Amounts Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such seller of its portion of such
payment) in the Aggregate Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate Amounts Due to them; provided
that if all or part of such proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender in the Chapter 11 Cases or upon any other bankruptcy or reorganization of
Borrower or otherwise, those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent of such recovery, but without
interest. Borrower expressly consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder with respect thereto as
fully as if that holder were owed the amount of the participation held by that holder. The provisions of this
Section 2.17 shall not be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations owed to it.

         2.18.    Making or Maintaining Eurodollar Rate Loans.

        (a)      Inability to Determine Applicable Interest Rate. In the event that Administrative Agent
shall have determined (which determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar Rate Loans, that by reason
of circumstances affecting the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided for in the definition of
“Adjusted Eurodollar Rate”, Administrative Agent shall on such date give notice (by e-mail or by telephone
confirmed in writing) to Borrower and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist, and (ii) any Funding Notice
or Conversion/Continuation Notice given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

         (b)     Illegality or Impracticability of Eurodollar Rate Loans. In the event that on any date (i) any
Lender shall have determined (which determination shall be final and conclusive and binding upon all
parties hereto absent manifest error) that the making, maintaining, converting to or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such Lender in good faith with
any law, treaty, governmental rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law even though the failure to
comply therewith would not be unlawful), or (ii) Administrative Agent is advised by the Requisite Lenders
(which determination shall be final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has become impracticable, as a
result of contingencies occurring after the Closing Date which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any such event, such Lenders
(or in the case of the preceding clause (i), such Lender) shall be an “Affected Lender” and such Affected
Lender shall on that day give notice (by e-mail or by telephone confirmed in writing) to Borrower and

#4839-9577-1324
                                                     -47-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 168 of 248



Administrative Agent of such determination (which notice Administrative Agent shall promptly transmit
to each other Lender). If Administrative Agent receives a notice from (x) any Lender pursuant to clause (i)
of the preceding sentence or (y) a notice from the Lenders constituting the Requisite Lenders pursuant to
clause (ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by each Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the Lenders (or
in the case of any notice pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall automatically convert into Base
Rate Loans on the date of such termination. Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, Borrower shall have the
option, subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic notice (promptly
confirmed by delivery of written notice thereof) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

         (c)      Compensation for Breakage or Non-Commencement of Interest Periods. Borrower shall
compensate each Lender, upon written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the liquidation or re-employment
of such funds but excluding loss of anticipated profits) which such Lender may sustain: (i) if for any reason
(other than a default by such Lender) a Credit Extension of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Funding Notice or a telephonic request for a Credit Extension, or a conversion
to or continuation of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or continuation; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its Eurodollar Rate Loans occurs
on a date prior to the last day of an Interest Period applicable to that Loan; or (iii) if any prepayment of any
of its Eurodollar Rate Loans is not made on any date specified in a notice of prepayment given by Borrower.
With respect to any Lender’s claim for compensation under this Section 2.18(c), Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred and eighty (180)
calendar days prior to the date that such Lender notifies Borrower of the event that gives rise to such claim.

       (d)       Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer Eurodollar
Rate Loans at, to, or for the account of any of its branch offices or the office of an Affiliate of such Lender.

        (e)      Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all amounts
payable to a Lender under this Section 2.18 and under Section 2.19 shall be made as though such Lender
had actually funded each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition of “Adjusted Eurodollar Rate” in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America; provided, however, each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the foregoing assumptions shall

#4839-9577-1324
                                                     -48-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 169 of 248



be utilized only for the purposes of calculating amounts payable under this Section 2.18 and under Section
2.19.

         (f)      Effect of Benchmark Transition Event.

                 (i)     Benchmark Replacement. Notwithstanding anything to the contrary herein or in
         the other Credit Documents, upon the occurrence of a Benchmark Transition Event or an Early
         Opt-in Election, as applicable, Administrative Agent, the Requisite Lenders and Borrower may
         amend this Agreement to replace LIBOR with a Benchmark Replacement; provided, that such
         amendment shall meet the standards set forth in Proposed United States Treasury Regulation
         Section 1.1001-6 or any final version thereof so as not to be treated as a “modification” (and
         therefore an exchange) for purpose of United States Treasury Regulation Section 1.1001-3. Any
         such amendment with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
         (New York City time) on the fifth (5th ) Business Day after Administrative Agent has posted such
         proposed amendment to all Lenders and Borrower so long as Administrative Agent has not
         received, by such time, written notice of objection to such amendment from Borrower or Lenders
         comprising the Requisite Lenders. Any such amendment with respect to an Early Opt-in Election
         will become effective on the date that Borrower and Lenders comprising the Requisite Lenders
         have delivered to Administrative Agent written notice that such Requisite Lenders accept such
         amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this Section
         2.18(f) will occur prior to the applicable Benchmark Transition Start Date.

                 (ii)     Benchmark Replacement Conforming Changes. In connection with the
         implementation of a Benchmark Replacement (effected in accordance with Section 2.18(f)(i)),
         Administrative Agent will have the right to make Benchmark Replacement Conforming Changes
         from time to time in consultation with Borrower and, notwithstanding anything to the contrary
         herein or in the other Credit Documents, any amendments implementing such Benchmark
         Replacement Conforming Changes will become effective without any further action or consent of
         any other party to this Agreement.

                  (iii)   Notices; Standards for Decisions and Determinations. Administrative Agent will
         promptly notify Borrower and the Lenders of (i) any occurrence of a Benchmark Transition Event
         or an Early Opt-in Election, as applicable, and its related Benchmark Replacement Date and
         Benchmark Transition Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
         effectiveness of any Benchmark Replacement Conforming Changes and (iv) the commencement
         or conclusion of any Benchmark Unavailability Period. Any determination, decision or election
         that may be made by Administrative Agent or Lenders pursuant to this Section 2.18(f), including
         any determination with respect to a tenor, rate or adjustment or of the occurrence or non-occurrence
         of an event, circumstance or date and any decision to take or refrain from taking any action, will
         be conclusive and binding absent manifest error and may be made in its or their sole discretion and
         without consent from any other party hereto, except, in each case, as expressly required pursuant
         to this Section 2.18(f).

                 (iv)    Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
         commencement of a Benchmark Unavailability Period, Borrower may revoke any request for a
         Credit Extension of, conversion to or continuation of Eurodollar Rate Loans to be made, converted
         or continued during any Benchmark Unavailability Period and, failing that, Borrower will be
         deemed to have converted any such request into a request for a Credit Extension of or conversion
         to Base Rate Loans. During any Benchmark Unavailability Period, the component of the Base Rate
         based upon LIBOR will not be used in any determination of the Base Rate.


#4839-9577-1324
                                                    -49-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 170 of 248



         2.19.    Increased Costs; Capital Adequacy.

         (a)      Compensation For Increased Costs and Taxes. If any Change in Law (i) subjects a Lender
(or its applicable lending office) or any company controlling such Lender to any additional Tax (other than
Indemnified Taxes, Connection Income Taxes and Taxes described in clauses (b)-(d) of the definition of
“Excluded Taxes”) with respect to this Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, premiums, fees or any other amount payable hereunder; (ii) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special or other reserve), special
deposit, liquidity, compulsory loan, FDIC insurance or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the definition of “Adjusted
Eurodollar Rate”) or any company controlling such Lender; or (iii) imposes any other condition (other than
with respect to a Tax matter) on or affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating, interest or in a lump sum or
otherwise as such Lender may determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting forth in reasonable detail the
basis for calculating the additional amounts owed to such Lender under this Section 2.19(a) which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

         (b)     Capital Adequacy Adjustment. In the event that any Lender shall have determined that any
Change in Law, regarding capital or liquidity requirements, has or would have the effect of reducing the
rate of return on the capital of such Lender or any company controlling such Lender as a consequence of,
or with reference to, such Lender’s Loans or Commitments, or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Lender or such controlling company
could have achieved but for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling company with regard to capital
adequacy), then from time to time, within ten (10) Business Days after receipt by Borrower from such
Lender of the statement referred to in the next sentence, Borrower shall pay or cause to be paid to such
Lender such additional amount or amounts as will compensate such Lender or such controlling company
on an after-tax basis for such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

        (c)      Failure or delay on the part of any Lender to demand compensation pursuant to this Section
2.19 shall not constitute a waiver of such Lender’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender pursuant to this Section 2.19 for any increased costs
incurred or reductions suffered more than 9 months prior to the date that such Lender notifies Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such increased costs or reductions
is retroactive, then the 9-month period referred to above shall be extended to include the period of
retroactive effect thereof). Notwithstanding the foregoing, no Lender may demand compensation pursuant


#4839-9577-1324
                                                     -50-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 171 of 248



to this Section 2.19 unless it is then the general policy of such Lender to pursue similar compensation in
similar circumstances under comparable provisions of other credit agreements.

         2.20.    Taxes; Withholding, Etc.

        (a)     Payments to Be Free and Clear. All sums payable by or on behalf of any Credit Party
hereunder and under the other Credit Documents shall (except to the extent required by law) be paid free
and clear of, and without any deduction or withholding on account of any Tax except as required by
applicable law.

        (b)      Withholding of Taxes. If any Credit Party or any other Person (acting as a withholding
agent) is (in such withholding agent’s reasonable good faith discretion) required by law to make any
deduction or withholding on account of any Indemnified Tax from any sum paid or payable by any Credit
Party to Administrative Agent or any Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay, or cause to be paid, any such Indemnified Tax before the date
on which penalties attach thereto, such payment to be made (if the liability to pay is imposed on any Credit
Party) for its own account or (if that liability is imposed on Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of Administrative Agent or such Lender; (iii) unless otherwise
provided in this Section 2.20, the sum payable by such Credit Party in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent necessary to ensure that, after
the making of that deduction, withholding or payment, Administrative Agent or such Lender, as the case
may be, receives on the due date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty (30) days after the due date of payment
of any Indemnified Tax which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority.

          (c)     Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall, to the extent such Lender is legally able to do so, deliver
to Administrative Agent and Borrower, on or prior to the Closing Date or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Borrower or Administrative Agent (each in
the reasonable exercise of its discretion), (i) two copies of Internal Revenue Service Form W-8BEN or W-
8BEN-E, W-8ECI, W-8EXP and/or W-8IMY (or, in each case, any successor forms), as applicable,
properly completed and duly executed by such Lender, and such other documentation required under the
Internal Revenue Code or United States Treasury Regulations and reasonably requested by Borrower or
Administrative Agent to establish that such Lender is not subject to (or is subject to a reduced rate of)
deduction or withholding of United States federal tax with respect to any payments to such Lender of
principal, interest, premiums, fees or other amounts payable under any of the Credit Documents, or (ii) if
such Lender is not a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue Code,
a Certificate re Non-Bank Status together with two copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or United States Treasury Regulations and
reasonably requested by Borrower or Administrative Agent to establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States federal tax with respect to any
payments to such Lender of interest payable under any of the Credit Documents. Each Non-US Lender
shall, to the extent it is legally able to do so, deliver to Borrower and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on which such Non-US Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the reasonable request of

#4839-9577-1324
                                                    -51-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 172 of 248



Borrower or Administrative Agent), copies of executed versions of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by applicable law to permit
Borrower or Administrative Agent to determine the withholding or deduction required to be made. Each
Lender that is a United States person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for United States federal income tax purposes (a “U.S. Lender”) shall deliver to Administrative
Agent and Borrower on or prior to the Closing Date (or, if later, on or prior to the date on which such Lender
becomes a party to this Agreement) two copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove that it is entitled to an
exemption. If a payment made to a Lender under any Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or Administrative Agent
such documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of
the Internal Revenue Code) and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment. On or before the
date on which GLAS USA LLC (and any successor or replacement Administrative Agent) becomes
Administrative Agent hereunder (and from time to time thereafter upon the reasonable request of
Borrower), it shall deliver to Borrower two executed copies of, as applicable: (i) Internal Revenue Service
Form W-9, or (ii) Internal Revenue Service Form W-8ECI (with respect to any payments to be received on
its own behalf) and Internal Revenue Service Form W-8IMY (for all other payments), in each case,
establishing that Borrower can make payments to Administrative Agent without deduction or withholding
of any Taxes imposed by the United States, including Taxes imposed under FATCA. Solely for purposes
of this Section 2.20(c), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Recipient required to deliver any forms, certificates or other evidence with respect to
United States federal tax withholding matters pursuant to this Section 2.20(c) hereby agrees to the extent
such Recipient is legally able, from time to time after the initial delivery by such Recipient of such forms,
certificates or other evidence, whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect, that such Recipient shall
promptly deliver to Administrative Agent and Borrower two new copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, W-8ECI, W-8EXP, W-8IMY and/or W-9 (or, in each case, any successor form),
as applicable, or a Certificate re Non-Bank Status and two copies of Internal Revenue Service Form W-
8BEN or W-8BEN-E (or any successor form), as the case may be, properly completed and duly executed
by such Recipient, and such other documentation required under the Internal Revenue Code or United States
Treasury Regulations and reasonably requested by Borrower or Administrative Agent to confirm or
establish that such Recipient is not subject to (or is subject to a reduced rate of) deduction or withholding
of United States federal income tax with respect to payments to such Recipient under the Credit Documents,
or notify Administrative Agent and Borrower of its inability to deliver any such forms, certificates or other
evidence.

         (d)     Without limiting the provisions of Section 2.20(b) and without duplication of any
obligation under Section 2.20(b), Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities in accordance with applicable law. Borrower shall deliver to Administrative Agent official
receipts or other evidence of such payment reasonably satisfactory to Administrative Agent in respect of
any Other Taxes payable hereunder promptly after payment of such Other Taxes.



#4839-9577-1324
                                                    -52-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 173 of 248



         (e)     Without duplication of any obligation under Section 2.20(b) or Section 2.20(d), Borrower
shall indemnify Administrative Agent and any Lender for the full amount of Indemnified Taxes for which
additional amounts are required to be paid pursuant to Section 2.20(b) arising in connection with payments
made under this Agreement or any other Credit Document and Other Taxes (including any such Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable under this Section 2.20)
paid by Administrative Agent or Lender or any of their respective Affiliates and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to such Credit Party shall be conclusive absent manifest error.
Such payment shall be due within ten (10) Business Days of such Credit Party’s receipt of such certificate.

         (f)     If any party determines that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including additional amounts pursuant to this Section 2.20), it
shall pay to the indemnifying party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.20 with respect to the Taxes giving rise to such refund), net of all out-
of-pocket expenses (including Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the amount paid over pursuant
to this clause (f) (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (f), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this clause (f) the payment of which
would place the indemnified party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems confidential) to the indemnifying
party or any other Person.

        (g)      Each party’s obligations under this Section 2.20 shall survive the resignation or
replacement of Administrative Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of all obligations under any
Credit Document.

         (h)     Indemnification by Lenders. Each Lender shall severally indemnify Administrative Agent,
within ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that Borrower has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.6(g) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount of such payment or liability
delivered to any Lender by Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes Administrative Agent to set off and apply any and all amounts at any time owing to such
Lender under any Credit Document or otherwise payable by Administrative Agent to the Lender from any
other source against any amount due to Administrative Agent under this Section 2.20(h).

         (i)     Roll-Up. Borrower and Administrative Agent shall cooperate in good faith to determine
the “issue price” (within the meaning of Section 1273 of the Internal Revenue Code) of the Loans and shall
not take any Tax reporting position inconsistent with such determination, except as otherwise required by
a Change in Law or pursuant to the good faith resolution of a Tax contest.

#4839-9577-1324
                                                     -53-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 174 of 248



         2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering its Loans becomes aware of the occurrence of an event
or the existence of a condition that would cause such Lender to become an Affected Lender or that would
entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions, including any Affected Loans,
through another office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by such Lender,
the making, funding or maintaining of such Commitments or Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise adversely affect such
Commitments or Loans or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.21 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as described above. A certificate
as to the amount of any such expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender to Borrower (with a copy
to Administrative Agent) shall be conclusive absent manifest error.

         2.22.    Defaulting Lenders.

         (a)      Defaulting Lender Waterfall. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as such Lender is no longer
a Defaulting Lender, to the extent permitted by applicable law, any payment of principal, interest,
premiums, fees or other amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or received by
Administrative Agent from a Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to Administrative Agent hereunder; second, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations
under this Agreement; third, as Borrower may request (so long as no Default or Event of Default shall have
occurred and be continuing), to the funding of any Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined by Administrative Agent;
fourth, if so determined by Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, so long as no Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Borrower as a result of any judgment of a court of
competent jurisdiction obtained by Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x) such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made at a time when the conditions set forth in Section 3.2 were
satisfied and waived, such payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the applicable Pro Rata Shares. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.



#4839-9577-1324
                                                     -54-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 175 of 248



         (b)     Defaulting Lender Cure. If Borrower and Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions set forth therein, that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made retroactively with respect
to premium or fees accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting Lender.

         2.23. Removal or Replacement of a Lender. Anything contained herein to the contrary
notwithstanding, in the event that: (a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to
Borrower that such Lender is an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within three (3) Business Days after Borrower’s request for such withdrawal or (b)
any Lender shall become and continues to be a Defaulting Lender whose consent is required shall not have
been obtained; then, with respect to each such Increased-Cost Lender or Defaulting Lender (each, a
“Terminated Lender”), Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its Commitments, if any, in full to
the other existing Lenders based on their Pro Rata Share (each, a “Replacement Lender”) in accordance
with the provisions of Section 10.6 and Borrower shall pay the fees, if any, payable thereunder in connection
with any such assignment from an Increased-Cost Lender or a Defaulting Lender; provided that (1) on the
date of such assignment, the Replacement Lender shall pay to such Terminated Lender an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of such Terminated Lender (but not any
premium, including the Repayment Premium) and, in the case of any such Terminated Lender that is a
Defaulting Lender, net of any Commitment Premium and Upfront Premium previously paid to such
Terminated Lender and (2) on the date of such assignment, Borrower shall pay any amounts payable to
such Terminated Lender pursuant to Section 2.11, 2.18, 2.19 or 2.20 (but not any premium, including the
Repayment Premium). Upon the prepayment of all amounts owing to any Terminated Lender, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof; provided, further, that any
rights of such Terminated Lender to indemnification hereunder shall survive as to such Terminated Lender.
Each Lender agrees that if Borrower exercises its option hereunder to cause an assignment by such Lender
as a Terminated Lender, such Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in accordance with Section 10.6. In
the event that a Lender does not comply with the requirements of the immediately preceding sentence within
one Business Day after receipt of such notice, each Lender hereby authorizes and directs Administrative
Agent to execute and deliver such documentation as may be required to give effect to an assignment in
accordance with Section 10.6 on behalf of a Terminated Lender and any such documentation so executed
by Administrative Agent shall be effective for purposes of documenting an assignment pursuant to Section
10.6.

         SECTION 3. CONDITIONS PRECEDENT

       3.1.    Conditions to the Closing Date Loan. The obligation of each Lender to make the Closing
Date Loan on the Closing Date is subject only to the satisfaction (or waiver by the Requisite Lenders or the
Supermajority Lenders, as applicable, in accordance with Section 10.5) of the following conditions
precedent:

        (a)     RSA. The execution and delivery by each Credit Party and the Lenders of the RSA, which
shall have been filed with the Bankruptcy Court and shall be in full force and effect.

#4839-9577-1324
                                                    -55-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 176 of 248



        (b)    Credit Documents. The execution and delivery by each Credit Party and Agent of the Credit
Documents to which they are expressed to be a party on the Closing Date and the execution and delivery
by each Lender of this Agreement.

         (c)     Organizational Documents; Incumbency. Administrative Agent and the Lenders shall have
received, in respect of each Credit Party, (i) copies of each Organizational Document of such Credit Party,
and, to the extent applicable, certified as of the Closing Date or a recent date prior thereto by the appropriate
Governmental Authority; (ii) signature and incumbency certificates of the officers of such Credit Party; (iii)
resolutions of the Board of Directors or similar governing body of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force and effect without modification
or amendment; (iv) a good standing certificate from the applicable Governmental Authority of such Credit
Party’s jurisdiction of incorporation, organization or formation, each dated the Closing Date or a recent
date prior thereto; and (v) signature and incumbency certificates of one or more officers of Borrower who
are authorized to execute Funding Notices delivered under this Agreement.

        (d)     DIP Order. No later than June 5, 2020, the Bankruptcy Court shall have entered the DIP
Order, in form and substance satisfactory to Administrative Agent, authorizing and approving the Closing
Date Loan, the Final Loan, the Credit Documents and the transactions contemplated hereby and thereby,
including adequate protection as required under the Cash Collateral Order and the DIP Order, and the DIP
Order shall be in full force and effect and shall not have been vacated, reversed, modified, amended or
stayed without the prior written consent of Administrative Agent.

        (e)      Premiums; Fees. Borrower shall have paid (or caused to be paid) to Agents and Lenders
the premiums, fees and documented out-of-pocket expenses (including fees and expenses of counsel and
financial advisors to Agents and Lenders) then earned, due and payable under the Credit Documents and,
with respect to such documented out-of-pocket expenses, to the extent invoiced at least one (1) Business
Day prior to the Closing Date.

        (f)     Budgets. Agents and the Lenders shall have received the Approved Budget in form and
substance reasonably satisfactory to Administrative Agent. Such Approved Budget and all updates thereto
(in accordance with Section 5.1) shall include the same line item detail as provided in AlixPartners’ 13-
week cash flow provided to the Lenders on May 13, 2020, and will forecast, on a weekly basis, the period
commencing May 17, 2020 through the end of the Fiscal Month following the last week of such 13-week
period (each such period of 13 weeks for the Initial Approved Budget and any Updated Budget, as extended
through the end of the first Fiscal Month ending on or after the last day of such 13-week period, a “Budget
Period”), and on a monthly basis for each Fiscal Month thereafter through the Maturity Date (the “Initial
Approved Budget”).

         (g)    Cash Collateral. The Credit Parties shall have obtained requisite consents from the
Prepetition ABL Agent and the Prepetition ABL Lenders to the use of cash collateral in the Chapter 11
Cases in an amount and on terms satisfactory to the Prepetition ABL Agent, the Prepetition ABL Lenders
and the Lenders, or the Bankruptcy Court shall have entered the Cash Collateral Order and such Cash
Collateral Order shall be satisfactory to Administrative Agent. For the avoidance of doubt, Administrative
Agent may not determine the Cash Collateral Order is not satisfactory solely on account of the Prepetition
ABL Agent and the Prepetition ABL Lenders not consensually consenting to the use of such Cash
Collateral.

        (h)     Insurance; Endorsements. Administrative Agent shall have received endorsements naming
Collateral Agent as additional insured, loss payee, lender loss payee and mortgagee under all insurance

#4839-9577-1324
                                                      -56-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 177 of 248



policies to be maintained with respect to the properties of the Credit Parties constituting part of the
Collateral in accordance with Section 5.5; provided that, to the extent such endorsements shall not have
been received by Administrative Agent on or prior to the Closing Date, such endorsements shall be
permitted to be received by Administrative Agent no later than thirty (30) days after the Closing Date (or
such later date as Administrative Agent may reasonably agree).

         (i)     Superpriority Security Interest. Collateral Agent, for the benefit of itself and the Secured
Parties, shall have a legal, valid and enforceable perfected Superpriority security interest in the Collateral
in accordance with, and pursuant to, the Collateral Documents.

          (j)    No Litigation. Since January 31, 2020, there shall not exist any action, suit, investigation,
litigation or proceeding pending (other than the Chapter 11 Cases) or threatened in any court or before any
arbitrator or Governmental Authority that, in the opinion of Administrative Agent, affects any of the
transactions contemplated hereby, or that has or could be reasonably likely to have a Material Adverse
Effect.

        (k)     No Default. As of the Closing Date, no Default or Event of Default shall have occurred
and be continuing or would immediately result from the funding of the Closing Date Loan.

        (l)      Representations and Warranties. As of the Closing Date, the representations and
warranties contained in this Agreement and in the other Credit Documents shall be true and correct in all
material respects on and as of the Closing Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to an earlier date, in which case
such representations and warranties shall have been true and correct in all material respects on and as of
such earlier date; provided that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by materiality in the text thereof.

        (m)     No Violation. The making of the Closing Date Loan shall not violate any requirement of
law and shall not be enjoined, temporarily, preliminarily or permanently.

        (n)     PATRIOT Act. Agents and Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know-your-customer” and Anti-
Money Laundering Laws, rules and regulations, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of 2001, Pub. L.
107-56 (signed into law October 26, 2001), as amended by the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2006) (as amended from time to time) (the
“PATRIOT Act”), and a customary Beneficial Ownership Certification, in each case to the extent that such
information was requested by any Agents or any Lenders prior to the Closing Date.

        (o)     Financial Advisors. No later than five (5) Business Days after the Petition Date, Borrower
shall have filed a motion seeking retention of AlixPartners LLP as Borrower’s restructuring financial
advisors and Lazard Financial Advisory as Borrower’s investment banker.




#4839-9577-1324
                                                    -57-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 178 of 248



        (p)      First Day Orders. The Chapter 11 Cases shall have been commenced in the Bankruptcy
Court and all of the First Day Orders shall have been entered by the Bankruptcy Court and such orders shall
be in form and substance reasonably satisfactory to Administrative Agent.

        (q)      Vendor Agreements. The Credit Parties shall not have entered into, or made any payment
in respect of, any critical vendor agreements or otherwise entered into any agreement to pay, or made on a
post-petition basis any payment in respect of, any prepetition trade obligations except with the prior written
consent of Administrative Agent pursuant to an order of the Bankruptcy Court.

        (r)      No Trustee. No order shall have been entered appointing a trustee, examiner or receiver
with respect to the Credit Parties’ business, properties or assets.

       (s)     Funding Notice. Administrative Agent shall have received a fully executed and delivered
Funding Notice at least one (1) Business Day prior to the Closing Date.

        (t)    No Material Adverse Effect. Since January 31, 2020, there has not occurred any event,
circumstance or change that has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

        3.2.    Conditions to the Final Loan. The obligation of each Lender to make the Final Loan on
the Final Loan Availability Date is subject only to the satisfaction (or waiver by the Requisite Lenders or
the Supermajority Lenders, as applicable, in accordance with Section 10.5) of the following conditions
precedent:

         (a)      RSA. The RSA shall be in full force and effect.

        (b)     DIP Order. The DIP Order shall be in full force and effect and shall not have been vacated,
reversed, modified, amended or stayed without the prior written consent of Administrative Agent.

        (c)      Premiums; Fees. Borrower shall have paid (or caused to be paid) to Agents and Lenders
the premiums, fees and documented out-of-pocket expenses (including fees and expenses of counsel and
financial advisors to Agents and Lenders) then earned, due and payable under the Credit Documents and,
with respect to such documented out-of-pocket expenses, to the extent invoiced at least one (1) Business
Day prior to the Final Loan Availability Date.

         (d)     Superpriority Security Interest. Collateral Agent, for the benefit of itself and the Secured
Parties, shall have a legal, valid and enforceable perfected Superpriority security interest in the Collateral
in accordance with, and pursuant to, the Collateral Documents.

          (e)    No Litigation. Since January 31, 2020, there shall not exist any action, suit, investigation,
litigation or proceeding pending (other than the Chapter 11 Cases) or threatened in any court or before any
arbitrator or Governmental Authority that, in the opinion of Administrative Agent, affects any of the
transactions contemplated hereby, or that has or could be reasonably likely to have a Material Adverse
Effect.

       (f)     No Default. As of the Final Loan Availability Date, no Default or Event of Default shall
have occurred and be continuing or would immediately result from the funding of the Final Loan.

        (g)      Representations and Warranties. As of the Final Loan Availability Date, the representations
and warranties contained in this Agreement and in the other Credit Documents shall be true and correct in
all material respects on and as of the Final Loan Availability Date to the same extent as though made on


#4839-9577-1324
                                                    -58-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 179 of 248



and as of that date, except to the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or modified by materiality in the
text thereof;

         (h)     No Violation. The making of the Final Loan shall not violate any requirement of law and
shall not be enjoined, temporarily, preliminarily or permanently.

        (i)     PATRIOT Act. Agents and Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know-your-customer” and Anti-
Money Laundering Laws, rules and regulations, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of 2001, Pub. L.
107-56 (signed into law October 26, 2001), as amended by the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2006) (as amended from time to time) (the
“PATRIOT Act”), and a customary Beneficial Ownership Certification, in each case to the extent that such
information was requested by any Agents or any Lenders prior to the Final Loan Availability Date.

        (j)      Vendor Agreements. The Credit Parties shall not have entered into, or made any payment
in respect of, any critical vendor agreements or otherwise entered into any agreement to pay, or made on a
post-petition basis any payment in respect of, any prepetition trade obligations except with the prior written
consent of Administrative Agent pursuant to an order of the Bankruptcy Court (which order of the
Bankruptcy Court may be a First Day Order or Second Day Order).

        (k)      No Trustee. No order shall have been entered appointing a trustee, examiner or receiver
with respect to the Credit Parties’ business, properties or assets.

       (l)     Funding Notice. Administrative Agent shall have received a fully executed and delivered
Funding Notice at least three (3) Business Days prior to the Final Loan Availability Date.

        (m)    No Material Adverse Effect. Since January 31, 2020, there has not occurred any event,
circumstance or change that has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

         (n)     Milestones. The Credit Parties shall be in compliance with the terms and conditions of the
Credit Documents and the Milestones (other than the Milestones set forth in Section 5.13(e), (f), (g) and
(h) or the Milestones for which the applicable completion deadline is after the Final Loan Availability Date
(other than the receipt of the Business Plan and the Business Plan Parameters in accordance with the
Milestones)).

         SECTION 4. REPRESENTATIONS AND WARRANTIES

        In order to induce each Agent and Lender to enter into this Agreement and the other Credit
Documents and to induce each Lender to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent and Lender, on the Closing Date and on each Credit Date, that the
following statements are true, complete and correct:

         4.1.    Organization; Requisite Power and Authority; Qualification. Each of the Credit Parties
is duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization,
has, subject to all applicable orders entered into by the Bankruptcy Court, all requisite power and authority
to carry on its business as now conducted and is qualified to do business in, and is in good standing in,


#4839-9577-1324
                                                     -59-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 180 of 248



every jurisdiction where such qualification is required, except, in each case, where the failure to do so,
individually or in the aggregate, would not result in a Material Adverse Effect.

        4.2.     Equity Interests and Ownership. The Equity Interests of each of the Subsidiaries have
been duly authorized and validly issued and are fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the Closing Date, there is no existing option, warrant, call, right, commitment or other
agreement to which any Subsidiary is a party requiring, and there is no membership interest or other Equity
Interests of any Subsidiary outstanding which upon conversion or exchange would require, the issuance by
any Subsidiary of any additional membership interests or other Equity Interests of any Subsidiary or other
Securities convertible into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary. Schedule 4.2 correctly sets forth the
ownership interest of the Subsidiaries as of the Closing Date.

         4.3.     Governmental Consents; No Conflict. Other than the entry of, or pursuant to the terms
of, the DIP Order, the execution and delivery of, and the performance under, this Agreement and the other
Credit Documents (a) do not require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or made and are in full force
and effect or as to which the failure to be made or obtained and to be in full force and effect would not
result in a Material Adverse Effect, (ii) filings necessary to perfect Liens created under the Pledge and
Security Agreement and (iii) filings of periodic reports with the Securities and Exchange Commission, (b)
(i) will not violate any law or regulation or the charter, by-laws or other Organizational Documents of
Holdings or any Subsidiary or (ii) any material order of any Governmental Authority applicable to such
Person except, in the case of this clause (ii), as would not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any material provision of any post-petition indenture,
agreement or other instrument binding upon Holdings or any of its Subsidiaries or its assets, or give rise to
a right thereunder to require any payment to be made by Holdings or any Subsidiary, (d) will not result in
the creation or imposition of, or the requirement to impose, any Lien on any asset of Holdings or any of its
Subsidiaries, except Liens created under the Collateral Documents or the DIP Order, and (e) do not require
any approval of stockholders, members or partners or any approval or consent of any Person under any
Contractual Obligation of Holdings or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Closing Date and disclosed in writing to Lenders and except for any such
approvals or consents the failure of which to obtain will not have a Material Adverse Effect.

         4.4.    Financial Statements. The consolidated and consolidating financial statements of
Holdings delivered pursuant to Sections 5.1(a) and 5.1(b) have been prepared in conformity with GAAP
applied consistently throughout the relevant periods (except as otherwise approved and disclosed therein)
and fairly present, in all material respects, the consolidated and consolidating financial position of Holdings,
as at the respective dates thereof and the consolidated results of operations and cash flows of Holdings
described therein for each of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments and the absence of footnote
disclosure.

         4.5.    Binding Obligation. Subject to the entry and the terms of the DIP Order, the execution
and delivery of, and the performance of its obligations under, this Agreement and the other Credit
Documents by each Credit Party are within such Credit Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, stockholder action. Subject to the entry and the
terms of the DIP Order, this Agreement and each other Credit Document has been duly executed and
delivered by each Credit Party party thereto and constitutes a legal, valid and binding obligation of such
Credit Party, enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a proceeding in equity or at law,

#4839-9577-1324
                                                     -60-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 181 of 248



implied covenants of good faith and fair dealing, and any foreign laws, rules and regulations as they relate
to pledges of Equity Interests in Foreign Subsidiaries.

         4.6.    Collateral Documents. Subject to the entry and provisions of the DIP Order, the Collateral
Documents are effective to create in favor of Collateral Agent (for the benefit of the Secured Parties) legal,
valid, enforceable and perfected Superpriority Liens on the Collateral as described in the DIP Order. Except
for the entry of the DIP Order, no filing or other action will be necessary to perfect such Liens.
Notwithstanding anything herein (including this Section 4.6) or in any other Credit Document to the
contrary, neither Borrower nor any other Credit Party (i) makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or enforceability of any pledge of or security interest in
any Equity Interests of any Foreign Subsidiary, in each case, under foreign law, or as to the rights and
remedies of Agents or any Secured Party with respect thereto, under foreign law or (ii) shall be required to
take any action to perfect any Lien in any intellectual property registered (or where an application for
registration has been filed) in any jurisdiction other than the United States of America.

         4.7.    Insurance. Holdings and each of its Subsidiaries maintain the insurance required to be
maintained by it pursuant to Section 5.5 and such insurance is in full force and effect and all premiums then
due thereon have been paid. No notice has been received by Holdings or any Subsidiary threatening to
cancel any insurance policy of Holdings or any Subsidiary within the last two years. Neither the execution
of the Credit Documents, nor the performance of the Credit Parties’ respective obligations thereunder, will
result in any insurance policy of Holdings or any of its Subsidiaries being cancelled.

        4.8.   No Material Adverse Effect. Since January 31, 2020, there has not occurred any event,
circumstance or change that has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

        4.9.   Litigation. Other than the Chapter 11 Cases, there are no actions, suits or proceedings by
or before any Governmental Authority enjoining the financing contemplated by this Agreement.

         4.10. Payment of Taxes. Each of Holdings and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or caused to be paid all Taxes
shown to be due and payable on such returns, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings or such Subsidiary, as applicable, has set aside on its books
adequate reserves, (b) to the extent that the failure to do so would not result in a Material Adverse Effect or
(c) Taxes the nonpayment of which is permitted or required by the Bankruptcy Code.

         4.11.    Properties.

        (a)      Title. Each of Holdings and its Subsidiaries has good title to, or valid leasehold or other
property interests in, all its real and personal property material to the business of Holdings and its
Subsidiaries (taken as a whole), except for Liens permitted under Section 6.2 and minor defects in title and
leases being contested, in each case, that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes.

        (b)      Intellectual Property. Each of Holdings and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other Intellectual Property material to its business, and the
use thereof by Holdings and its Subsidiaries does not infringe upon the rights of any other Person, except
for any defects in ownership or licenses or any such infringements that, individually or in the aggregate,
would not result in a Material Adverse Effect.

         (c)      Real Estate.

#4839-9577-1324
                                                     -61-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 182 of 248



                  (i)     As of the Closing Date, Schedule 4.11 sets forth a true, accurate and complete list
         of (i) the address of each of the Real Estate Assets, (ii) the type/use of such Real Estate Assets, (iii)
         the Credit Party that owns interests in such Real Estate Assets and (iv) the real estate interests held
         by such Credit Party in such Real Estate Assets.

                  (ii)    With respect to (a) as to any Leasehold Property, the ground lease or other lease
         pursuant to which any Credit Party owns any interest therein (each, a “Lease”), (b) as to any Real
         Estate Asset subject to a condominium or cooperative regime, each condominium or cooperative
         declaration or similar governing document (each, a “Declaration”) pursuant to which any Credit
         Party owns an interest in such Real Estate Asset and (c) to the knowledge of each of the Credit
         Parties, as to each Real Estate Asset, any reciprocal easement agreement affecting any such Real
         Estate Asset to which any applicable Credit Party is a party (each, an “REA” and, together with
         each Declaration and each Lease, collectively, the “Material Real Estate Documents”), any
         Material Real Estate Document is in full force and effect and is not subject to any material dispute,
         no Credit Party has knowledge of any default that has occurred and is continuing thereunder, and
         each such Material Real Estate Document constitutes the legally valid and binding obligation of
         each applicable Credit Party, enforceable against such Credit Party in accordance with its terms
         except as enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or
         similar laws relating to or limiting creditors’ rights generally or by equitable principles, in each
         case, except to the extent that any failure of any of the foregoing, individually or in the aggregate,
         would not result in a Material Adverse Effect.

         4.12. Environmental Matters. Except with respect to any matters that, individually or in the
aggregate, would not result in a Material Adverse Effect, neither Holdings nor any of its Subsidiaries (i) is
in violation of any Environmental Law or has failed to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any Environmental Liability or (iv) knows
of any basis for any Environmental Liability.

        4.13. Compliance with Laws and Agreements; No Defaults. Subject to the DIP Order and
other orders entered by the Bankruptcy Court, each of Holdings and its Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it or its property and all
material agreements and other material instruments binding upon it or its property, except where the failure
to do so, individually or in the aggregate, would not result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing. No Credit Party or any Subsidiary of any Credit Party, or
any director, officer or, to the knowledge of any Credit Party, agent, employee or Affiliate of any Credit
Party or any Subsidiary of any Credit Party, is a Person that is (i) the subject of any sanctions administered
or enforced by The Office of Foreign Assets Control of the United States Treasury Department, the U.S.
Department of State, or other relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is, the subject of Sanctions; and
no Credit Party will directly or indirectly use the proceeds of the Loans or the availability of the
Commitments or lend, contribute or otherwise make available such proceeds or availability to any
subsidiary, joint venture partner or other Person, (A) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (B) in any other manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans or the Commitments, whether as underwriter, advisor, investor, or
otherwise). No part of the proceeds of the Loans or the availability of the Commitments made hereunder
will be used by any Credit Party or any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as amended.

#4839-9577-1324
                                                      -62-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 183 of 248



         4.14. Governmental Regulation. No Credit Party is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

         4.15.    Federal Reserve Regulations; Exchange Act.

         (a)       None of Holdings or any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or carrying Margin Stock.

         (b)     No portion of the proceeds of any Loan shall be used in any manner, whether directly or
indirectly, that causes or could reasonably be expected to cause, such Loan or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of Governors or any other
regulation thereof or to violate the Exchange Act.

         4.16. Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse Effect. There is (a) no unfair
labor practice complaint pending against Holdings or any of its Subsidiaries, or to the best knowledge of
the Credit Parties, threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective bargaining agreement that is so
pending against Holdings or any of its Subsidiaries or to the knowledge of the Credit Parties, threatened
against any of them, (b) no strike or work stoppage in existence or, to the knowledge of the Credit Parties,
threatened involving Holdings or any of its Subsidiaries, and (c) to the best knowledge of the Credit Parties,
no union organization activity that is taking place with respect to the employees of Holdings or any of its
Subsidiaries, except (with respect to any matter specified in clause (a), (b) or (c) above) such as is not
reasonably likely, individually or in the aggregate, to have a Material Adverse Effect.

        4.17. Employee Benefit Plans. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability is reasonably expected to
occur, would result in a Material Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, as of the most recent valuation for any Plan, no
Plan had any Unfunded Pension Liability, and to the best knowledge of the Credit Parties, there has been
no change in the funding status of any Plan since the valuation date of such recent valuation that would
reasonably be expected to have a Material Adverse Effect.

        4.18. Approved Budget. The Approved Budget has been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed by the Credit Parties to the best of their
knowledge to be reasonable on the date such Approved Budget was delivered, which may or may not be
prove to be correct. From and after the delivery of any Variance Report in accordance with this Agreement,
such Variance Report shall be true, complete and correct in all respects and fairly represent in all respects
the results of operations of Holdings and its Subsidiaries for the period covered thereby and in the detail to
be covered thereby.

         4.19. Disclosure. None of the factual information and data hereof nor any of the reports,
certificates or other written information (other than projections (the “projections”) and other forward
looking information and information of a general economic or industry nature) (collectively, the
“information”) furnished by or on behalf of any Credit Party to any Agent or Lender in connection with
the negotiation of this Agreement or any other Credit Document or delivered hereunder (as modified or
supplemented by other information so furnished and taken as a whole with all such other information),
when furnished or modified or supplemented, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light of the circumstances under
which they were made, not materially misleading. The projections furnished by or on behalf of any Credit
Party to any Agent or Lender in connection with the negotiation of this Agreement or delivered hereunder

#4839-9577-1324
                                                      -63-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 184 of 248



(as modified or supplemented by other information so furnished and taken as a whole with all other
information), have been or will be prepared in good faith based upon assumptions that are reasonable at the
time made and at the time the projections are made available to any Agent or Lender by any Credit Party
(it being understood that such projections are forward looking statements which by their nature are subject
to significant uncertainties and contingencies, many of which are beyond the control of the Credit Parties,
and that actual results may differ, and such differences may be material, from those expressed or implied
in such projections, and no assurance can be given that the projections will be realized).

         4.20.    EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

         4.21. PATRIOT Act and Anti-Money Laundering Laws. To the extent applicable, each Credit
Party is in compliance, (i) in all respects, with the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order relating thereto and (ii) in all
material respects, with the PATRIOT Act and Anti-Money Laundering Laws. The information included in
the Beneficial Ownership Certification delivered by any Credit Party with respect to any “beneficial owner”
(as defined in the Beneficial Ownership Regulation) of such Credit Party is true, complete and correct in
all respects as of the date delivered.

         4.22. Purpose of Loans and Commitments. The proceeds of the Loans and the Commitments
will be used in accordance with Section 2.6.

         SECTION 5. AFFIRMATIVE COVENANTS

         Each Credit Party covenants and agrees that, so long as any Commitment is in effect and until
payment in full in cash of all Obligations (other than unasserted contingent obligations), each Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all covenants in this Section 5.

       5.1.    Financial Statements and Other Reports. Holdings and Borrower will deliver to
Administrative Agent for distribution to each Lender (except as otherwise expressly required below):

         (a)      Quarterly Financial Statements. As soon as available, and in any event within forty-five
(45) days after the end of each Fiscal Quarter of each Fiscal Year, its consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of the Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and the absence of footnotes;

         (b)     Monthly Financial Statements. As soon as available, and in any event within fifteen (15)
Business Days after the end of each Fiscal Month, (i) its consolidated balance sheets and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such Fiscal Month and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, all certified by one of the Financial Officers and (ii) each store-level Facility’s statements of
operations (which, for the avoidance of doubt, shall include a “profit and loss” statement and “four-wall
EBITDA”) as of the end of and for such Fiscal Month and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding period or periods of the
previous Fiscal Year, all certified by one of the Financial Officers;



#4839-9577-1324
                                                     -64-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 185 of 248



        (c)       Compliance Certificate. Together with each delivery of financial statements of Holdings
and its Subsidiaries pursuant to Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate of a Financial Officer of Holdings or Borrower (i) certifying as to whether a Default or Event of
Default has occurred and is continuing on the date thereof and, if a Default or Event of Default has occurred
and is continuing on such date, specifying the details thereof and any action taken or proposed to be taken
with respect thereto, and (ii) stating whether any change in GAAP or in the application thereof has occurred
since the Closing Date;

        (d)      Prepetition ABL Lender Reports. All financial, operating and other reporting provided to
the Prepetition ABL Lenders from and after the Closing Date and during the Chapter 11 Cases, including
pursuant to the Cash Collateral Order, as and when so provided;

        (e)       Notice of Default or Event of Default. Promptly upon any Financial Officer or other
executive officer obtaining knowledge (i) of the occurrence of any Default or any Event of Default, or (ii)
of any other development that results in, or would reasonably be expected to result in, a Material Adverse
Effect, a certificate of a Financial Officer setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto;

         (f)      Notice of Litigation. Promptly upon any Financial Officer or other executive officer
obtaining knowledge of the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority (other than in connection with the Chapter 11 Cases) against or
affecting Holdings or any Subsidiary thereof that, if adversely determined, would reasonably be expected
to result in a Material Adverse Effect, a certificate of a Financial Officer setting forth the details of the event
or development requiring such notice and any action taken or proposed to be taken with respect thereto;

        (g)     ERISA. Promptly upon any Financial Officer or other executive officer obtaining
knowledge of the occurrence of any ERISA Event that, alone or together with any other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse Effect, a certificate of a
Financial Officer setting forth the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto;

         (h)       Approved Budget. No later than 12:00 p.m. (New York City time) on June 12, 2020 and
within five (5) Business Days of the end of each Fiscal Month thereafter, an updated budget (an “Updated
Budget”) covering the applicable Budget Period that commences with the beginning of the week in which
an Updated Budget is required to be delivered, consistent with the form, level of detail and line-items set
forth in the Initial Approved Budget. Each Updated Budget shall be required to be in form and substance
reasonably satisfactory to Administrative Agent; provided that such Updated Budget shall, once delivered,
be automatically deemed satisfactory and shall become the Approved Budget if such Updated Budget has
not been objected to by Administrative Agent in writing by 12:00 p.m. (New York City time) on the third
calendar day after the delivery of such Updated Budget; provided, further, that until such time (or, in the
event Administrative Agent has delivered an objection before such deadline, until such time as Borrower
and Administrative Agent have agreed upon a revised Updated Budget), the then-current Approved Budget
shall remain in effect;

         (i)     Variance Report. By no later than 12:00 p.m. (New York City time) on June 12, 2020 and
on the Friday of each full calendar week thereafter (each such Friday, a “Variance Report Date”), a line-
item by line-item variance report (each, a “Variance Report”) setting forth, in reasonable detail: (x) any
differences between actual amounts for each line item included in the then applicable Approved Budget for
the most recently ended Variance Testing Period versus the corresponding budgeted amounts set forth in
the applicable Approved Budget on a cumulative basis for such Variance Testing Period (for the avoidance
of doubt, to be prepared by comparing the sum of the four (4) budgeted figures for each relevant component

#4839-9577-1324
                                                       -65-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 186 of 248



week for each line item in the relevant Approved Budget that was in effect in respect of each component
week against the sum of the four (4) actual figures for each relevant component week for each such
corresponding line item); provided that any individual line item with a positive or negative variance of 5.0%
or more (on a cumulative basis) as compared to the Approved Budget shall be accompanied by management
commentary (unless the dollar amount corresponding to such percentage variance is less than $1,000,000,
in which case no management commentary shall be required), (y) the computations necessary to determine
compliance with Section 6.5 together with a statement from a Financial Officer certifying the information
contained in the Variance Report (including certifications as to the accuracy of the information contained
therein and that there has been no recategorization between collections and disbursements) and (z) the actual
receipts received and disbursements (including any professional fees) made during the prior week then-
ended;

         (j)     Information Regarding Collateral. Borrower will furnish to Administrative Agent and
Collateral Agent prompt written notice of any change (i) in the legal name of any Credit Party, (ii) in the
identity or type of organization or corporate structure of any Credit Party, (iii) in the Federal Taxpayer
Identification Number or other identification number of any Credit Party, or (iv) in the jurisdiction of
organization of any Credit Party; provided that the Credit Parties agree not to effect or permit any of the
foregoing changes described in this sentence unless all filings have been made under the UCC or otherwise
that are required in order for Collateral Agent to continue at all times following such change to have a valid,
legal and perfected Superpriority security interest in the Collateral;

         (k)      Filings, Orders and Pleadings.

                  (i)     As soon as reasonably practicable in advance of, but no later than the earlier of (x)
         five (5) days prior to any filing with the Bankruptcy Court or (y) contemporaneous delivery to any
         statutory committee appointed in the Chapter 11 Cases or the United States Trustee for Southern
         District of Texas, as the case may be, all proposed orders and pleadings related to the Loans, the
         Commitments and the Credit Documents, any sale or other disposition of Collateral outside the
         ordinary course, cash management, adequate protection, any Plan of Reorganization and/or any
         disclosure statement related thereto (except that, with respect to any emergency pleading or
         document for which, despite the Credit Parties’ best efforts, such advance notice is impracticable,
         the Credit Parties shall be required to furnish such documents as soon as reasonably practicable and
         in no event later than substantially concurrently with such filings or deliveries thereof, as
         applicable), including any monthly reporting by the Credit Parties to the Bankruptcy Court and/or
         the United States Trustee for Southern District of Texas;

                  (ii)     By the earlier of (x) three (3) Business Days prior to being filed (and if
         impracticable, then as soon as possible and in no event later than as promptly practicable before
         being filed) on behalf of any of the Credit Parties with the Bankruptcy Court or (y) at the same time
         as such documents are provided by any of the Credit Parties to any statutory committee appointed
         in the Chapter 11 Cases or the United States Trustee for Southern District of Texas, all other notices,
         filings, motions, pleadings or other information concerning the financial condition of the Credit
         Parties or any request to approve any compromise and settlement of claims or for relief under
         Section 365, 1113 or 1114 of the Bankruptcy Code or Bankruptcy Rule 9019 or any other request
         for relief (to the extent not covered by clause (i) above), including any monthly reporting by the
         Credit Parties to the Bankruptcy Court and/or the United States Trustee for Southern District of
         Texas;

        (l)      Other Information. (A) Promptly upon their becoming publicly available, copies (or email
notice) of all periodic reports and all registration, proxy statements and prospectuses, if any, filed by any
Credit Party with the Securities and Exchange Commission, or any Governmental Authority succeeding to

#4839-9577-1324
                                                     -66-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 187 of 248



any or all of the functions of said Commission , (B) promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition of Holdings or any Subsidiary
as Administrative Agent, any Lender or any advisor to any Lender may reasonably request in writing and
(C) promptly following any written request therefor, such information and documentation reasonably
required by the Lenders or Agents for purposes of complying with any applicable “know your customer”
regulations under the PATRIOT Act or other applicable Anti-Money Laundering Laws; provided that none
of Holdings or any of its Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or other matter that (x)
constitutes non-financial trade secrets or non- financial proprietary information, (y) in respect of which
disclosure to Agents or any Lender (or their respective representatives or contractors) is prohibited by law
or any bona fide binding agreement or (z) is subject to attorney-client or similar privilege or constitutes
attorney work product;

         (m)      Book Cash Report. Simultaneously with the delivery of each Variance Report, a report of
consolidated book cash of Holdings and its Subsidiaries, which consolidated book cash shall be comprised
of all cash and cash equivalents held by Holdings and its Subsidiaries (including, for the avoidance of doubt,
all store cash, in-transit cash, short term investments cash and any cash held in the Final Loan Escrow
Account, but excluding cash and cash equivalents (i) held in the Segregated Cash Collateral Account (as
defined in the Cash Collateral Order), (ii) restricted as cash collateral to secure letters of credit, sureties and
other similar obligations and (iii) subject to any Liens (other than (x) Liens in favor of Collateral Agent for
the benefit of the Secured Parties and (y) Liens in favor of the Prepetition ABL Agent (other than Liens
described in the immediately preceding clauses (i) or (ii))), as of the end of the preceding Fiscal Week (as
reported in such Variance Report), which consolidated book cash shall not be less than $50,000,000,
together with a statement from a Financial Officer certifying the information contained therein;

         (n)      Real Estate Reports.

                  (i)     (A) By no later than 12:00 p.m. (New York City time) on June 1, 2020, a
         reasonably detailed written report, prepared by Borrower and B. Riley Real Estate and Cushman &
         Wakefield, acting as Borrower’s real estate advisors (together with any updates thereto pursuant to
         this paragraph, a “Leasing Report”), describing, on a lease-by-lease basis, the then-current status
         of renegotiations with the applicable landlords of all Real Estate Assets leased to the Credit Parties,
         including, without limitation, agreed upon reductions and/or modifications of rent, reductions of
         space, and the modification of other material terms of such leased Real Estate Assets, and attaching
         copies of any term sheets delivered or received by or on behalf of the Credit Parties with respect to
         such renegotiations following the approval of such term sheet by the real estate committee’s real
         estate team for further negotiation or consideration (but prior to any such term sheet being provided
         to counsel to commence work on definitive documentation or the entry into any binding
         commitment by the Credit Parties) and (B) simultaneously with the delivery of each Variance
         Report, an updated Leasing Report providing any updates to the most recently-delivered Leasing
         Report and including any such term sheets delivered or received by or on behalf of the Credit Parties
         since such prior Leasing Report following the approval of such term sheet by the real estate
         committee’s real estate team for further negotiation or consideration (but prior to any such term
         sheet being provided to counsel to commence work on definitive documentation or the entry into
         any binding commitment by the Credit Parties), all certified by one of the Financial Officers;

                  (ii)     (A) By no later than 12:00 p.m. (New York City time) on July 1, 2020, a reasonably
         detailed written report setting forth, on a property-by-property basis, Borrower’s planned or
         proposed monetization strategies (whether pursuant to a sale, a sale-leaseback or other disposition)
         for the Credit Parties’ fee-owned and ground-leased Real Estate Assets, including, without
         limitation, the terms and conditions of all offers and indications of value received by the Credit

#4839-9577-1324
                                                       -67-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 188 of 248



         Parties with respect to such Real Estate Assets, in each case during the preceding twelve (12) month
         period (together with any updates thereto pursuant to this paragraph, a “Real Estate Monetization
         Report”) and (B) on the required date of delivery of (x) the second Variance Report required to be
         delivered after July 1, 2020 and (y) thereafter on a bi-weekly basis, every other Variance Report
         (commencing with the second Variance Report required to be delivered two weeks after the
         Variance Report described in the foregoing clause (x)), an updated Real Estate Monetization Report
         providing updates to the most recently-delivered Real Estate Monetization Report with respect to
         any offers and indications of value received by the Credit Parties with respect to such Real Estate
         Assets and other information required to be included in a Real Estate Assets Monetization Report
         pursuant to the foregoing provisions of this clause (ii), all certified by one of the Financial Officers;

         (o)     Allocation of Disbursements Report. By no later than 8:00 p.m. (New York City time) on
June 15, 2020, Borrower and Administrative Agent shall mutually and reasonably agree upon a process and
construct to report the allocation of disbursements by the Credit Parties on a monthly basis in a manner
both practical and reasonably satisfactory to Borrower and Administrative Agent, which process and
construct shall be implemented as promptly as practicable after such mutual agreement and which report
shall be delivered to Administrative Agent as soon as available and in any event within thirty (30) days
after the end of each month thereafter. Each such report shall be certified by one of the Financial Officers.

          (p)     Professional Fee Monitoring. Administrative Agent shall receive a report detailing the
Initial Funded Reserve Amount and the Bi-Weekly Funded Reserve Amount (each as defined in the DIP
Order) and shall receive the Fee Statements (as defined in the DIP Order), in each case as set forth in the
DIP Order. The professionals shall also be subject to a customary interim compensation order reasonably
satisfactory to Administrative Agent and Borrower. Additionally, by no later than 8:00 p.m. (New York
City time) on June 15, 2020, Borrower and Administrative Agent shall mutually and reasonably agree upon
a reasonable and practical process and construct for allocating Professional Fees to be set forth in an
amended interim compensation order, which allocation shall be applied with respect to monthly fee
statements filed by the professionals subsequent to entry of such amended interim compensation order and
all interim and final fee applications contemplated by such interim compensation order. Each such report
shall be certified by one of the Financial Officers.

         (q)     Holdings, Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Holdings or Borrower has indicated
contains Non-Public Information shall not be posted on that portion of the Platform designated for such
Public Lenders. Each of Holdings and Borrower agrees to use commercially reasonable efforts to clearly
designate all information provided to Administrative Agent by or on behalf of Holdings or Borrower which
is suitable to make available to Public Lenders; provided that the documents and notices required to be
delivered pursuant to Section 5.1(a), (b) and (c) shall be posted on that portion of the Platform designated
for Public Lenders. If Holdings or Borrower has not indicated whether a document or notice delivered
pursuant to this Section 5.1 contains Non-Public Information (other than the documents and notices required
to be delivered pursuant to Section 5.1(a), (b) and (c)), Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders who wish to receive
material Non-Public Information with respect to Holdings, its Subsidiaries and their respective Securities.

        Documents required to be delivered pursuant to Section 5.1 may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the earliest of the date (i) on which Holdings posts
such documents, or provides a link thereto on Holdings’ website; (ii) on which such documents are posted
to the Securities and Exchange Commission’s (or any Governmental Authority succeeding to any or all of
the functions of said Commission’s) website (including as part of any 10-K or 10-Q filing) or (iii) on which

#4839-9577-1324
                                                      -68-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 189 of 248



such documents are posted on Holdings’ behalf on any Platform to which each Lender and Administrative
Agent have access (whether a commercial, third-party website or whether sponsored by Administrative
Agent); provided that Holdings shall have notified Administrative Agent of the posting of such documents.
Administrative Agent shall have no obligation to request the delivery of or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to monitor compliance by
Holdings with any such request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

        5.2.     Existence. Each Credit Party will, and will cause each of its Subsidiaries to, (a) do or cause
to be done all things necessary to preserve, renew and keep in full force and effect its legal existence and
(b) except as would not reasonably be expected to have a Material Adverse Effect, take all reasonable action
to preserve, renew and keep in full force and effect its rights, licenses, permits, privileges and franchises;
provided that the foregoing clauses (a) and (b) shall not prohibit any merger, consolidation, liquidation,
transfer of assets or dissolution permitted under Section 6.8 and, in the case of an asset transfer, Section
6.7.

         5.3.       Payment of Taxes. Each Credit Party will, and will cause each of its Subsidiaries to, pay
its Tax liabilities, that, if not paid, would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where either (i) (a) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (b) such Credit Party has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment pending such contest would
not result in a Material Adverse Effect or (ii) non-payment thereof is permitted or required under the
Bankruptcy Code or order of the Bankruptcy Court.

         5.4.    Maintenance of Properties. Subject to orders entered by the Bankruptcy Court that are
reasonably acceptable to Administrative Agent (to the extent such orders are applicable), each Credit Party
will, and will cause each of its Subsidiaries to, keep and maintain all property material to the conduct of the
business of Holdings and its Subsidiaries (taken as a whole) in good working order and condition, ordinary
wear and tear, condemnation and casualty loss excepted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; provided that the foregoing shall not prohibit
the disposition of any property otherwise permitted by this Agreement; provided, further, that nothing in
this Section shall prevent Holdings or any Subsidiary from electing, upon prior written notice to
Administrative Agent, to discontinue the operations or maintenance of any of its Real Estate Assets or to
terminate any Leases of any of its Real Estate Assets, in each case no longer deemed by Holdings or the
applicable Subsidiary to be useful in the conduct of its business; provided, further, that, in each case, (a)
such Real Estate Assets are not material real estate assets (as approved in writing by Administrative Agent
following consultation with Borrower) and (b) the applicable discontinuance or termination does not violate
the terms or conditions of any applicable Material Real Estate Document.

         5.5.    Insurance. Each of Holdings and Borrower will, and will cause each of its Subsidiaries to,
maintain, (1) with financially sound and reputable insurance companies or (2) with association or captive
insurance companies or pursuant to self-insurance, insurance in such amounts (with no greater risk
retention) and against such risks (including physical loss or damage to the Collateral (including all inventory
constituting Collateral)) as are customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations. Each of the Credit Parties shall use
commercially reasonable efforts to ensure that each such policy of insurance shall name Collateral Agent,
for the benefit of the Secured Parties, as an additional insured thereunder as its interests may appear, and
policies maintained with respect to any Collateral shall be endorsed or otherwise amended to include a
lenders’ loss payable clause in favor of Collateral Agent and providing for losses thereunder (other than,
prior to the repayment in full of the Obligations under and as defined in the Prepetition ABL Credit
Agreement, losses in respect of the ABL Priority Collateral) to be payable to Collateral Agent or its

#4839-9577-1324
                                                     -69-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 190 of 248



designee, provided that, unless an Event of Default shall have occurred and be continuing, (A) Collateral
Agent shall turn over to Borrower any amounts received by it as lender loss payee or loss payee under any
such policies and (B) Holdings, Borrower and/or the applicable Subsidiary shall have the sole right to make,
settle and adjust claims in respect of such insurance. Each of the Credit Parties shall use commercially
reasonable efforts to ensure that each such policy referred to in this paragraph shall be evidenced by a
certificate pursuant to which the relevant insurance broker will endeavor to provide Collateral Agent (A) at
least ten (10) days’ prior written notice of any cancelation, modification or nonrenewal of any such policy
by reason of nonpayment of premium (giving Collateral Agent the right to cure defaults in the payment of
premium and fees) and (B) at least thirty (30) days’ prior written notice of any cancelation, modification or
nonrenewal of any such policy for any reason other than nonpayment of premium.

         5.6.    Books and Records; Inspections. Each of Holdings and Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in accordance with GAAP. Each of
Holdings and Borrower will, and will cause each of its Subsidiaries to, permit any representatives
designated by Administrative Agent, upon reasonable prior notice and without disruption of the normal and
ordinary conduct of the business of Holdings, Borrower or any such Subsidiary, to visit and inspect its
properties, to examine and make extracts from its books and records (but Administrative Agent may not
have more than one such visit per any twelve month period except during the continuance of an Event of
Default), and to discuss its affairs, finances and condition with its officers and, if an executive officer or a
Financial Officer of Borrower has been afforded an opportunity to be present, independent accountants
(subject to such accountants’ customary policies and procedures), all at such reasonable times during
normal business hours and as often as reasonably requested. Notwithstanding anything to the contrary in
this Section 5.6, (i) none of Holdings, Borrower nor any Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any document, information or
other matter that (a) in respect of which disclosure to Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any bona fide binding agreement or (b) is
subject to attorney-client or similar privilege or constitutes attorney work product; provided that each of
Holdings and Borrower will, and will cause each of its Subsidiaries to, make available redacted versions of
requested documents or, if unable to do so consistent with the preservation of such privilege, shall endeavor
in good faith otherwise to disclose information responsive to the requests of Administrative Agent, any
Lender or any of their respective related parties, in a manner that will protect such privilege, (ii) no such
inspection of any Real Estate Asset (or any portion thereof) shall be permitted if the same would, or could
reasonably be expected to, materially interfere with the use and/or operation of such Real Estate Asset and
unless a Credit Party or its representatives is given the opportunity to be present and (iii) Administrative
Agent shall not have the right to perform any Phase I Environmental Site Assessment or any invasive
analysis or sampling of any environmental medium, including any Phase II Environmental Site
Investigation or Assessment, without the written authorization of Borrower absent an Event of Default.

         5.7.     Lender Calls. The Credit Parties (including the Financial Officers and one or more other
senior members of management), their advisors and/or their counsel, as applicable, shall, at reasonable
times to be mutually and reasonably agreed from time to time (and no less frequently, to the extent so
requested, than weekly in the case of clause (a) below or bi-weekly in the case of clause (b) below, in each
case, solely to the extent requested by Administrative Agent) by Borrower and Administrative Agent, host
the following telephonic conference calls with Administrative Agent, the Lenders, their advisors and/or
their counsel, as applicable,

          (a)     promptly following the delivery of each Variance Report, a call to discuss the contents of
such Variance Report and contemplated material filings, the Approved Budget and budget-related
initiatives, recent performance, cash and liquidity management, operational activities, current business and
market conditions and material performance changes, which call shall only be held for Lenders who do


#4839-9577-1324
                                                     -70-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 191 of 248



wish to receive Non-Public Information and have agreed to be subject to a non-disclosure agreement and
cleansing mechanism to be mutually agreed among Borrower and such Lenders; and

        (b)     a call to discuss cash and liquidity management, operational activities, current business and
market conditions and material performance changes, which call be held, and shall not contain, discuss,
disclose or include any Non-Public Information, for Lenders who do not wish to receive Non-Public
Information.

         5.8.     Compliance with Laws. Each of Holdings and Borrower will, and will cause each of its
Subsidiaries to, comply with (i) all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so, individually or in the aggregate, would not
result in a Material Adverse Effect and (ii) the DIP Order in all respects.

         5.9.     Environmental.

         (a)     Environmental Disclosure. Holdings will deliver to Administrative Agent (for distribution
to the Lenders) and Collateral Agent:

                 (i)      as soon as practicable following receipt thereof, copies of all environmental audits,
         investigations, analyses and reports of any kind or character, whether prepared by personnel of
         Holdings or any of its Subsidiaries or by independent consultants, Governmental Authorities or any
         other Persons, with respect to environmental matters at any Facility or with respect to any
         Environmental Claims or Environmental Liabilities, if such environmental matters, Environmental
         Claims or Environmental Liabilities are reasonably expected to result in a Material Adverse Effect;

                  (ii)    promptly upon the occurrence thereof, written notice describing in reasonable
         detail (1) any Release required to be reported to any Governmental Authority under any applicable
         Environmental Laws that is reasonably expected to result in a Material Adverse Effect, (2) any
         remedial action taken by Holdings or any other Person in response to any Hazardous Materials
         Activities the existence of which has a reasonable possibility of resulting in one or more
         Environmental Claims or Environmental Liabilities having, individually or in the aggregate, a
         Material Adverse Effect, (3) any Environmental Claims or Environmental Liabilities that,
         individually or in the aggregate, are reasonably expected to result in a Material Adverse Effect, and
         (4) Holdings or Borrower’s discovery of any occurrence or condition on any real property adjoining
         or in the vicinity of any Real Estate Asset that could cause such Real Estate Asset or any part
         thereof to be subject to any material restrictions on the ownership, occupancy, transferability or use
         thereof under any Environmental Laws;

                  (iii)   as soon as practicable following the sending or receipt thereof by Holdings or any
         of its Subsidiaries, a copy of any material written communications with respect to (1) any
         Environmental Claims or Environmental Liabilities that, individually or in the aggregate, are
         reasonably expected to give rise to a Material Adverse Effect, (2) any Release required to be
         reported to any Governmental Authority that is reasonably expected to result in a Material Adverse
         Effect, and (3) any request for information from any Governmental Authority that suggests such
         Governmental Authority is investigating whether Holdings or any of its Subsidiaries may be
         potentially responsible for any Hazardous Materials Activity if such investigation is reasonably
         expected to give rise to a Material Adverse Effect; and

                 (iv)    with reasonable promptness, such other documents and information as from time
         to time may be reasonably requested by Administrative Agent or Collateral Agent in relation to any
         matters disclosed pursuant to this Section 5.9(a).

#4839-9577-1324
                                                     -71-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 192 of 248



        (b)      Hazardous Materials, Etc. Each Credit Party shall promptly take, and shall cause each of
its Subsidiaries promptly to take, any and all commercially reasonable actions to (i) cure any violation of
applicable Environmental Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii) make an appropriate response
to any Environmental Claim or Environmental Liabilities against such Credit Party or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure to do so could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

         5.10. Subsidiaries. If any Subsidiary other than any Excluded Subsidiary is formed or acquired,
or if any Excluded Subsidiary ceases to be an Excluded Subsidiary, after the Closing Date, then Holdings
and Borrower shall, within fifteen (15) Business Days after the date such Subsidiary (other than any
Excluded Subsidiary) is formed or acquired or ceases to be an Excluded Subsidiary, notify Administrative
Agent and the Lenders thereof and promptly (i) cause such Subsidiary to become a Guarantor hereunder
and a Grantor under the Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement and (ii) obtain all consents and approvals required to
be obtained by it in connection with the execution and delivery of the Collateral Documents and the
performance of its obligations thereunder and the granting by it of the Liens thereunder. With respect to
each such Subsidiary required to become a Guarantor pursuant to this Section 5.10, Borrower shall promptly
send to Administrative Agent written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary, and (ii) all of the data required to be set forth in Schedule 4.2 with respect
to all Subsidiaries of Borrower; and such written notice shall be deemed to supplement Schedule 4.2 for all
purposes hereof. In the event that any Person becomes an Excluded Subsidiary, and the ownership interests
of such Excluded Subsidiary are owned by Borrower or by any other Credit Party, Borrower shall, or shall
cause such other Credit Party to, take all of the actions necessary to grant a Lien in favor of Collateral
Agent, for the benefit of the Secured Parties, in 100% of such ownership interests.

         5.11. Final Loan Escrow Account Control Agreement. Prior to any funding of the Final Loan
on the Final Loan Availability Date, Borrower shall enter into the Final Loan Escrow Account Control
Agreement in form and substance reasonably satisfactory to Administrative Agent; provided that the Final
Loan Escrow Account Control Agreement shall only permit Collateral Agent to take control of the Final
Loan Escrow Account after written notice by Collateral Agent of the occurrence and continuance of an
Event of Default or a Toggle Event delivered to the Final Loan Escrow Account Depository; provided,
further, that Collateral Agent shall only exercise control over the Final Loan Escrow Account during the
continuance of an Event of Default or Toggle Event, and any such exercise shall be subject to the Remedies
Notice Requirement.

        5.12. Further Assurances. Each Credit Party will execute any and all further documents,
financing statements, agreements and instruments, and take all such further actions, which may be required
under any applicable law, or which Administrative Agent may reasonably request, to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially all of the assets of the Credit
Parties and all of the outstanding Equity Interests of each Guarantor Subsidiary (subject to limitations
contained in Section 5.10 and in the Credit Documents), all at the expense of the Credit Parties. Holdings
and Borrower also agree to provide to Administrative Agent from time to time upon reasonable request,
evidence reasonably satisfactory to Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Collateral Documents; provided, that no Mortgages shall be required
by Administrative Agent or Collateral Agent in connection with the foregoing.

       5.13. Milestones. The Credit Parties shall achieve the following milestones unless waived or
extended with the prior written consent of Administrative Agent (collectively, the “Milestones”):



#4839-9577-1324
                                                     -72-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 193 of 248



        (a)    on the Petition Date, the Credit Parties shall have filed a motion with the Bankruptcy Court
seeking approval of the Term Facility;

        (b)    no later than 14 Business Days following the Petition Date, the Credit Parties shall have
filed a motion with the Bankruptcy Court to retain Brokers (as defined in the RSA) satisfactory to
Administrative Agent;

         (c)      no later than June 5, 2020, the Bankruptcy Court shall have entered the DIP Order;

         (d)      no later than June 15, 2020, the Credit Parties shall have delivered to Administrative Agent
(for distribution to the Lenders in accordance with Section 5.1(q)) a Lease Optimization Plan (as defined
in the RSA) and an Owned Real Estate Optimization Plan (as defined in the RSA), each in form and
substance satisfactory to Administrative Agent;

         (e)      no later than June 15, 2020, the Credit Parties shall have delivered to Administrative Agent
(for distribution to the Lenders) proposed processes and parameters related to the proposed business plan
(the “Business Plan”) including those related to vendor agreements, lessor agreements, and go-forward
self-funding capability (the “Business Plan Parameters”);
         (f)    no later than June 20, 2020, the Credit Parties and Administrative Agent shall have agreed
upon satisfactory Business Plan Parameters;

         (g)      no later than July 8, 2020, the Credit Parties shall have delivered the Business Plan
(consistent with the agreed upon satisfactory Business Plan Parameters) to Administrative Agent (for
distribution to the Lenders in accordance with Section 5.1(q));
         (h)    no later than July 14, 2020, the Credit Parties and Administrative Agent shall have agreed
upon a satisfactory Business Plan;

        (i)     no later than 90 days after the Petition Date, the Credit Parties will (unless otherwise
provided for in the RSA) have filed either (A) a motion seeking approval of a disclosure statement with
respect to an Acceptable Plan with the Bankruptcy Court or (B) a motion seeking approval of bidding
procedures and a sale in form and substance satisfactory to Administrative Agent with the Bankruptcy
Court;

        (j)     no later than 130 days after the Petition Date, the Bankruptcy Court shall have entered an
order in form and substance satisfactory to Administrative Agent either approving (A) a satisfactory
disclosure statement or (B) satisfactory bidding procedures;

       (k)     no later than 160 days after the Petition Date, the Bankruptcy Court shall have entered one
or more orders in form and substance satisfactory to Administrative Agent either (A) confirming an
Acceptable Plan or (B) approving a satisfactory sale or sales; and

       (l)     no later than November 16, 2020, the Plan Effective Date (as defined in the RSA) shall
have occurred.

        5.14. Toggle Event. Upon the occurrence of a Toggle Event, the Credit Parties shall immediately
cease pursuing a Plan of Reorganization and instead pursue the consummation of a sale of all or
substantially all of the assets of the Credit Parties pursuant to section 363 of the Bankruptcy Code and shall
immediately seek approval of any relief required from the Bankruptcy Court in order to undertake such sale
on an expedited basis.


#4839-9577-1324
                                                    -73-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 194 of 248



         5.15.    Certain Bankruptcy Matters. The Credit Parties shall:

         (a)    cause all proposed (i) First and Second Day Orders, (ii) orders related to or affecting the
Loans, the Commitments, the other Obligations, the Prepetition Term Loan Obligations, the Prepetition
Senior Secured Notes Obligations, any other financing, any sale or other disposition of Collateral outside
the ordinary course, cash management, adequate protection, any Plan of Reorganization and/or any
disclosure statement related thereto, (iii) orders concerning the financial condition of Holdings or any of its
Subsidiaries or other Indebtedness of the Credit Parties or seeking relief under section 363, 365, 1113 or
1114 of the Bankruptcy Code or section 9019 of the Federal Rules of Bankruptcy Procedure, and (iv) orders
establishing procedures for administration of the Chapter 11 Cases or approving significant transactions
submitted to the Bankruptcy Court, in each case, proposed by the Credit Parties to be in accordance with
and permitted by the terms of this Agreement and satisfactory to Administrative Agent;

       (b)     comply in all material respects with each order entered by the Bankruptcy Court in
connection with the Chapter 11 Cases;

        (c)    comply in a timely manner with their obligations and responsibilities as debtors in
possession under the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Cash Collateral
Order, the DIP Order and any other order of the Bankruptcy Court; and

         (d)    except as otherwise permitted by an Acceptable Plan or this Agreement, provide prior
written notice as soon as reasonably practicable to Administrative Agent prior to any assumption or
rejection of any Credit Party’s or any Subsidiary’s material contracts or material non-residential real
property leases pursuant to Section 365 of the Bankruptcy Code.

        5.16. No Discharge. Unless in accordance with an Acceptable Plan, each of the Credit Parties
agrees that prior to payment in full in cash of the Obligations and termination of the Commitments in
accordance herewith, (a) its obligations under the Credit Documents shall not be discharged by the entry of
an order confirming a Plan of Reorganization (and each of the Credit Parties, pursuant to Section 1141(d)(4)
of the Bankruptcy Code, hereby waives any such discharge) and (b) the superiority claims granted to Agents
and the Lenders pursuant to the DIP Order and the Liens granted to Agents and the Lenders pursuant to the
DIP Order shall not be affected in any manner by the entry of an order confirming a Plan of Reorganization.

         5.17.    Liens. Subject to the provisions of Section 4.6:

         (a)      Each of the Credit Parties hereby acknowledges, agrees, confirms and covenants that upon
the entry of, and subject to the provisions of, the DIP Order and subject to the Carve Out, the Obligations
shall at all times be secured by a valid, binding, continuing, enforceable perfected Superpriority security
interest in the Collateral.

        (b)      In accordance with the DIP Order, all of the Liens described in the DIP Order shall be
effective and automatically perfected upon entry of the DIP Order, without the necessity of the execution,
recordation of filings by the Credit Parties of security agreements, control agreements, pledge agreements,
financing statements or other similar documents, or the possession or control by any Agent of, or over, any
Collateral.

         (c)     Each Credit Party hereby acknowledges, agrees, confirms and covenants that pursuant to
the DIP Order, the Liens in favor of Collateral Agent on behalf of and for the benefit of the Secured Parties
in all of the Collateral, now existing or hereafter acquired, shall be created and perfected without the
recordation or filing in any land records or filing offices of any mortgage, assignment or similar instrument.



#4839-9577-1324
                                                     -74-
        Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 195 of 248



         SECTION 6. NEGATIVE COVENANTS

         Each Credit Party covenants and agrees that, so long as any Commitment is in effect and until
payment in full in cash of all Obligations (other than unasserted contingent obligations), such Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all covenants in this Section 6.

        6.1.   Indebtedness. No Credit Party will, nor will it permit any Subsidiary to, create, incur,
assume or guarantee, or otherwise be liable in respect of any Indebtedness, except, in each case permitted
under the Approved Budget (subject to Permitted Variances):

         (a)      the Obligations;

         (b)      the Carve Out;

         (c)      Prepetition Indebtedness;

          (d)     Indebtedness of Holdings or Borrower to any Subsidiary and of any Subsidiary to
Holdings, Borrower or any other Subsidiary, in each case existing and as in effect on and as of the Petition
Date; provided that any such Indebtedness owing by any Subsidiary that is not a Credit Party to any Credit
Party shall be incurred in compliance with Section 6.6; provided, further, that (i) all such Indebtedness
(other than non-funded intercompany Indebtedness evidencing intercompany balances among the Credit
Parties) owing by a non-Credit Party to a Credit Party shall be evidenced by an intercompany note that is
in form and substance reasonably acceptable to Administrative Agent and shall be subject to Superpriority
Liens in accordance with, and pursuant to, the Collateral Documents, (ii) all such Indebtedness owed by a
Credit Party to a non-Credit Party shall be unsecured and subordinated in right of payment to the payment
in full in cash of the Obligations in a manner satisfactory to Administrative Agent, (iii) any payment by any
such Subsidiary that is a Guarantor Subsidiary under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to Borrower or to any of the
other Subsidiaries for whose benefit such payment is made and (iv) in the case of any such Indebtedness
owed by a Credit Party to an Excluded Subsidiary, such Indebtedness shall be unsecured, non-cash pay,
non-amortizing, and without covenants or defaults other than nonpayment at maturity;

        (e)     guarantees by Holdings or any of its Subsidiaries of Indebtedness of (i) so long as such
Subsidiary also guarantees the Obligations on a pari passu basis, any Credit Party or (ii) any other
Subsidiary, in each case existing and as in effect on and as of the Petition Date; provided that such
guarantees of Indebtedness of Subsidiaries that are not Credit Parties are incurred in compliance with
Section 6.6; provided, further, that no Subsidiary (other than Borrower) may guarantee any Indebtedness
except to the extent such guarantee was existing on and as in effect on and as of the Petition Date and
permitted to be guaranteed under the Prepetition Term Loan Credit Agreement;

         (f)      Permitted Indebtedness;

         (g)     Indebtedness of Holdings or any of its Subsidiaries supported by (i) a letter of credit issued
pursuant to the Prepetition ABL Credit Agreement or (ii) an Expiring Letter of Credit or, to the extent such
Expiring Letter of Credit is cancelled, expired, terminated or otherwise not outstanding, a letter of credit
issued in replacement of such Expiring Letter of Credit (or such replacement letter of credit), in each case
in a principal amount not in excess of the stated amount of such letter of credit or Expiring Letter of Credit
or replacement letter of credit;

         (h)      Indebtedness pursuant to Sale/Leaseback Transactions consummated pursuant to Section
6.10;


#4839-9577-1324
                                                     -75-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 196 of 248



        (i)     unsecured reimbursement obligations in respect of standby letters of credit issued in the
ordinary course of business for the account of Holdings, Borrower, or any other direct or indirect Subsidiary
of Holdings so long as only Borrower and Holdings are obligated to reimburse the issuer thereof in the case
of any drawing;

         (j)      Indebtedness consisting of letters of credit, guarantees or other credit support provided in
respect of trade payables of Borrower or any Subsidiary, in each case issued for the benefit of any bank,
financial institution or other Person that has acquired such trade payables pursuant to “supply chain” or
other similar financing for vendors and suppliers of Borrower or any of its Subsidiaries, so long as (i) other
than in the case of Secured Supply Chain Obligations, such Indebtedness is unsecured, (ii) the terms of such
trade payables shall not have been extended in connection with the Permitted Supply Chain Financing and
(iii) such Indebtedness represents amounts not in excess of those which Borrower or any of its Subsidiaries
would otherwise have been obligated to pay to its vendor or supplier in respect of the applicable trade
payables (“Permitted Supply Chain Financing”), in each case, in the ordinary course of business and not
materially interfering with the conduct of business of Holdings and its Subsidiaries, taken as a whole; and

        (k)       other Indebtedness in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding (other than in respect of any intercompany Indebtedness incurred among Credit Parties
permitted by this Agreement, but including intercompany Indebtedness among Credit Parties and their
Subsidiaries that are not Credit Parties); provided that any funded Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to Administrative Agent; provided, further, that the
aggregate amount of any Indebtedness permitted to be made pursuant to this clause (k) shall be reduced by,
without duplication, the aggregate amount of any investment made pursuant to Section 6.6(l)(ii) (other than
in respect of any intercompany investments made among Credit Parties or their Subsidiaries in reliance on
Section 6.6(l)(ii) in the form of Indebtedness incurred in reliance on this Section 6.1(k) (and which
Indebtedness reduced capacity hereunder)) and the aggregate amount of any Liens incurred pursuant to
Section 6.2(o) (other than in respect of any intercompany Liens incurred among Credit Parties or their
Subsidiaries in reliance on Section 6.2(o) securing Indebtedness incurred in reliance on this Section 6.1(k)
(and which Indebtedness reduced capacity hereunder)).

Notwithstanding the foregoing, no Subsidiary (other than Borrower) may guarantee, or otherwise become
liable (whether direct or indirect) with respect to, any Indebtedness of any other Credit Party or Subsidiary
except to the extent such guarantee was existing on and as in effect on and as of the Petition Date and
permitted to be guaranteed under the Prepetition Term Loan Credit Agreement.

        6.2.     Liens. No Credit Party will, nor will it permit any Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of any thereof, except, in each
case permitted under the Approved Budget (subject to Permitted Variances):

         (a)      Liens in favor of Collateral Agent to secure the Obligations;

         (b)      the Carve Out;

       (c)      Liens granted as adequate protection on account of certain Prepetition Indebtedness
pursuant to the DIP Order;

         (d)      Permitted Encumbrances;

        (e)      (i) Liens existing and as in effect on and as of the Petition Date securing the Indebtedness
of the Credit Parties under (1) the Prepetition ABL Credit Agreement, (2) the Prepetition Term Loan Credit

#4839-9577-1324
                                                     -76-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 197 of 248



Agreement, (3) the Prepetition Senior Secured Notes and (4) Borrower’s 8.625% second lien secured notes
due March 2025 and (ii) any Lien on any property or asset of Holdings or any Subsidiary existing and as in
effect on and as of the Petition Date and set forth on Schedule 6.2; provided that, in each case, (i) such Lien
shall not apply to any other property or asset of Holdings or any Subsidiary and (ii) such Lien shall secure
only those obligations which it secured on and as of the Petition Date;

          (f)      Cash Collateral and other deposits securing (i) obligations arising after the Petition Date
required or imposed by the Bankruptcy Code or pursuant to the Cash Collateral Order or the DIP Order or
(ii) letters of credit described in Section 6.1(g)(ii);

        (g)      Liens in respect of leases, subleases, licenses and any other occupancy rights or agreements
granted to other Persons (i) with respect to any asset that is not a Real Estate Asset, in the ordinary course
of business and not materially interfering with the conduct of business of Holdings and its Subsidiaries,
taken as a whole; provided that the foregoing shall apply solely to renewals of leases, subleases, licenses
and any other occupancy rights or agreements and, for the avoidance of doubt, shall not apply to any of the
foregoing entered into after the Petition Date or (ii) subject to Section 5.4, with respect to any Real Estate
Asset no longer deemed by Holdings or any applicable Subsidiary to be useful in the conduct of the business
of Holdings and its Subsidiaries, taken as a whole, and reasonably satisfactory to Administrative Agent;

        (h)     with respect to any Consignment Inventory, Liens arising out of conditional sale, title
retention, consignment (including “sale or return” arrangements) or similar arrangements for the sale of
such Consignment Inventory entered into by Borrower or any of its Subsidiaries in the ordinary course of
business, provided that the aggregate amount of such goods shall not exceed $100,000,000 at any one time;

      (i)      Liens in favor of customs and revenue authorities arising as a matter of law securing
payment of customs duties in connection with the importation of goods;

        (j)     to the extent constituting a Lien, the sale or discount, in the ordinary course of business, of
accounts receivable in connection with the compromise or collection thereof and not in connection with
any financing or factoring arrangement;

        (k)     Liens on insurance policies and the proceeds thereof and unearned premiums securing the
financing of premiums with respect thereto as provided under clause (b) of the definition of “Permitted
Indebtedness”;

      (l)     to the extent constituting a Lien, sales or assignments of any right to receive rental
payments permitted under Section 6.7;

        (m)      Liens on property subject to Sale/Leaseback Transactions permitted by Section 6.10 and
general intangibles related thereto;

        (n)     to the extent incurred in the ordinary course of business, Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s obligations in respect of
bankers’ acceptances or trade letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods; and

         (o)      other Liens securing obligations in an aggregate amount not to exceed $5,000,000
outstanding at any time (other than in respect of any intercompany Liens incurred by Subsidiaries that are
not Credit Parties in favor of Credit Parties, but including Liens incurred by Credit Parties in favor of
Subsidiaries that are not Credit Parties; provided that any Lien securing any funded Indebtedness (including
to the extent incurred under Section 6.1(k)) shall be subordinated to the Obligations in a manner reasonably


#4839-9577-1324
                                                     -77-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 198 of 248



satisfactory to Administrative Agent; provided, further, that the aggregate amount of any Liens permitted
to be incurred pursuant to this clause (o) shall be reduced, without limitation, by the aggregate amount of
any investment made pursuant to Section 6.6(l)(ii) (other than in respect of any intercompany investments
made among Credit Parties or their Subsidiaries in reliance on Section 6.6(l)(ii) secured by Liens incurred
in reliance on this Section 6.2(o) (and which Lien reduced capacity hereunder)) and the aggregate amount
of any Indebtedness incurred pursuant to Section 6.1(k) (other than in respect of any intercompany
Indebtedness incurred among Credit Parties or their Subsidiaries in reliance on Section 6.1(k) secured by a
Lien incurred in reliance on this Section 6.2(o) (and which Lien reduced capacity hereunder)).

         6.3.     Restrictive Agreements. No Credit Party will, nor will it permit any Subsidiary to, directly
or indirectly, enter into, incur or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (1) the ability of Holdings or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets to secure the Obligations (or any Indebtedness incurred to
refinance or replace the Obligations) or (2) the ability of any Credit Party (other than Holdings) to pay
dividends or other distributions with respect to its Equity Interests or the ability of any Credit Party to make
or repay loans or advances to a Credit Party or to guarantee the Obligations (or any Indebtedness incurred
to refinance or replace any of the Obligations); provided that (a) the foregoing shall not apply to any
prohibitions, restrictions or conditions imposed (i) by law, rule, regulation or judicial order or any order of
the Bankruptcy Court in the Chapter 11 Cases, or required by any regulatory authority having jurisdiction
over Holdings or any Subsidiary or any of their respective businesses, (ii) by any Credit Document or any
related documents or agreements or (iii) the Prepetition Indebtedness, (b) the foregoing shall not apply to
any prohibitions, restrictions or conditions existing and as in effect on and as of the Petition Date and
identified on Schedule 6.3, (c) the foregoing shall not apply to prohibitions, restrictions or conditions
contained in agreements relating to the direct or indirect disposition of Equity Interests of any Person,
property or assets, imposing restrictions with respect to such Person, Equity Interests, property or assets
pending the closing of such disposition, (d) [reserved], (e) the foregoing shall not apply to restrictions on
cash or other deposits or net worth imposed by customers under contracts entered into in the ordinary course
of business, (f) clause (1) of the foregoing shall not apply to the restrictions set forth in the Synchrony
Agreement with respect to pledging a security interest in any interest of a Credit Party in any “Bank
Property” (as defined in the Synchrony Agreement) and (g) clause (1) of the foregoing shall not apply to,
in each case to the extent in the ordinary course of business, (i) the foregoing clause (1) shall not apply to
customary provisions in leases and other contracts or agreements restricting the transfer, assignment, pledge
or mortgage thereof, or the subletting, assignment or transfer of any property or asset subject thereto, so
long as such restrictions relate to the assets subject thereto, (ii) any reciprocal easement agreements
containing customary provisions restricting dispositions of real property interests, and (iii) Capital Lease
Obligations, tax retention and other synthetic lease obligations and purchase money obligations that impose
restrictions with respect to the property or assets so acquired, in each case, existing and as in effect on and
as of the Petition Date and solely to the extent not excused, overridden or rendered ineffective by operation
of the Bankruptcy Code, the DIP Order, any other order entered by the Bankruptcy Court or applicable non-
bankruptcy law.

       6.4.     Restricted Payments. No Credit Party will, nor will it permit any Subsidiary to, declare
or make, directly or indirectly, any Restricted Payment, except, in each case permitted under the Approved
Budget (subject to Permitted Variances), if applicable:

        (a)      any wholly-owned Subsidiary may distribute any cash, property or assets to Holdings,
Borrower or any other Subsidiary that is its direct or indirect parent; provided that the Property Companies
may not distribute real property, fixtures or equipment owned or leased by such Property Companies to the
extent constituting Collateral;



#4839-9577-1324
                                                     -78-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 199 of 248



      (b)     to the extent constituting Restricted Payments, the Subsidiaries may enter into and
consummate transactions permitted by Section 6.8; and

        (c)      repurchases of Equity Interests of Holdings deemed to occur on the exercise of stock
options or warrants or similar rights if such Equity Interests represent the delivery of a portion of the Equity
Interests subject to such options or warrants or similar rights in satisfaction of the exercise price of such
stock options, warrants or similar rights (and do not involve cash consideration).

         6.5.     Approved Budget.

         (a)       No Credit Party will permit, as of any Variance Report Date and for the applicable Variance
Reporting Period tested on such Variance Report Date, (i) the Actual Disbursements of the Credit Parties
to exceed 112.5% of the Budgeted Disbursements for such period set forth in the Approved Budget, (ii) the
Actual Receipts to be less than 85% of the Budgeted Receipts for such period set forth in the Approved
Budget or (iii) the Actual Disbursements to merchandise vendors (domestic and foreign) to exceed more
than 110% of the Budgeted Disbursements for such period set forth in the Approved Budget; provided that
Administrative Agent hereby agrees to modify the levels set forth in clauses (i) and (iii) of this Section
6.5(a) in a manner to be mutually and reasonably agreed (but in any event in an amount not to exceed 2.5%
for each such clause) in the event that the Credit Parties open store locations on dates earlier than the dates
set forth in the initial Approved Budget.

         (b)    No Credit Party will, nor will it permit any Subsidiary to, except as otherwise provided
herein or approved by Administrative Agent, directly or indirectly (i) use any cash or the proceeds of any
Loans in a manner or for a purpose other than those consistent with this Agreement, the DIP Order and the
Approved Budget (subject to Permitted Variances) or (ii) make any payment (as adequate protection or
otherwise), or application for authority to pay, on account of any claim or Indebtedness arising prior to the
Petition Date other than payments consistent with the Approved Budget (subject to Permitted Variances),
the DIP Order, the Cash Collateral Order and otherwise to the extent approved by the Bankruptcy Court.

        6.6.     Investments, Loans, Advances, Guarantees and Acquisitions. No Credit Party will, nor
will they permit any Subsidiary to, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities (including any option, warrant or other right to acquire any of the foregoing)
of, make or hold any loans or advances to, guarantee any obligations of, or make or hold any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit (each referred to for purposes of
this Section 6.6 as an “investment”), except, in each case to the extent permitted under the Approved
Budget (subject to Permitted Variances), if applicable:

         (a)      Permitted Investments;

         (b)      investments existing and in effect on and as of the Petition Date set forth on Schedule 6.6;

        (c)      investments by Holdings and its Subsidiaries in Equity Interests in their respective
Subsidiaries as of the Petition Date;

         (d)       loans or advances made by Holdings to any Subsidiary and made by any Subsidiary to
Holdings or any other Subsidiary; provided, further that (i) all such loans or advances owed by a non-Credit
Party to a Credit Party shall be evidenced by an intercompany note that is in form and substance reasonably
satisfactory to Administrative Agent and subject to a perfected Superpriority security interest in the
Collateral, (ii) all such loans or advances owing by a Credit Party to a non-Credit Party shall be unsecured

#4839-9577-1324
                                                     -79-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 200 of 248



and subordinated in right of payment to the payment in full in cash of the Obligations, (iii) any payment by
any such Subsidiary that is a Guarantor Subsidiary under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any loans or advances owed by such Subsidiary to Borrower or to any
of its Subsidiaries for whose benefit such payment is made and (iv) after the Closing Date, a Credit Party
shall not be permitted to make a loan or advance to a non-Credit Party (except as permitted pursuant to
Section 6.6(k) or (l));

         (e)      guarantees, subject to the limitations of Section 6.1 in the case of Indebtedness;

         (f)     investments received in connection with the bankruptcy or reorganization of, or settlement
or satisfaction or partial satisfaction of delinquent accounts and disputes with, customers, suppliers and
other account debtors, in each case in the ordinary course of business, or upon the foreclosure with respect
to any such secured investment;

         (g)      extensions of trade credit in the ordinary course of business;

        (h)     investments under Swap Agreements entered into in the ordinary course and not for
speculative purposes, or entered into in connection with an issuance of Indebtedness or preferred Equity
Interests convertible into, or by reference to, Equity Interests of Holdings or any Subsidiary (or any
mandatorily convertible units of Equity Interests and Indebtedness);

         (i)     investments in the ordinary course of business consisting of UCC Article 3 endorsements
for collection or deposit and Article 4 customary trade arrangements with customers;

       (j)     to the extent constituting investments, Restricted Payments permitted by Section 6.4 or any
purchase, repurchase or other acquisition of Indebtedness permitted by Section 6.14;

        (k)      investments made in any Permitted Supply Chain Financing (as existing and as in effect on
and as of the Petition Date);

         (l)     other investments in an aggregate amount not to exceed (i) solely to the extent set forth in
the Approved Budget, $1,000,000 per Fiscal Month plus (ii) $5,000,000 in the aggregate at any time
outstanding, determined as of the date of such investment (other than any intercompany investments among
Credit Parties permitted by this Agreement, but including intercompany investments among Credit Parties
and their Subsidiaries that are not Credit Parties); provided, that the aggregate amount of any investment
permitted to be made pursuant this clause (l)(ii) shall be reduced, without duplication, by the aggregate
amount of any Indebtedness incurred pursuant to Section 6.1(k) (other than in respect of any intercompany
Indebtedness incurred among Credit Parties or their Subsidiaries in reliance on Section 6.1(k) in the form
of intercompany investments made in reliance on this Section 6.6(l)(ii) (and which investment reduced
capacity hereunder)) and the aggregate amount of any Liens incurred pursuant to Section 6.2(o) (other than
in respect of any intercompany Liens incurred among Credit Parties or their Subsidiaries in reliance on
Section 6.2(o) securing intercompany investments made in reliance on this Section 6.6(l)(ii) (and which
investment reduced capacity hereunder)).

For purposes of this Section 6.6, the amount of any investment made or outstanding at any time shall be the
original cost of such investment, reduced (at Borrower’s option) by any dividend, distribution, return of
capital or principal repayment or received in respect of such investment.

        6.7.    Asset Sales. No Credit Party will, nor will it permit any Subsidiary to, sell, transfer, lease
or otherwise dispose of any asset, including by way of a Sale/Leaseback Transaction, voluntary lease
termination or sale, lease modification, assignment or securitization of a right to receive rental payments


#4839-9577-1324
                                                     -80-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 201 of 248



and including any Equity Interest owned by it, nor will any Credit Party permit any Subsidiary to issue any
additional Equity Interest in such Subsidiary (other than directors’ qualifying shares or to the extent required
by applicable law) (each referred to for purposes of this section as a “disposition”), except:

        (a)     sales of inventory, used or surplus equipment and Permitted Investments, in each case in
the ordinary course of business;

        (b)       disposals of inventory pursuant to promotional or similar activities in the ordinary course
of business;

        (c)      dispositions in the ordinary course of business of property no longer used or useful in the
conduct of the business of Holdings and its Subsidiaries (other than real estate and fixtures constituting
Collateral or required to become Collateral hereunder);

        (d)     dispositions by Holdings or any of its Subsidiaries to any Credit Party in the ordinary
course of business or as otherwise permitted under the Credit Documents; provided that that the Property
Companies may not sell, transfer, assign or distribute real property, fixtures or equipment owned or leased
by such Property Companies to Borrower, Holdings or, unless Administrative Agent agrees otherwise, any
other Subsidiary of Holdings, to the extent such property constitutes Collateral;

         (e)     the sale or discount (with or without recourse, and on customary or commercially
reasonable terms) in the ordinary course of business of accounts receivable or notes receivable arising in
the ordinary course of business, or the conversion or exchange of accounts receivable for notes receivable
in the ordinary course of business;

         (f)     the lapse or abandonment or other disposition of non-material patents, trademarks or other
intellectual property that are, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the conduct of the business of Holdings and the other Subsidiaries taken as a whole;

         (g)     any disposition arising from condemnation or similar action with respect to any property
to the extent such condemnation does not result in a Material Adverse Effect;

         (h)     leases, subleases, lease, modifications, licenses or sublicenses (including the provision of
software under an open source license, but excluding any of the foregoing with respect to material real
estate assets (as approved in writing by Administrative Agent following consultation with Borrower)), (A)
in the ordinary course of business and which do not materially interfere with the business of Holdings and
the Subsidiaries, taken as a whole, or (B) subject to Section 5.4, in connection with the discontinuance of
the operations of any Facility (excluding, for the avoidance of doubt, any material real estate asset (as
approved in writing by Administrative Agent following consultation with Borrower)) no longer deemed by
Holdings or the applicable Subsidiary to be useful in the conduct of the business of Holdings and its
Subsidiaries, taken as a whole;

         (i)      the unwinding of Swap Agreements;

        (j)     dispositions of accounts receivable in connection with the collection or compromise thereof
and not in connection with any financing or factoring arrangement;

        (k)     (i) any dividend or other Restricted Payment permitted pursuant to Section 6.4 (other than
clause (b) thereof), (ii) any investment permitted pursuant to Section 6.6 and (iii) any Lien permitted by
Section 6.2;



#4839-9577-1324
                                                     -81-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 202 of 248



         (l)      other dispositions in an aggregate amount not to exceed $5,000,000;

      (m)     prior to the repayment in full of the Obligations under and as defined in the Prepetition
ABL Credit Agreement, dispositions solely of ABL Priority Collateral;

         (n)     other sales, transfers or dispositions pursuant to an order of the Bankruptcy Court, which
sales, transfers and dispositions are consistent with the Approved Budget (subject to Permitted Variances);

         (o)    sales or sale leasebacks of distribution centers in accordance with the RSA and with the
prior written consent of Administrative Agent; provided that the Net Asset Sale Proceeds of such sales or
sale leasebacks shall be deposited in the Final Loan Escrow Account for withdrawal and application in
accordance with Section 2.6 and 6.5 (and not, for the avoidance, in connection with any liquidation) and

         (p)     in connection with the sale of any ABL Priority Collateral, any sales of related or co-located
fixtures or equipment.

provided that, subject to orders entered by the Bankruptcy Court, (A) all sales, transfers, leases and other
dispositions permitted hereby shall be made for fair market value, (B) except for fixtures permitted to be
disposed of pursuant to Section 6.7(l), (n) or (p), no disposition of real property, fixtures or equipment
owned or leased (including ground leases) shall be made without the prior written consent of Administrative
Agent, (C) for the avoidance of doubt, references in this Section 6.7 to actions taken in the “ordinary course
of business” shall not include any liquidation, store closing or going-out-of-business disposition, sale,
transfer or license, (D) any Asset Sale permitted by this Section 6.7 (other than dispositions made pursuant
to Section 6.7(l), (m) or (o)) shall be applied to prepay the Loans pursuant to Section 2.14(a) and (E) no
sale, transfer or license of any Intellectual Property shall be made that would result in (i) any material
Intellectual Property, including but not limited to the JCPenney name or any trademark, trade name or brand
name needed for or used in the disposition of any inventory, being owned by an unrelated third party or
otherwise no longer constituting Collateral or (ii) would materially prevent, delay, hinder or increase the
cost of Collateral Agent’s exercise of its rights under the license to Intellectual Property granted under
Section 9.5 of the Pledge and Security Agreement (it being understood that this clause (E) is not intended
to prevent the grant of any license or Lien on Intellectual Property so long as all rights necessary to enable
Collateral Agent to exercise its rights in respect of the Collateral are reserved).

         6.8.     Fundamental Changes. No Credit Party will, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Borrower and its Subsidiaries, taken as a whole, or liquidate or dissolve (a
“Fundamental Change”), except that, so long as no approval of the Bankruptcy Court is required (or such
approval is required and shall have been received), if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing (i) any non-Credit Party may merge with or into
or consolidate with any other non-Credit Party to the extent the applicable Equity Interests of the surviving
non-Credit Party remain pledged to Collateral Agent (if such Equity Interests were pledged to Collateral
Agent prior to such Fundamental Change), (ii) any Person may merge with or into or consolidate with
Borrower or any Subsidiary of Borrower in a transaction in which the surviving entity is Borrower or (in
the case of a transaction not involving Borrower) becomes a Subsidiary and (if any party to such merger or
consolidation is or becomes a Credit Party) is a Credit Party; provided that any such merger or consolidation
involving a Person that is not a wholly owned Subsidiary immediately prior to or after giving effect to such
merger or consolidation shall comply with Sections 6.6 and 6.7, as applicable, (iii) any Subsidiary (other
than Borrower or any Property Company) may liquidate or dissolve or change its legal form if Borrower
determines in good faith that such liquidation or dissolution or change in legal form is in the best interests
of Borrower and its subsidiaries and is not materially disadvantageous to the Lenders; provided that, in the

#4839-9577-1324
                                                     -82-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 203 of 248



case of a liquidation or dissolution of a Subsidiary of Borrower that is a Credit Party, the Person into which
such Credit Party is liquidated or dissolved shall be Borrower or a Credit Party; provided, further, that, in
the case of a liquidation or dissolution of a Subsidiary of Borrower that is a non-Credit Party, the applicable
Equity Interests of the surviving Person shall remain pledged to Collateral Agent (to the extent such Equity
Interests were pledged to Collateral Agent prior to such Fundamental Change); (iv) any merger the sole
purpose and effect of which is to reincorporate or reorganize a Person in another jurisdiction in the United
States shall be permitted; provided, further, that, if such Person is a Credit Party, the surviving entity is a
Credit Party (and, if not a Credit Party before such merger, shall assume all obligations of such Credit Party
under the Credit Documents in a manner reasonably satisfactory to Administrative Agent), and (v) a merger,
dissolution, liquidation, consolidation, sale, transfer or other disposition (other than by or of any Property
Company) the purpose and effect of which is to effect a transaction permitted pursuant to Section 6.7.
Notwithstanding anything in this Section 6.8 to the contrary, no Property Company shall be permitted to (i)
merge into or consolidate with any other Person (other than the other Property Company), or permit any
other Person (other than the other Property Company) to merge into or consolidate with it, (ii) sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of transactions) all or substantially all of its
assets or (iii) liquidate or dissolve.

         6.9.    Disposal of Subsidiary Interests. Except for any sale of all of its interests in the Equity
Interests of any of its Subsidiaries in compliance with the provisions of Section 6.7, no Credit Party shall,
nor shall it permit any of its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Equity Interests of any of its Subsidiaries, except to qualify directors if required
by applicable law; or (b) permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its Subsidiaries, except to another Credit
Party (subject to the restrictions on such disposition otherwise imposed hereunder), or to qualify directors
if required by applicable law.

         6.10. Sale and Leaseback Transactions. No Credit Party will, nor will it permit any Subsidiary
to, enter into any arrangement, directly or indirectly, whereby it shall sell or transfer any property (real or
personal) used or useful in its business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (each such transaction, a “Sale/Leaseback Transaction”), except to the
extent permitted by Section 6.7(o).

          6.11. Transactions with Affiliates. No Credit Party will, nor will it permit any Subsidiary to,
sell, lease, license or otherwise transfer any assets to, or purchase, lease, license or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its Affiliates, except, in each case
consistent with the Approved Budget (subject to Permitted Variances) (if applicable), (a) transactions that
are at prices and on terms and conditions not less favorable in any material respect to the applicable Credit
Party than could be obtained on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Credit Parties not involving any other Affiliate, (c) transactions between or among
Subsidiaries that are not Credit Parties not involving any other Affiliates, (d) any Restricted Payment
permitted by Section 6.4, (e) investment transactions with captive insurance companies and retirement plans
in the ordinary course of business, (f) compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Holdings or such Subsidiary entered in the ordinary
course of business, (g) any loans, advances, guarantees and other investments permitted by Section 6.6, (h)
any Indebtedness permitted under Section 6.1, (i) any disposition permitted by Section 6.7 and (j) as
permitted by any cash management order entered by the Bankruptcy Court.

        6.12. Conduct of Business. Holdings will not, and will not permit any of its Subsidiaries to,
engage to any extent material to Holdings and its Subsidiaries (taken as a whole) in any business other than
the businesses of the type conducted by Holdings and its Subsidiaries on the Petition Date and businesses

#4839-9577-1324
                                                      -83-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 204 of 248



reasonably related, ancillary or complementary to the business or businesses of Holdings or any Subsidiary
or any reasonable extension, development or expansion thereof.

         6.13. Permitted Activities of Holdings. Holdings shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the Indebtedness and obligations
under this Agreement and the other Credit Documents and Indebtedness permitted under Sections 6.1; (b)
create or suffer to exist any Lien upon any property or assets now owned or hereafter acquired, leased or
licensed by it other than the Liens created under the Collateral Documents to which it is a party or permitted
pursuant to Section 6.2; (c) engage in any business or activity or own any assets other than (i) holding 100%
of the Equity Interests of Borrower, (ii) performing its obligations and activities incidental thereto under
the Credit Documents and any Indebtedness permitted under Section 6.1 and (iii) making Restricted
Payments and investments to the extent permitted by this Agreement; (d) consolidate with or merge with
or into, or convey, transfer, lease or license all or substantially all its assets to, any Person; (e) sell or
otherwise dispose of any Equity Interests of any of its direct Subsidiaries; (f) create or acquire any direct
Subsidiary or make or own any investment in any Person other than Borrower; or (g) fail to hold itself out
to the public as a legal entity separate and distinct from all other Persons.

         6.14. Certain Payments of Indebtedness. No Credit Party will, nor will it permit any Subsidiary
to, pay or make, directly or indirectly, any voluntary payment or other voluntary distribution (whether in
cash, securities or other property) of or in respect of principal of or interest on (x) any Indebtedness, (y) any
intercompany Indebtedness (other than non-funded intercompany Indebtedness evidencing intercompany
balances among the Credit Parties) owed to a non-Credit Party, or any voluntary payment or other voluntary
distribution (whether in cash, securities or other property), including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancelation or termination of any such
Indebtedness or (z) any Prepetition Indebtedness (other than to the extent contemplated by Section 2.2),
except to the extent provided for in the Cash Collateral Order or the DIP Order.

        6.15. Amendments of Organizational Documents. No Credit Party will, nor will it permit any
Subsidiary to, amend, modify or waive any of its rights under its certificate of incorporation, by-laws,
operating, management or partnership agreement or other Organizational Documents to the extent any such
amendment, modification or waiver would be adverse to the Lenders; provided that immaterial amendments
of an administrative, ministerial or technical nature may be made so long as written notice thereof is
provided to Administrative Agent promptly after giving effect to any such amendment or modification.

         6.16. Net Settlement of Convertible Indebtedness. No Credit Party will, nor will it permit any
Subsidiary to, directly or indirectly, create, incur, assume, issue or permit to exist any Indebtedness or any
security convertible into Equity Interests in Holdings or any Subsidiary that provides for a “net settlement”
(other than a “net settlement” at the sole discretion of the issuer of such Indebtedness or security) in respect
of the Equity Interests that would have been issuable upon the conversion of such Indebtedness or security
on account of the principal of such Indebtedness or security.

         6.17. Chapter 11 Modifications. No Credit Party will, nor will it permit any Subsidiary to,
without the prior written consent of Administrative Agent: (a) make or permit to be made any change,
amendment or modification, to the DIP Order in a manner adverse to the Lenders or Agents or (b) incur,
create, assume or suffer to exist or permit any Claim or Lien against any Credit Party ranking pari passu
with or senior to the claims and Liens of Agents and the other Secured Parties hereunder, except as
permitted under the DIP Order approved by the Bankruptcy Court (including the Carve Out) or as otherwise
agreed in writing by Administrative Agent.

       6.18. Use of Proceeds. No part of the proceeds of the Loans or any Collateral will be used,
whether directly or indirectly, in violation of Section 2.6, Section 4.13 or Section 6.5 or:

#4839-9577-1324
                                                      -84-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 205 of 248



        (a)      in any manner that causes such Loan or the applications of such proceeds to violate the
Regulations of the Board of Governors, including Regulation T, Regulation U and Regulation X, or any
other regulation thereof, or to violate the Securities Exchange Act;

         (b)      for any purpose that is prohibited under the Bankruptcy Code or the DIP Order;

        (c)     to pay principal, interest, premiums, fees or other amounts in respect of Prepetition
Indebtedness, prepetition trade payables or other prepetition claims of any kind or nature, except payments
in accordance with the DIP Order, the First and Second Day Orders, the Approved Budget (subject to
Permitted Variances) and the Acceptable Plan;

         (d)     other than as permitted by the DIP Order, to investigate, commence, prosecute or finance
any adjudication, proceeding or objection with respect to or related to the claims, Liens or security interest
of Agents, the Lenders, the Prepetition Term Loan Secured Parties or the Prepetition Senior Secured Notes
Secured Parties or their respective rights and remedies under this Agreement, the other Credit Documents,
the DIP Order, the Cash Collateral Order, the Prepetition Term Loan Credit Documents or the Prepetition
Senior Secured Notes Documents, as the case may be, including to commence or prosecute or join in any
action against any or all of Agents, the Lenders, the Prepetition Term Loan Secured Parties or the
Prepetition Senior Secured Notes Secured Parties seeking (x) to avoid, subordinate or recharacterize the
Obligations, the Prepetition Term Loan Obligations, the Prepetition Senior Secured Notes Obligations or
any of the Liens securing the Obligations, the Prepetition Term Loan Obligations or the Prepetition Senior
Secured Notes Obligations, (y) any monetary, injunctive or other affirmative relief against any or all of
Agents, the Lenders, the Prepetition Term Loan Secured Parties or the Prepetition Senior Secured Notes
Secured Parties or the Liens and collateral under the Prepetition Term Loan Credit Documents or the
Prepetition Senior Secured Notes Documents, or (z) to prevent or restrict the exercise by any or all of
Agents, the Lenders, the Prepetition Term Loan Secured Parties or the Prepetition Senior Secured Notes
Secured Parties of any of their respective rights or remedies under the Credit Documents, the Prepetition
Term Loan Credit Documents or the Prepetition Senior Secured Notes Documents, as applicable; provided,
however, that nothing in this Agreement shall prohibit Borrower or any other Credit Party from prosecuting
or defending any adversary action, suit, proceeding, application, motion, contested matter or other litigation
for breach of or to otherwise enforce the terms of the Credit Documents, the DIP Order, the Prepetition
Term Loan Credit Documents or the Prepetition Senior Secured Notes Documents; or

        (e)      other than as permitted by the DIP Order and subject to clause (d) above (including the
proviso therein) and Sections 6.19(c) and 6.19(d) below, to finance any adversary action, suit, arbitration,
proceeding, application, motion, contested matter or other litigation of any type adverse to the interests of
any or all of Agents, the Lenders, the Prepetition Term Loan Secured Parties or the Prepetition Senior
Secured Notes Secured Parties or their respective rights and remedies under the Credit Documents, the DIP
Order, the Cash Collateral Order, the Prepetition Term Loan Credit Documents or the Prepetition Senior
Secured Notes Documents, as applicable.

        Nothing herein shall in any way prejudice or prevent Administrative Agent, Collateral Agent or the
Lenders from objecting, for any reason, to any requests, motions or applications made in the Bankruptcy
Court, including any application of interim or final allowances of compensation for services rendered or
reimbursement of expenses incurred under Sections 105(a), 330 or 331 of the Bankruptcy Code, by any
party in interest (and each such order shall preserve Administrative Agent’s, Collateral Agent’s and the
Lenders’ right to review and object to any such requests, motions or applications).

         6.19. Additional Bankruptcy Matters. No Credit Party will, nor will it permit any Subsidiary
to, do any of the following other than as permitted by the DIP Order:


#4839-9577-1324
                                                    -85-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 206 of 248



         (a)      enter into any agreement to return any of its inventory to any of its creditors for application
against any Prepetition Indebtedness, prepetition trade payables or other prepetition claims under Section
546(c) of the Bankruptcy Code or agree that any creditor may take any set-off or recoupment against any
of its Prepetition Indebtedness, prepetition trade payables or other prepetition claims based upon any such
return pursuant to Section 553(b)(1) of the Bankruptcy Code or otherwise;

        (b)     seek, consent to, or permit to exist, without the prior written consent of Administrative
Agent any order granting authority to take any action that is prohibited by the terms of this Agreement, the
DIP Order or the other Credit Documents or refrain from taking any action that is expressly required to be
taken by the terms of this Agreement, the DIP Order or any of the Credit Documents;

        (c)     assert, join, investigate, support or prosecute any claim or cause of action against any of
the Secured Parties (in their capacities as such), unless such claim or cause of action is in connection with
the enforcement of the Credit Documents against any of the Secured Parties; provided that nothing
contained in this clause 6.20(c) shall prohibit the Credit Parties from responding to or complying with
discovery requests made by any party in interest in the Chapter 11 Cases, in whatever form, made in
connection with an investigation against any of the Secured Parties or the payment from proceeds of the
Loans of professional fees related thereto;

         (d)     subject to the terms of the DIP Order and subject to Article VIII, object to, contest, prevent
or interfere with in any material manner the exercise of rights and remedies by Agents, the Lenders or other
Secured Parties with respect to the Collateral following the occurrence of an Event of Default, including,
without limitation, a motion or petition by any Secured Party filed in accordance with the terms set forth in
the DIP Order to lift an applicable stay of proceedings to do the foregoing (provided that any Credit Party
may contest or dispute whether an Event of Default has occurred in accordance with the terms of the DIP
Order);

      (e)      hold any proceeds of the Closing Date Loan in any account other than the Closing Date
Loan Account or hold any proceeds of the Final Loan in any account other than the Final Loan Escrow
Account, in each case pending application thereof in accordance with this Agreement;

        (f)      without the consent of Administrative Agent, move to assume or reject any material lease,
license or other material contract of any Credit Party pursuant to Section 365 of the Bankruptcy Code;

         (g)     except as expressly provided or permitted hereunder (including, without limitation, to the
extent pursuant to any First and Second Day Orders) or as otherwise contemplated in the then Approved
Budget (subject to Permitted Variances), make any payment or distribution to any non-Subsidiary Affiliate
or insider of any debtor outside of the ordinary course of business; or

         (h)      assert any right of subrogation or contribution against any other Credit Party.

         SECTION 7. GUARANTY

         7.1.    Guaranty of the Obligations. Subject to the provisions of Section 7.2 and the DIP Order,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty to Administrative Agent,
for the ratable benefit of the Beneficiaries, the due and punctual payment in full in cash of all Obligations
when the same shall become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), which shall not include
any Excluded Swap Obligations (collectively, the “Guaranteed Obligations”).



#4839-9577-1324
                                                      -86-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 207 of 248



          7.2.    Contribution by Guarantors. All Guarantors desire to allocate among themselves
(collectively, the “Contributing Guarantors”), in a fair and equitable manner, their obligations arising
under this Guaranty. Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate Payments exceeds its
Fair Share as of such date, such Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing Guarantor’s Aggregate
Payments to equal its Fair Share as of such date. “Fair Share” means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (a) the ratio of (i) the Fair Share Contribution
Amount with respect to such Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty in respect of the
Guaranteed Obligations. “Fair Share Contribution Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations hereunder or thereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or before such date by such
Contributing Guarantor in respect of this Guaranty (including in respect of this Section 7.2), minus (2) the
aggregate amount of all payments received on or before such date by such Contributing Guarantor from the
other Contributing Guarantors as contributions under this Section 7.2. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of their obligations as set
forth in this Section 7.2 shall not be construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution agreement set forth in this
Section 7.2.

         7.3.    Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in cash, to Administrative Agent
for the ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is allowed against Borrower
for such interest in the related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

         7.4.     Liability of Guarantors Absolute. Each Guarantor agrees that its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety, in each case other than payment in
full in cash of the Obligations (other than unasserted indemnification, tax gross-up, expense reimbursement
or yield protection obligations). In furtherance of the foregoing and without limiting the generality thereof,
each Guarantor agrees, to the fullest extent permitted by applicable law, as follows:

#4839-9577-1324
                                                     -87-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 208 of 248



         (a)     this Guaranty is a guaranty of payment when due and not of collectability. This Guaranty
is a primary obligation of each Guarantor and not merely a contract of surety;

         (b)      [reserved];

         (c)     the obligations of each Guarantor hereunder are independent of the obligations of Borrower
and the obligations of any other guarantor (including any other Guarantor) of the obligations of Borrower,
and a separate action or actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether or not Borrower is joined
in any such action or actions;

          (d)    payment by any Guarantor of a portion, but not all, of the Guaranteed Obligations shall in
no way limit, affect, modify or abridge any Guarantor’s liability for any portion of the Guaranteed
Obligations which has not been paid. Without limiting the generality of the foregoing, if Administrative
Agent is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to pay a portion of
the Guaranteed Obligations, such judgment shall not be deemed to release such Guarantor from its covenant
to pay the portion of the Guaranteed Obligations that is not the subject of such suit, and such judgment shall
not, except to the extent satisfied by such Guarantor, limit, affect, modify or abridge any other Guarantor’s
liability hereunder in respect of the Guaranteed Obligations;

         (e)     any Beneficiary, upon such terms as it deems appropriate, without notice or demand and
without affecting the validity or enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time, place, manner or terms of payment
of the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or accept or refuse any offer
of performance with respect to, or substitutions for, the Guaranteed Obligations or any agreement relating
thereto and/or subordinate the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold security for the payment hereof
or the Guaranteed Obligations; (iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or any other obligation of any
Person (including any other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply
any security now or hereafter held by or for the benefit of such Beneficiary in respect hereof or the
Guaranteed Obligations and direct the order or manner of sale thereof, or exercise any other right or remedy
that such Beneficiary may have against any such security, in each case as such Beneficiary in its discretion
may determine consistent herewith or any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable, and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against any other Credit Party or
any security for the Guaranteed Obligations; and (vi) exercise any other rights available to it under the
Credit Documents; and

         (f)      this Guaranty and the obligations of Guarantors hereunder shall be valid and enforceable
and shall not be subject to any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full in cash of the Guaranteed Obligations (other than any unasserted
indemnification, tax gross-up, expense reimbursement or yield protection obligations)), including the
occurrence of any of the following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or election not to assert or enforce,
or the stay or enjoining, by order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the Credit Documents, at
law, in equity or otherwise) with respect to the Guaranteed Obligations or any agreement relating thereto,

#4839-9577-1324
                                                     -88-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 209 of 248



or with respect to any other guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of the other Credit Documents or
any agreement or instrument executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms hereof or such Credit
Document or any agreement relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than payments received pursuant
to the Credit Documents or from the proceeds of any Collateral or security for the Guaranteed Obligations
except to the extent such Collateral also serves as collateral for the loans under the Prepetition ABL Credit
Agreement and is subject to a security interest in favor of the Prepetition ABL Lenders with respect to the
ABL Priority Collateral) to the payment of indebtedness other than the Guaranteed Obligations, even
though any Beneficiary might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or termination of the corporate
structure or existence of Holdings or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of frauds, statute of limitations,
accord and satisfaction and usury; and (viii) any other act or thing or omission, or delay to do any other act
or thing, which may or might in any manner or to any extent vary the risk of any Guarantor as an obligor
in respect of the Guaranteed Obligations.

          7.5.    Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of Beneficiaries:
(a) any right to require any Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security held from Borrower, any such
other guarantor or any other Person, (iii) proceed against or have resort to any balance of any Deposit
Account or credit on the books of any Beneficiary in favor of any Credit Party or any other Person, or (iv)
pursue any other remedy in the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Guarantor from any cause other than payment in full in cash of the
Guaranteed Obligations (other than any unasserted indemnification, tax gross-up, expense reimbursement
or yield protection obligations); (c) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or omissions in the administration of
the Guaranteed Obligations, except behavior which amounts to willful misconduct or bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the enforcement hereof, (iii) any
rights to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any requirement that
any Beneficiary protect, secure, perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of dishonor and notices of any action
or inaction, including acceptance hereof, notices of default hereunder or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 7.4 and any right to consent to any thereof; and (g) any defenses or benefits that may
be derived from or afforded by law which limit the liability of or exonerate guarantors or sureties, or which
may conflict with the terms hereof.

#4839-9577-1324
                                                      -89-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 210 of 248



         7.6.    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations (other than any unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) shall have been indefeasibly paid in full in cash and the Commitments shall have
terminated, each Guarantor hereby waives, to the fullest extent permitted by applicable law, any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have against Borrower or any
other Guarantor or any of its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter have against Borrower
with respect to the Guaranteed Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Borrower, and (c) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full in cash (other than any unasserted
indemnification, tax gross-up, expense reimbursement or yield protection obligations) and the
Commitments shall have terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Borrower or against any collateral or security, and any
rights of contribution such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any Beneficiary may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all Guaranteed Obligations shall
not have been finally and indefeasibly paid in full in cash (other than any unasserted indemnification, tax
gross-up, expense reimbursement or yield protection obligations), such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries and credited and applied against the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof.

        7.7.     Subordination of Other Obligations. Any Indebtedness of Borrower or any Guarantor
now or hereafter held by any Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of
payment to the Guaranteed Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent for the benefit
of Beneficiaries and credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under any other provision hereof.

          7.8.    Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain in effect
until all of the Guaranteed Obligations (other than any unasserted indemnification, tax gross-up, expense
reimbursement or yield protection obligations) shall have been paid in full in cash and the Commitments
shall have terminated. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

         7.9.    Authority of Guarantors or Borrower. It is not necessary for any Beneficiary to inquire
into the capacity or powers of any Guarantor or Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.



#4839-9577-1324
                                                      -90-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 211 of 248



         7.10. Financial Condition of Borrower. Any Credit Extension may be made to Borrower or
continued from time to time without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or continuation. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial condition of Borrower and its
ability to perform its obligations under the Credit Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any matter, fact or thing relating
to the business, operations or conditions of Borrower now known or hereafter known by any Beneficiary.

         7.11. Bankruptcy, Etc. In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and remain in full force and effect
or be reinstated, as the case may be, in respect of all or any part of such payment(s) that are rescinded or
recovered directly or indirectly from any Beneficiary as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute Guaranteed Obligations for all
purposes hereunder.

        7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity Interests of any
Guarantor or any of its successors in interest hereunder shall be sold or otherwise disposed of (including by
merger or consolidation) in accordance with the terms and conditions hereof, the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder shall automatically be discharged
and released without any further action by any Beneficiary or any other Person effective as of the time of
such Asset Sale.

         SECTION 8. EVENTS OF DEFAULT

         8.1.     Events of Default. If any one or more of the following conditions or events shall occur:

         (a)     Failure to Make Payments When Due. Failure by any Credit Party to pay (i) when due any
installment of principal of any Loan, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; (ii) when due any interest or premium on any Loan
or any fee hereunder; or (iii) when due any other amount hereunder and such failure continues unremedied
for a period of three (3) Business Days; or

         (b)      Default in Other Agreements. Except as a result of commencement of the Chapter 11 Cases
or entry into this Agreement, unless the payment, acceleration and/or the exercise of remedies with respect
to any such Indebtedness is stayed by the Bankruptcy Court or unless any of the following results from
obligations with respect to which the Bankruptcy Court prohibits or does not permit any Credit Party from
applicable compliance, (i) failure of any Credit Party or any of their respective Subsidiaries to make any
payment (whether of principal or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any applicable grace periods);
or (ii) any event or condition occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (after giving effect to any applicable grace periods) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply to (A) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or assets securing such Indebtedness
or (B) Indebtedness in respect of which the holders thereof have the unconditional right to require the issuer


#4839-9577-1324
                                                     -91-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 212 of 248



thereof to effect a redemption of such Indebtedness prior to the stated maturity of such Indebtedness, solely
as a result of the exercise by such holders of such right; or

        (c)      Breach of Certain Covenants. Failure of any Credit Party to observe or perform or to cause
any of their respective Subsidiaries to observe or perform any covenant, condition or agreement contained
in Section 2.6, Section 5.1, Section 5.2 (with respect to the existence of any Credit Party), Section 5.7,
Section 5.11, Section 5.12, Section 5.13, Section 5.14, Section 5.15, Section 5.16, Section 5.17, Section 6
or in any provision of the DIP Order; or

        (d)      Breach of Representations, Etc. Any representation or warranty made or deemed made by
or on behalf of any Credit Party in or pursuant to any Credit Document or any amendment or modification
thereof or waiver thereunder, or any material representation or warranty in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Credit Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made; or

        (e)       Other Defaults Under Credit Documents. Any Credit Party shall fail to observe or perform
or to cause any of its Subsidiaries to observe or perform any covenant, condition or agreement contained in
any Credit Document (other than those specified in clauses (a) or (c) of this Section 8.1), and such failure
shall continue unremedied for a period of seven (7) Business Days after written notice thereof from
Administrative Agent to Borrower (any such notice to be identified as a “notice of default” and to refer
specifically to this Section 8.1(e)); or

       (f)     Critical Vendors; Prepetition Obligations. Any Credit Party shall enter into, or make any
payment in respect of, any critical vendor agreements or otherwise enter into any agreement to pay, or make
any payment in respect of, any prepetition trade obligations except with the prior written consent of
Administrative Agent; or

        (g)      Judgments and Attachments. Except for any order fixing the amount of any Claim in the
Chapter 11 Cases, one or more judgments for the payment of money in an aggregate amount in excess of
$5,000,000 (to the extent not covered by independent third party insurance as to which the insurer does not
deny coverage) shall be rendered against Holdings, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor to attach or levy upon any
assets of Holdings or any Subsidiary to enforce any such judgment; or

         (h)     Employee Benefit Plans. An ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, would result in a Material Adverse Effect; or

        (i)     Environmental Liabilities. An Environmental Liability shall have arisen that, when taken
together with all other Environmental Liabilities that have arisen or are in existence, would result in a
Material Adverse Effect; or

         (j)      Change of Control. A Change of Control shall occur; or

         (k)      Guaranties, Collateral Documents and other Credit Documents. At any time, (i) any
Guarantor’s Guaranty hereunder shall cease to be in full force and effect (other than in accordance with the
terms of this Agreement, including satisfaction in full in cash of the Obligations in accordance with the
terms hereof) or shall be declared to be null and void or any Guarantor shall repudiate its obligations under
its Guaranty hereunder, (ii) this Agreement ceases to be in full force and effect (other than by reason of the
satisfaction in full in cash of the Obligations in accordance with the terms hereof) or shall be declared null

#4839-9577-1324
                                                    -92-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 213 of 248



and void, or any Lien purported to be created under any Collateral Document shall cease to be, or shall be
asserted by any Credit Party not to be, a valid and perfected Lien on any Collateral having an aggregate fair
market value of $5,000,000 or more, with priority required by this Agreement, or (iii) any Credit Party shall
contest the validity or enforceability of any Credit Document in writing or deny in writing that it has any
further liability under any Credit Document to which it is a party; or

        (l)     RSA. The RSA is terminated by any Credit Party or by all of the Lenders pursuant to the
terms thereof, or is modified, amended or waived in any manner materially adverse to the Secured Parties
in a manner not permitted by the RSA;

         (m)     Alternate Financing. Any Credit Party shall file a motion in the Chapter 11 Cases without
the prior written consent of Administrative Agent to obtain additional financing from a party other than the
Lenders under Section 364(d) of the Bankruptcy Code or to use cash collateral of a Lender under Section
363(c) of the Bankruptcy Code that does not either have the prior written consent of Administrative Agent
or provide for the payment in full in cash of the Obligations upon the incurrence of such additional
financing; or

         (n)     Alternate Prepetition Claim. The Bankruptcy Court shall enter an order (i) approving
payment of any prepetition Claim other than (x) as provided for in the First and Second Day Orders, (y) as
otherwise contemplated hereunder and by the Approved Budget (subject to Permitted Variances) or (z) as
otherwise consented to by Administrative Agent, (ii) granting relief from the automatic stay applicable
under Section 362 of the Bankruptcy Code to any holder of any security interest to permit foreclosure on
any assets having a book value in excess of $5,000,000 in the aggregate, or (iii) except as provided in the
DIP Order, approving any settlement or other stipulation not approved by Administrative Agent with any
prepetition secured creditor of any Credit Party providing for payments as adequate protection or otherwise
in respect of any prepetition obligations to such secured creditor; or

         (o)      Alternate Trustee, Examiner; Chapter 7. An order with respect to any of the Chapter 11
Cases shall be entered by the Bankruptcy Court (i) appointing a trustee under Section 1104, (ii) appointing
an examiner with enlarged powers relating to the operation of the business (powers beyond those set forth
in section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code, or
(iii) converting the Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code; or

        (p)    Dismissal of Chapter 11 Cases. An order shall be entered by the Bankruptcy Court
dismissing any of the Chapter 11 Cases which does not contain a provision for termination of all
Commitments and payment in full in cash of all Obligations upon entry thereof; or

        (q)      Unauthorized Order. An order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court without the express prior written consent of Administrative Agent (and with
respect to any provisions that affect the rights or duties of Administrative Agent or Collateral Agent,
Administrative Agent or Collateral Agent, respectively), (i) to revoke, reverse, stay, modify, supplement or
amend any of the DIP Order in a manner adverse to the Lenders and/or Agents or (ii) to permit, unless
otherwise contemplated by the DIP Order, any administrative expense or any Claim (now existing or
hereafter arising, of any kind or nature whatsoever) to have administrative priority equal or superior to the
administrative priority of the Credit Parties’ claims in respect of the Obligations (other than the Carve Out);
or

        (r)      Application for Alternate Order. (i) An application for any of the orders described in clause
(p) above shall be made by a Credit Party or any such application shall be made by a Person other than the
Credit Parties and such application is not contested by the Credit Parties in good faith or the relief requested


#4839-9577-1324
                                                     -93-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 214 of 248



is not withdrawn, dismissed or denied within forty-five (45) days after the filing or (ii) any Person obtains
an order under Section 506(c) of the Bankruptcy Code against any Secured Party; or

        (s)    Order Modifying Right to File. The entry of an order by the Bankruptcy Court terminating
or modifying the exclusive right of any Credit Party to file a Plan of Reorganization pursuant to Section
1121 of the Bankruptcy Code, without the prior written consent of Administrative Agent; or

        (t)      Support of Contesting Claim. Any Credit Party shall seek to, or shall support (in any such
case by way of any motion or other pleading filed with the Bankruptcy Court or any other writing to another
party-in-interest executed by or on behalf of such Credit Party) any other Person’s motion to, disallow in
whole or in part the Lenders’ or Agents’ claims in respect of the Obligations or contest any provision of
any Credit Document or any provision of any Credit Document shall cease to be effective (other than in
accordance with its terms); or

        (u)       Failure to Comply with DIP Order. Any Credit Party shall fail to comply with the DIP
Order; or

         (v)       Superpriority Senior Secured Claim. Any order by the Bankruptcy Court is entered
granting any superpriority claim that is pari passu with or senior to those of the Secured Parties or any Lien
that is senior to the Liens securing the Obligations, other than in accordance with the DIP Order; or

        (w)     Motion for Order for Sale. Without Administrative Agent’s prior written consent, the filing
by any Credit Party or any of its Subsidiaries of any motion or other request with the Bankruptcy Court
seeking authority consummate a sale of material assets constituting Collateral outside the ordinary course
of business; or

        (x)       Adverse Order. The Bankruptcy Court enters an order that is adverse in any material
respect to the interests of Administrative Agent, Collateral Agent, and the Lenders or their respective rights
and remedies in their capacities as such under this Agreement or in any of the Chapter 11 Cases; or

        (y)     Proceeding against Creditors. The Credit Parties or any of their Subsidiaries, or any person
claiming by or through the Credit Parties or any of their Subsidiaries, obtain court authorization to
commence, or commence, join in, assist or otherwise participate as an adverse party in any suit or other
proceeding against any of Administrative Agent, Collateral Agent or the Lenders in each case relating to
this Agreement, in each case other than as permitted by the DIP Order; or

       (z)      Filing of Alternate Plan of Reorganization. The filing by any of the Credit Parties of a Plan
of Reorganization other than an Acceptable Plan;

THEN, notwithstanding anything in Section 362 of the Bankruptcy Code, but subject to the DIP Order, in
every such event, and at any time thereafter during the continuance of such event, Administrative Agent
may, with the written consent of the Requisite Lenders, and shall, at the written request of the Requisite
Lenders, by notice to Borrower, take either or both of the following actions, at the same or different times:
(A) terminate the Commitments, if any, of each Lender having such Commitments, and thereupon the
Commitments shall terminate immediately; (B) declare each of the following immediately due and payable
in whole (or in part, in which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), in which case such amounts will become so due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued interest and premium on the
Loans, and (II) all other Obligations; and (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Collateral Documents. In addition, subject

#4839-9577-1324
                                                    -94-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 215 of 248



solely to the giving of five (5) Business Day’s prior written notice as set forth below, the automatic stay
provided in Section 362 of the Bankruptcy Code shall be deemed automatically vacated without further
action or order of the Bankruptcy Court and Administrative Agent and the Lenders shall be entitled to
exercise all of their respective rights and remedies under the Credit Documents, including all rights and
remedies with respect to the Collateral and the Guarantors. In addition to the remedies set forth above,
Administrative Agent may exercise any other remedies provided for by this Agreement and the Collateral
Documents in accordance with the terms hereof and thereof or any other remedies provided by applicable
law. Notwithstanding the foregoing, any exercise of remedies is subject to the requirement of the giving of
five (5) Business Day’s prior written notice to counsel for the Credit Parties, counsel for the Prepetition
ABL Agent, counsel for the Official Committee and the Office of the U.S. Trustee, in each case in
accordance with the terms of the DIP Order (the “Remedies Notice Requirement”).

         SECTION 9. AGENTS

         9.1.     Appointment of Agents. Each Lender hereby irrevocably appoints (i) GLAS USA LLC
to act on its behalf as Administrative Agent and (ii) GLAS Americas LLC to act on its behalf as Collateral
Agent, in each case hereunder and under the other Credit Documents. Each Agent hereby agrees to act in
its capacity as such upon the express conditions contained herein and the other Credit Documents, as
applicable. Other than Sections 9.8(c) through (f), in respect of which Borrower is a third-party beneficiary,
the provisions of this Section 9 are solely for the benefit of Agents and Lenders and no Credit Party shall
have any rights as a third party beneficiary of any such provisions. In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation towards or relationship of agency or trust with or for Holdings or any of its
Subsidiaries. It is understood and agreed that the use of the term “agent” herein or in any other Credit
Documents (or any other similar term) with reference to Administrative Agent or Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations arising under agency doctrine
of any applicable law. Instead such term is used as a matter of market custom, and is intended to create or
reflect only an administrative relationship between contracting parties.

         9.2.     Powers and Duties.

         (a)     Each Lender irrevocably authorizes each Agent to take such action on such Lender’s behalf
and to exercise such powers, rights and remedies and perform such duties hereunder and under the other
Credit Documents as are specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental thereto. Each Agent shall have
only those duties and responsibilities that are expressly specified in the Credit Documents to which it is
party. Each Agent may exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. No Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender or any other Person; and nothing herein or any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed as to impose upon any
Agent any duties or obligations in respect hereof or any of the other Credit Documents except as expressly
set forth herein or therein, and all duties of Agents hereunder shall be administrative in nature.

         (b)     Notwithstanding anything else to the contrary in this Agreement or any other Credit
Document, but subject to Section 9.3(b), whenever reference is made in this Agreement or any other Credit
Document to any discretionary action by, any consent, designation, specification, requirement or approval
of or satisfaction with, any notice, request or other communication from, any selection, determination or
other direction given or action to be undertaken or to be (or not to be) suffered or omitted by an Agent or
to any election, decision, opinion, acceptance, use of judgment, expression of satisfaction, acceptance or
approval or other exercise of discretion, rights or remedies to be made (or not to be made) by an Agent,
such provision shall refer to such Agent exercising each of the foregoing at the direction of the Requisite

#4839-9577-1324
                                                    -95-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 216 of 248



Lenders or, if applicable, the Supermajority Lenders; provided that the foregoing shall not apply to the
following: (i) whether any item or sum of money has been delivered to or received by either Agent, (ii) the
appointment of any sub-agent or attorney-in-fact by either Agent pursuant to this Section 9 or the
resignation or removal of either Agent otherwise in accordance with this Section 9, (iii) any matter
pertaining to compliance by any Agent with its internal policies, any applicable law, including without
limitation, the PATRIOT Act or any matter relating to the reimbursement of fees or expenses of or
indemnification of any Agent, (iv) subject to Section 9.8, the making of any filings, registrations or
recordings or holding any pledged collateral in each case as any Agent may deem appropriate in connection
with the perfection of the Liens granted in respect of the Collateral (for the avoidance of doubt, each Agent
will take any such action if requested by the Requisite Lenders), (v) releases or documentation to be
executed by the Agents in accordance with Section 9.8(c) or (d) (provided, however, that, for the avoidance
of doubt, this clause (v) shall not apply to any decision by Administrative Agent to object or respond to a
request for a release as contemplated in the second sentence of Section 9.8(d)) or (vi) any matter or action
relating to or requiring determination with respect to the daily ordinary course administration of the Credit
Documents, including but not limited to (A) the posting of any documents and notices to the Lenders or
Borrower, including with respect to the use of the Platform, (B) the maintenance of the Register, the
calculation, processing and payment of any principal, interest or fees, whether optional or mandatory in
nature and the determination of the Applicable Margin, the Adjusted Eurodollar Rate or Base Rate or any
component definition thereof, (C) the processing of any assignments or consents by Administrative Agent
otherwise permitted by Section 10.6, (D) any matter with respect to any fees payable to any Agent for its
own account, (E) Administrative Agent’s discretion to waive or refuse to waive any processing and
recordation fee pursuant to Section 10.6 and (F) discretionary actions by Administrative Agent pursuant to
Section 2.5(b); provided, further, that in each case, each Agent may at its sole discretion elect to seek the
instruction of the Requisite Lenders and any Agent shall be fully justified in failing or refusing to take any
such action if it shall not have received written instruction, advice or concurrence from the Requisite
Lenders (or the Supermajority Lenders or such other number or percentage of the Lenders as shall be
expressly provided for herein or in any other Credit Document) in respect of such actions.

         9.3.     General Immunity.

         (a)      No Responsibility for Certain Matters. No Agent shall be responsible to any Lender for the
execution, effectiveness, genuineness, validity, enforceability, collectability or sufficiency hereof or any
other Credit Document or for any representations, warranties, recitals or statements made herein or therein
or made in any written or oral statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any Credit Party or any other
Person liable for the payment of any Obligations, the existence, value, perfection or priority of any collateral
security or any failure by any Credit Party or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Credit Document or the performance or observance of any
covenants, agreements, or other terms or conditions set forth herein or therein, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from confirmations of the amount
of outstanding Loans.

        (b)       Exculpatory Provisions. No Agent nor any of its officers, partners, directors, employees or
agents shall be liable to Lenders for any action taken or omitted by any Agent under or in connection with
any of the Credit Documents (i) with the consent of, or at the request of, the Requisite Lenders (or the

#4839-9577-1324
                                                     -96-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 217 of 248



Supermajority Lenders or such other number or percentage of Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances, as provided for herein or in
the other Credit Documents), or (ii) in the absence of such Agent’s gross negligence or willful misconduct,
as determined by a final, non-appealable judgment of a court of competent jurisdiction. Each Agent shall
be entitled to refrain from any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall have received instructions
in respect thereof from the Requisite Lenders or, if applicable, the Supermajority Lenders (or
Administrative Agent acting with the consent of the Requisite Lenders, the Supermajority Lenders or such
other Lenders as may be required to give such instructions under Section 10.5, as applicable) and, upon
receipt of such instructions from the Requisite Lenders (or the Supermajority Lenders or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so instructed) refrain from acting,
or to exercise such power, discretion or authority, in accordance with such instructions, including for the
avoidance of doubt refraining from any action that, in its opinion or the opinion of its counsel, may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, or upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, (ii) each Agent shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be attorneys for Holdings and its
Subsidiaries), accountants, experts and other professional advisors selected by it, and no Agent shall be
liable for any action taken or not taken by it in accordance with the advice of any such counsel, accountants,
experts or other professional advisors; and (iii) no Lender shall have any right of action whatsoever against
any Agent as a result of such Agent acting or (where so instructed) refraining from acting hereunder or any
of the other Credit Documents in accordance with the instructions of Requisite Lenders (or the
Supermajority Lenders or such other Lenders as may be required to give such instructions under Section
10.5). No Agent shall be deemed to have knowledge of any Default or Event of Default or of any event or
events that give or may give rise to any Default or Event of Default unless and until written notice describing
such Default or Event of Default, identified as a “notice of default”, and such event or events is given to
Agents by the Credit Parties or any Lender. Without limiting any of the foregoing:

                   (i)    Neither Agent shall (i) be subject to any fiduciary or other implied duties,
         regardless of whether a Default or Event of Default has occurred and is continuing; (ii) have any
         duty to take any discretionary action or exercise any discretionary powers, except discretionary
         rights and powers expressly contemplated hereby or by the other Credit Documents that Agent is
         required to exercise as directed in writing by Requisite Lenders (or the Supermajority Lenders or
         such other number or percentage of Lenders as shall be expressly provided for herein or in the other
         Credit Documents); and in all cases each Agent shall be fully justified in failing or refusing to act
         hereunder or under any other Credit Documents unless it shall (a) receive written instructions from
         the Requisite Lenders (or the Supermajority Lenders or such other number or percentage of the
         Lenders as shall be expressly provided for herein or in the other Credit Documents) specifying the
         action to be taken and (b) be indemnified to its satisfaction by the Lenders against any and all
         liability and expenses which may be incurred by it by reason of taking or continuing to take any
         such action; provided that neither Agent shall be required to take any action that, in its opinion or
         the opinion of its counsel, may expose it to liability or that is contrary to any applicable Credit
         Document or applicable law, including for the avoidance of doubt any action that may be in
         violation of the automatic stay under any Debtor Relief Law; (iii) except as expressly set forth
         herein and in the other Credit Documents, have any duty to disclose, or be liable for the failure to
         disclose, any information relating to any Credit Party or any of its Affiliates that is communicated
         to or obtained by any Agent or any of its Affiliates in any capacity; and (iv) be liable for any

#4839-9577-1324
                                                      -97-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 218 of 248



         apportionment or distribution of payments made by it in good faith and, if any such apportionment
         or distribution is subsequently determined to have been made in error, the sole recourse of any
         Lender to whom payment was due but not made shall be to recover from other Lenders any payment
         in excess of the amount to which they are determined to be entitled (and such other Lenders hereby
         agree to return to such Lender any such erroneous payments received by them).

                  (ii)    Each Agent shall be entitled to request written instructions, or clarification of any
         instruction or request, from the Requisite Lenders (or, if the relevant Credit Document stipulates
         the matter is a decision for the Supermajority Lenders or any other Lender or group of Lenders,
         from the Supermajority Lenders or that Lender or group of Lenders) as to whether, and in what
         manner, it should exercise or refrain from exercising any right, power, authority or discretion, and
         each Agent may without any liability hereunder or under any other Credit Document refrain from
         acting unless and until it receives those written instructions or that clarification. In the absence of
         such written instructions, each Agent may act (or refrain from acting) as it considers to be in the
         best interests of the Lenders. The instructions as aforesaid and any action taken or failure to act
         pursuant thereto by any Agent shall be binding on all of the Lenders.

                 (iii)     Neither Agent shall be obliged to expend or risk its own funds or otherwise incur
         any financial liability in the performance of its duties, obligations or responsibilities or the exercise
         of any right, power, authority or discretion if it has grounds for believing the repayment of such
         funds or adequate indemnity against, or security for, such risk or liability is not reasonably assured
         to it.

                   (iv)    Neither Agent shall be responsible for any unsuitability, inadequacy, expiration or
         unfitness of any security interest created hereunder or pursuant to any other Credit Document nor
         shall it be obligated to make any investigation into, and shall be entitled to assume, the adequacy
         and fitness of any security interest created hereunder or pursuant to any other Credit Document.

                 (v)     Neither Agent shall be responsible or liable for any failure or delay in the
         performance of its obligations hereunder or under any other Credit Document arising out of or
         caused by, directly or indirectly, forces beyond its control, including, without limitation, strikes,
         work stoppages, accidents, acts of war or terrorism, civil or military disturbances, nuclear or natural
         catastrophes or acts of God, and interruptions, loss or malfunctions of utilities, communications or
         computer (software and hardware) services.

         (c)      Delegation of Duties. Each of Administrative Agent and Collateral Agent may perform any
and all of its duties and exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by it. Each of Administrative Agent,
Collateral Agent and any such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9 and of Section 10.3 shall apply to the Affiliates of Administrative Agent and Collateral Agent.
All of the rights, benefits, and privileges (including the exculpatory and indemnification provisions) of this
Section 9 and of Section 10.3 shall apply to any such sub-agent and to the Affiliates of any such sub-agent,
and shall apply to their respective activities as sub-agent as if such sub-agent and Affiliates were named
herein. Notwithstanding anything herein to the contrary, with respect to each sub-agent appointed by
Administrative Agent or Collateral Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including exculpatory rights and rights
to indemnification) and shall have all of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) directly, without the consent or joinder of any other Person, against any or all of
Credit Parties and the Lenders, (ii) such rights, benefits and privileges (including exculpatory rights and

#4839-9577-1324
                                                      -98-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 219 of 248



rights to indemnification) shall not be modified or amended without the consent of such sub-agent, and (iii)
such sub-agent shall only have obligations to Administrative Agent or Collateral Agent, as the case may
be, and not to any Credit Party, Lender or any other Person and no Credit Party, Lender or any other Person
shall have any rights, directly or indirectly, as a third party beneficiary or otherwise, against such sub-agent.
Neither Administrative Agent nor Collateral Agent shall be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction determines in a final, non-
appealable judgment that Administrative Agent or Collateral Agent, as applicable, acted with bad faith,
gross negligence or willful misconduct in the selection of such sub agents.

         9.4.     Agents Entitled to Act as Lender. Nothing contained herein or in any other Credit
Document shall in any way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder. With respect to its
participation in the Loans, each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates, include each Agent in its
individual capacity. Any Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or other business with Holdings
or any of its Affiliates as if it were not performing the duties specified herein, and may accept premiums
and fees and other consideration from Borrower for services in connection herewith and otherwise without
having to account for the same to Lenders.

         9.5.     Lenders’ Representations, Warranties and Acknowledgment.

        (a)      Each Lender represents and warrants that it has made its own independent investigation of
the financial condition and affairs of Holdings and its Subsidiaries in connection with Credit Extensions
hereunder and that it has made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent shall have any responsibility
with respect to the accuracy of or the completeness of any information provided to Lenders.

         (b)     Each Lender, by delivering its signature page to this Agreement or an Assignment
Agreement and funding or converting its Loan on any Credit Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders, Supermajority Lenders or any other Lenders, as applicable on
the Closing Date or such subsequent Credit Date. Notwithstanding anything herein to the contrary, each
Lender also acknowledges that the Liens and security interests granted to Collateral Agent pursuant to the
Pledge and Security Agreement and the other Collateral Documents on Collateral and the exercise of any
right or remedy by Collateral Agent under any of the foregoing with respect to the Collateral are subject to
the provisions of the DIP Order. As to any such Collateral, in the event of a conflict between the terms of
the DIP Order, this Agreement or any other Collateral Documents (on the other hand), the terms of the DIP
Order shall govern and control.

       (c)     Each Lender acknowledges that Borrower may purchase Loans and/or Commitments
hereunder from Lenders from time to time, subject to the restrictions set forth in the definition of “Eligible
Assignee” and Section 10.6.

        9.6.     Right to Indemnity. Each Lender, in proportion to its Pro Rata Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought based on each Lender’s
Pro Rata Share at such time or, if such indemnity or reimbursement is sought after the date upon which the

#4839-9577-1324
                                                      -99-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 220 of 248



Loans shall have been paid in full in cash and the Commitments have been terminated, based on each
Lender’s Pro Rata Share as in effect immediately prior to such date), severally agrees to indemnify each
Agent, to the extent that such Agent shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise in its capacity as such
Agent in any way relating to or arising out of this Agreement or the other Credit Documents; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s gross negligence, bad faith
or willful misconduct, as determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in the opinion of such Agent,
be insufficient or become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is furnished; provided that in
no event shall this sentence require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; provided, further, that this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding sentence.

         9.7.    Successor Agent. Each Agent shall have the right to resign at any time by giving prior
written notice thereof to Lenders and Borrower. No such resignation shall require any consent or approval
of any type or nature from Holdings, Borrower, any Lender or other Person. The Requisite Lenders may,
without the consent of Administrative Agent or Borrower, remove Administrative Agent for any reason
upon thirty (30) days’ notice to Administrative Agent and Borrower. In the event of such resignation or
removal, the Requisite Lenders shall have the right to appoint a financial institution to act as successor
Agent hereunder, subject to the reasonable satisfaction of Borrower (unless an Event of Default has
occurred and is occurring) and the Requisite Lenders. Any Agent’s resignation or removal shall become
effective on the earliest of (i) thirty (30) days after delivery of the notice of resignation or removal
(regardless of whether a successor has been appointed or not), (ii) the acceptance of such successor Agent
by Borrower (unless an Event of Default has occurred and is occurring) and the Requisite Lenders or (iii)
such other date, if any, agreed to by the Requisite Lenders and (unless an Event of Default has occurred
and is occurring) Borrower. Upon any such notice of resignation or removal, if a successor Agent has not
already been appointed by the Requisite Lenders, Requisite Lenders shall have the right, upon five (5)
Business Days’ notice to Borrower, to appoint a successor Agent and (unless an Event of Default has
occurred and is occurring) in consultation with Borrower. If the Requisite Lenders have not appointed a
successor Agent, Requisite Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, that successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring Agent (other than any rights
to indemnity payments owed to the retiring Agent) and the retiring Agent shall promptly transfer to such
successor Agent all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Agent under the Credit Documents that are held by it, if not
already transferred as provided above in this paragraph, whereupon such retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents, if not already discharged
therefrom as provided above in this paragraph. After any retiring Agent’s resignation or removal hereunder
as Agent, the provisions of this Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent hereunder. After the retiring Agent’s resignation or removal hereunder and
under the other Credit Documents, the provisions of this Article, Section 10.3, Section 10.4 and Sections
10.14 through 10.16 shall continue in effect for the benefit of such retiring Agent, its sub agents and their

#4839-9577-1324
                                                    -100-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 221 of 248



respective Affiliates in respect of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent, as applicable.

         9.8.     Collateral Documents and Guaranty.

         (a)      Agents under Collateral Documents and Guaranty. Each Secured Party hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Credit Documents. Subject to Section 10.5, without further written consent or
authorization from any Secured Party, Administrative Agent or, if instructed by Administrative Agent,
Collateral Agent, as applicable, may execute any documents or instruments necessary to (i) in connection
with a sale or disposition of assets permitted by this Agreement to a Person that is not a Credit Party, release
any Lien encumbering any item of Collateral that is the subject of such sale or other disposition of assets
or to which Requisite Lenders (or the Supermajority Lenders or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or the Supermajority Lenders
or such other Lenders as may be required to give such consent under Section 10.5) have otherwise
consented. In the event of any conflict between the terms of the DIP Order and any of the Credit Documents,
the provisions of the DIP Order shall govern and control. Each Secured Party authorizes and instructs
Administrative Agent and Collateral Agent to enter into the Collateral Documents on behalf of the Secured
Parties in accordance with this Agreement (and consents to the terms contained therein) and to take all
actions (and execute all documents) required (or deemed advisable) by it in accordance with the terms of
such Collateral Documents. Notwithstanding anything herein or in any other Credit Documents to the
contrary, Collateral Agent shall have no responsibility for the preparation, filing or recording of any
instrument, document or financing statement or for the perfection or maintenance of any security interest
created under the Collateral Documents.

         (b)      Right to Realize on Collateral and Enforce Guaranty. Anything contained in any of the
Credit Documents to the contrary notwithstanding, Borrower, Administrative Agent, Collateral Agent and
each Secured Party hereby agree that (i) no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder and under any of the Credit Documents may be exercised solely by Administrative
Agent or Collateral Agent, as applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral Documents may be exercised
solely by Administrative Agent and Collateral Agent, as applicable, for the benefit of the Secured Parties
in accordance with the terms thereof, and (ii) in the event of a foreclosure or similar enforcement action by
Collateral Agent on any of the Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code), Collateral Agent or Administrative Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other disposition and Collateral
Agent or Administrative Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled, upon instructions from the Requisite
Lenders, for the purpose of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by Collateral Agent at such sale or other
disposition.

        (c)     Release of Collateral and Guarantees, Termination of Credit Documents. Notwithstanding
anything to the contrary contained herein or any other Credit Document, at the sole expense of Borrower,
when all Obligations (other than any unasserted contingent obligations) have been paid in full in cash and

#4839-9577-1324
                                                     -101-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 222 of 248



all Commitments have terminated or expired, upon request of Borrower, Administrative Agent and
Collateral Agent, as applicable, shall (without notice to, or vote or consent of, any Lender) take such actions
as shall be required to release its security interest in all Collateral solely with respect to such Obligations,
and to release all guarantee obligations provided for in any Credit Document. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had not been made.

         (d)      Release of Collateral in Respect of Permitted Dispositions. Administrative Agent (without
notice to, or vote or consent of, any Lender) shall direct Collateral Agent to (without notice to, or vote or
consent of, any Lender), at the applicable Credit Party’s expense, promptly execute and deliver or otherwise
authorize the filing of such documents as such Credit Party shall reasonably request to effectuate any release
consummated in accordance with the following sentence, in form and substance reasonably satisfactory to
Administrative Agent (without notice to, or vote or consent of, any Lender), including financing statement
amendments to evidence any release; provided that, if requested by Administrative Agent in writing,
Holdings and Borrower shall have previously provided to Agents a certificate of an Authorized Officer
stating that such disposition was permitted under the Credit Documents (and each Lender hereby authorizes
and directs each Agent to conclusively rely on such certificate in performing its obligations under this
sentence). Upon any disposition of property, including the Equity Interests of any Guarantor, permitted by
this Agreement (other than to another Credit Party), the proceeds of which are (solely to the extent required
pursuant to the terms of this Agreement) applied to prepay the Loans to the extent required and in
accordance with the terms and conditions of this Agreement, the Liens granted pursuant to the Collateral
Documents in respect of such disposed property and in respect of the property of any Guarantor discharged
and released from its Guaranty pursuant to Section 7.12 shall, to the extent the relevant Credit Party has
furnished Agents (for distribution to the Lenders) with prior written notice of a request for such release at
least five (5) Business Days prior to the proposed date of effectiveness of such release and the Requisite
Lenders have not objected or responded to such request on the basis that such release is not permitted under
this Agreement within such five (5) Business Day period (it being understood and agreed that no such
automatic release shall occur if the Requisite Lenders shall so object or respond), be automatically be
released without the consent of any Agent or any Lender and, upon such release, such property shall
automatically revert to the applicable Credit Party with no further action on the part of any Person.
Notwithstanding anything to the contrary herein, to the extent desired by the Requisite Lenders and
Borrower (and reasonably acceptable to Administrative Agent and Collateral Agent), more efficient
procedures related to collateral release provisions may be established.

         (e)     Agents shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of the Collateral, the existence,
priority or perfection of the Lien thereon in favor of Collateral Agent, for the benefit of the Secured Parties,
or any certificate prepared by any Credit Party in connection therewith, nor shall any Agent have any duty
to, and shall not be responsible or liable to the Lenders for any failure to, monitor or maintain or preserve
any portion of the Collateral, any security interests of Administrative Agent or Collateral Agent therein or
any filings, registrations, or recordings made with respect thereto. Neither Collateral Agent nor
Administrative Agent shall have any obligation whatsoever to any Lender or any other person to investigate,
confirm or assure that the Collateral exists or is owned by any Credit Party or is insured or has been
encumbered, or that the liens and security interests granted to Collateral Agent pursuant hereto or any of
the Credit Documents or otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority.


#4839-9577-1324
                                                     -102-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 223 of 248



       (f)      Collateral Agent may conclusively rely on any instruction received by it from
Administrative Agent that is in accordance with the appropriate consents from the Lenders, the Requisite
Lenders or the Supermajority Lenders (as applicable) pursuant to the terms hereof.

         9.9.     Withholding Taxes. To the extent required by any applicable law, Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any applicable withholding Tax.
If the Internal Revenue Service or any other Governmental Authority asserts a claim that Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such Lender failed to notify
Administrative Agent of a change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent reasonably determines that
a payment was made to a Lender pursuant to this Agreement without deduction of applicable withholding
tax from such payment, such Lender shall indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by Administrative Agent as Tax or otherwise, including any penalties or interest and
together with all expenses (including legal expenses, allocated internal costs and out-of- pocket expenses)
incurred.

         9.10. Administrative Agent or Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial proceeding relative to any
Credit Party, Administrative Agent and Collateral Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent or Collateral Agent shall have made any demand on Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

        (a)      to file and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the Lenders, Administrative
Agent and Collateral Agent (including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders, Administrative Agent, Collateral Agent and their respective agents and counsel
and all other amounts due Lenders, Administrative Agent and Collateral Agent under Section 2.11 and
Section 10.2) allowed in such judicial proceeding; and

        (b)      to collect and receive any monies or other property payable or deliverable on any such
claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to pay to Administrative Agent or Collateral Agent
any amount due for the reasonable compensation, expenses, disbursements and advances of Administrative
Agent, Collateral Agent and their respective agents and counsel, and any other amounts due Administrative
Agent or Collateral Agent under Section 2.11 and Section 10.2. To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, Collateral Agent and their
respective agents and counsel, and any other amounts due Administrative Agent or Collateral Agent under
this Agreement out of the estate in any such proceeding, shall be denied for any reason, payment of the
same shall be secured by a Lien on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Lenders may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.

         9.11.    Certain ERISA Matters.

         (a)     Each Lender (x) represents and warrants, as of the date such person became a Lender party
hereto, to, and (y) covenants, from the date such person became a Lender party hereto to the date such

#4839-9577-1324
                                                    -103-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 224 of 248



person ceases being a Lender party hereto, for the benefit of, Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of Borrower or any other Credit Party, that at least one
of the following is and will be true:

                 (i)      such Lender is not using “plan assets” (within the meaning of Section 3(42) of
         ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s entrance into,
         participation in, administration of and performance of the Loans, the Commitments or this
         Agreement,

                  (ii)    the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
         class exemption for certain transactions determined by independent qualified professional asset
         managers), PTE 95-60 (a class exemption for certain transactions involving insurance company
         general accounts), PTE 90-1 (a class exemption for certain transactions involving insurance
         company pooled separate accounts), PTE 91-38 (a class exemption for certain transactions
         involving bank collective investment funds) or PTE 96-23 (a class exemption for certain
         transactions determined by in-house asset managers), is applicable with respect to such Lender’s
         entrance into, participation in, administration of and performance of the Loans, the Commitments
         and this Agreement,

                  (iii)   (A) such Lender is an investment fund managed by a “Qualified Professional Asset
         Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset
         Manager made the investment decision on behalf of such Lender to enter into, participate in,
         administer and perform the Loans, the Commitments and this Agreement, (C) the entrance into,
         participation in, administration of and performance of the Loans, the Commitments and this
         Agreement satisfies the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
         (D) to the best knowledge of such Lender, the requirements of subsection (a) of Part I of PTE 84-
         14 are satisfied with respect to such Lender’s entrance into, participation in, administration of and
         performance of the Loans, the Commitments and this Agreement, or

                (iv)    such other representation, warranty and covenant as may be agreed in writing
         between the applicable Administrative Agent and such Lender.

         (b)     In addition, unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or (2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such person became a Lender party hereto, to, and (y) covenants, from the date
such person became a Lender party hereto to the date such person ceases being a Lender party hereto, for
the benefit of, Administrative Agent and its Affiliates and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Credit Party, that none of Administrative Agent or any of its Affiliates is
a fiduciary with respect to the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by an Administrative Agent under this Agreement,
any Credit Document or any documents related hereto or thereto).

         SECTION 10. MISCELLANEOUS

         10.1.    Notices.

        (a)      Notices Generally. Any notice or other communication herein required or permitted to be
given to a Credit Party or any Agent shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address as indicated to

#4839-9577-1324
                                                    -104-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 225 of 248



Administrative Agent in writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served or sent by telefacsimile (except for any notices
sent to Administrative Agent) or United States mail or courier service and shall be deemed to have been
given when delivered in person or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three (3) Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided that no notice to any Agent shall be effective until received by such Agent;
provided, further, that any such notice or other communication shall at the request of Administrative Agent
or Collateral Agent be provided to any sub-agent appointed pursuant to Section 9.3(c) as designated by
Administrative Agent or Collateral Agent from time to time.

         (b)      Electronic Communications.

                  (i)     Notices and other communications to any Agent and any Lender hereunder may
         be delivered or furnished by electronic communication (including e-mail and Internet or intranet
         websites, including the Platform) pursuant to procedures approved by Administrative Agent,
         provided that the foregoing shall not apply to notices to any Agent or any Lender pursuant to
         Section 2 if such Person has notified Administrative Agent that it is incapable of receiving notices
         under such Section by electronic communication. Administrative Agent or Borrower may, in its
         discretion, agree to accept notices and other communications to it hereunder by electronic
         communications pursuant to procedures approved by it, provided that approval of such procedures
         may be limited to particular notices or communications. Unless Administrative Agent otherwise
         prescribes, (A) notices and other communications sent to an e-mail address shall be deemed
         received upon the sender’s receipt of an acknowledgment from the intended recipient (such as by
         the “return receipt requested” function, as available, return e-mail or other written
         acknowledgment), provided that if such notice or other communication is not sent during the
         normal business hours of the recipient, such notice or communication shall be deemed to have been
         sent at the opening of business on the next Business Day for the recipient, and (B) notices or
         communications posted to an Internet or intranet website shall be deemed received upon the
         deemed receipt by the intended recipient at its e-mail address as described in the foregoing clause
         (A) of notification that such notice or communication is available and identifying the website
         address therefor.

                  (ii)   Each Credit Party understands that the distribution of material through an
         electronic medium is not necessarily secure and that there are confidentiality and other risks
         associated with such distribution and agrees and assumes the risks associated with such electronic
         distribution, except to the extent caused by the willful misconduct or gross negligence of
         Administrative Agent, as determined by a final, non-appealable judgment of a court of competent
         jurisdiction.

                  (iii)   The Platform and any Approved Electronic Communications are provided “as is”
         and “as available”. None of Agents or any of their respective officers, directors, employees, agents,
         advisors or representatives (“Agent Affiliates”) warrant the accuracy, adequacy, or completeness
         of the Approved Electronic Communications or the Platform and each expressly disclaims liability
         for errors or omissions in the Platform and the Approved Electronic Communications. No warranty
         of any kind, express, implied or statutory, including any warranty of merchantability, fitness for a
         particular purpose, non-infringement of third party rights or freedom from viruses or other code
         defects is made by Agent Affiliates in connection with the Platform or the Approved Electronic
         Communications.




#4839-9577-1324
                                                    -105-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 226 of 248



                 (iv)    Each Credit Party, each Lender and each Agent agrees that Administrative Agent
         may, but shall not be obligated to, store any Approved Electronic Communications on the Platform
         in accordance with Administrative Agent’s customary document retention procedures and policies.

                (v)    Any notice of Default or Event of Default may be provided by telephone if
         confirmed promptly thereafter by delivery of written notice thereof.

          (c)     Private Side Information Contacts. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal, state or other applicable securities laws, to make reference to information
that is not made available through the “Public Side Information” portion of the Platform and that may
contain Non-Public Information with respect to Holdings, its Subsidiaries or their securities for purposes
of United States, state or other applicable securities laws. In the event that any Public Lender has determined
for itself to not access any information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such information and (ii) neither
Borrower nor Administrative Agent has any responsibility for such Public Lender’s decision to limit the
scope of the information it has obtained in connection with this Agreement and the other Credit Documents.

         10.2. Expenses. Subject to and in accordance with the terms of the DIP Order, Borrower agrees
to pay promptly (a) all documented, out-of-pocket, actual and reasonable costs and expenses incurred in
connection with the negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable and documented costs of
furnishing all opinions by counsel for Borrower and the other Credit Parties; (c) the reasonable, documented
fees, expenses and disbursements of counsel to Agents and the Lenders in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by Borrower, but in each case,
limited to Milbank LLP, Porter Hedges LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer
LLP and Gray Reed & McGraw LLP; (d) all documented, out-of-pocket actual costs and reasonable
expenses of creating, perfecting, recording, maintaining and preserving Liens in favor of Collateral Agent,
for the benefit of the Secured Parties, including filing and recording fees, expenses, search fees, title
insurance fees and reasonable fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent may request in respect of the Collateral or the Liens created pursuant
to the Collateral Documents; (e) all documented actual and reasonable costs, fees, expenses and
disbursements of any auditors, accountants, consultants, advisors or appraisers, but in each case limited to
Milbank LLP, Porter Hedges LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer LLP, Gray
Reed & McGraw LLP, Deutsche Bank Securities Inc., Houlihan Lokey Capital, Inc. and Hilco Real Estate,
LLC; (f) all documented actual and reasonable, documented costs and expenses (including the reasonable
fees, expenses and disbursements of any appraisers, consultants, advisors and agents employed or retained
by Collateral Agent and its counsel) in connection with the custody or preservation of any of the Collateral;
(g) all other documented, out-of- pocket, actual and reasonable costs and expenses incurred by each Agent
in connection with the transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (h) all documented out-of-pocket, actual and reasonable costs, fees
and expenses incurred by Agents and the Lenders in connection with the Chapter 11 Cases, the monitoring
and administration thereof, the negotiation and implementation of an Acceptable Plan and any other matter,
motion or order bearing on the validity, priority and/or repayment of the Obligations in accordance with
the terms hereof, but in each case, with respect to attorneys’ fees, limited to Milbank LLP, Porter Hedges
LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer LLP and Gray Reed & McGraw LLP and
(i) after the occurrence of a Default or an Event of Default, all documented, out-of-pocket costs and
expenses, including reasonable attorneys’ fees, but in each case, limited to Milbank LLP, Porter Hedges

#4839-9577-1324
                                                    -106-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 227 of 248



LLP, Sullivan & Cromwell LLP, Arnold & Porter Kaye Scholer LLP and Gray Reed & McGraw LLP and
costs of settlement, incurred by any Agent and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings.

         10.3.    Indemnity.

         (a)      In addition to the payment of expenses pursuant to Section 10.2, whether or not the
transactions contemplated hereby shall be consummated, each Credit Party agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each Agent and Lender and each of
their respective officers, partners, members, directors, trustees, advisors, employees, agents, sub-agents and
Affiliates (each, an “Indemnitee”), from and against any and all Indemnified Liabilities. THE
FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED,
IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE AND WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN
CONNECTION WITH AN INVESTIGATION, LITIGATION, CLAIM OR PROCEEDING THAT
IS BROUGHT BY ANY CREDIT PARTY, ANY EQUITY HOLDERS OR CREDITORS OF ANY
CREDIT PARTY OR ANY OTHER INDEMNITEE AND WHETHER OR NOT SUCH
INDEMNITEE IS OTHERWISE A PARTY HERETO; provided, however, no Credit Party shall have
any obligation to any Indemnitee hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or their respective controlled Affiliates, directors, employees, attorneys, agents or sub-agents,
in each case, as determined by a final, non-appealable judgment of a court of competent jurisdiction, (y)
arises from a material breach of the obligations of such Indemnitee hereunder (other than with respect to a
breach by Collateral Agent), as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) arises from any dispute solely among Indemnitees other than (1) any claims against any
Agent in its capacity or in fulfilling its role as an Agent or any similar role hereunder and (2) any claims
arising out of any act or omission on the part of any Credit Party or any of its Affiliates, in each case as
determined by a final, non-appealable judgment of a court of competent jurisdiction. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay and satisfy under applicable
law to the payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of them.

         (b)      To the extent permitted by applicable law, no Credit Party shall assert, and each Credit
Party hereby waives, any claim against each Lender, each Agent and their respective Affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the Chapter 11 Cases, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Holdings and Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.


#4839-9577-1324
                                                    -107-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 228 of 248



         (c)      Each Credit Party also agrees that no Lender, Agent nor their respective Affiliates,
directors, employees, attorneys, agents or sub-agents will have any liability to any Credit Party or any
person asserting claims on behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions contemplated hereby or thereby, any
Loan or the use of the proceeds thereof or any act or omission or event occurring in connection therewith,
in each case, except in the case of any Credit Party to the extent that any losses, claims, damages, liabilities
or expenses incurred by such Credit Party or its Affiliates, equity holders, partners or other equity holders
have been found by a final, non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Lender, Agent or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents in performing its obligations under this Agreement or
any Credit Document or any agreement or instrument contemplated hereby or thereby or referred to herein
or therein; provided, however, that in no event will such Lender, Agent, or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents have any liability for any indirect, consequential,
special or punitive damages in connection with or as a result of such Lender’s, Agent’s or their respective
Affiliates’, directors’, employees’, attorneys’, agents’ or sub-agents’ activities related to this Agreement or
any Credit Document or any agreement or instrument contemplated hereby or thereby or referred to herein
or therein.

         (d)     This Section 10.3 shall not apply with respect to any Taxes other than Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

         10.4. Set-Off. Notwithstanding anything to the contrary in Section 323 of the Bankruptcy Code
but subject to the DIP Order (including the Carve Out), in addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Credit Party at any time or from time to time subject to
the prior written consent of Administrative Agent , without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including any payroll, tax, or trust accounts
described in the definition of “Excluded Assets”) and any other Indebtedness at any time held or owing by
such Lender to or for the credit or the account of any Credit Party against and on account of the obligations
and liabilities of any Credit Party to such Lender hereunder, including all claims of any nature or description
arising out of or connected hereto, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Sections 2.17 and 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and deemed held in trust for
the benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly
to Administrative Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section 10.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have.

         10.5.    Amendments and Waivers.

        (a)    Requisite Lenders’ Consent. Subject to the additional requirements of Sections 10.5(b) and
10.5(c) and except as provided in Sections 10.5(e) and 10.5(f), no amendment, modification, termination
or waiver of any provision of the Credit Documents, or consent to any departure by any Credit Party

#4839-9577-1324
                                                     -108-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 229 of 248



therefrom, shall in any event be effective without the written concurrence of Requisite Lenders; provided
that Administrative Agent may, with the consent of Borrower only, amend, modify or supplement this
Agreement or any other Credit Document (or direct Collateral Agent to do the same) to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by Administrative Agent), so long as such
amendment, modification or supplement does not adversely affect the rights of any Lender or the Lenders
shall have received at least five (5) Business Days’ prior written notice thereof and Administrative Agent
shall not have received, within five (5) Business Days of the date of such notice to the Lenders, a written
notice from the Requisite Lenders stating that the Requisite Lenders object to such amendment.
Notwithstanding anything to the contrary in this Section 10.5, the Credit Parties shall be permitted to
supplement or amend schedules to the Pledge and Security Agreement, in accordance with Section 13 of
the Pledge and Security Agreement. The Fee Letter and the Final Loan Escrow Account Control Agreement
may be amended, restated, supplemented or otherwise modified, or rights or privileges thereunder waived,
only in a writing executed by the parties thereto (without the need for the consent of any other party hereto).

        (b)     Affected Lenders’ Consent. Without the written consent of each Lender (other than (x) any
Defaulting Lender or (y) (solely with respect to any Non-Voting Rolled-Up Loans) any Non-Voting Roll-
Up Lender (except, pursuant to the DIP Order, solely with respect to clause (ix) below and any amendment,
modification, termination or waiver of clause (ix) below)) that would be directly and adversely affected
thereby, no amendment, modification, termination, waiver or consent shall be effective if the effect thereof
would:

                (i)    extend any scheduled final maturity date, expiration date or termination date of
         any Loan or Commitment;

                  (ii)    waive, reduce or postpone any scheduled repayment (but not prepayment) of any
         Loan;

                  (iii)    reduce the rate of interest on any Loan (other than any waiver of any increase in
         the interest rate applicable to any Loan pursuant to Section 2.10) or reduce any premium or fee
         payable hereunder;

                  (iv)    extend the time for payment of any interest, premiums or fees;

                  (v)     reduce the principal amount of any Loan or Commitment;

                 (vi)    amend, modify, terminate or waive any provision of this Section 10.5(b), Section
         10.5(c) or any other provision of this Agreement that expressly provides that the consent of all
         Lenders is required;

                  (vii)   amend the definition of “Requisite Lenders” or “Pro Rata Share”;

                  (viii) release all or substantially all of the Collateral or all or substantially all of the
         Guarantors from the Guaranty except as expressly provided in the Credit Documents and except in
         connection with a “credit bid” undertaken by Collateral Agent pursuant to Section 363(k), Section
         1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other sale or disposition of assets in
         connection with an enforcement action with respect to the Collateral permitted pursuant to the
         Credit Documents (in which case only the consent of Administrative Agent will be needed for such
         release);

                  (ix)    amend, modify, terminate or waive any provision of this Agreement in a manner
         that directly, adversely and disproportionately affects any Lender in a material respect relative to


#4839-9577-1324
                                                    -109-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 230 of 248



         the other Lenders taken as a whole (it being understood that, for the avoidance of doubt, any Lender
         declining an opportunity or option offered ratably to all Lenders shall not constitute
         disproportionate treatment for purposes of this clause (ix)); or

                  (x)    consent to the assignment or transfer by any Credit Party of any of its rights and
         obligations under any Credit Document.

        (c)     Supermajority Lenders’ Consent. No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit Party therefrom, shall,
without the consent of the Supermajority Lenders:

                 (i)       amend, modify, terminate or waive any of the dates or consents in (1) Section
         5.13(e), (f), (g) or (h) or (2) the definition of Toggle Event or Section 5.14; or

                  (ii)   amend the definition of “Supermajority Lenders”.

        (d)    Other Consents. No amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom, shall:

                 (i)     increase any Commitment of any Lender over the amount thereof then in effect
         without the consent of such Lender; provided that no amendment, modification, termination or
         waiver of any condition precedent, covenant, Default or Event of Default shall constitute an
         increase in any Commitment of any Lender; or

                  (ii)    amend, modify, terminate or waive any provision of the Credit Documents as the
         same applies to any Agent, or any other provision hereof as the same applies to the rights or
         obligations of any Agent, in each case without the consent of such Agent.

        (e)      Execution of Amendments, Etc. Administrative Agent may, but shall have no obligation
to, with the concurrence of any Lender, execute amendments, modifications, terminations, waivers or
consents on behalf of such Lender (or direct Collateral Agent to do the same). Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for which it was given. No notice to
or demand on any Credit Party in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall, upon delivery to Administrative Agent, be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

         (f)     Amendments for the Purpose of Granting New Liens or Adding Collateral.
Notwithstanding the foregoing, any Collateral Document may be amended or otherwise modified without
the consent of any Lender solely to grant a new Lien for the benefit of the Secured Parties or to extend an
existing Lien in any Collateral Document over additional assets. Collateral Agent shall execute and deliver
to Administrative Agent any documents reasonably requested in connection with the foregoing.

         (g)      Credit Bid. For the avoidance of doubt, nothing in this Agreement or the other Credit
Documents shall affect or restrict any of the Prepetition Term Loan Secured Parties or the Prepetition Senior
Secured Notes Secured Parties from undertaking a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code with respect to its Prepetition Term Loan Obligations
or its Prepetition Senior Secured Notes Obligations, respectively.




#4839-9577-1324
                                                   -110-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 231 of 248



         10.6.    Successors and Assigns; Participations.

         (a)     Generally. This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and the successors and assigns of
Lenders. No Credit Party’s rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of Agents and Lenders and other Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

         (b)     Register. Borrower, Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding Commitments and Loans
(and stated interest thereon) listed therein for all purposes hereof, and no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until recorded in the Register following
receipt of a fully executed Assignment Agreement effecting the assignment or transfer thereof, together
with the required forms and certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed Assignment Agreement and all
other necessary documents and approvals, prompt notice thereof shall be provided to Borrower and a copy
of such Assignment Agreement shall be maintained, as applicable. The date of such recordation of a transfer
shall be referred to herein as the “Assignment Effective Date”. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or consent, is listed in the Register
as a Lender shall be conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

         (c)      Right to Assign. Each Lender shall have the right at any time to sell, assign or transfer all
or a portion of its rights and obligations under this Agreement, including all or a portion of its Commitment
or Loans owing to it or other Obligations (provided, however, that pro rata assignments shall not be required
and each assignment shall be of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any applicable Loan and any related Commitments):

                (i)      to any Person meeting the criteria of clause (i) of the definition of “Eligible
         Assignee” (or, for the avoidance of doubt with respect to the Rolled-Up Loans, their applicable
         designees) upon the giving of notice to Administrative Agent; and

                 (ii)    to any Person meeting the criteria of clause (ii) of the definition of “Eligible
         Assignee” upon giving of notice to Borrower, Administrative Agent and to any such Person,
         consented to by each of Borrower and Administrative Agent (each such consent (x) not to be
         unreasonably withheld or delayed and (y) in the case of Borrower, not to be required at any time
         an Event of Default shall have occurred and then be continuing); provided, further, that (A)
         Borrower shall be deemed to have consented to any such assignment unless it shall object thereto
         by written notice to Administrative Agent within five (5) Business Days after having received
         notice thereof and (B) each such assignment pursuant to this Section 10.6(c)(ii) shall be in an
         aggregate amount of not less than (x) $1,000,000 or (y) such lesser amount as agreed to by
         Borrower and Administrative Agent.

         (d)      Mechanics.

                 (i)    Assignments and assumptions of Loans and Commitments by Lenders shall be
         effected by manual execution and delivery to Administrative Agent of an Assignment Agreement.

#4839-9577-1324
                                                    -111-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 232 of 248



         Assignments made pursuant to the foregoing provision shall be effective as of the Assignment
         Effective Date. In connection with all assignments there shall be delivered to Administrative Agent
         and/or Borrower (as applicable) such forms, certificates or other evidence, if any, with respect to
         United States federal income tax withholding matters as the assignee under such Assignment
         Agreement may be required to deliver pursuant to Section 2.20(c), together with payment to
         Administrative Agent of a registration and processing fee of $3,500 (which fee (x) shall not be
         payable in connection with any assignment by an assigning Lender to such Lender’s Affiliates or
         Related Funds (or, for the avoidance of doubt with respect to the Rolled-Up Loans, their applicable
         designees) or (y) may be waived by Administrative Agent). Notwithstanding anything to the
         contrary, no assignment and assumption shall be permitted unless the assignee is or becomes a
         party to the RSA in accordance with its terms.

                 (ii)     In connection with any assignment of rights and obligations of any Defaulting
         Lender hereunder, no such assignment shall be effective unless and until, in addition to the other
         conditions thereto set forth herein, the parties to the assignment shall make such additional
         payments to Administrative Agent in an aggregate amount sufficient, upon distribution thereof as
         appropriate, to (x) pay and satisfy in full all payment liabilities then owed by such Defaulting
         Lender to Administrative Agent and each other Lender hereunder (and interest accrued thereon),
         and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and Commitments.
         Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any
         Defaulting Lender hereunder shall become effective under applicable law without compliance with
         the provisions of this paragraph, then the assignee of such interest shall be deemed to be a
         Defaulting Lender for all purposes of this Agreement until such compliance occurs.

         (e)     Representations and Warranties of Assignee. Each Lender, upon execution and delivery
hereof or upon succeeding to an interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the Assignment Effective Date that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; and (iii) it will make or invest in, as the case may
be, its Commitments or Loans for its own account in the ordinary course and without a view to distribution
of such Commitments or Loans within the meaning of the Securities Act or the Exchange Act or other
federal, state and other applicable securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control).

         (f)      Effect of Assignment. Subject to the terms and conditions of this Section 10.6, as of the
Assignment Effective Date (i) the assignee thereunder shall have the rights and obligations of a “Lender”
hereunder to the extent of its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof under Section 10.8) and be released from
its obligations hereunder (and, in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the benefit of all indemnities
hereunder as specified herein with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); and (iii) the Commitments shall be modified to reflect any Commitment of
such assignee and any Commitment of such assigning Lender, if any.




#4839-9577-1324
                                                     -112-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 233 of 248



         (g)      Participations.

                  (i)     Each Lender shall have the right at any time to sell one or more participations to
         any Person (other than Holdings, any of its Subsidiaries or any of its Affiliates) in all or any part
         of its Commitments, Loans or in any other Obligation. Each Lender that sells a participation
         pursuant to this Section 10.6(g) shall, acting solely for this purpose as an agent of Borrower,
         maintain a register on which it records the name and address of each participant and the principal
         amounts (and stated interest) of each participant’s participation interest with respect to the Loan
         (each, a “Participant Register”); provided that no Lender shall have any obligation to disclose all
         or any portion of the Participant Register to any Person (including the identity of any participant or
         any information relating to a participant’s interest in any Commitments, Loans or its other
         obligations under this Agreement) except to the extent that the relevant parties, acting reasonably
         and in good faith, determine that such disclosure is necessary to establish that such Commitment,
         Loan or other obligation is in registered form under Section 5f.103-1(c) of the United States
         Treasury Regulations and 1.163-5(b) of the proposed United States Treasury Regulations. The
         entries in the Participant Register shall be conclusive absent manifest error, and such Lender shall
         treat each Person whose name is recorded in the Participant Register as the owner of a participation
         with respect to the Loan for all purposes under this Agreement, notwithstanding any notice to the
         contrary.

                  (ii)      The holder of any such participation, other than an Affiliate of the Lender granting
         such participation, shall not be entitled to require such Lender to take or omit to take any action
         hereunder except with respect to any amendment, modification or waiver that would (A) extend
         the final scheduled maturity of any Loan in which such participant is participating, or reduce the
         rate or extend the time of payment of interest, premiums or fees thereon (except in connection with
         a waiver of applicability of any post-default increase in interest rates) or reduce the principal
         amount thereof, or increase the amount of the participant’s participation over the amount thereof
         then in effect (it being understood that a waiver of any Default or Event of Default or of a mandatory
         reduction in the Commitment shall not constitute a change in the terms of such participation, and
         that an increase in any Commitment or Loan shall be permitted without the consent of any
         participant if the participant’s participation is not increased as a result thereof), (B) consent to the
         assignment or transfer by any Credit Party of any of its rights and obligations under this Agreement
         or (C) release all or substantially all of the Collateral under the Collateral Documents or all or
         substantially all of the Guarantors from the Guaranty (in each case, except as expressly provided
         in the Credit Documents) supporting the Loans hereunder in which such participant is participating.

                 (iii)    Borrower agrees that each participant shall be entitled to the benefits of Sections
         2.18(c), 2.19 and 2.20 (subject to the requirements and limitations therein, including the
         requirements under Section 2.20(c) (it being understood that the documentation required under
         Section 2.20(c) shall be delivered to the participating Lender)) to the same extent as if it were a
         Lender and had acquired its interest by assignment pursuant to paragraph (c) of this Section;
         provided, (x) a participant shall not be entitled to receive any greater payment under Section 2.19
         or 2.20 than the applicable Lender would have been entitled to receive with respect to the
         participation sold to such participant, and (y) a participant shall not be entitled to the benefits of
         Section 2.20 unless Borrower is notified of the participation sold to such participant and such
         participant agrees, for the benefit of Borrower, to comply with Section 2.20 as though it were a
         Lender; provided, further, that except as specifically set forth in clauses (x) and (y) of this sentence,
         nothing herein shall require any notice to Borrower or any other Person in connection with the sale
         of any participation. To the extent permitted by law, each participant also shall be entitled to the
         benefits of Section 10.4 as though it were a Lender; provided, further, that such participant agrees
         to be subject to Section 2.17 as though it were a Lender.

#4839-9577-1324
                                                      -113-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 234 of 248



         (h)      Certain Other Assignments and Participations. In addition to any other assignment or
participation permitted pursuant to this Section 10.6 any Lender may assign, pledge and/or grant a security
interest in all or any portion of its Loans and the other Obligations owed by or to such Lender to secure
obligations of such Lender including any Federal Reserve Bank as collateral security pursuant to Regulation
A of the Board of Governors and any operating circular issued by such Federal Reserve Bank; provided
that no Lender, as between Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge; provided, further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

         10.7. Independence of Covenants. All covenants hereunder shall be given independent effect
so that if a particular action or condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken or condition exists.

        10.8. Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery hereof and the making of
any Credit Extension. Notwithstanding anything herein or implied by law to the contrary, the agreements
of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the agreements of
Lenders set forth in Sections 2.17, 2.20, 9.3, 9.6 and 9.9 shall survive the payment of the Loans and the
termination hereof.

         10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any Agent or any
Lender in the exercise of any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any of the other Credit Documents.
Any forbearance or failure to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver thereof, nor shall it preclude
the further exercise of any such right, power or remedy.

         10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be under any
obligation to marshal any assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any Agent or
Lender enforces any security interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued in full force and effect as if
such payment or payments had not been made or such enforcement or setoff had not occurred.

         10.11. Severability. In case any provision in or obligation hereunder or under any other Credit
Document shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.



#4839-9577-1324
                                                     -114-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 235 of 248



         10.12. Obligations Several; Independent Nature of Lenders’ Rights. The obligations of
Lenders hereunder are several and no Lender shall be responsible for the obligations or Commitment of
any other Lender hereunder. Nothing contained herein or in any other Credit Document, and no action taken
by Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt, and each Lender shall be entitled to protect and enforce its rights arising
out hereof and it shall not be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

        10.13. Headings. Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any substantive effect.

      10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK AND EXCEPT TO THE EXTENT GOVERNED
OR SUPERSEDED BY THE BANKRUPTCY CODE.

      10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS,
OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN THE BANKRUPTCY COURT, OR
IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION,
ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT
OF RIGHTS UNDER ANY COLLATERAL DOCUMENTS GOVERNED BY LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE
AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAI N
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.



#4839-9577-1324
                                                    -115-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 236 of 248



      10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN
BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND
EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

        10.17. Confidentiality. Each Agent and each Lender shall hold all Non-Public Information
regarding Holdings, Borrower and their respective Subsidiaries, Affiliates and their businesses identified
as such by Borrower and obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling Non-Public
Information of such nature, it being understood and agreed by Borrower that, in any event, Administrative
Agent may disclose such information to the Lenders and each Agent and each Lender and each Agent may
make (i) disclosures of such information to Affiliates or Related Funds of such Lender or Agent and to their
respective officers, directors, managers, partners, members, employees, legal counsel, investors, limited
partners, independent auditors and other advisors, experts or agents who need to know such information
and on a confidential basis (and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any potential or prospective
assignee, transferee or participant in connection with the contemplated assignment, transfer or participation
of any Loans or any participations therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and advisors are advised of and agree to
be bound by either the provisions of this Section 10.17 or other provisions at least as restrictive as this
Section 10.17), (iii) disclosure to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the confidentiality of any Non-Public
Information relating to Credit Parties received by it from any Agent or any Lender, (iv) disclosure on a
confidential basis to the CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (v) disclosures in connection with the exercise of
any remedies hereunder or under any other Credit Document, (vi) disclosures made pursuant to the order
of any court or administrative agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case such Person agrees to inform
Borrower promptly thereof to the extent not prohibited by law) and (vii) disclosures made upon the request

#4839-9577-1324
                                                   -116-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 237 of 248



or demand of any regulatory or quasi-regulatory authority purporting to have jurisdiction over such Person
or any of its Affiliates. In addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors, similar services providers
to the lending industry, and service providers to Agents and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents. Notwithstanding the
foregoing, any Agent or Lender may, at its own expense and in the ordinary course of its respective
business, issue customary news releases and publish “tombstone” advertisements and other announcements
relating to this transaction that do not include Non-Public Information in newspapers, trade journals, and
other appropriate media (which may include use of logos of one or more of the Credit Parties).

          10.18. Usury Savings Clause. Notwithstanding any other provision herein, the aggregate interest
rate charged with respect to any of the Obligations, including all charges, premiums or fees in connection
therewith deemed in the nature of interest under applicable law shall not exceed the Highest Lawful Rate.
If the rate of interest (determined without regard to the preceding sentence) under this Agreement at any
time exceeds the Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set forth in this Agreement had
at all times been in effect. In addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than the total amount of interest
which would have been due hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the amount of interest which would
have been paid if the Highest Lawful Rate had at all times been in effect. Notwithstanding the foregoing, it
is the intention of Lenders and Borrower to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and, if previously paid, shall at
such Lender’s option be applied to the outstanding amount of the Loans made hereunder or be refunded to
Borrower.

         10.19. Effectiveness; Counterparts. This Agreement shall become effective on the Closing Date.
This Agreement may be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this Agreement by facsimile
or in electronic format (i.e., “pdf” or “tif” shall be effective as delivery of a manually executed counterpart
of this Agreement.

         10.20. PATRIOT Act. Each Lender and Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the PATRIOT Act and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and other information that
will allow such Lender or Agent, as applicable, to identify such Credit Party in accordance with the
PATRIOT Act and the Beneficial Ownership Regulation.

        10.21. Electronic Execution of Assignments. The words “execution”, “signed”, “signature”, and
words of like import in any Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based recordkeeping system, as the
case may be, to the extent and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic Transactions Act.


#4839-9577-1324
                                                    -117-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 238 of 248



          10.22. No Fiduciary Duty. Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that conflict with those of the
Credit Parties, their stockholders and/or their Affiliates. Each Credit Party agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and such Credit Party, its stockholders or its
Affiliates, on the other. The Credit Parties acknowledge and agree that (i) the transactions contemplated by
the Credit Documents (including the exercise of rights and remedies hereunder and thereunder) are arm’s-
length commercial transactions between the Lenders, on the one hand, and the Credit Parties, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no Lender has assumed an advisory
or fiduciary responsibility in favor of any Credit Party, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other obligation to any Credit Party
except the obligations expressly set forth in the Credit Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, its management, stockholders, creditors or
any other Person. Each Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading thereto. Each Credit Party
agrees that it will not claim that any Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to such Credit Party, in connection with such transaction or the process leading
thereto.

        10.23. Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Credit Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

        (a)     the application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising hereunder which may be payable to it by any party hereto that is an
Affected Financial Institution; and

         (b)      the effects of any Bail-In Action on any such liability, including, if applicable:

                  (i)     reduction in full or in part or cancellation of any such liability;

                (ii)    a conversion of all, or a portion of, such liability into shares or other instruments
         of ownership in such Affected Financial Institution, its parent entity, or a bridge institution that
         may be issued to it or otherwise conferred on it, and that such shares or other instruments of
         ownership will be accepted by it in lieu of any rights with respect to any such liability under this
         Agreement or any other Credit Document; or

                 (iii) the variation of the terms of such liability in connection with the exercise of the
         write-down and conversion powers of the applicable Resolution Authority.

         10.24. Acknowledgement Regarding Any Supported QFCs.

      To the extent that the Credit Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree as follows with

#4839-9577-1324
                                                     -118-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 239 of 248



respect to the resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of such
Supported QFC and QFC Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States): In the event a Covered Entity
that is party to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from such Covered Party will
be effective to the same extent as the transfer would be effective under the U.S. Special Resolution Regime
if the Supported QFC and such QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.

        In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents were governed
by the laws of the United States or a state of the United States. Without limitation of the foregoing, it is
understood and agreed that rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

        10.25. Conflicts. If any provision in this Agreement or any other Credit Document expressly
conflicts with any provision in the DIP Order, the provisions in the DIP Order shall govern and control.
Notwithstanding anything to the contrary in any Credit Document, in the event of any inconsistency
between the terms of this Agreement and any other Credit Document, the terms of this Agreement shall
govern and control.

        10.26. No Action. Each Lender agrees that it shall not, and hereby expressly and irrevocably
waives any right to, take or institute any actions or proceedings, judicial or otherwise, for any right or
remedy or assert any other Cause of Action against Holdings or any Subsidiary (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim), or institute any actions or
proceedings or any other Cause of Action, or otherwise commence any remedial procedures, against
Holdings or any of its Subsidiaries including, in each case with respect to any Collateral or any Guarantee,
unless such action is taken, to the extent permitted under the Credit Documents, (x) at the direction of, if
applicable, the Requisite Lenders (or, if expressly contemplated by this Agreement, the Supermajority
Lenders) or (y) with the prior written consent of the Requisite Lenders (or, if expressly contemplated by
this Agreement, the Supermajority Lenders).

                               [Remainder of page intentionally left blank]




#4839-9577-1324
                                                   -119-
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 240 of 248



                                                                   APPENDIX A

                                   Commitments

            Lender       Closing Date Loan    Final Loan      Pro Rata Share
                           Commitment        Commitment
     On file with          On file with       On file with     On file with
  Administrative Agent    Administrative     Administrative   Administrative
                             Agent              Agent            Agent
           TOTAL           $225,000,000       $225,000,000        100%




#4839-9577-1324
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 241 of 248

                       Exhibit 3: Cash Collateral Termination Events

Any of the following shall constitute a Cash Collateral Termination Event:

       (a)    Cross-default to any material prepetition indebtedness that is not stayed by the
              automatic stay in the Cases;

       (b)    An order shall be entered reversed, adversely amending, adversely supplementing ,
              staying, vacating or otherwise adversely modifying any material provisions of this
              Final Order without the written agreement of the ABL Agent, the Term Loan
              Administrative Agent, and the Term Loan/First Lien Notes Collateral Agent;

       (c)    The Final Order shall cease to be in full force and effect or shall have been reversed,
              modified, amended, stayed, vacated or subject to stay pending appeal, in the case
              of any modification or amendment (other than entry of this Final Order);

       (d)    The Debtor shall have entered an order dismissing any of the Cases absent consent
              of the Prepetition Secured Parties;

       (e)    The Court shall have entered an order converting any of the Cases to a case under
              chapter 7 of the Bankruptcy Code, unless the ABL Agent has consented to such
              order in writing;

       (f)    The Court shall have entered an order authorizing the appointment or election of a
              trustee or examiner with expanded powers or any other representative with
              expanded powers relating to the operation of the businesses in the Cases, unless
              consented to in writing by the ABL Agent;

       (g)    The Court shall have entered an order granting relief from the automatic stay
              imposed by section 362 of the Bankruptcy Code to any entity other than the ABL
              Agent or any of the ABL Secured Parties, the Term Loan Administrative Agent or
              any of the Term Loan Secured Parties, the First Lien Notes Indenture or any First
              Lien Notes Secured Parties, or the Term Loan/First Lien Notes Collateral Agent,
              the First Lien Notes Indenture Trustee or any First Lien Notes Secured Party, or the
              Second Lien Notes Indenture Trustee or any Second Lien Notes Secured Party with
              respect to any material Prepetition Collateral or Cash Collateral without the written
              consent of the ABL Agent, which consent may be withheld by each in its sole
              discretion;

       (h)    A material misrepresentation by any Debtor in the financial reporting or
              certifications to be provided by the Debtors to the ABL Agent under this Final
              Order or ABL Loan Documents.

       (i)    A filing by any Debtor of any motion, pleading, application or adversary
              proceeding challenging the validity, enforceability, perfection or priority of the
              liens securing the ABL Facility or asserting any other cause of action against and/or
              with respect to the ABL Facility, the Prepetition Collateral, or the ABL Agent, any
              of the ABL Secured Parties (or if the Debtors support any such motion, pleading,
              application or adversary proceeding commenced by any third party);
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 242 of 248


 (j)   The Debtors shall use Cash Collateral in any manner inconsistent with the terms of
       this Final Order; or the Court shall have entered an order avoiding, disallowing ,
       subordinating or recharacterizing any claim, lien, or interest held by any Prepetition
       Secured Party arising under the ABL Credit Agreement, unless (i) the Debtors have
       sought a stay of such order within five (5) business days after the date of such
       issuance, and such order is stayed, reversed or vacated within ten (10) business days
       after the date of such issuance or (ii) the ABL Agent has consented to such order in
       writing;

 (k)   The Debtors’ fail to satisfy any of the Milestones;

 (l)   The Debtors shall fail to pay, when due, any payment required to be made pursuant
       to paragraph 40 of this Final Order and such failure to pay shall not have been
       waived by the ABL Agent;

 (m)   A period of at least five business days shall have elapsed, following the entry of
       this Final Order, during and after the conclusion of which, the Debtors shall have
       failed to satisfy the “Conditions Precedent to Initial Borrowing” and such
       conditions shall not have been waived;

 (n)   The Debtors shall use or propose to use the Cash Collateral or the proceeds of the
       Cash Collateral to pursue any claim or Cause of Action against the ABL Secured
       Parties or to cause a Challenge to the Prepetition ABL Liens or to seek to prosecute
       a plan of reorganization that fails to provide for the satisfaction the ABL
       Obligations in full in cash on or before the effective date of such plan, unless
       consented to in writing by the ABL Agent;

 (o)   The Debtors file a motion seeking approval of bidding procedures or a sale of the
       ABL Priority Collateral outside the ordinary course of busniess, unless such Motion
       is in form and substance acceptable to the ABL Agent;

 (p)   solely to the extent that (x) a Budget Covenant Default (as defined herein) has
       occurred and constitutes an “Event of Default” under the DIP Financing and (y) the
       DIP Lenders shall not have (i) waived such Budget Covenant Default (as defined
       herein) (or any related event of default), (ii) permitted the Debtors to cure such
       Budget Covenant Default (as defined herein) (or any related event of default) or
       (iii) amended or modified terms or provisions of the DIP Financing such that such
       Budget Covenant Default (as defined herein) (or any related event of default) shall
       not have occurred or shall no longer be continuing under the then current terms of
       the DIP Financing, a period of five business days shall have passed after the date
       on which a Budget Covenant Default (as defined herein) has occurred. For all
       purposes, “Budget Covenant Default” shall mean (x) the DIP Borrower’s (as
       defined in the DIP Financing) cumulative actual receipts shall be less than 85% of
       budgeted receipts for the corresponding test period, (y) the DIP Borrower’s (as
       defined in the DIP Financing) cumulative actual disbursements (excluding
       professional fees) shall be more than 12.5% greater than budgeted disbursements
       for the corresponding test period or (z) the DIP Borrower’s (as defined in the DIP
       Credit Documents) cumulative actual disbursements to merchandise vendors will
       not be more than 10% greater than the budgeted disbursements for the

                                         2
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 243 of 248


       corresponding test period, in each case for the same periods for which such variance
       tests are tested under the DIP Financing (which variance tests, for the avoidance of
       doubt, shall be tested solely to the extent so tested in the DIP Financing); provided,
       that the definition of “Budget Covenant Default” shall be deemed amended and
       modified to the extent the Budget Variances or the corresponding provisions of the
       section entitled “Other Maintenance Covenants” is so modified in the DIP
       Financing (including, without limitation, in the event that the Debtors are able to
       more rapidly open store locations than anticipated in the initial Budget) prior to the
       delivery of a modified Approved DIP Budget in accordance with Section 38 of this
       Final Order. For the avoidance of doubt, the ABL Agent shall not have any consent
       right over any updates or adjustments to the Approved DIP Budget except as set
       forth in Section 39 of the Final Order; and/or

 (q)   any Debtor’s failure to perform, in any respect, any of its material obligations under this
       Final Order; and/or

 (r)   the Final Order or the DIP Facility terminates.




                                           3
      Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 244 of 248




                                  Exhibit 4: ABL Milestones

(a)    On or before June 20, 2020, Debtors shall have delivered evidence in form and substance
       acceptable to ABL Agent that the DIP Credit Parties and DIP Agent shall have agreed upon
       satisfactory Business Plan Parameters.

(b)    On or before July 8, 2020, Debtors shall have delivered the Business Plan (consistent with
       the agreed upon satisfactory Business Plan Parameters) to the DIP Agent and ABL Agent.

(c)    On or before July 15, 2020, the Debtors shall have either (i) delivered evidence in form
       and substance acceptable to ABL Agent that no less than 66.7% of the DIP Lenders have
       approved the Business Plan or (ii)(A) filed a motion seeking approval of bidding
       procedures and a sale, in each case that is in form and substance acceptable to the ABL
       Agent, and (B) delivered and updated Approved DIP Budget to ABL Agent in form and
       substance acceptable to ABL Agent, which Approved DIP Budget shall replace the
       Approved DIP Budget then in effect and to the extent such Approved DIP Budget is
       amended or modified pursuant to this subclause (b), such modifications must be in form
       and substance acceptable to ABL Agent.

(d)    On or before the day that is 90 days after the Petition Date, the Debtors will have filed
       either (i) a motion seeking approval of a disclosure statement with respect to a chapter 11
       plan, in form and substance that is acceptable to the ABL Agent, or (ii)(A) a motion seeking
       approval of bidding procedures and a sale, in each case that is in form and substance
       acceptable to the ABL Agent; and (B) delivered and updated Approved DIP Budget to
       ABL Agent in form and substance acceptable to ABL Agent, which Approved DIP Budget
       shall replace the Approved DIP Budget then in effect and to the extent such Approved DIP
       Budget is amended or modified pursuant to this subclause (c), such modifications must be
       in form and substance acceptable to ABL Agent.

(e)    On or before the day that is 130 days after the Petition Date, the Bankruptcy Court shall
       have entered an order in form and substance acceptable to the ABL Agent either approving
       (A) an acceptable disclosure statement or (B) acceptable bidding procedures.

(f)    On or before the day that is 160 days after the Petition Date, the Bankruptcy Court shall
       have entered one or more orders, in each case in form and substance acceptable to the ABL
       Agent, either (A) confirming an acceptable chapter 11 plan or (B) approving an acceptable
       sale or sales.
Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 245 of 248


                              Annex A

                       Intercreditor Provisions
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 246 of 248



                                        Intercreditor Provisions

1. ABL Intercreditor Agreement. Notwithstanding anything to the contrary set forth in the ABL
   Intercreditor Agreement, the Interim Order or this Final Order (i) the DIP Secured Parties shall be
   bound by and subject to the ABL Intercreditor Agreement to the same extent as the Term Loan/First
   Lien Notes Secured Parties except to the extent inconsistent with these Intercreditor Provisions (in
   which case, these Intercreditor Provisions control); and (ii) the DIP Obligations and DIP Collateral
   shall be deemed to be Term Loan/First Lien Notes Obligations and Term Loan Exclusive Collateral,
   respectively, for purposes of determining the rights and obligations of the DIP Secured Parties and the
   ABL Secured Parties except to the extent inconsistent with these Intercreditor Provisions (in which
   case, these Intercreditor Provisions control).

2. Control of Real Property by DIP Lenders. In the event that DIP Agent or any DIP Lender or any
   affiliate of DIP Agent or DIP Lender, including any entity owned or controlled, directly or indirectly
   by DIP Agent or any or all of DIP Lenders (each of such parties, together with their respective
   successors and assigns, being a “DIP Secured Party” and collectively, “DIP Secured Parties”), shall
   acquire control or possession of any of the real property and the improvements, structures, buildings
   thereon and all related rights of Debtors, whether owned or leased, and including warehouses,
   distribution centers, and retail stores (collectively, “Real Property”), or equipment or intellectual
   property of Debtors, including pursuant to a sale under Section 363 of the Bankruptcy Code or
   through the exercise of remedies under the DIP Financing Documents or otherwise, or DIP Agent or
   DIP Lenders sell any of such assets pursuant to the exercise of its or their rights as secured party or
   mortgagee with respect thereto or otherwise to any third party (a “Third Party Purchaser”), DIP
   Secured Parties shall permit ABL Agent (and Debtors as provided below), and require as a condition
   of such sale to the Third Party Purchaser that the Third Party Purchaser agree to permit ABL Agent
   (and Debtors as provided below), the rights with respect thereto set forth below. All references to
   “ABL Agent” below include its successors (and including any successor or replacement agent),
   assigns, agents, representatives and designees. The terms hereof will be binding on, and inure to the
   benefit of, the parties’ successors and assigns.

3. Access and Use Rights. In the event any of such DIP Secured Parties acquire control or possession
   of any of the Real Property or equipment:

    (a) At ABL Agent’s option, the Real Property under such control or possession (or sold to a Third
        Party Purchaser) may be used in connection with “going out of business” sales or otherwise in
        connection with the sale or other disposition of the ABL Priority Collateral located at or on such
        Real Property, whether by any Debtor or on its behalf, which sales or other dispositions shall be
        on terms and conditions acceptable to ABL Agent, in accordance with applicable law and subject
        to the rights of any landlords or any other third parties under any real property leases or other
        rights or interests related to such Real Property.

    (b) At ABL Agent’s option, ABL Agent shall have the right to enter and use any or all of such Real
        Property under such control or possession (or sold to a Third Party Purchaser) in order to inspect,
        remove or take any action with respect to the ABL Priority Collateral or to enforce ABL Agent’s
        rights with respect thereto, including the examination and removal of ABL Priority Collateral and
        the examination and duplication of the books and records of any Debtor related to the ABL
        Priority Collateral, or to otherwise handle, deliver, ship, transport, deal with or dispose of any
        ABL Priority Collateral, such right to include, without limiting the generality of the foregoing,
        the right to conduct one or more public or private sales or auctions thereon (or to have such sales
        or auctions conducted by its designee or otherwise at its direction).
     Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 247 of 248



    (c) ABL Agent or Debtors, as applicable, shall have the right to use any of the equipment (including
        computers or other data processing equipment related to the storage or processing of records,
        documents or files pertaining to the ABL Priority Collateral under such control or possession (or
        sold to a Third Party Purchaser) to handle, deal with or dispose of any ABL Priority Collateral
        pursuant to the rights of ABL Agent and the other ABL Secured Parties as set forth in the ABL
        Documents, the UCC of any applicable jurisdiction and other applicable law and the rights of
        Debtors provided for herein.

4. Intellectual Property. DIP Secured Parties grant to ABL Agent or any designee of ABL Agent (and
   DIP Secured Parties shall require as a condition of the sale to any Third Party Purchaser of any
   intellectual property that such Third Party Purchaser grant to ABL Agent or its designee), a
   nonexclusive, irrevocable, royalty-free, worldwide license to use, license or sublicense any and all
   intellectual property owned or licensed by any Debtor that has been acquired or is under the control of
   any DIP Secured Party, in connection with the sale or other disposition of any ABL Priority
   Collateral, including pursuant to any going-out-of-business sales, conducted by any Debtor or any
   third party liquidation firm, or otherwise, in each case as approved and consented to by ABL Agent
   and is necessary or appropriate, in the good faith opinion of ABL Agent to process, ship, produce,
   store, complete, supply, lease, sell or otherwise dispose of any such ABL Priority Collateral in a
   lawful manner.

5. Duration.

    (a) The rights of ABL Agent set forth above shall be irrevocable and without charge and shall
        continue at ABL Agent’s option for a period of one hundred eighty (180) days as to any such
        Real Property, equipment or intellectual property from the date on which DIP Agent has notified
        ABL Agent that DIP Agent or any of such persons have acquired possession or control of any of
        the Real Property, equipment or intellectual property (the “Access Period”); provided, that (i) in
        the event that the Access Period would end prior to January 31, 2021, then the Access Period
        shall extend through and including January 31, 2021; and (ii) in the event that all ABL Priority
        Collateral has been removed from such Real Property location prior to the stated expiration of the
        Access Period, then ABL Agent or Debtors (as applicable) shall notify DIP Agent of such event
        and the Access Period shall be deemed to terminate with respect to such Real Property at such
        time.

    (b) The time period set forth herein shall be tolled if and for so long as ABL Agent is stayed from
        enforcing its rights against the ABL Priority Collateral after its receipt of the notice from DIP
        Agent provided for above.

    (c) In no event shall DIP Secured Parties (or any of their successors, assigns, agents and/or
        designees) take any action to interfere, limit or restrict the rights of ABL Agent or its designee set
        forth above or the exercise of such rights by or on behalf of ABL Agent or any other party to the
        extent approved and consented to by ABL Agent pursuant to the terms hereof prior to the
        expiration of such period.

6. Responsibilities of ABL Secured Parties.

    (a) During the Access Period, ABL Agent shall be responsible to fund (including consenting to the
        use of Cash Collateral constituting ABL Priority Collateral to fund) all third party expenses
        incurred or accrued during such period in connection its use of any location of Real Property,
        including costs with respect to heat, light, electricity, water, the ratable portion of real property
        taxes payable or accruing during such Access Period, all personal property taxes with respect to

                                                      2
 Case 20-20182 Document 566 Filed in TXSB on 06/05/20 Page 248 of 248



    ABL Priority Collateral and the ratable portion of personal property taxes attributable to non-
    ABL Priority Collateral utilized during such Access Period, the ratable portion of any software
    costs incurred or accrued in connection with the use of equipment during such Access Period, the
    ratable portion of any ground rent pursuant to ground lease terms in existence as of the Petition
    Date accruing or payable during such Access Period, the ratable portion of any real property
    insurance attributable during such Access Period, in each case with respect to that portion of any
    premises so used or occupied, and in connection with any going out of business sales or other
    sales conducted at any Real Property location during the Access Period, the liquidator expenses,
    signage and display costs, store payroll costs, housekeeping supplies, trash removal, custodial
    services, utilities, advertising, distribution expense, rent for leased Real Property locations used
    for such sales payable to third party landlords in accordance with any real property lease terms in
    existence as of the Petition Date with such third party landlords, loss protection expense and sales
    tax, in each case for such Real Property locations to the extent used for such going out of business
    sales or other sale. In no event shall ABL Secured Parties be responsible to fund or permit Cash
    Collateral constituting ABL Priority Collateral to be used for the payment of any debt service
    payments with respect to any such Real Property. All such costs and expenses shall be the
    primary obligation and responsibility of Debtors, payable from the Cash Collateral constituting
    ABL Priority Collateral proceeds and, to the extent paid or funded directly by the ABL Agent or
    any ABL Secured Party, shall be added to the ABL Obligations.

(b) During the Access Period, ABL Agent or the Debtors, as applicable, shall pay the cost of repair of
    any physical damage to any of the Real Property used by ABL Agent or Debtors, as applicable, as
    a direct result of the actions of ABL Agent (or its representatives) or the Debtors (and their
    representatives) in exercising the access and use rights as provided above (but ABL Agent and
    Debtors shall not be responsible for any diminution in value of such assets resulting from the
    exercise of the use and access rights in accordance with the terms hereof or for any capital repairs
    or improvements required from normal use or wear and tear). All such costs and expenses shall
    be the primary obligation and responsibility of Debtors, payable from the Cash Collateral
    constituting ABL Priority Collateral proceeds and, to the extent paid or funded directly by the
    ABL Agent or any ABL Secured Party, shall be added to the ABL Obligations.

(c) ABL Agent and the other ABL Secured Parties shall cooperate with DIP Secured Parties in
    connection with any efforts by DIP Secured Parties to sell any of the Real Property, equipment or
    intellectual property. The DIP Secured Parties shall have the right to terminate the Access Period
    with respect to any Real Property location(s) so long as either (i) ABL Agent confirms to DIP
    Agent that no ABL Priority Collateral is located at such premises (other than de minimis amounts
    as determined by ABL Agent), or (ii) the DIP Secured Parties pay to ABL Agent in cash for
    application to the ABL Obligations, a bulk purchase price for all inventory located at such Real
    Property location(s) in an amount equal to 100% of the cost of such inventory (which purchase
    price shall be determined based on the completion of a physical count of such inventory prior to
    the payment of such purchase price), and shall be subject to Court approval of such purchase.

(d) ABL Secured Parties shall have no other or further obligations with respect to any payments to
    DIP Secured Parties in connection with the rights set forth herein, except as expressly stated
    above




                                                 3
